Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of January 26, 2007

As Amended and Restated on March 26, 2010

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

and

ARAMARK CORPORATION

(as successor to RMK ACQUISITION CORPORATION),

ARAMARK CANADA LTD.,

ARAMARK INVESTMENTS LIMITED,

ARAMARK IRELAND HOLDINGS LIMITED,

ARAMARK HOLDINGS GMBH & CO. KG

and

ARAMARK GMBH,

as Borrowers,

and

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

and

J.P. MORGAN SECURITIES INC.

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   

ARTICLE I

     

DEFINITIONS

  

SECTION 1.01

  

Defined Terms

   2

SECTION 1.02

  

Classification of Loans and Borrowings

   66

SECTION 1.03

  

Conversion of Currencies

   66

SECTION 1.04

  

Terms Generally

   66

SECTION 1.05

  

Effectuation of Transactions

   67

SECTION 1.06

  

Change of Currency

   67

SECTION 1.07

  

Funding Through Applicable Lending Offices

   67

SECTION 1.08

  

Effect of Restatement

   67   

ARTICLE II

     

THE CREDITS

  

SECTION 2.01

  

Commitments

   68

SECTION 2.02

  

Loans and Borrowings

   70

SECTION 2.03

  

Swingline Loans

   72

SECTION 2.04

  

Letters of Credit

   75

SECTION 2.05

  

Termination and Reduction of Commitments and LC Facility Deposits

   83

SECTION 2.06

  

Repayment of Loans

   84

SECTION 2.07

  

Evidence of Debt

   91

SECTION 2.08

  

Optional Prepayment of Loans

   91

SECTION 2.09

  

Mandatory Prepayment of Loans

   92

SECTION 2.10

  

Fees

   94

SECTION 2.11

  

Interest

   96

SECTION 2.12

  

Conversion/Continuation Options

   97

SECTION 2.13

  

Payments and Computations

   98

SECTION 2.14

  

Increased Costs; Change of Law, Etc.

   99

SECTION 2.15

  

Taxes

   103

SECTION 2.16

  

Allocation of Proceeds; Sharing of Setoffs

   109

SECTION 2.17

  

Mitigation Obligations; Replacement of Lenders

   110

SECTION 2.18

  

Credit-Linked Deposit Account

   110

SECTION 2.19

  

Incremental Facilities

   112   

ARTICLE III

     

REPRESENTATIONS AND WARRANTIES

  

SECTION 3.01

  

Organization; Powers

   115

SECTION 3.02

  

Authorization; Enforceability

   115

SECTION 3.03

  

Governmental Approvals; No Conflicts

   115

SECTION 3.04

  

Financial Condition; No Material Adverse Change

   116

SECTION 3.05

  

Properties

   116

SECTION 3.06

  

Litigation and Environmental Matters

   117

 

-i-



--------------------------------------------------------------------------------

          Page

SECTION 3.07

  

Compliance with Laws and Agreements; Licenses and Permits

   117

SECTION 3.08

  

Investment Company Status

   118

SECTION 3.09

  

Taxes

   118

SECTION 3.10

  

Deduction of Tax

   118

SECTION 3.11

  

No Filing or Stamp Taxes

   118

SECTION 3.12

  

ERISA

   118

SECTION 3.13

  

Disclosure

   118

SECTION 3.14

  

Material Agreements

   119

SECTION 3.15

  

Solvency

   119

SECTION 3.16

  

Insurance

   119

SECTION 3.17

  

Capitalization and Subsidiaries

   119

SECTION 3.18

  

Security Interest in Collateral

   120

SECTION 3.19

  

Labor Disputes

   120

SECTION 3.20

  

Federal Reserve Regulations

   120

SECTION 3.21

  

Transaction Documents

   120   

ARTICLE IV

     

CONDITIONS

  

SECTION 4.01

  

Conditions Precedent to Effectiveness of Amendment and Restatement.

   121

SECTION 4.02

  

Conditions Precedent to Each Loan and Letter of Credit

   122   

ARTICLE V

     

AFFIRMATIVE COVENANTS

  

SECTION 5.01

  

Financial Statements and Other Information

   123

SECTION 5.02

  

Notices of Material Events

   125

SECTION 5.03

  

Existence; Conduct of Business

   125

SECTION 5.04

  

Payment of Obligations

   126

SECTION 5.05

  

Maintenance of Properties

   126

SECTION 5.06

  

Books and Records; Inspection Rights

   126

SECTION 5.07

  

Maintenance of Ratings

   126

SECTION 5.08

  

Compliance with Laws

   126

SECTION 5.09

  

Use of Proceeds

   127

SECTION 5.10

  

Insurance

   127

SECTION 5.11

  

Additional Collateral; Further Assurances

   127

SECTION 5.12

  

Post-Closing Requirements.

   129   

ARTICLE VI

     

NEGATIVE COVENANTS

  

SECTION 6.01

  

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

   130

SECTION 6.02

  

Limitation on Liens

   137

SECTION 6.03

  

Merger, Consolidation or Sale of All or Substantially All Assets

   137

SECTION 6.04

  

Limitation on Restricted Payments

   141

SECTION 6.05

  

Limitations on Transactions with Affiliates

   144

SECTION 6.06

  

Dispositions

   146

 

-ii-



--------------------------------------------------------------------------------

          Page

SECTION 6.07

  

Limitation on Investments and Designation of Unrestricted Subsidiaries

   148

SECTION 6.08

  

Dividends and Other Payment Restrictions Affecting Restricted Subsidiaries

   148

SECTION 6.09

  

Amendments to Specified Indebtedness

   150

SECTION 6.10

  

Maximum Consolidated Secured Debt Ratio

   151

SECTION 6.11

  

Capital Expenditures

   151

SECTION 6.12

  

Impairment of Security Interest

   152

SECTION 6.13

  

Business of U.S. Borrower and Restricted Subsidiaries

   152   

ARTICLE VII

     

EVENTS OF DEFAULT

  

SECTION 7.01

  

Events of Default

   152

SECTION 7.02

  

Remedies upon Event of Default

   155

SECTION 7.03

  

Specified Equity Contributions

   156   

ARTICLE VIII

     

THE AGENT

     

ARTICLE IX

     

MISCELLANEOUS

  

SECTION 9.01

  

Notices

   160

SECTION 9.02

  

Waivers; Amendments

   162

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver

   164

SECTION 9.04

  

Successors and Assigns

   166

SECTION 9.05

  

Survival

   170

SECTION 9.06

  

Counterparts; Integration; Effectiveness

   170

SECTION 9.07

  

Severability

   170

SECTION 9.08

  

Right of Setoff

   170

SECTION 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

   171

SECTION 9.10

  

Waiver of Jury Trial

   172

SECTION 9.11

  

Headings

   173

SECTION 9.12

  

Confidentiality

   173

SECTION 9.13

  

Several Obligations; Nonreliance; Violation of Law

   173

SECTION 9.14

  

USA PATRIOT Act

   173

SECTION 9.15

  

Disclosure

   173

SECTION 9.16

  

Interest Rate Limitation

   174   

ARTICLE X

     

LOAN GUARANTY

  

SECTION 10.01

  

Guaranty

   174

SECTION 10.02

  

Guaranty of Payment

   174

SECTION 10.03

  

No Discharge or Diminishment of Loan Guaranty

   175

SECTION 10.04

  

Defenses Waived

   175

SECTION 10.05

  

Rights of Subrogation

   176

 

-iii-



--------------------------------------------------------------------------------

          Page

SECTION 10.06

  

Reinstatement; Stay of Acceleration

   176

SECTION 10.07

  

Information

   176

SECTION 10.08

  

Taxes

   176

SECTION 10.09

  

Maximum Liability

   176

SECTION 10.10

  

Contribution

   177

SECTION 10.11

  

Liability Cumulative

   177

SECTION 10.12

  

Release of Loan Guarantors

   177

SCHEDULES:

 

Commitment Schedule

     

Schedule 1.01(a)

   —     

Immaterial Subsidiaries

Schedule 1.01(b)

   —     

Mortgaged Properties

Schedule 1.01(c)

   —     

Existing Debt to be Refinanced

Schedule 1.01(f)

   —     

Mandatory Costs

Schedule 1.01(g)

   —     

Existing Letters of Credit

Schedule 1.01(h)

   —     

Historical EBITDA

Schedule 2.15(p)(i)

   —     

Form of German Tax Certificate

Schedule 3.05(a)

   —     

Principal Place of Business and Chief Executive Office

Schedule 3.05(f)

   —     

Intellectual Property

Schedule 3.06

   —     

Disclosed Matters

Schedule 3.16

   —     

Insurance

Schedule 3.17

   —     

Capitalization and Subsidiaries

Schedule 3.19

   —     

Labor Disputes

Schedule 4.01(b)

   —     

Local Counsel

Schedule 4.01(l)

   —     

Certain Mortgaged Properties

Schedule 5.12(c)

   —     

Certain Subsidiaries

Schedule 6.01

   —     

Existing Indebtedness

Schedule 6.02

   —     

Existing Liens

Schedule 6.04

   —     

Restricted Payments

Schedule 6.05

   —     

Existing Affiliate Transactions

Schedule 6.07

   —     

Existing Investments

Schedule 9.01

   —     

Borrowers’ Website for Electronic Delivery

EXHIBITS:

 

Exhibit A

   —     

Form of Administrative Questionnaire

Exhibit B

   —     

Form of Assignment and Assumption

Exhibit C

   —     

Form of Compliance Certificate

Exhibit D

   —     

Joinder Agreement

Exhibit E

   —     

Form of Borrowing Request

Exhibit F-1

   —     

Form of Revolving Credit Note

Exhibit F-2

   —     

Form of Term Loan Note

Exhibit G

   —     

Form of Conversion or Continuation Notice

Exhibit H

   —     

Form of Foreign Borrower Cross-Guarantee

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 26, 2007, as amended and restated as of
March 26, 2010 (this “Agreement”), among ARAMARK CORPORATION, a Delaware
corporation (“ARAMARK” or the “U.S. Borrower”), as successor to RMK ACQUISITION
CORPORATION, ARAMARK, ARAMARK CANADA LTD., a company organized under the laws of
Canada (the “Canadian Borrower”), ARAMARK INVESTMENTS LIMITED, a limited company
incorporated under the laws of England and Wales (the “U.K. Borrower”), ARAMARK
IRELAND HOLDINGS LIMITED, a company incorporated under the laws of Ireland (the
“Irish Borrower”), ARAMARK HOLDINGS GMBH & CO. KG, a company organized under the
laws of Germany (the “German-1 Borrower”), ARAMARK GMBH, a company organized
under the laws of Germany (the “German-2 Borrower” and, together with the U.S.
Borrower, the Canadian Borrower, the U.K. Borrower, the Irish Borrower and the
German-1 Borrower, the “Borrowers”), ARAMARK INTERMEDIATE HOLDCO CORPORATION, a
Delaware corporation (“Holdings”), each Subsidiary of ARAMARK that, from time to
time, becomes a party hereto, the Lenders (as defined in Article I), JPMORGAN
CHASE BANK, N.A., as LC Facility Issuing Bank (in such capacity, the “LC
Facility Issuing Bank”), the Issuing Banks named herein, JPMORGAN CHASE BANK,
N.A., as administrative agent and collateral agent for the Lenders hereunder (in
such capacities, the “Agent”), and the other parties hereto from time to time.

The Borrowers, the lending institutions from time to time party thereto as
Lenders, CITIBANK, N.A., as administrative agent and collateral agent, the LC
Facility Issuing Bank and the Issuing Banks named therein are parties to that
certain Credit Agreement, dated as of January 26, 2007 (as further amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Original Credit Agreement”), pursuant to which certain loans and other
extensions of credit were made to the Borrowers.

The Required Lenders (as defined in the Original Credit Agreement) have agreed
to amend and restate the Original Credit Agreement on and subject to the terms
and conditions set forth herein and in the Amendment Agreement dated as of the
date hereof (the “Amendment Agreement”) among the Borrowers, the Loan Parties,
the Agent, the Required Lenders and the Tranche B-1 Term Loan Lenders party
thereto.

The parties hereto intend that (a) the Obligations under the Original Credit
Agreement that remain unpaid and outstanding as of the Restatement Effective
Date (the “Original Obligations”) shall continue to exist under this Agreement
on the terms set forth herein, (b) the Loans under the Original Credit Agreement
outstanding as of the Restatement Effective Date shall be Loans under and as
defined in this Agreement on the terms set forth herein, (c) any Revolving
Commitments and Letters of Credit outstanding under the Original Credit
Agreement as of the Restatement Effective Date shall be Letters of Credit and
Commitments, as applicable, of the same type, under and as defined in this
Agreement and (d) the Collateral and the Loan Documents shall continue to
secure, guarantee, support and otherwise benefit the Original Obligations as
well as the other Obligations of the Borrower and the other Loan Parties under
this Agreement (including, without limitation, Obligations in respect of the
U.S. Term B Loans) and the other Loan Documents.

 

1



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree to amend and restate the Original Credit
Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquired Entity or Business” means any Person, property, business or asset
acquired by the U.S. Borrower or any Restricted Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed by the U.S. Borrower or
such Restricted Subsidiary.

“Acquired Indebtedness” means, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

“Additional Foreign Borrower” means any Restricted Subsidiary of the U.S.
Borrower formed under the laws of Canada, Germany, Ireland, the United Kingdom
or any other jurisdiction satisfactory to the Joint Lead Arrangers and the Agent
that is designated as an Additional Foreign Borrower hereunder pursuant to an
Officer’s Certificate delivered to the Agent and which has become a Foreign
Borrower hereunder pursuant to a supplement to this Agreement and other
documentation reasonably satisfactory to the Agent.

“Additional Interest” means all liquidated damages then owing pursuant to the
Registration Rights Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this Agreement, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. For the avoidance of
doubt, none of the Agent, the Joint Lead Arrangers, their respective lending
affiliates or any entity acting as Issuing Bank or LC Facility Issuing Bank
hereunder shall be deemed to be an Affiliate of the U.S. Borrower or its
Subsidiaries.

“Affiliate Transaction” has the meaning assigned to such term in
Section 6.05(a).

“Agent” has the meaning assigned to such term in the preamble to this Agreement;
provided that Citibank, N.A. shall be entitled to all protections and rights of
a retiring “Agent” provided under this Agreement with respect to its service as
“Agent” under the Original Credit Agreement.

“Agent’s Office” means, with respect to any currency, the Agent’s address and,
as appropriate, account with respect to such currency as the Agent may from time
to time notify the U.S. Borrower and the Lenders.

“Agreement Currency” has the meaning specified in Section 9.09(f).

“AIM” means AIM Services Co., Ltd., a limited company organized under the laws
of Japan, and its successors.

“Alternative Currency” means any lawful currency other than Dollars that is
freely transferable into Dollars.

 

2



--------------------------------------------------------------------------------

“Amendment Agreement” has the meaning assigned to such term in the recitals.

“Applicable Amount” means, at any time (the “Reference Time”), an amount equal
to (a) the sum, without duplication, of:

(i) an amount equal to 50% of the Consolidated Net Income (excluding from
Consolidated Net Income, for this purpose only, any amount that otherwise
increased the Applicable Amount pursuant to clause (iv) or (v) below) of the
U.S. Borrower for the period (taken as one accounting period) from the first
date of the fiscal quarter during which the Closing Date occurred to the end of
the U.S. Borrower’s most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01 at the Reference Time,
or, in case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit, plus

(ii) the amount of any capital contributions in cash, marketable securities or
Qualified Proceeds made to, or any proceeds in cash, marketable securities or
Qualified Proceeds of an issuance of Equity Interests (or debt securities that
have been converted or exchanged into Equity Interests (other than Disqualified
Equity Interests)) (in each case, other than (v) Excluded Contributions,
(w) proceeds from Equity Interests of any direct or indirect parent company of
the U.S. Borrower constituting the consideration for an Investment made in
reliance on clause (j) of the definition of “Permitted Investments,” (x) any
equity contribution or proceeds of Junior Capital received by the U.S. Borrower
pursuant to Section 7.03, (y) the Designated Equity Amount and (z) the proceeds
of Disqualified Stock of the U.S. Borrower and Designated Preferred Stock)
received by, the U.S. Borrower from and including the Business Day immediately
following the Closing Date through and including the Reference Time, including
any such proceeds from the issuance of Equity Interests of any direct or
indirect parent of the U.S. Borrower to the extent the cash proceeds thereof are
contributed to the U.S. Borrower, plus

(iii) to the extent not already reflected as an increase to Consolidated Net
Income or reflected as a return of capital or deemed reduction in the amount of
such Investment pursuant to clause (b)(ii) below, the amount of any distribution
in cash, marketable securities or Qualified Proceeds received in respect of any
Investment made in reliance on clause (q) of the definition of “Permitted
Investments” and any dividend in cash, marketable securities or Qualified
Proceeds received from an Unrestricted Subsidiary, in each case by the U.S.
Borrower or any Restricted Subsidiary, plus

(iv) to the extent not already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clause (b)(ii) below, the
aggregate amount received in cash or marketable securities and the fair market
value, as determined in good faith by the U.S. Borrower, of Qualified Proceeds
received after the Closing Date by the U.S. Borrower and its Restricted
Subsidiaries by means of (1) the sale or other disposition (other than to the
U.S. Borrower or a Restricted Subsidiary) of Investments made in reliance on
clause (q) of the definition of “Permitted Investments,” repurchases and
redemptions of such Investments (other than by the U.S. Borrower or any
Restricted Subsidiary) and repayments of loans or advances that constitute such
Investments or (2) the sale (other than to the U.S. Borrower or a Restricted
Subsidiary) of Equity Interests in an Unrestricted Subsidiary (solely to the
extent that such Investments in Unrestricted Subsidiaries were outstanding in
reliance on clause (q) of the definition of Permitted Investments), plus

(v) to the extent not already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clause (b)(ii) below, the
excess, if any, of (x) the fair market value of any Unrestricted Subsidiary
redesignated after the Closing Date as a Restricted

 

3



--------------------------------------------------------------------------------

Subsidiary (as determined by the U.S. Borrower in good faith or, if such fair
market value exceeded $150.0 million in writing by an Independent Financial
Advisor) at the time of such redesignation to the extent that any Investment in
such Unrestricted Subsidiary by the U.S. Borrower or any Restricted Subsidiary
was made in reliance on clause (q) of the definition of “Permitted Investments”
over (y) the aggregate actual amount of Investments in such Unrestricted
Subsidiary made in reliance on clause (q) of the definition of “Permitted
Investments,”

minus (b) the sum, without duplication, of:

(i) the aggregate actual amount of Restricted Payments made pursuant to
Section 6.04(i) since the Closing Date and prior to the Reference Time; and

(ii) the aggregate actual amount of Investments made in reliance on clause
(q) of the definition of “Permitted Investments” (net of any return of capital
in respect of such Investment or deemed reduction in the amount of such
Investment including, without limitation, upon the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary or the sale of any such
Investment for cash or Qualified Proceeds).

“Applicable Lending Office” means, with respect to each Lender, (a) its U.S.
Lending Office in the case of a Loan to the U.S. Borrower, (b) its U.K. Lending
Office in the case of a Loan to the U.K. Borrower, (c) its Canadian Lending
Office in the case of a Loan to the Canadian Borrower, (d) its Irish Lending
Office in the case of a Loan to the Irish Borrower and (e) its German Lending
Office in the case of a Loan to any German Borrower.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to U.S. Term Loans, Canadian Term Loans, German Term Loans,
Irish Term Loans and LC Facility LC Fees with respect to LC-1 Facility Deposits,
the following percentages per annum, based upon the Consolidated Secured Debt
Ratio as set forth in the most recent Compliance Certificate received by the
Agent pursuant to Section 5.01(c) (or, prior to the delivery of the first
Compliance Certificate to the Agent following the Restatement Effective Date,
the most recent Compliance Certificate delivered to the Agent under the Original
Credit Agreement prior to the Restatement Effective Date) and the Moody’s Rating
at such time:

 

Applicable Rate

 

Pricing
Level

  

Consolidated Secured Debt Ratio

and Moody’s Rating

   Eurocurrency Rate
Term Loans and
LC Facility LC Fees     Base Rate
Term Loans  

1

   Either (i) Ba3 or better (regardless of Consolidated Secured Debt Ratio) or
(ii) B1 with a Consolidated Secured Debt Ratio of
<4.0 to 1.0    1.875 %    0.875 % 

2

   B1 with a Consolidated Secured Debt Ratio of >4.0 to 1.0 and <4.75 to 1.0   
2.00 %    1.00 % 

3

   Either (i) B1 with a Consolidated Secured Debt Ratio of >4.75 to 1.0 or (ii)
worse than B1 (regardless of Consolidated Secured Debt Ratio)    2.125 %   
1.125 % 

(b) with respect to U.K. Term Loans and Yen Term Loans, the following
percentages per annum, based upon the Consolidated Secured Debt Ratio as set
forth in the most recent Compliance Certificate received by the Agent pursuant
to Section 5.01(c) (or, prior to the delivery of the first Compliance
Certificate to the Agent following the Restatement Effective Date, the

 

4



--------------------------------------------------------------------------------

most recent Compliance Certificate delivered to the Agent under the Original
Credit Agreement prior to the Restatement Effective Date):

 

Applicable Rate

 

Pricing Level

  

Consolidated Secured Debt Ratio

   Term Loans  

1

   <3.50:1    2.00 % 

2

   ³3.50:1    2.125 % 

(c) with respect to Revolving Loans, Swingline Loans, Revolving Commitment Fees
and Revolving LC Fees, the following percentages per annum, based upon the
Consolidated Secured Debt Ratio as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 5.01(c) (or, prior to the
delivery of the first Compliance Certificate to the Agent following the
Restatement Effective Date, the most recent Compliance Certificate delivered to
the Agent under the Original Credit Agreement prior to the Restatement Effective
Date):

 

Applicable Rate

 

Pricing Level

  

Consolidated

Secured Debt Ratio

  

Eurocurrency Rate
Revolving Loans, BA Rate

Revolving Loans and

Revolving LC Fees

  

Base Rate Revolving

Loans, Canadian Base

Rate Revolving Loans

and Swingline Loans

   Revolving
Commitment
Fee Rate  

1

   <2.5:1    1.25%    0.25%    0.375 % 

2

   ³2.5:1 but <3.0:1    1.50%    0.50%    0.50 % 

3

   ³3.0:1 but <3.5:1    1.75%    0.75%    0.50 % 

4

   ³3.5:1    2.00%    1.00%    0.50 % 

(d) with respect to U.S. Term B Loans and LC Facility LC Fees with respect to
LC-2 Facility Deposits, (i) for Eurocurrency Rate U.S. Term B Loans and LC
Facility LC Fees, 3.25% and (ii) for Base Rate U.S. Term B Loans, 2.25%.

Any increase or decrease in the Applicable Rate pursuant to clause (a), (b) or
(c) above resulting from a change in the Consolidated Secured Debt Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c) and any change
in the Applicable Rate resulting from a change in the Moody’s Rating shall
become effective as of the first Business Day immediately following the formal
publication by Moody’s of such change.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Agent pursuant to any Loan Document or the
transactions contemplated therein, including (a) any supplement, joinder or
amendment to the Collateral Documents and any other written Contractual
Obligation delivered or required to be delivered in respect of any Loan Document
or the transactions contemplated therein and (b) any financial statement,
financial and other report, notice, request, certificate and other information
material; provided that “Approved Electronic Communications” shall exclude
(i) any notice pursuant to Section 2.08 and Section 2.09 and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor and (ii) all notices of any
Default.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course

 

5



--------------------------------------------------------------------------------

and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

“ARAMARK” has the meaning assigned to such term in the preamble to this
Agreement.

“Asset Sale Prepayment Event” means any Disposition of any business units,
assets or other property of the U.S. Borrower or any of the Restricted
Subsidiaries not in the ordinary course of business (including any Disposition
of any Equity Interests of any Subsidiary of the U.S. Borrower owned by the U.S.
Borrower or a Restricted Subsidiary). Notwithstanding the foregoing, the term
“Asset Sale Prepayment Event” shall not include any transaction permitted (or
not expressly prohibited) by Section 6.06, other than transactions consummated
in reliance on Section 6.06(j) or (n).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent and the U.S. Borrower.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the U.S. Term Loans, compounded annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such Sale and Lease-Back Transaction (including any period for which
such lease has been extended); provided, however, that if such Sale and
Lease-Back Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation.”

“BA Interest Period” means, relative to any BA Rate Loan, the period beginning
on (and including) the date on which such BA Rate Loan is made or continued to
(but excluding) the date which is one, two or three months thereafter, as
selected by the Canadian Borrower or the U.S. Borrower, as applicable; provided,
that (i) if any BA Interest Period would end on a day other than a Business Day,
such BA Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such BA Interest Period shall end on the next preceding Business
Day, (ii) any BA Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such BA Interest Period) shall end on the last
Business Day of the last calendar month of such BA Interest Period and (iii) no
BA Interest Period shall end after the Scheduled Termination Date for the
applicable Revolving Facility.

“BA Rate” means, with respect to any BA Interest Period for any BA Rate Loan,
(a) in the case of any Canadian Revolving Lender named in Schedule I of the Bank
Act (Canada), the rate determined by the Agent to be the average offered rate
for bankers’ acceptances for the applicable BA Interest Period appearing on
Reuters Screen CDOR (Certificate of Deposit Offered Rate) page as of 10:00 a.m.
(New York City time) on the second full Business Day next preceding the first
day of each BA Interest Period and (b) in the case of any other Canadian
Revolving Lender, (i) the rate per annum set forth in clause (a) above plus
(ii) 0.10%. In the event that such rate does not appear on the Reuters Screen
CDOR (Certificate of Deposit Offered Rate) page (or otherwise on the Reuters
screen), the BA Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
bankers’ acceptance rates as may be selected by the Agent and, in the event that
the CDOR rate is not available for any Business Day, the CDOR rate for the
immediately previous Business Day for which a CDOR rate is available shall be
used.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Lender or its direct or
indirect parent company with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1/2 of 1% and (c) the LIBOR Rate for a one month Eurocurrency
Interest Period for Loans in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the LIBOR Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding). Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Eurocurrency Rate, respectively.

“Benchmark LIBOR Rate” has the meaning assigned to such term in Section 2.18(b).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to the U.S. Borrower, a duly adopted
resolution of the Board of Directors of the U.S. Borrower or any committee
thereof.

“Borrowers” has the meaning assigned to such term in the preamble to this
Agreement and shall also include any Additional Foreign Borrower; provided that
upon the repayment in full of all Loans made to any Foreign Borrower or the
assumption of such Foreign Borrower’s Foreign Obligations by another Person as
contemplated by the definition of Change of Control or as permitted by
Section 6.03, such Foreign Borrower shall cease to constitute a “Borrower” or
“Foreign Borrower” (or any equivalent term) hereunder.

“Borrowing” means any Loans of the same Type and currency to the same Borrower
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans or BA Rate Loans, as to which a single Interest Period is in effect.

“Borrowing Date” means a date on which any Borrowing is made pursuant to
Section 2.02 or 2.03.

 

7



--------------------------------------------------------------------------------

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.02 or 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.

“Budget” has the meaning assigned to such term in Section 5.01(e).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (a) if the applicable Business Day relates to notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
for any Eurocurrency Rate Loan denominated in Dollars, Sterling or Yen or the
LIBOR Rate in connection with the LC Facility, a day on which banks are open for
general business in London; (b) if the applicable Business Day relates to
notices, determinations, fundings and payments in connection with EURIBOR or any
Eurocurrency Rate Loan denominated in Euro, any day (i) on which banks are open
for general business in London and (ii) which is a TARGET Day, and (c) if the
applicable Business Day relates to notices, determinations, fundings and
payments in connection with the Canadian Base Rate, the BA Rate, Canadian Base
Rate Loans or BA Rate Loans, a day of the year on which banks are not required
or authorized to close in Toronto or Montreal, Canada.

“Business Securitization Facility” means any transaction or series of
transactions that may be entered into by the U.S. Borrower or any of its
Restricted Subsidiaries pursuant to which the U.S. Borrower or any of its
Restricted Subsidiaries may sell, convey or otherwise transfer to (a) a Business
Securitization Subsidiary (in the case of a transfer by the U.S. Borrower or any
of its Subsidiaries) and (b) any other Person (in the case of a transfer by a
Business Securitization Subsidiary), or may grant a Lien in, any assets (whether
now existing or arising in the future) of the U.S. Borrower or any of its
Subsidiaries that are customarily granted in connection with asset
securitization transactions similar to the Business Securitization Facility
entered into; provided that such transaction or series of transactions meets the
following conditions: (i) the Board of Directors of the U.S. Borrower shall have
determined in good faith that such Business Securitization Facility (including
the terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the U.S. Borrower and the Business
Securitization Subsidiary, (ii) all sales of assets to the Business
Securitization Subsidiary are made at fair market value (as determined in good
faith by the U.S. Borrower), (iii) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the U.S. Borrower) and may include Standard Securitization
Undertakings, (iv) no portion of the obligations under the Business
Securitization Facility (contingent or otherwise) will (x) be incurred or
guaranteed by the U.S. Borrower or any Restricted Subsidiary other than a
Business Securitization Subsidiary (except for service performance guarantees
pursuant to Standard Securitization Undertakings), (y) be recourse to the U.S.
Borrower or any Restricted Subsidiary other than a Business Securitization
Subsidiary, other than pursuant to Standard Securitization Undertakings or
(z) subject any property or asset of the U.S. Borrower or any Restricted
Subsidiary of the U.S. Borrower other than a Business Securitization Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings and (v) the
aggregate obligations under any Business Securitization Facilities will not
exceed $2,000.0 million at any one time outstanding.

“Business Securitization Fees” means distributions or payments made directly or
by means of discounts with respect to any participation interest issued or sold
in connection with, and other fees paid to a Person that is not the U.S.
Borrower or a Restricted Subsidiary in connection with any Business
Securitization Facility.

“Business Securitization Repurchase Obligation” means any obligation of the U.S.
Borrower or a Restricted Subsidiary that is a seller of assets in a Business
Securitization Facility to repurchase the assets it sold thereunder as a result
of a breach of a representation, warranty or covenant or

 

8



--------------------------------------------------------------------------------

otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Business Securitization Subsidiary” means a Wholly-Owned Subsidiary of the U.S.
Borrower which engages in no activities other than in connection with the
financing of certain assets of the U.S. Borrower and its Subsidiaries, all
proceeds thereof and all rights (continued and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the U.S.
Borrower as a Business Securitization Subsidiary and (a) with which none of the
U.S. Borrower or any other Restricted Subsidiary of the U.S. Borrower has any
material contract, agreement, arrangement or understanding other than on terms
that the U.S. Borrower reasonably believes to be no less favorable to the U.S.
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons that are not Affiliates of the U.S. Borrower and (b) to which
neither the U.S. Borrower nor any other Restricted Subsidiary of the U.S.
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation by the Board of Directors of the U.S. Borrower shall be
evidenced to the Agent by filing with the Agent a certified copy of the
resolution of the Board of Directors of the U.S. Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing conditions.

“Canadian Base Rate” means the rate determined by the Agent as the rate
displayed at or about 10:30 a.m. (New York City time) on display page CAPRIME of
the Reuters Screen as the prime rate for loans denominated in Canadian Dollars
by Canadian banks to borrowers in Canada; provided, however, that, in the event
that such rate does not appear on the Reuters Screen on such day or if the basis
of calculation of such rate is changed after the date hereof and, in the
reasonable judgment of the Agent, such rate ceases to reflect each Canadian
Revolving Lender’s or Canadian Term Lender’s cost of funding to the same extent
as on the date hereof, then the “Canadian Base Rate” shall be the average of the
floating rate of interest per annum established (or commercially known) as
“prime rate” for loans denominated in Canadian Dollars on such day by three
major Canadian banks selected by the Agent.

“Canadian Borrower” has the meaning specified in the preamble to this Agreement.

“Canadian Dollar” and “C$” each mean the lawful currency of Canada.

“Canadian Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Canadian Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“Canadian Revolving Available Credit” means, at any time, (a) the then effective
aggregate Canadian Revolving Commitments minus (b) the aggregate Canadian
Revolving Outstandings at such time.

“Canadian Revolving Commitment” means, with respect to each Canadian Revolving
Lender, the commitment of such Lender to make Canadian Revolving Loans in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on the Commitment Schedule under the caption
“Canadian Revolving Commitment,” as amended to reflect each Assignment and
Assumption executed by such Lender and as such amount may be reduced pursuant to
this Agreement, and “Canadian Revolving Commitments” means the aggregate
Canadian Revolving Commitments of all Canadian Revolving Lenders, which amount,
initially as of the Closing Date, shall be $75.0 million.

 

9



--------------------------------------------------------------------------------

“Canadian Revolving Facility” means the Canadian Revolving Commitments and the
provisions herein related to the Canadian Revolving Loans, the Canadian
Swingline Loans and, to the extent issued pursuant to the Canadian Revolving
Commitments, Revolving Letters of Credit.

“Canadian Revolving Lender” means each Lender having a Canadian Revolving
Commitment.

“Canadian Revolving Loan” has the meaning specified in Section 2.01(a)(iv).

“Canadian Revolving Outstandings” means, at any particular time, the sum of
(a) the Dollar Equivalent of the aggregate principal amount of the Canadian
Revolving Loans outstanding at such time, (b) the Revolving LC Exposure under
the Canadian Revolving Facility at such time and (c) the Dollar Equivalent of
the aggregate principal amount of Canadian Swingline Loans outstanding at such
time.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as Lender of Canadian Swingline Loans and its successors hereunder.

“Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.03(a).

“Canadian Swingline Sublimit” has the meaning assigned to such term as
Section 2.03(a).

“Canadian Term Commitment” means, with respect to each Canadian Term Lender, the
commitment of such Lender to make Canadian Term Loans to the Canadian Borrower
in the aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on the Commitment Schedule under the caption
“Canadian Term Commitment,” as amended to reflect each Assignment and Assumption
executed by such Lender and as such amount may be reduced pursuant to this
Agreement, and “Canadian Term Commitments” means the aggregate Canadian Term
Commitments of all Canadian Term Lenders, which amount, initially as of the
Closing Date, shall be $170.0 million.

“Canadian Term Lender” means each Lender that has a Canadian Term Commitment or
that holds a Canadian Term Loan.

“Canadian Term Loan” has the meaning specified in Section 2.01(b)(v).

“Canadian Term Loan Facility” means the Canadian Term Commitments and the
provisions herein related to the Canadian Term Loans.

“Capital Expenditures” means, for any period, the aggregate, without
duplication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by the U.S. Borrower and the Restricted Subsidiaries during such
period that, in conformity with GAAP, are or are required to be included as
additions during such period to property, plant or equipment reflected in the
consolidated balance sheet of the U.S. Borrower and the Restricted Subsidiaries;
(b) the capitalized amount of any Capitalized Lease Obligations incurred by the
U.S. Borrower and its Restricted Subsidiaries during such period; and
(c) expenditures made for client contract investments and included as additions
during the period to other assets reflected in the consolidated balance sheet of
the U.S. Borrower and the Restricted Subsidiaries; provided that the term
“Capital Expenditures” shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced,

 

10



--------------------------------------------------------------------------------

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions that are not applied to prepay Loans pursuant to
Section 2.09,

(iv) expenditures that constitute consolidated lease expense,

(v) expenditures that are accounted for as capital expenditures by the U.S.
Borrower or any Restricted Subsidiary and that actually are paid for by a Person
other than the U.S. Borrower or any Restricted Subsidiary and for which neither
the U.S. Borrower nor any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),

(vi) the book value of any asset owned by the U.S. Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that any expenditure necessary in order to permit such asset to be reused shall
be included in Capital Expenditures during the period in which such expenditure
actually is made, or

(vii) expenditures that constitute acquisitions of Persons or business units
permitted hereunder.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“carry-back amount” has the meaning provided in Section 6.11(b).

“Cash Equivalents” means:

(a) Dollars;

(b) Canadian Dollars, Yen, Sterling, Euro or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the government of the United States of America or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;

 

11



--------------------------------------------------------------------------------

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$250.0 million;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above;

(f) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P
and in each case maturing within 12 months after the date of issuance thereof;

(g) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (f) above;

(h) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition;

(i) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition; and

(j) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (i) or
other high quality short term investments, in each case, customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above; provided that such amounts are converted into one or more of the
currencies set forth in clauses (a) and (b) above as promptly as practicable and
in any event within ten (10) Business Days following the receipt of such
amounts.

“Cash Management Agreement” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.

“Casualty Event” means, with respect to any equipment, fixed assets or real
property (including any improvements thereon) of the U.S. Borrower or any
Restricted Subsidiary, any loss of or damage to, or any condemnation or other
taking by a Governmental Authority of, such property, the date on which the U.S.
Borrower or any of the Restricted Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation to replace or repair such
property, in each case, in excess of $10.0 million with respect to any such
event.

“Certificate” means the certificate as defined in Section 2.15(p)(i).

“Change in Law” means (a)the adoption of any law, treaty, order, policy, rule or
regulation after the date of this Agreement, (b)any change in any law, treaty,
order, policy, rule or regulation or in the interpretation, administration or
application thereof by any Governmental Authority after the date of this
Agreement or (c)compliance by any Lender (or, for purposes of Section 2.14(c),
by any lending

 

12



--------------------------------------------------------------------------------

office of such Lender or by such Lender’s holding company, if any) with any
request, guideline, directive or order (whether or not having the force of law)
of any Governmental Authority made or issued after the date of this Agreement
(other than any such request, guideline or directive to comply with any law,
rule or regulation that was in effect on the date of this Agreement).

“Change of Control” means the earliest to occur of

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdings; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of common stock of Holdings equal to an
amount more than fifty percent (50%) of the amount of common stock of Holdings
owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Closing Date and such ownership by the Permitted Holders
represents the largest single block of voting securities of Holdings held by any
Person or related group for purposes of Section 13(d) of the Exchange Act, or

(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, no “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Permitted Holders, shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than the greater of (x) thirty-five percent (35%) of the then outstanding voting
stock of Holdings and (y) the percentage of the then outstanding voting stock of
Holdings owned, directly or indirectly, beneficially by the Permitted Holders;
or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to any Specified Indebtedness; or

(c) the U.S. Borrower ceasing to be a direct Wholly-Owned Subsidiary of
Holdings; or

(d) at any time when any Foreign Obligations (other than contingent obligations
for unasserted claims) of a Foreign Borrower remain outstanding, such Foreign
Borrower ceasing to be a direct or indirect Restricted Subsidiary of the U.S.
Borrower (unless a Borrower or a Subsidiary Guarantor shall expressly have
assumed all the Foreign Obligations of such Foreign Borrower under this
Agreement and the other Loan Documents to which such Foreign Borrower is a
party).

“Class” when used (i) in reference to any LC Facility Deposit, Loan or
Borrowing, refers to whether such LC Facility Deposit, Loan, or the Loans
comprising such Borrowing, are LC Facility Deposits, New LC Facility Deposits
(of any Series),
U.S. Revolving Loans, U.K. Revolving Loans, German Revolving Loans, Canadian
Revolving Loans, Irish Revolving Loans, U.S. Term Loans, U.S. Term B Loans,
German Term-1 Loans, German Term-2 Loans, Canadian Term Loans, Irish Term Loans,
U.K.

 

13



--------------------------------------------------------------------------------

Term Loans, Yen Term Loans, New Term Loans (of any Series), Extended Term Loans
(of the same Extension Series), U.S. Swingline Loans or Canadian Swingline
Loans, (ii) in reference to any Commitment refers to whether such Commitment is
a U.S. Revolving Commitment, U.K. Revolving Commitment, German Revolving
Commitment, Canadian Revolving Commitment, Irish Revolving Commitment, U.S. Term
Commitment, German Term-1 Commitment, German Term-2 Commitment, Irish Term
Commitment, Canadian Term Commitment, U.K. Term Commitment, Yen Term Commitment,
New Term Commitment (of any Series), LC Facility Commitment or New LC Facility
Commitment (of any Series) and (iii) in reference to any Lender, refers to
whether such Lender is a U.S. Revolving Lender, U.K. Revolving Lender, German
Revolving Lender, Canadian Revolving Lender, Irish Revolving Lender, New
Revolving Lender, U.S. Term Lender, U.S. Term B Lender, German Term Lender,
Irish Term Lender, Canadian Term Lender, U.K. Term Lender, Yen Term Lender, New
Term Lender (for any Series of New Term Loans), Extending Lender (for any
Extension Series), LC Facility Lender or New LC Facility Lender (for any Series
of New LC Facility Deposits).

“Closing Date” means January 26, 2007.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Investors” means Joseph Neubauer and his Controlled Investment Affiliates.

“Collateral” means any and all property owned, leased or operated by a Person
from time to time subject to a security interest or Lien under the Collateral
Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Foreign Pledge Agreements and any other documents granting a Lien
upon the Collateral as security for payment of the Secured Obligations.

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitments, if any, such Lender’s Term Commitment, if any, and such Lender’s LC
Facility Commitment, if any.

“Commitment Schedule” means the Schedule attached to the Original Credit
Agreement identified as such.

“Commitments” means the aggregate Revolving Commitments, Term Commitments, LC
Facility Commitments, the New Revolving Commitments, New Term Commitments and
New LC Facility Commitments of all Lenders, if any.

“Compliance Certificate” means a certificate of the U.S. Borrower substantially
in the form of Exhibit C.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or

 

14



--------------------------------------------------------------------------------

bankers’ acceptances, (iii) noncash interest payments (but excluding any noncash
interest expense attributable to the movement in the mark-to-market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP), (iv) the
interest component of Capitalized Lease Obligations, (v) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness and
(vi) all commissions, discounts, yield and other fees and charges in the nature
of interest expense related to any Receivables Facility or Business
Securitization Facility, and excluding (A) Additional Interest, (B) amortization
of deferred financing fees, debt issuance costs, commissions, fees and expenses,
(C) any expensing of bridge, commitment and other financing fees and (D) any
redemption premiums paid in connection with the redemption of the Existing Debt,
plus (b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less (c) interest income
for such period, plus (d) to the extent that EBITDA attributable to SMG or AIM
that is accounted for by the equity method of accounting is included in EBITDA
of the U.S. Borrower by operation of clause (i) of the last paragraph of the
definition thereof, a proportionate amount of the consolidated interest expense
of such Persons. For purposes of this definition, interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Leverage Ratio,” with respect to any Person as of any date of
determination, means the ratio of (a) the excess of (i) Consolidated Total
Indebtedness of such Person as of the end of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01 over
(ii) an amount equal to the lesser of (x) the amount of cash and Cash
Equivalents of the U.S. Borrower and its Restricted Subsidiaries on such date
that are free and clear of any Lien (other than non-consensual Permitted Liens
and Permitted Liens of the type set forth in clauses (u) through (x) of the
definition of Permitted Liens) and (y) $75.0 million to (b) the aggregate amount
of EBITDA of such Person for the period of the most recently ended four full
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 5.01, in each case with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of
“Interest Coverage Ratio.”

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication:

(a) any net after tax extraordinary gains or losses (less all fees and expenses
relating thereto) or expenses shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period in accordance with GAAP,

(c) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

(d) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Capital Stock of any Person other than in the ordinary course of business,
as determined in good faith by the U.S. Borrower, shall be excluded,

(e) the Net Income for such period of any Person that is not a Restricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that Consolidated Net Income of the U.S. Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to

 

15



--------------------------------------------------------------------------------

the U.S. Borrower or a Restricted Subsidiary thereof in respect of such period
(subject in the case of dividends, distributions or other payments made to a
Restricted Subsidiary to the limitations contained in clause (f) below),

(f) solely for the purpose of determining the Applicable Amount and Excess Cash
Flow, the Net Income for such period of any Restricted Subsidiary (other than
any Subsidiary Guarantor) shall be excluded if the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the U.S. Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash) to the U.S.
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein,

(g) any increase in amortization or depreciation or other noncash charges
resulting from the application of purchase accounting in relation to the
Transactions or any acquisition that is consummated after the Closing Date, net
of taxes, shall be excluded,

(h) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(i) any impairment charge or asset write-off, in each case pursuant to GAAP, and
the amortization of intangibles arising pursuant to GAAP shall be excluded, and

(j) any noncash compensation expense resulting from the application of Financial
Accounting Standards No. 123R or any deferred compensation charges net of any
cash payments made under such deferred compensation plans during such period to
officers, directors, managers, consultants or employees (or their estates,
Controlled Investment Affiliates or Immediate Family Members) shall be excluded.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) the excess of (i) Consolidated Total Indebtedness that is secured
by any Lien as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01 over (ii) an amount
equal to the lesser of (x) the amount of cash and Cash Equivalents of the U.S.
Borrower and its Restricted Subsidiaries on such date that are free and clear of
any Lien (other than non-consensual Permitted Liens and Permitted Liens of the
type set forth in clauses (u) through (x) of the definition of “Permitted
Liens”) and (y) $75.0 million to (b) EBITDA of the U.S. Borrower for the period
of the most recently ended consecutive four full fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01, in each case
with such pro forma adjustments to Consolidated Total Indebtedness and EBITDA,
mutatis mutandis, as are set forth in the definition of “Interest Coverage
Ratio.”

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the U.S. Borrower and the Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Lease Obligations, Attributable Debt in respect of Sale
and Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding any undrawn letters of credit), (b) the aggregate amount of all
outstanding Disqualified Stock of the U.S. Borrower and all Disqualified Stock
and Preferred Stock

 

16



--------------------------------------------------------------------------------

of the Restricted Subsidiaries on a consolidated basis, with the amount of such
Disqualified Stock and Preferred Stock equal to the greater of their respective
voluntary or involuntary liquidation preferences and Maximum Fixed Repurchase
Prices and (c) the aggregate outstanding amount of advances under any
Receivables Facility or Business Securitization Facility of the U.S. Borrower or
any of its Restricted Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP. For purposes of this definition, the “Maximum
Fixed Repurchase Price” of any Disqualified Stock or Preferred Stock that does
not have a fixed repurchase price shall be calculated in accordance with the
terms of such Disqualified Stock or Preferred Stock as if such Disqualified
Stock or Preferred Stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to this Agreement, and
if such price is based upon, or measured by, the fair market value of such
Disqualified Stock or Preferred Stock, such fair market value shall be
determined reasonably and in good faith by the U.S. Borrower.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the U.S.
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the current portion of accrued interest and (iii) the current
portion of current and deferred income taxes.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (the “primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the U.S. Borrower and/or other companies.

“Credit-Linked Deposit Account” means the account established by the Agent under
its sole and exclusive control maintained at the principal New York City office
of JPMorgan Chase Bank, N.A. or another branch of JPMorgan Chase Bank, N.A.
designated as the “ARAMARK Credit-Linked Deposit Account,” which shall be used
solely to hold LC Facility Deposits.

“Debt Incurrence Prepayment Event” means any issuance or incurrence by the U.S.
Borrower or any of the Restricted Subsidiaries of (a) any Indebtedness
(excluding any Indebtedness permitted to be issued or incurred under
Section 6.01 other than pursuant to Section 6.01(b)(iv) or
Section 6.01(b)(xxv)(A)) or (b) any Refinancing Term Loans.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United

 

17



--------------------------------------------------------------------------------

States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (including, in the case of the U.K.
Borrower, administration, administrative receivership, voluntary arrangement and
schemes of arrangement).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Defaulting Lender” means any Revolving Lender (a) that has failed to fund any
portion of its Loans or participations in Revolving Letters of Credit or
Swingline Loans within three Business Days of the date required to be funded by
it hereunder, unless such Revolving Lender notifies the Administrative Agent in
writing that such failure is the result of Revolving Lender’s good faith
determination that a condition precedent to funding (specifically identified and
supported by facts) has not been satisfied (b) that has notified any Borrower,
the Agent, the Issuing Bank, the Swingline Lender or any Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, (c) that has
failed, within three Business Days after written request by the Agent (based on
a good faith belief that it may not fulfill its funding obligations), to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Revolving
Letters of Credit and Swingline Loans, unless such failure is the result of a
good faith determination that a condition precedent to funding (specifically
identified and supported by facts) has not been satisfied, (d) that has
otherwise failed to pay over to the Agent or any other Lender any other amount
(other than a de minimis amount) required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) if a Bankruptcy Event has occurred with respect to such
Revolving Lender (or any holding company parent of such Revolving Lender).

“Deferred Net Cash Proceeds” has the meaning provided such term in the
definition of “Net Cash Proceeds.”

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks and (c) a commodity (including precious
metal) derivative transaction, including a commodity-linked swap, a
commodity-linked option, a forward commodity-linked contract, and any other
instrument linked to commodities that gives rise to similar credit risks.

“Designated Equity Amount” has the meaning provided such term in
Section 6.01(b)(xx).

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the U.S. Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 6.06(j) that is designated as
Designated Noncash Consideration pursuant to a certificate of a Responsible
Officer delivered to the Agent, setting forth the basis of such valuation (which
amount will be reduced by the fair market value of the portion of the noncash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) LC Disbursements and interest
thereon and (c) accrued and unpaid fees under the Loan Documents.

 

18



--------------------------------------------------------------------------------

“Designated Preferred Stock” means Preferred Stock of the U.S. Borrower or any
direct or indirect parent company thereof (in each case other than Disqualified
Stock) that is issued for cash (other than to a Restricted Subsidiary) and is so
designated as Designated Preferred Stock pursuant to an Officers’ Certificate
delivered to the Agent that is executed by a Responsible Officer of the U.S.
Borrower on the issuance date thereof, the cash proceeds of which are excluded
from the calculation set forth in the definition of “Applicable Amount.”

“Determination Date” means (i) with respect to any Eurocurrency Rate Loan or BA
Rate Loan denominated in any currency other than Dollars, each date of
determination of the Eurocurrency Rate or BA Rate applicable to such Loan (and,
if any Eurocurrency Interest Period has a duration of more than three months, on
each date during such Interest Period occurring every three months from the
first day of such Eurocurrency Interest Period), (ii) with respect to any
Canadian Base Rate Loan, the date such Loan is made and each date on which
interest is invoiced on such Loan, and (iii) with respect to each Revolving
Letter of Credit denominated in any currency other than Dollars, the first
Business Day of each calendar month.

“Discharge of Obligations” shall be deemed to have occurred on the first date
that (i) all Commitments shall have been terminated, (ii) all Obligations
arising under the Loan Documents (other than contingent obligations for
unasserted claims) shall have been repaid, (iii) all LC Facility Deposits shall
have been returned to the LC Facility Lenders and (iv) no Letters of Credit
shall be outstanding (except to the extent consented to by issuer thereof
pursuant to arrangements acceptable to such issuer in its sole discretion).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Lease-Back Transaction and any issuance or
sale of Equity Interests of any Subsidiary) of any property of the U.S. Borrower
or any of the Restricted Subsidiaries.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is convertible or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale to the extent the terms of such
Capital Stock provide that such Capital Stock shall not be required to be
repurchased or redeemed until the Discharge of Obligations has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the earlier of the U.S. Term B Loan
Maturity Date and the Discharge of Obligations; provided that if such Capital
Stock is issued to any plan for the benefit of employees of the U.S. Borrower or
its Subsidiaries or by any such plan to such employees, such Capital Stock shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the U.S. Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, that any
Capital Stock held by any future, present or former employee, director, manager
or consultant (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members), of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies’ or any other entity in which the
U.S. Borrower or a Restricted Subsidiary has an Investment and is designated in
good faith as an “affiliate” by the Board of Directors of the U.S. Borrower (or
the Compensation Committee thereof), in each case pursuant to any stockholders’
agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement shall not constitute

 

19



--------------------------------------------------------------------------------

Disqualified Stock solely because it may be required to be repurchased by the
U.S. Borrower or its Subsidiaries following the termination of employment of any
such employee, director, manager or consultant with the U.S. Borrower or its
Subsidiaries.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange quoted by the Agent in New York, New
York at 11:00 a.m. (New York City time) on the date of determination (or, if
such date is not a Business Day, the last Business Day prior thereto) to prime
banks in New York for the spot purchase in the New York currency exchange market
of such amount of Dollars with such Alternative Currency and (c) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Agent using any method of determination it deems
appropriate acting reasonably.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans made to the U.S. Borrower or LC Disbursements made
pursuant to Letters of Credit issued for the account of the U.S. Borrower,
including on behalf of any of its subsidiaries (other than any Foreign Borrower
or its subsidiaries), all accrued and unpaid fees (including pursuant to
Section 2.10 of this Agreement) and all expenses, reimbursements, indemnities
and other obligations of the Loan Parties to the Lenders or to any Lender, the
Agent, the Issuing Bank, the LC Facility Issuing Bank or any indemnified party
arising under the Loan Documents (including interest and fees accruing after
commencement of any bankruptcy or insolvency proceeding against any Loan Party,
whether or not allowed in such proceeding).

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than (a) a Foreign Subsidiary or (b) any
Subsidiary of a Foreign Subsidiary.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period,

(a) increased by (without duplication): (i) provision for taxes based on income
or profits, plus franchise or similar taxes, for such period deducted in
computing Consolidated Net Income for such period, plus (ii) consolidated
Interest Charges for such period to the extent the same was deducted in
calculating Consolidated Net Income for such period, plus (iii) Consolidated
Depreciation and Amortization Expense for such period to the extent such
depreciation and amortization were deducted in computing Consolidated Net Income
for such period, plus (iv) any expenses or charges related to any Equity
Offering, Permitted Investment, acquisition, disposition, recapitalization or
the incurrence of Indebtedness permitted to be incurred hereunder including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including all fees, expenses
or charges related to the Transactions deducted in computing Consolidated Net
Income for such period, plus (v) the amount of any restructuring charge or
reserve deducted in such period in computing Consolidated Net Income for such
period, including any one-time costs incurred in connection with
(A) acquisitions after the Closing Date or (B) the closing or consolidation of
facilities after the Closing Date, plus (vi) any write offs, write downs or
other noncash charges reducing Consolidated Net Income for such period, in each
case, in excess of $2.0 million individually, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
plus (vii) the amount of any minority interest expense deducted in calculating
Consolidated Net Income for such period, plus (viii) the amount of management,
monitoring, consulting and advisory

 

20



--------------------------------------------------------------------------------

fees and related expenses paid (or any accruals related to such fees or related
expenses) during such period to the Sponsors to the extent permitted under
Section 6.05, plus (ix) the amount of net cost savings projected by the U.S.
Borrower in good faith to be realized during such period (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period) as a result of actions taken or to be taken in connection with the
Transactions or any acquisition or disposition by the U.S. Borrower or any
Restricted Subsidiary, net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings are reasonably
identifiable and factually supportable, (B) such actions are taken within 18
months after the Closing Date or the date of such acquisition or disposition and
(C) the aggregate amount of cost savings added pursuant to this clause
(ix) shall not exceed the greater of (x) an amount equal to 5% of EBITDA of the
U.S. Borrower for the period of four consecutive fiscal quarters most recently
ended prior to the determination date (without giving effect to any adjustments
pursuant to this clause (ix)) and (y) $50.0 million for any four consecutive
quarter period (which adjustments may be incremental to pro forma adjustments
made pursuant to the second paragraph of the definition of “Interest Coverage
Ratio”), plus (x) any costs or expenses incurred by the U.S. Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or stockholders agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the U.S.
Borrower or net cash proceeds of issuance of Equity Interests of the U.S.
Borrower (other than Disqualified Stock) in each case, solely to the extent that
such cash proceeds are excluded from the calculation of the Applicable Amount,
plus (xi) any net after-tax non-recurring or unusual gains or losses (less all
fees and expenses relating thereto) or expenses (including relating to
severance, relocation, unusual contract terminations, one-time compensation
charges, warrants or options to purchase Capital Stock of Holdings and the
Transactions), plus (xii) to the extent covered by insurance and actually
reimbursed, or, so long as the U.S. Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption;

(b) decreased by (without duplication) noncash gains included in Consolidated
Net Income of such Person for such period in excess of $2.0 million
individually, excluding any noncash gains that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
(other than such cash charges that have been added back to Consolidated Net
Income in calculating EBITDA in accordance with this definition); and

(c) increased (by losses) or decreased (by gains), as applicable, by (without
duplication) (i) any net noncash gain or loss resulting in such period from
Hedging Obligations and the application of Statement of Financial Accounting
Standards No. 133 and (ii) any net noncash gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness.

Notwithstanding the foregoing (i) with respect to the U.S. Borrower’s
investments in SMG or AIM which are accounted for by the equity method of
accounting, EBITDA will include, without duplication, the U.S. Borrower’s
proportionate share of EBITDA of SMG and AIM (as calculated in accordance with
the foregoing definition without reference to this sentence and including a
deduction for any unusual gain on any sales of real estate by such entities
consummated prior to the Closing Date) and (ii) subject to further adjustment in
connection with acquisitions or dispositions as contemplated by the definition
of “Interest Coverage Ratio,” EBITDA of the U.S. Borrower for the fiscal
quarters ended

 

21



--------------------------------------------------------------------------------

March 31, 2006, June 30, 2006 and September 29, 2006 shall be deemed to be
$220.4 million, $239.6 million and $270.1 million, respectively (for
informational purposes, such amounts being determined as set forth on Schedule
1.01(h)).

“Eligible Assignee” means (i) a Lender, (ii) a commercial bank, insurance
company, Fund or company engaged in the business of making commercial loans or a
commercial finance company, which Person, together with its Affiliates, has a
combined capital and surplus in excess of $100.0 million, (iii) any Affiliate of
a Lender under common control with such Lender or (iv) an Approved Fund of a
Lender; provided that in any event “Eligible Assignee” shall not include (w) any
natural person, (x) Holdings or the U.S. Borrower or any Affiliate (which for
this purpose shall not include any Agent or Lender or any of their respective
branches or Affiliates engaged in the business of making commercial loans)
thereof, (y) any Sponsor or any of their respective Affiliates (which for this
purpose shall not include any Affiliate of the Sponsor engaged in the business
of making commercial loans) or (z) any “creditor,” as defined in Regulation T,
or “foreign branch of a broker-dealer,” within the meaning of Regulation X;
provided, however, that upon the occurrence of an Event of Default, no Person
(other than a Lender) shall be an “Eligible Assignee” if the assignment of any
Commitment, LC Facility Participation or Loan to such Person would cause such
Person to have Commitments, LC Facility Participations or Loans in excess of
twenty-five percent (25%) of the then outstanding total aggregate Commitments,
LC Facility Participations or Loans, as the case may be.

“EMU” means the economic and monetary union contemplated by the Treaty of the
European Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or legally binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the protection of the environment, preservation or reclamation of natural
resources, the management, release or threatened release of, or exposure to, any
Hazardous Material or, to the extent relating to human exposure to Hazardous
Materials, health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, costs of
environmental investigation, remediation, restoration or monitoring, fines,
penalties or indemnities), of the U.S. Borrower or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of or
liability under any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) human or animal exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally binding consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Equity Contribution” means the contribution by the Sponsors, the Co-Investors
and the Management Stockholders in an aggregate amount of not less than 20% of
the total consolidated capitalization of ARAMARK on the Closing Date, after
giving pro forma effect to the consummation of the Transactions (of which not
less than 17.5% of such aggregate amount shall be in cash) to Holdings (or any
direct or indirect parent thereof) as common equity and/or preferred equity
having terms reasonably satisfactory to the Joint Lead Arrangers, and the
contribution by Holdings (or any direct or indirect parent thereof) of the
amount so received to Merger Sub (or if by a direct or indirect parent of
Holdings, by such parent to Holdings and by Holdings to Merger Sub) in respect
of Holdings’ common equity and/or preferred equity in Merger Sub having terms
reasonably satisfactory to the Joint Lead Arrangers or in exchange for the
issuance to Holdings of Equity Interests of Merger Sub.

 

22



--------------------------------------------------------------------------------

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the U.S. Borrower or any of its direct or indirect parent companies
(excluding Disqualified Stock), other than (a) public offerings with respect to
the U.S. Borrower’s or any direct or indirect parent company’s common stock
registered on Form S-4 or Form S-8, (b) any such public or private sale that
constitutes an Excluded Contribution and (c) an issuance to any direct or
indirect parent company of the U.S. Borrower, the U.S. Borrower or any
Subsidiary of the U.S. Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the U.S. Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the U.S. Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice of an intent to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
U.S. Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the U.S. Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the U.S. Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EURIBOR” means, in relation to any Loan in Euro (a) the applicable Screen Rate
or (b) if no Screen Rate is available for the Eurocurrency Interest Period of
that Loan, the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Agent at its request quoted by three major banks
selected by the Agent to leading banks in the European interbank market, at or
about 11 a.m. Brussels time on the second full Business Day next preceding the
first day of the relevant Eurocurrency Interest Period in relation to which such
rate is calculated.

“Euro” and the sign “€” each mean the single currency of participating member
states of the EMU.

“Eurocurrency Interest Period” means with respect to any Eurocurrency Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, to the extent available to each Lender making such Eurocurrency
Rate Borrowing, nine or twelve months) thereafter, as a Borrower may elect;
provided that (i) if any Eurocurrency Interest Period would end on a day other
than a Business Day, such Eurocurrency Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Eurocurrency Interest

 

23



--------------------------------------------------------------------------------

Period shall end on the next preceding Business Day, (ii) any Eurocurrency
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Eurocurrency Interest Period) shall end on the last
Business Day of the last calendar month of such Eurocurrency Interest Period and
(iii) no Eurocurrency Interest Period for any (x) Eurocurrency Rate Revolving
Loan shall end after the Scheduled Termination Date for the applicable Revolving
Facility or (y) Eurocurrency Rate Term Loans shall end after the stated maturity
date of such Term Loans.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Federal Reserve Board.

“Eurocurrency Rate” means, (a) in relation to any Loan denominated in Dollars,
Sterling or Yen for any Eurocurrency Interest Period, the rate obtained by
dividing (i) the applicable LIBOR Rate for such Eurocurrency Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against Eurocurrency
Liabilities (including any marginal, emergency, special or supplemental
reserves), and (b) in relation to any Loan denominated in Euro, the rate
obtained by dividing (i) the applicable EURIBOR for such Eurocurrency Interest
Period by (ii) a percentage equal to 1 minus the stated maximum rate (stated as
a decimal) of all reserves, if any, required to be maintained against
Eurocurrency Liabilities.

“European Borrowers” means, collectively, the Irish Borrower, the German
Borrowers and the U.K. Borrower.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Amount” has the meaning assigned to such term in Section 2.06(h).

“Excess Cash Flow” means, for any fiscal year of the U.S. Borrower, an amount
equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the U.S. Borrower for such period,

(ii) an amount equal to the amount of all material (as determined in accordance
with GAAP) noncash charges to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the U.S. Borrower and its Restricted Subsidiaries completed
during such period), and

(iv) an amount equal to the aggregate net noncash loss on the sale, lease,
transfer or other disposition of assets by the U.S. Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all material (as determined in accordance
with GAAP) noncash credits included in arriving at such Consolidated Net Income
and cash charges described in clauses (a) through (j) of the definition of
Consolidated Net Income and included in arriving at such Consolidated Net
Income,

 

24



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted in arriving at such Consolidated
Net Income or pursuant to clause (xi) below in prior periods, the amount of
Capital Expenditures made in cash during such period (without giving effect to
the proviso in the definition thereof), except to the extent that such Capital
Expenditures were not financed with Internally Generated Funds,

(iii) the aggregate amount of all principal payments of Indebtedness of the U.S.
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Lease Obligations and (y) the amount of
any prepayment of Loans pursuant to Section 2.06 or, to the extent made with the
proceeds of a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, Section 2.09(b) but
excluding all other prepayments of the Loans) made during such period (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of the U.S. Borrower or its
Restricted Subsidiaries (other than under any revolving credit facility),

(iv) an amount equal to the aggregate net noncash gain on the sale, lease,
transfer or other disposition of assets by the U.S. Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of a
Person or business unit by the U.S. Borrower and its Restricted Subsidiaries
during such period),

(vi) cash payments by the U.S. Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the U.S. Borrower and its
Restricted Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period to the extent permitted under Section 6.07 (excluding Investments in
(x) Cash Equivalents, (y) Investment Grade Securities and (z) the U.S. Borrower
or any of its Restricted Subsidiaries), to the extent that such Investments and
acquisitions were financed with Internally Generated Funds,

(viii) the amount of Restricted Payments made in cash during such period to the
extent permitted under Section 6.04(xii), to the extent that such Restricted
Payments were financed with Internally Generated Funds,

(ix) the aggregate amount of expenditures actually made by the U.S. Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

 

25



--------------------------------------------------------------------------------

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the U.S. Borrower and the Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,

(xi) without duplication of amounts deducted in arriving at such Consolidated
Net Income or deducted from Excess Cash Flow in prior periods, the aggregate
consideration required to be paid in cash by the U.S. Borrower or any of its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions or Capital Expenditures (without giving effect to the proviso in
the definition thereof) to be consummated or made during the period of four
consecutive fiscal quarters of the U.S. Borrower following the end of such
period; provided that to the extent the aggregate amount of Internally Generated
Funds actually utilized to finance such acquisitions or Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, and

(xiii) an amount equal to the aggregate net cash losses on the sale, lease,
transfer or other disposition of assets by the U.S. Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in determining Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the U.S. Borrower from (a) contributions to its
common equity capital (other than from the proceeds of Designated Preferred
Stock), and (b) the sale (other than to a Subsidiary of the U.S. Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the U.S. Borrower) of Capital Stock (other
than Disqualified Stock or Designated Preferred Stock) of the U.S. Borrower, in
each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an executive vice president and the principal financial
officer of the U.S. Borrower on the date such capital contributions are made or
the date such Equity Interests are sold, as the case may be, which are excluded
from the calculation of the Applicable Amount and which are not received by the
U.S. Borrower in connection with an equity contribution or an issuance of Junior
Capital pursuant to Section 7.03.

“Excluded Taxes” means, with respect to any Agent, LC Facility Issuing Bank,
Issuing Bank, Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower or any other Loan Party hereunder,
(a) income or franchise taxes (or capital in the case of any Canadian capital
Taxes) imposed on (or measured by) its net income received or receivable (but
not any such sum deemed to be received or receivable) by a jurisdiction as a
result of the recipient being organized or having its principal office or, in
the case of any Lender, having its Applicable Lending Office in such
jurisdiction, (b) any branch profits taxes under Section 884 of the Code or any
similar tax imposed by a jurisdiction as a result of the recipient being located
in such jurisdiction, (c) in the case of a Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.17(b)) or a Lender
purchasing a participation pursuant to Section 2.16(b) with respect to that
participation), (i) with respect to the U.S.

 

26



--------------------------------------------------------------------------------

Revolving Loans, U.S. Term Loans, U.S. Term B Loans, New Term Loans or any
portion of any Canadian Revolving Loans, German Revolving Loans, Irish Revolving
Loans, U.K. Revolving Loans or New Revolving Loans made to the U.S. Borrower,
any United States federal withholding tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent, in the case of a
Non-U.S. Lender, such Non-U.S. Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the U.S. Borrower or any other Loan Party with respect
to such withholding tax pursuant to Section 2.15(a) or (f) and (ii) with respect
to any portion of the Canadian Revolving Loan made to the Canadian Borrower or a
Revolving Letter of Credit issued to the Canadian Borrower pursuant to the
Canadian Revolving Commitments, any Canadian federal withholding tax that is
imposed on amounts payable to such Canadian Revolving Lender or the applicable
Issuing Bank, as the case may be, at the time such Canadian Revolving Lender or
Issuing Bank becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Canadian Revolving Lender or Issuing
Bank (or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Canadian
Borrower or any other Loan Party with respect to such withholding tax pursuant
to Section 2.15(a) or (f), and (d) any withholding tax that is attributable to a
Lender’s failure to comply with Section 2.15(h) or (i); provided that, for the
avoidance of doubt, any deduction or withholding under section 349 of the Taxes
Act (or any successor provision) for or on account of any Taxes, shall not be an
Excluded Tax.

“Existing Class” has the meaning specified in Section 2.19(f).

“Existing Debt” means the Funded Debt listed on Schedule 1.01(c).

“Existing Debt Refinancing” means (a) with respect to Existing Debt listed on
Part I of Schedule 1.01(c), the redemption, repurchase or other satisfaction and
discharge of such Existing Debt or the deposit or placement in escrow of amounts
with respect to such redemption with the relevant trustee or holders and
(b) with respect to other Existing Debt, the payment in full of all amounts, if
any, due or owing under the Existing Debt, the termination of all commitments
thereunder and the release and discharge of all guarantees thereof (if any) and
all security therefor (if any).

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01(g).

“Extended Term Loans” has the meaning specified in Section 2.19(f).

“Extending Lender” has the meaning specified in Section 2.19(f).

“Extension Election” has the meaning specified in Section 2.19(f).

“Extension Request” has the meaning specified in Section 2.19(f).

“Extension Series” means all Extended Term Loans that are established pursuant
to the same supplement pursuant to Section 2.19 (or any subsequent supplement
pursuant to Section 2.19 to the extent such supplement expressly provides that
the Extended Term Loans provided for therein are intended to be a part of any
previously established Extension Series) and that provide for the same interest
margins, extension fees and amortization schedule.

“Facility” means the LC Facility, a Revolving Facility or a Term Loan Facility,
as applicable.

 

27



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.

“Fees” means all amounts payable pursuant to or referred to in Section 2.10.

“Financial Officer” means the chief financial officer, treasurer or controller
of the U.S. Borrower.

“First Lien Intercreditor Agreement” means an agreement in substantially the
form of Exhibit B to the Amendment Agreement, with such changes thereto as are
reasonably acceptable to the Agent and the U.S. Borrower; provided that such
changes shall not be materially adverse to the interests of the Lenders.

“First Lien Notes” means Permitted Refinancing Notes that are secured by Liens
that are subject to the First Lien Intercreditor Agreement.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary directly owned by
any Loan Party.

“Foreign Borrower” means any Borrower other than the U.S. Borrower.

“Foreign Borrower Cross-Guarantee” means the Foreign Borrower Cross-Guarantee,
substantially in the form of Exhibit H as the same may be amended or
supplemented from time to time.

“Foreign Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans made to Foreign Borrowers or LC Disbursements made
pursuant to Letters of Credit issued for the account of any Foreign Borrower or
on behalf of any of its Subsidiaries, all accrued and unpaid fees (including
pursuant to Section 2.10(b) of this Agreement) and all expenses, reimbursements,
indemnities and other obligations of the Foreign Borrowers to the Lenders or to
any Lender, the Agent, the Issuing Bank or any indemnified party arising under
the Loan Documents to which such Foreign Borrower is a party.

“Foreign Pledge Agreement” means each pledge agreement or mortgage executed by
any Loan Party in order to grant a security interest to the Agent to secure the
Obligations and/or the Foreign Obligations, as applicable.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof or the District of Columbia.

“Foreign Subsidiary Total Assets” means the total amount of all assets of
Foreign Subsidiaries of the U.S. Borrower, determined on a consolidated basis in
accordance with GAAP.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

28



--------------------------------------------------------------------------------

“Funded Debt” means all Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America that are in effect on the Closing Date.

“German Borrowers” shall mean the German-1 Borrower and the German-2 Borrower
and “German Borrower” shall mean either one of them.

“German-1 Borrower” has the meaning specified in the preamble to this Agreement.

“German-2 Borrower” has the meaning specified in the preamble to this Agreement.

“German Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “German Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“German Qualifying Lender” means (i) a Lender which is (otherwise than by reason
of being a Treaty Lender) able to receive interest from that Borrower without
any deduction or withholding for or on account of any Indemnified Taxes or Other
Taxes imposed by Germany or any of its political subdivisions or (ii) a Treaty
Lender.

“German Revolving Available Credit” means, at any time, (a) the then effective
German Revolving Commitments minus (b) the aggregate German Revolving
Outstandings at such time.

“German Revolving Borrowing” means German Revolving Loans made on the same day
by the German Revolving Lenders ratably according to their respective German
Revolving Commitments.

“German Revolving Commitment” means, with respect to each German Revolving
Lender, the commitment of such German Revolving Lender to make German Revolving
Loans in the aggregate principal amount equal to the Dollar Equivalent of the
amount set forth opposite such German Revolving Lender’s name on the Commitment
Schedule under the caption “German Revolving Commitment,” as amended to reflect
each Assignment and Assumption executed by such German Revolving Lender and as
such amount may be reduced pursuant to this Agreement, and “German Revolving
Commitments” shall mean the aggregate German Revolving Commitments of all German
Revolving Lenders, which amount, initially as of the Closing Date, shall be
$30.0 million.

“German Revolving Facility” means the German Revolving Commitments and the
provisions herein related to the German Revolving Loans and, to the extent
issued pursuant to the German Revolving Commitments, Revolving Letters of
Credit.

“German Revolving Lender” means a Lender with a German Revolving Commitment, in
its capacity as such.

“German Revolving Loan” has the meaning specified in Section 2.01(a)(iii).

 

29



--------------------------------------------------------------------------------

“German Revolving Outstandings” means, at any particular time, the sum of
(a) the Dollar Equivalent of the principal amount of the German Revolving Loans
outstanding at such time and (b) the Revolving LC Exposure under the German
Revolving Facility at such time.

“German Term Commitment” means with respect to any German Term Lender, the
German Term-1 Commitment of such Lender and the German Term-2 Commitment of such
German Term Lender.

“German Term-1 Commitment” means, with respect to any German Term Lender, the
commitment of such German Term Lender to make German Term-1 Loans to the
German-1 Borrower in an aggregate principal amount set forth opposite such
Lender’s name on the Commitment Schedule under the caption “German Term-1
Commitment,” and “German Term-1 Commitments” means the aggregate German Term-1
Commitments of all German Term Lenders, which amount, initially as of the
Closing Date, was €30.0 million.

“German Term-2 Commitment” means, with respect to any German Term Lender, the
commitment of such German Term Lender to make German Term-2 Loans to the
German-2 Borrower in an aggregate principal amount set forth opposite such
Lender’s name on the Commitment Schedule under the caption “German Term-2
Commitment,” and “German Term-2 Commitments” means the aggregate German Term-2
Commitments of all German Term Lenders, which amount, initially as of the
Closing Date, was €40.0 million.

“German Term Lender” means each Lender that has a German Term Commitment or that
holds a German Term Loan.

“German Term Loan” has the meaning specified in Section 2.01(b)(iii).

“German Term-1 Loans” has the meaning specified in Section 2.01(b)(iii).

“German Term-2 Loans” has the meaning specified in Section 2.01(b)(iii).

“German Term Loan Facility” means the German Term Commitments and the provisions
herein related to the German Term Loans.

“Governmental Authority” means the government of the United States of America,
any other nation, sovereign or government, any state, province or territory or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

“Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(a).

“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,

 

30



--------------------------------------------------------------------------------

asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated as hazardous or deleterious pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between the U.S. Borrower or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary designated as such in writing by the U.S. Borrower that
(i) contributed 2.5% or less of EBITDA of the U.S. Borrower for the most
recently ended period of four fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01 and (ii) had consolidated assets
representing 2.5% or less of Total Assets on the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01. The Immaterial Subsidiaries as of the Closing Date are listed on
Schedule 1.01(a).

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Increased Amount Date” has the meaning assigned to such term in
Section 2.19(a).

“incur” has the meaning set forth in Section 6.01(a).

“incurrence” has the meaning set forth in Section 6.01(a).

“Indebtedness” means, with respect to any Person, (a) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), except any such balance that constitutes a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business, (iv) advances under, or in respect of Receivables
Facilities or Business Securitization Facility or (v) representing any Hedging
Obligations, if and to the extent that any of the foregoing Indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability upon
a balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (b) to the extent not otherwise included, any obligation
by such Person to be liable for, or to pay, as obligor, guarantor or otherwise,
on the obligations of the type referred to in clause (a) of another Person
(whether or not such items would appear upon the balance sheet of such obligor
or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; (c) to the extent not otherwise
included, the obligations of the type referred to in clause (a) of another
Person

 

31



--------------------------------------------------------------------------------

secured by a Lien on any asset owned by such Person, whether or not such
obligations are assumed by such Person and whether or not such obligations would
appear upon the balance sheet of such Person; provided that the amount of such
Indebtedness will be the lesser of the fair market value of such asset at the
date of determination and the amount of Indebtedness so secured; and
(d) Attributable Debt in respect of Sale and Lease-Back Transactions; provided,
however, that notwithstanding the foregoing, Indebtedness will be deemed not to
include Contingent Obligations incurred in the ordinary course of business with
respect to obligations not constituting Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the U.S. Borrower, qualified to perform the task for
which it has been engaged and that is independent of the U.S. Borrower and its
Affiliates.

“Information” has the meaning set forth in Section 3.13(a).

“Information Memorandum” means the Confidential Information Memorandum dated
January 2007, relating to the U.S. Borrower and the Transactions.

“Initial Extending Lender” means any Lender that is a U.S. Term Lender and LC
Facility Lender that has submitted an executed Initial Term Loan Extension
Election with respect to all or a portion of its U.S. Term Loans and LC-1
Facility Deposits in accordance with the instructions provided on the signature
page to the Amendment Agreement.

“Initial Extension Amount” means, (a) with respect to the U.S. Term Loans of any
Initial Extending Lender, the product obtained by multiplying (x) the principal
amount of such Lender’s U.S. Term Loans subject to an Initial Term Loan
Extension Election by (y) a fraction, the numerator of which is the aggregate
principal amount of U.S. Term Loans and LC-1 Facility Deposits accepted for
extension and exchange, as applicable, by the U.S. Borrower on the Restatement
Effective Date and the denominator of which is the aggregate principal amount of
U.S. Term Loans and LC-1 Facility Deposits subject to Initial Term Loan
Extension Elections and (b) with respect to LC-1 Facility Deposits, the product
obtained by multiplying (x) the amount of such Lender’s LC-1 Facility Deposits
subject to an Initial Term Loan Extension Election by (y) a fraction, the
numerator of which is the aggregate principal amount of U.S. Term Loans and LC-1
Facility Deposits accepted for extension and exchange, as applicable, by the
U.S. Borrower on the Restatement Effective Date and the denominator of which is
the aggregate principal amount of U.S. Term Loans and LC-1 Facility Deposits
subject to Initial Term Loan Extension Elections; provided that the Initial
Extension Amount of each Initial Extending Lender shall be subject to such
rounding as the Agent determines to be expedient.

“Initial Term Loan Extension Election” means an election by a U.S. Term Lender,
in accordance with the procedures provided for in connection with the Amendment
Agreement, to have all or a portion of its U.S. Term Loans converted into U.S.
Term B Loans pursuant to Section 2.01(b)(i)(B) and all or a portion of its LC-1
Facility Deposit exchanged for an LC-2 Facility Deposit pursuant to
Section 2.01(c)(ii).

“Interbank Rate” means, for any period, (i) in respect of Loans denominated in
Dollars, the Federal Funds Rate and (ii) in respect of Loans denominated in any
other currency, the Agent’s cost of funds (as reasonably determined by the
Agent) for such period.

 

32



--------------------------------------------------------------------------------

“Interest Charges” means, with respect to any Person for any period, the sum of
(a) Consolidated Interest Expense of such Person for such period, (b) the
consolidated amount of all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock (including any dividends paid to
any direct or indirect parent company of the U.S. Borrower in order to permit
the payment of dividends by such parent company on its Designated Preferred
Stock) paid by such Person and its Restricted Subsidiaries during such period,
and (c) the consolidated amount of all cash dividend payments (excluding items
eliminated in consolidation) by such Person and its Restricted Subsidiaries on
any series of Disqualified Stock made during such period.

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of EBITDA of such Person for such period to the Interest Charges of such
Person for such period. In the event that the U.S. Borrower or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility that has been permanently repaid and has not been replaced) or issues
or redeems Disqualified Stock or Preferred Stock subsequent to the commencement
of the period for which the Interest Coverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the
Interest Coverage Ratio is made (the “Calculation Date”), then the Interest
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishing of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter period
(the “reference period”).

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the U.S. Borrower or
any Restricted Subsidiary during the four-quarter reference period or subsequent
to such reference period and on or prior to or simultaneously with the
Calculation Date shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, Dispositions, mergers, consolidations and disposed
operations (and the change in any associated Interest Charges and the change in
EBITDA resulting therefrom) had occurred on the first day of the reference
period; provided that no such pro forma adjustment to EBITDA shall be made in
respect of any such transaction to the extent the aggregate consideration in
connection therewith was less than $10.0 million for the reference period. If
since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the U.S. Borrower or any
Restricted Subsidiary since the beginning of such period) shall have made any
Investment, acquisition, Disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Interest Coverage Ratio shall be calculated giving pro forma effect thereto
for such period as if such Investment, acquisition, Disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
reference period (subject to the threshold specified in the previous sentence).

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the U.S. Borrower. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
U.S. Borrower in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the U.S. Borrower may
designate.

 

33



--------------------------------------------------------------------------------

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.12.

“Interest Period” means (a) in the case of any Eurocurrency Rate Loan or LC
Facility Deposit, the applicable Eurocurrency Interest Period and (b) in the
case of any BA Rate Loan, the applicable BA Interest Period.

“Internally Generated Funds” means any amount expended by the U.S. Borrower and
its Restricted Subsidiaries and not representing (i) a reinvestment by the U.S.
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Disposition outside the ordinary course of business or Casualty Event, (ii) the
proceeds of any issuance of Indebtedness of the U.S. Borrower or any Restricted
Subsidiary (other than Indebtedness under any revolving credit facility) or
(iii) any credit received by the U.S. Borrower or any Restricted Subsidiary with
respect to any trade in of property for substantially similar property or any
“like kind exchange” of assets.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with a rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s or the equivalent of such rating by such rating organization,
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any other nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the U.S. Borrower
and its subsidiaries, (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b), which fund may also
hold immaterial amounts of cash pending investment or distribution and
(d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the U.S. Borrower’s cash management and investment practices.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of guarantees, loans or
advances of money or capital contributions to such Person (but excluding any
such loan, advance or capital contribution arising in the ordinary course of
business and having a term not exceeding 364 days and furthermore excluding, for
the avoidance of doubt, any extensions of trade credit in the ordinary course of
business) or purchases or other acquisitions of stocks, bonds, debentures, notes
or similar securities issued by such Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 6.07, (a) “Investments” shall include the
portion (proportionate to the U.S. Borrower’s equity interest in such
Subsidiary) of the fair market value of the net assets of a Subsidiary of the
U.S. Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided that upon a redesignation of such Unrestricted Subsidiary
as a Restricted Subsidiary, the U.S. Borrower shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (i) the U.S. Borrower’s “Investment” in such Subsidiary at
the time of such redesignation, less (ii) the portion (proportionate to the U.S.
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of such Subsidiary at the time of such redesignation, and (b) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the U.S. Borrower. For the avoidance of doubt, a guarantee by a
specified Person of the obligations of another Person (the “primary obligor”)
shall be deemed to be an Investment by such specified Person in the primary
obligor to the extent of such guarantee except that any guarantee by any Loan
Party of the obligations of a primary obligor in favor of a Loan Party shall be
deemed to be an Investment by a Loan Party in another Loan Party.

“Irish Borrower” has the meaning specified in the preamble to this Agreement.

 

34



--------------------------------------------------------------------------------

“Irish Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Irish Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“Irish Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under this Agreement
and is:

(a) a bank which is licensed, pursuant to Section 9 of the Central Bank Act 1971
of Ireland, to carry on banking business in Ireland and whose Applicable Lending
Office is located in Ireland and which is carrying on a bona fide banking
business in Ireland for the purposes of Section 246(3) of TCA; or

(b) a building society within the meaning of Section 256(1) of TCA whose
Applicable Lending Office is located in Ireland and which is carrying on a bona
fide banking business in Ireland for the purposes of Section 246(3) of TCA; or

(c) an authorised credit institution under the terms of the European Union
Consolidation Directive (formerly the First European Union Banking Co-Ordination
Directive and the Second European Union Banking Co-Ordination Directive) and has
duly established a branch in Ireland or has made all necessary notifications to
its home state competent authorities required thereunder in relation to its
intention to carry on banking business in Ireland and such financial institution
is recognised by the Revenue Commissioners in Ireland as carrying on a bona fide
banking business in Ireland for the purposes of Section 246(3) of TCA and has
its Applicable Lending Office located in Ireland; or

(d) a company resident for tax purposes in a country with which Ireland has
entered into a Treaty or resident in a member state of the European Communities
(other than Ireland) provided if such person is a company, such company does not
provide its commitment through a branch or agency in Ireland; or

(e) a body corporate which advances money in the ordinary course of a trade
which includes the lending of money, and whose Applicable Lending Office is
located in Ireland, the interest is taken into account in computing the trading
income of such a person; and which has complied with the notification
requirements under Section 246(5) of TCA; or

(f) a person in respect of which an authorisation granted and not revoked by the
Revenue Commissioners of Ireland is subsisting on each interest payment date
entitling any Borrower to pay such person interest without deduction of income
tax, by virtue of an applicable Treaty between Ireland and the country in which
such person is resident for the purposes of such treaty, where such double
taxation treaty specifies that no withholding tax is to be made on interest
provided such person does not provide its commitment through a branch or agency
in Ireland; or

(g) a qualifying company within the meaning of Section 110 of TCA.

“Irish Revolving Available Credit” means, at any time, (a) the then effective
aggregate Irish Revolving Commitments minus (b) the aggregate Irish Revolving
Outstandings at such time.

“Irish Revolving Borrowing” means Irish Revolving Loans made on the same day by
the Irish Revolving Lenders ratably according to their respective Irish
Revolving Commitments.

 

35



--------------------------------------------------------------------------------

“Irish Revolving Commitment” means, with respect to each Irish Revolving Lender,
the commitment of such Lender to make Irish Revolving Loans in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on the Commitment Schedule under the caption “Irish Revolving
Commitment,” as amended to reflect each Assignment and Assumption executed by
such Lender and as such amount may be reduced pursuant to this Agreement, and
“Irish Revolving Commitments” means the aggregate Irish Revolving Commitments of
all Irish Revolving Lenders, which amount, initially as of the Closing Date, was
$20.0 million.

“Irish Revolving Facility” means the Irish Revolving Commitments and the
provisions herein related to the Irish Revolving Loans and, to the extent issued
pursuant to the Irish Revolving Commitments, Revolving Letters of Credit.

“Irish Revolving Lender” means each Lender having an Irish Revolving Commitment.

“Irish Revolving Loan” has the meaning specified in Section 2.01(a)(v).

“Irish Revolving Outstandings” means, at any particular time, the sum of (a) the
Dollar Equivalent of the aggregate principal amount of the Irish Revolving Loans
outstanding at such time and (b) the Revolving LC Exposure under the Irish
Revolving Facility at such time.

“Irish Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement is either:

(a) a bank which is licensed, pursuant to Section 9 of the Central Bank Act 1971
of Ireland, to carry on banking business in Ireland and whose Applicable Lending
Office is located in Ireland and which is carrying on a bona fide banking
business in Ireland for the purposes of Section 246(3) of TCA; or

(b) a building society within the meaning of Section 256(1) of TCA whose
Applicable Lending Office is located in Ireland and which is carrying on a bona
fide banking business in Ireland for the purposes of Section 246(3) of TCA; or

(c) an authorised credit institution under the terms of the European Union
Consolidation Directive (formerly the First European Union Banking Co-Ordination
Directive and the Second European Union Banking Co-Ordination Directive) and has
duly established a branch in Ireland or has made all necessary notifications to
its home state competent authorities required thereunder in relation to its
intention to carry on banking business in Ireland and such financial institution
is recognised by the Revenue Commissioners in Ireland as carrying on a bona fide
banking business in Ireland for the purposes of Section 246(3) of TCA and has
its Applicable Lending Office located in Ireland; or

(d) a company resident for tax purposes in a country with which Ireland has
entered into a Treaty or resident in a member state of the European Communities
(other than Ireland) provided if such person is a company, such company does not
provide its commitment through a branch or agency in Ireland; or

(e) a body corporate which advances money in the ordinary course of a trade
which includes the lending of money, and whose Applicable Lending Office is
located in Ireland, the interest is taken into account in computing the trading
income of such a person; and which has complied with the notification
requirements under Section 246(5) of TCA; or

 

36



--------------------------------------------------------------------------------

(f) a person in respect of which an authorisation granted and not revoked by the
Revenue Commissioners of Ireland is subsisting on each interest payment date
entitling any Borrower to pay such person interest without deduction of income
tax, by virtue of an applicable Treaty between Ireland and the country in which
such person is resident for the purposes of such treaty, where such double
taxation treaty specifies that no withholding tax is to be made on interest
provided such person does not provide its commitment through a branch or agency
in Ireland; or

(g) a qualifying company within the meaning of Section 110 of TCA.

“Irish Term Commitment” means, with respect to any Irish Term Lender, the
commitment of such Irish Term Lender to make Irish Term Loans to the Irish
Borrower in the aggregate principal amount for all such Loans set forth opposite
such Lender’s name on the Commitment Schedule under the caption “Irish Term
Commitment,” and “Irish Term Commitments” means the aggregate Irish Term
Commitments of all Irish Term Lenders, which amount, initially as of the Closing
Date, was €44.0 million.

“Irish Term Lender” means each Lender that has an Irish Term Commitment or that
holds an Irish Term Loan.

“Irish Term Loan” has the meaning specified in Section 2.01(b)(iv).

“Irish Term Loan Facility” means the Irish Term Commitments and the provisions
herein related to the Irish Term Loans.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (i) with respect to standby Revolving Letters of Credit,
JPMorgan Chase Bank, N.A., (ii) with respect to commercial Revolving Letters of
Credit denominated in Dollars (but not in any other currency), Wachovia Bank,
N.A., (iii) solely with respect to Letters of Credit outstanding on the
Restatement Effective Date that are Revolving Letters of Credit issued by it,
Citibank, N.A., in each case, in its capacity as an issuer of Revolving Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i)(i), and any other Revolving Lender approved by the Agent and the
U.S. Borrower (such approvals not to be unreasonably withheld) which has agreed
to act as an Issuing Bank hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Revolving Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Revolving Letters of Credit issued by such
Affiliate and, except as otherwise agreed to by such Issuing Bank, all payments
required to be made to such Issuing Bank hereunder with respect to Revolving
Letters of Credit issued by such Issuing Bank shall instead be made to the
Affiliate that issued such Letter of Credit. Notwithstanding the foregoing, no
Issuing Bank under a Revolving Facility shall be required to serve as an Issuing
Bank under any New Revolving Facility unless it affirmatively consents in
writing to do so at or after the time such New Revolving Facility is
established.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means Goldman Sachs Credit Partners L.P. and J.P. Morgan
Securities Inc.

“Judgment Currency” has the meaning specified in Section 9.09(f).

 

37



--------------------------------------------------------------------------------

“Junior Capital” means (i) any common or preferred Capital Stock of Holdings or
the U.S. Borrower that does not (a) provide for scheduled payments of dividends
in cash prior to the date that is 91 days after the final maturity date of all
Term Loans outstanding on the date of issuance, or (b) become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise prior to the date
that is 91 days after the final maturity date of all Term Loans outstanding on
the date of issuance and (ii) Indebtedness of Holdings or the U.S. Borrower that
(a) is unsecured, (b) is expressly subordinated to the prior payment in full in
cash of the obligations of Holdings or the U.S. Borrower, as the case may be,
hereunder on terms reasonably satisfactory to the Joint Lead Arrangers and the
Agent, (c) has a final maturity date that is not earlier than, and provides for
no scheduled payments of principal or mandatory redemption obligations prior to,
the date that is 91 days after the final maturity date of all Term Loans
outstanding on the date of issuance, (d) in the case of Indebtedness, provides
for payments of interest solely in-kind until the date that is 91 days after the
final maturity date of all Term Loans outstanding on the date of issuance, and
(e) in the case of Indebtedness of the U.S. Borrower, such Indebtedness is
issued exclusively to, and held exclusively by, Holdings.

“Junior Lien Intercreditor Agreement” means an agreement in substantially the
form of Exhibit C to the Amendment Agreement, with such changes thereto as are
reasonably acceptable to the Agent and the U.S. Borrower; provided that such
changes shall not be materially adverse to the interests of the Lenders.

“Later Expiring LC Facility Deposit” means, at any time with respect to any LC
Facility Letter of Credit, each LC Facility Deposit at such time with an LC
Facility Maturity Date that is on or after the scheduled expiration date of any
Later Expiring LC Facility Letter of Credit that is outstanding at such time.

“Later Expiring LC Facility Letter of Credit” means, at any time and subject to
Section 2.04(c), any Letter of Credit with a scheduled expiration date at such
time that is on or after the LC Facility Maturity Date for any then outstanding
LC Facility Deposit.

“LC-1 Facility Deposits” means the “LC Facility Deposits” (as defined in the
Original Credit Agreement) outstanding on the Restatement Effective Date
immediately prior to the effectiveness of this Agreement.

“LC-1 Facility Maturity Date” means January 26, 2014.

“LC-2 Facility Deposits” means the deposits deemed made by the Initial Extending
Lenders on the Restatement Effective Date pursuant to Section 2.01(c)(ii).

“LC-2 Facility Maturity Date” means July 26, 2016; provided that if any Senior
Notes remain outstanding on October 31, 2014, the LC-2 Facility Maturity Date
shall be October 31, 2014. For the avoidance of doubt, prior to October 31, 2014
the LC-2 Facility Deposits shall be deemed to be “Later Expiring LC Facility
Deposits” with respect to any Letter of Credit with a scheduled expiration date
on or after October 31, 2014.

“LC Disbursement” means a Revolving LC Disbursement or an LC Facility LC
Disbursement.

“LC Facility” means the LC Facility Commitments, the LC Facility Deposits and
the provisions hereof relating to LC Facility Letters of Credit.

 

38



--------------------------------------------------------------------------------

“LC Facility Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
holder of the LC Facility Deposits and its successors.

“LC Facility Availability Period” means the period from and including the
Closing Date to but excluding the earliest of (i) five Business Days prior to
the latest LC Facility Maturity Date then in effect and (ii) the date on which
all of the LC Facility Deposits are returned to the LC Facility Lenders.

“LC Facility Commitment” means, with respect to any LC Facility Lender on the
Closing Date, the commitment of such LC Facility Lender to make an LC-1 Facility
Deposit on the Closing Date in an aggregate amount set forth opposite such
Lender’s name on the Commitment Schedule under the caption “LC Facility
Commitment,” and “LC Facility Commitments” shall mean the aggregate LC Facility
Commitments of all LC Facility Lenders, which amount, initially as of the
Closing Date, was $250.0 million.

“LC Facility Deposits” means (i) the LC-1 Facility Deposits, (ii) the LC-2
Facility Deposits and (iii) any New LC Facility Deposits that are designated as
“LC Facility Deposits” under the existing LC Facility in the applicable
supplement pursuant to Section 2.19.

“LC Facility Issuing Bank” has the meaning assigned to such term in the preamble
to this Agreement and its successors in such capacity as provided in
Section 2.04(i)(ii), and any other Revolving Lender approved by the Agent and
the U.S. Borrower (such approvals not to be unreasonably withheld). Each LC
Facility Issuing Bank may, in its discretion, arrange for one or more LC
Facility Letters of Credit to be issued by Affiliates of such LC Facility
Issuing Bank, in which case the term “LC Facility Issuing Bank” shall include
any such Affiliate with respect to LC Facility Letters of Credit issued by such
Affiliate.

“LC Facility LC Disbursement” means any payment made by the LC Facility Issuing
Bank pursuant to an LC Facility Letter of Credit.

“LC Facility LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of the outstanding LC Facility Letters of Credit at such time
plus (b) the aggregate amount of all LC Facility LC Disbursements that have not
yet been reimbursed by or on behalf of the U.S. Borrower at such time. The LC
Facility LC Exposure of any LC Facility Lender at any time shall be its Ratable
Portion of the total LC Facility LC Exposure at such time.

“LC Facility LC Fees” has the meaning assigned to such term in Section 2.10(c).

“LC Facility Lender” means a Lender having an LC Facility Participation.

“LC Facility Letter of Credit” means, at any time, a Letter of Credit issued by
the LC Facility Issuing Bank pursuant to Section 2.04(a)(i) and shall include
the Existing Letters of Credit that are denominated in Dollars. All LC Facility
Letters of Credit shall be standby letters of credit.

“LC Facility Maturity Date” means (a) with respect to LC-1 Facility Deposits,
the LC-1 Facility Maturity Date, (b) with respect to LC-2 Facility Deposits, the
LC-2 Facility Maturity Date or (c) with respect to any New LC Facility Deposits
that are designated as increases to the amount of the LC Facility in accordance
with the requirements of Section 2.19, the date specified as such in the
applicable supplement pursuant to Section 2.19 establishing such New LC Facility
Deposits.

“LC Facility Participations” means the obligations and agreements of the LC
Facility Lenders under Section 2.04(d)(ii). The amount of the LC Facility
Participation of each LC Facility

 

39



--------------------------------------------------------------------------------

Lender shall initially be its LC Facility Deposit, as such amount may be
(a) reduced from time to time pursuant to Section 2.11 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Lenders” means the Swingline Lenders and the Persons listed on the Commitment
Schedule and any other Person that shall have become a party hereto pursuant to
Section 2.19 or an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any Revolving Letter of Credit or any LC Facility
Letter of Credit.

“LIBOR Rate” means, with respect to any Eurocurrency Interest Period, (a) the
rate per annum determined by the Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the commencement of such
Eurocurrency Interest Period (or, if different, the date on which quotations
would customarily be provided by leading banks in the London Interbank Market
for deposits of amounts in the relevant currency for delivery on the first day
of such Eurocurrency Interest Period) by reference to the applicable Screen Rate
for deposits in Dollars, Sterling or Yen, as applicable (as set forth by any
service selected by the Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBOR Rate” shall be the interest rate per
annum determined by the Agent to be the average of the rates per annum at which
deposits in Dollars, Sterling or Yen, as applicable, are offered for such
relevant Eurocurrency Interest Period to major banks in the London interbank
market in London, England by the Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the beginning of such
Eurocurrency Interest Period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease be deemed to constitute a Lien.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Collateral Documents and the Foreign Borrower
Cross-Guarantee. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto.

“Loan Guarantor” means each Loan Party (other than the U.S. Borrower).

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, the U.S. Borrower, each of the Domestic
Subsidiaries of the U.S. Borrower (other than subject to compliance with
Section 5.11, (i) any Domestic Subsidiary that is an Immaterial Subsidiary,
(ii) any Receivables Subsidiary or (iii) any Business Securitization
Subsidiary), and any other Person who becomes a party to this Agreement as a
Loan Party pursuant to a Joinder Agreement, and their respective successors and
assigns. For the avoidance of doubt, the term “Loan Parties” shall not include
any Foreign Borrower or any of its Subsidiaries.

 

40



--------------------------------------------------------------------------------

“Loans” means, collectively, the Revolving Loans, Swingline Loans and Term Loans
made pursuant to this Agreement.

“Long Term Interest Bearing Receivables” means any interest bearing receivable
that is considered long-term debt (Dauerschuld) in accordance with the
principles set forth in § 8 no. 1 of the German Trade Tax Act
(Gewerbesteuergesetz) and sections 45 and 46 of the German Trade Tax Regulations
(Gewerbesteuerrichtlinien) to be applied mutatis mutandis in accordance with
marginal notes (Textziffern) 20 and 37 of the decree issued by the German
Federal Ministry of Finance on 15 July 2004 (IV – A2 – S2742a – 20/04, BStBl. I
2004, 593).

“Loss Sharing Agreement” means the Loss Sharing Agreement, dated as of the
Closing Date among the Lenders (it being understood that no Loan Party and no
Borrower is a party to such agreement), as the same may be amended or
supplemented from time to time.

“Management Stockholders” means the members of management and their Controlled
Investment Affiliates of the U.S. Borrower or its direct or indirect parent (but
excluding the Co-Investors) who are holders of Equity Interests of any direct or
indirect parent company of the U.S. Borrower on the Closing Date or will become
holders of such Equity Interests in connection with the Transactions.

“Mandatory Costs” means, with respect to a Loan or other unpaid sum under the
German Term Loan Facility, the Irish Term Loan Facility, the U.K. Term Loan
Facility, the German Revolving Facility, the Irish Revolving Facility or the
U.K. Revolving Facility, the rate per annum notified by any Lender to the Agent
to be the cost to that Lender of compliance with all reserve asset, liquidity or
cash margin or other like requirements of the Bank of England, the Financial
Services Authority, the Irish Financial Services Regulatory Authority or the
European Central Bank and which shall be determined in accordance with Schedule
1.01(f).

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the U.S. Borrower and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Borrowers and
the other Loan Parties (taken as a whole) to perform their obligations under the
Loan Documents or (c) the rights of, or remedies available to the Agent or the
Lenders under, the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedge Agreements, of any one or more of
the U.S. Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding $100.0 million. For purposes of determining Material
Indebtedness, the “obligations” of the U.S. Borrower or any Restricted
Subsidiary in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the U.S.
Borrower or such Restricted Subsidiary would be required to pay if such Hedge
Agreement were terminated at such time.

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

“Merger” has the meaning assigned to such term in the introductory statement to
this Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated as of August 8,
2006, among Holdings, Merger Sub and ARAMARK, as amended from time to time.

 

41



--------------------------------------------------------------------------------

“Merger Consideration” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Merger Sub” means RMK Acquisition Corporation.

“Minimum Currency Threshold” means (i) in the case of Base Rate Loans, $2.0
million or an integral multiple of $1.0 million in excess thereof, (ii) in the
case of Eurocurrency Rate Loans denominated in Dollars, $5.0 million or an
integral multiple of $1.0 million in excess thereof, (iii) in the case of Loans
denominated in Euro, €2.0 million or an integral multiple of €1.0 million in
excess thereof, (iv) in the case of Loans denominated in Sterling, £1.0 million
or an integral multiple of £500,000 in excess thereof, (v) in the case of Loans
denominated in Canadian Dollars, C$1.0 million or an integral multiple of C$1.0
million in excess thereof and (vi) in the case of Loans denominated in Yen,
¥100.0 million or an integral multiple of ¥100.0 million in excess thereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Moody’s Rating” means, at any time, the corporate credit rating (for the
avoidance of doubt, without regard to outlook) of the U.S. Borrower at such time
as most recently formally published by Moody’s. The U.S. Borrower shall give the
Agent prompt notice upon becoming aware of any change in the Moody’s Rating.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(b), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
other Secured Parties, on fee-owned real property of a Loan Party, including any
amendment, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any Prepayment Event, (a) the gross
cash proceeds (including payments from time to time in respect of installment
obligations, if applicable) as and when actually received by or freely
transferable for the account of the U.S. Borrower or any of the Restricted
Subsidiaries in respect of such Prepayment Event, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by the U.S.
Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event,

(ii) the amount of any reasonable reserve established in accordance with GAAP in
respect of (A) the sale price of the assets that are the subject of an Asset
Sale Prepayment Event (including in respect of working capital adjustments or an
evaluation of such assets) or (B) any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) associated with the assets that are the
subject of such Prepayment Event and (y) retained by the U.S. Borrower or any of
the Restricted Subsidiaries, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any purchase price adjustments or such liability)
shall be deemed to be Net Cash Proceeds of such a Prepayment Event occurring on
the date of such reduction,

 

42



--------------------------------------------------------------------------------

(iii) the principal amount, premium or penalty, if any, interest and other
amounts payable on or in respect of any Indebtedness secured by a Lien on the
assets that are the subject of such Prepayment Event (other than Indebtedness
under this Agreement and Permitted Refinancing Notes) to the extent that such
Indebtedness is or, under the instrument creating or evidencing such
Indebtedness, is required to be repaid upon consummation of such Prepayment
Event,

(iv) in the case of any Asset Sale Prepayment Event or Casualty Event, the
amount of any proceeds of such Prepayment Event that the U.S. Borrower or any
Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period) in the business of the U.S. Borrower or any of the
Restricted Subsidiaries; provided that any portion of such proceeds that has not
been so reinvested within such Reinvestment Period (with respect to such
Prepayment Event, the “Deferred Net Cash Proceeds”) shall (x) be deemed to be
Net Cash Proceeds of an Asset Sale Prepayment Event or Casualty Event occurring
on the last day of such Reinvestment Period, and (y) be applied to the repayment
of Term Loans in accordance with Section 2.09(b) and

(v) the reasonable out-of-pocket fees and expenses actually incurred in
connection with such Prepayment Event.

“Net Daily Amount” has the meaning specified in Section 2.04(b).

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“New Commitments” has the meaning assigned thereto in Section 2.19(a).

“New LC Facility Commitments” has the meaning assigned thereto in
Section 2.19(a).

“New LC Facility Deposit” has the meaning assigned thereto in Section 2.19(d).

“New LC Facility Lender” has the meaning assigned thereto in Section 2.19(d).

“New Lender” means each Lender providing a New Commitment.

“New Revolving Commitments” has the meaning assigned thereto in Section 2.19(a).

“New Revolving Facility” has the meaning assigned thereto in Section 2.19(a).

“New Revolving Lender” has the meaning assigned thereto in Section 2.19(b).

“New Revolving Loan” has the meaning assigned thereto in Section 2.19(b).

“New Term Commitments” has the meaning assigned thereto in Section 2.19(a).

“New Term Loan” has the meaning assigned thereto in Section 2.19(c).

“New Term Loan Lender” has the meaning assigned thereto in Section 2.19(c).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

 

43



--------------------------------------------------------------------------------

“Non-Funding Lender” has the meaning provided in Section 2.02(e).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Non-U.S. Lender” means a Person that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Notice of Intent to Cure” has the meaning assigned to such term in
Section 5.01(c).

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means the Domestic Obligations and the Foreign Obligations.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the U.S.
Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the U.S.
Borrower by two Officers of the U.S. Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the U.S. Borrower.

“Original Credit Agreement” has the meaning assigned to such term in the
recitals.

“Other Information” has the meaning assigned to such term in Section 3.13(b).

“Other Taxes” means any and all present or future stamp, registration or
documentary taxes or any other excise or property taxes, charges or similar
levies or Taxes arising from any payment made or required to be made hereunder
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement and any interest, penalties or additions to tax related thereto.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit I to the
Security Agreement or any other form approved by the Agent.

“Permitted Business” means any business conducted by the U.S. Borrower or any of
its Restricted Subsidiaries that is not in contravention of Section 6.13.

“Permitted Capital Expenditure Amount” has the meaning provided in
Section 6.11(b).

“Permitted Holders” means each of the Sponsors, the Co-Investors and Management
Stockholders and any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) of which any
of the foregoing are members; provided that, in the case of such group and
without giving effect to the existence of such group or any other group, the
Sponsors, the Co-Investors and Management Stockholders, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of the U.S. Borrower or any of its direct or indirect parent companies.

 

44



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) any Investment (i) by the U.S. Borrower or any Subsidiary Guarantor in the
U.S. Borrower or any Subsidiary Guarantor, (ii) by any Restricted Subsidiary
that is not a Subsidiary Guarantor in any other Restricted Subsidiary that is
not a Subsidiary Guarantor, (iii) arising as a result of any transfers of cash
or marketable securities among the U.S. Borrower and the Restricted Subsidiaries
and (iv) by any Restricted Subsidiary that is not a Subsidiary Guarantor in the
U.S. Borrower or any Subsidiary Guarantor (so long as no Capital Stock of any
Subsidiary Guarantor is transferred to a Restricted Subsidiary that is not a
Subsidiary Guarantor in connection with such Investment);

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c)(i) any Investment of cash and marketable securities by the U.S. Borrower or
any Restricted Subsidiary in any Person (or in exchange for the Equity Interests
of such Person) if as a result of such Investment (A) such Person becomes a
Restricted Subsidiary or, (B) such Person, in one transaction or a series of
related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the U.S. Borrower or a Restricted Subsidiary; (ii) any Investment held by such
Person and not acquired by such Person in contemplation of such acquisition,
merger consolidation or transfer; and (iii) any Investment of cash and
marketable securities by the U.S. Borrower or any Restricted Subsidiary in
exchange for all or any portion of a business if, as a result of such
Investment, the assets acquired thereby become owned by the U.S. Borrower or any
Restricted Subsidiary; provided that the requirement that such Investment be in
the form of cash and marketable securities under this clause (c) shall not apply
to (i) Investments in Persons that become Subsidiary Guarantors or are merged,
consolidated or amalgamated with or liquidated into, or transfer or convey
substantially all of their assets to, the U.S. Borrower or a Subsidiary
Guarantor, and (ii) Investments by Restricted Subsidiaries that are not
Subsidiary Guarantors in Persons that become Restricted Subsidiaries that are
not Subsidiary Guarantors or are merged, consolidated with or liquidated into,
or transfer or convey all or substantially all of their assets to, a Restricted
Subsidiary that is not a Subsidiary Guarantor.

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.06;

(e) any Investment existing on the Closing Date or made pursuant to legally
binding written commitments in existence on the Closing Date;

(f) loans and advances to, and guarantees of Indebtedness of, employees not in
excess of $15.0 million outstanding at any one time, in the aggregate;

(g) any Investment acquired by the U.S. Borrower or any Restricted Subsidiary
(i) in exchange for any other Investment or accounts receivable held by the U.S.
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Person in which
such other Investment is made or which is the obligor with respect to such
accounts receivable, (ii) in satisfaction of judgments against other Persons or
(iii) as a result of a foreclosure by the U.S. Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any Investment in default;

 

45



--------------------------------------------------------------------------------

(h) Hedging Obligations permitted under Section 6.01(b)(xii);

(i) loans and advances to officers, directors and employees (i) for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice or (ii) to fund such Person’s purchase of Equity Interests of the U.S.
Borrower or any direct or indirect parent company thereof under compensation
plans approved by the Board of Directors of the U.S. Borrower or the
compensation committee thereof in good faith; provided that to the extent that
the net proceeds of any such purchase is made to any direct or indirect parent
of the U.S. Borrower, such net proceeds are contributed to the U.S. Borrower;

(j) Investments the payment for which consists of Equity Interests of Holdings,
or any of its direct or indirect parent companies;

(k)(i) performance guarantees in the ordinary course of business,
(ii) guarantees expressly permitted under Section 6.01(b)(xiv) and
(iii) guarantees of obligations of the U.S. Borrower or any Restricted
Subsidiary to any employee benefit plan of the U.S. Borrower and its Restricted
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary of any such plan;

(l) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment or the licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business;

(m) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(n) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts;

(o) Investments in, and solely to the extent contemplated by the organizational
documents (as in existence on the Closing Date) of, joint ventures to which the
U.S. Borrower or its Restricted Subsidiaries are a party on the Closing Date;

(p) customary Investments relating to a Receivables Facility or Business
Securitization Facility;

(q) Investments out of the Applicable Amount; provided that no Investment in any
Unrestricted Subsidiary shall be permitted pursuant to this clause (q) unless at
the time of the making of such Investment, the U.S. Borrower would have been
permitted to make a Restricted Payment in the amount of such Investment in
reliance on Section 6.04(i);

(r) Investments out of Excluded Contributions;

(s) any transaction to the extent it constitutes an Investment that is permitted
under Section 6.04 or is made in accordance with the provisions of
Section 6.05(b) (other than any transaction set forth in clauses (i), (v) and
(xiv) of Section 6.05(b);

 

46



--------------------------------------------------------------------------------

(t) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (t) that are at that
time outstanding, not to exceed an amount equal to the greater of (x) $500.0
million and (y) 5.0% of Total Assets (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided that the fair market value of Investments
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value) in Unrestricted
Subsidiaries under this clause (t) shall not exceed the greater of (x) $250.0
million and (y) 2.5% of Total Assets; and

(u) Investments in an amount (when taken together with all Restricted Payments
made in reliance on Section 6.04(xii)) not to exceed the greater of (x) $200.0
million and (y) 2.0% of Total Assets.

“Permitted Liens” means, with respect to any Person:

(a) (i) Liens on accounts, payment intangibles and related assets to secure any
Receivables Facility, (ii) Liens on the assets of a Business Securitization
Subsidiary securing its obligations under any Business Securitization Facility
and (iii) Liens arising under the Loan Documents;

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(d) Liens for taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than thirty (30) days or payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

47



--------------------------------------------------------------------------------

(g) Liens existing on the Closing Date; provided that any Lien securing Funded
Indebtedness in excess of (x) $75.0 million individually or (y) $100.0 million
in the aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (g) that are not listed on Schedule 6.02)
shall only be permitted to the extent such Lien is listed on Schedule 6.02;

(h) Liens on property of a Person at the time such Person becomes a Restricted
Subsidiary; provided that such Liens are not created or incurred in connection
with, or in contemplation of, such other Person becoming such a Restricted
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the U.S. Borrower or any Restricted Subsidiary;

(i) Liens on property at the time the U.S. Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the U.S. Borrower or any Restricted Subsidiary;
provided that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by the U.S. Borrower or any Restricted
Subsidiary;

(j) Liens securing Indebtedness or other obligations of the U.S. Borrower or a
Restricted Subsidiary owing to the U.S. Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with clause (ix) or (x) of
Section 6.01(b);

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the U.S. Borrower or any of the Restricted
Subsidiaries and do not secure any Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state or provincial laws regarding operating leases entered into by the U.S.
Borrower and its Restricted Subsidiaries in the ordinary course of business;

(n) Liens in favor of the U.S. Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the U.S. Borrower or any Restricted
Subsidiary granted in the ordinary course of business to the U.S. Borrower’s or
such Restricted Subsidiary’s client at which such inventory or equipment is
located;

(p) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (g), (h), (i) and (q) of this definition; provided that
(x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal

 

48



--------------------------------------------------------------------------------

amount or, if greater, committed amount of the Indebtedness described under
clauses (g), (h), (i) and (q) of this definition at the time the original Lien
became a Permitted Lien pursuant this Agreement, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

(q) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(vi), (b)(xix), (b)(xxi) and (b)(xxii); provided that (A) Liens
securing Indebtedness permitted to be incurred pursuant to Section 6.01(b)(vi)
do not at any time encumber any property other than the property financed by
such Indebtedness and the proceeds and the products thereof, (B) Liens securing
Indebtedness permitted to be incurred pursuant to Section 6.01(b)(xix) extend
only to the assets of Foreign Subsidiaries, (C) Liens securing Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(xxi) only extend to the
property Disposed of in the applicable Sale and Lease-Back Transaction and
(D) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(xxii) are solely on acquired property or the assets (including
any acquired Equity Interests) of the Acquired Entity or Business, as the case
may be;

(r) deposits in the ordinary course of business to secure liability to insurance
carriers;

(s) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (h) of Section 7.01, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment and have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(u) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of setoff) and which are within the
general parameters customary in the banking industry;

(v) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the U.S. Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the U.S. Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the U.S. Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(w) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

 

49



--------------------------------------------------------------------------------

(y) Liens on the assets of any Foreign Subsidiary of ARAMARK BVI Limited (or any
successor thereto) related to the U.S. Borrower’s Chilean operations, including,
without limitation, Central de Restaurantes ARAMARK Ltda. securing Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(xxiv);

(z) other Liens securing obligations in an aggregate amount not to exceed the
greater of (x) $100.0 million and (y) 1% of Total Assets at any one time
outstanding;

(aa) Liens on the assets of Foreign Subsidiaries securing Hedging Obligations
entered into by such Foreign Subsidiaries that are permitted by
Section 6.01(b)(xii) and that do not constitute Secured Obligations; and

(bb) Liens on the Collateral (or any portion thereof) securing Permitted
Refinancing Notes issued pursuant to Section 6.01(b)(xxv), so long as at the
time of the incurrence of such Indebtedness the holders of such Indebtedness (or
a representative thereof on behalf of such holders) shall have entered into a
First Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement with
the Agent agreeing that such Liens are subject to the terms thereof.

“Permitted Refinancing Notes” means senior secured notes, senior unsecured or
senior subordinated debt securities of the U.S. Borrower incurred after the
Restatement Effective Date (a) the terms of which do not provide for any
scheduled principal repayment, mandatory redemption or sinking fund obligations
prior to the final maturity date of all Term Loans outstanding on the date such
debt securities are issued (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default), (b) the covenants, events of default, guarantees,
collateral and other terms of which (other than interest rate, call protection
and redemption premiums), taken as a whole, are not more restrictive to the U.S.
Borrower and the Subsidiaries than those set forth in this Agreement; provided
that a certificate of a Financial Officer of the U.S. Borrower delivered to the
Agent in good faith at least three Business Days (or such shorter period as the
Agent may reasonably agree) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the U.S. Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement, (c) of which no
Subsidiary of the U.S. Borrower is an issuer or guarantor other than any Loan
Party and (d) which are not secured by any Liens on any assets of the U.S.
Borrower or any of its Subsidiaries other than assets of the Loan Parties that
constitute Collateral.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Event” means any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event or Casualty Event.

 

50



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum determined from time to time
by the Agent as its prime rate in effect at its principal office in New York
City and notified to the U.S. Borrower.

“Principal Properties” has the meaning given such term by the Security
Agreement.

“Projections” means the projections of the U.S. Borrower and the Restricted
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements of such entities furnished to the Lenders or
the Agent by or on behalf of Holdings, the U.S. Borrower or any of the
Subsidiaries prior to the Closing Date.

“Qualified Proceeds” means assets that are used or useful in a Permitted
Business; provided that the fair market value of any such assets shall be
determined by the U.S. Borrower in good faith.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lender” means an Irish Qualifying Lender, a German Qualifying Lender
or a U.K. Qualifying Lender.

“Ratable Portion” means, (i) with respect to any Revolving Lender under any
Revolving Facility, the percentage obtained by dividing the amount of Revolving
Commitments of such Revolving Lender under such Revolving Facility by the
aggregate amount of Revolving Commitments of all Revolving Lenders under such
Revolving Facility (or if the Revolving Commitments under such Revolving
Facility have been terminated, the percentage obtained by dividing the Revolving
Loans outstanding of such Revolving Lender under such Revolving Facility by the
Revolving Loans outstanding of all Revolving Lenders under such Revolving
Facility), (ii) with respect to any Term Loan Lender under any Term Loan
Facility, the percentage obtained by dividing the amount of Term Loans held by
such Term Loan Lender under such Term Loan Facility by the aggregate amount of
Term Loans of all Term Loan Lenders under such Term Loan Facility and
(iii) subject to the following sentence, with respect to any LC Facility Lender,
the percentage obtained by dividing the amount of such LC Facility Lender’s LC
Facility Participation by the aggregate amount of LC Facility Participations of
all LC Facility Lenders. Notwithstanding the foregoing, if at any time any Later
Expiring LC Facility Letter of Credit is issued, amended, extended or renewed,
the Ratable Portion of each LC Facility Lender’s Ratable Portion of each LC
Facility Letter of Credit shall be automatically reallocated as follows (until
the next adjustment pursuant to the proviso below):

(a) each LC Facility Deposit that is not a Later Expiring LC Facility Deposit (a
“Disregarded LC Facility Deposit”) with respect to such Later Expiring LC
Facility Letter of Credit shall be disregarded for purposes of making the
computations set forth in clause (iii) of the previous sentence such that only
the Later Expiring LC Facility Deposits of each LC Facility Lender with respect
to such Later Expiring LC Facility Letter of Credit are included in such
calculation for such purpose;

(b) the amount, if any, of the aggregate increase (measured in Dollars) of each
LC Facility Lender’s Ratable Portion (the “Increased Amount”) of such Later
Expiring LC Facility Letter of Credit resulting from the application of clause
(a) above to such Later Expiring LC Facility Letter of Credit shall be deducted
for purposes of calculating such LC Facility Lender’s Ratable Portion of the
other then outstanding LC Facility Letters of Credit by applying such Increased
Amount to reduce the Dollar amount of such Lender’s Ratable Portion in each
other LC Facility Letters of Credit (but not below zero) in the direct order of
then scheduled expiration for each such LC Facility Letters of Credit for
purposes of making the calculations set forth in clause (iii) of the previous
sentence; and

 

51



--------------------------------------------------------------------------------

(c) the Disregarded LC Facility Deposits shall be applied (with application
pursuant to this clause (c) made by applying the provisions set forth in this
clause first to all LC Facility Deposits with the earliest LC Facility Maturity
Date on a pro rata basis among the LC Facility Lenders prior to application to
any Disregarded LC Facility Deposits with a later LC Facility Maturity Date) to
increase the aggregate Dollar amount of the Ratable Portions of each LC Facility
Lender in each LC Facility Letter of Credit that is not a Later Expiring LC
Facility Letter of Credit with respect to such Disregarded LC Facility Deposit
on a pro rata basis among such non-Later Expiring LC Facility Letters of Credit
based on the respective aggregate Dollar amount of the decreases in the Ratable
Portions of all LC Facility Letters of Credit therein resulting from the
application of clause (b) above;

; provided that, for so long as any Later Expiring LC Facility Letter of Credit
is outstanding with respect to any LC Facility LC Deposit then held by the LC
Facility Agent, on each date on which any LC Facility Letter of Credit is
issued, extended, renewed, reduced or returned (including any increase or
decrease in the face amount thereof), each Later Expiring LC Facility Letter of
Credit shall be deemed to have been issued on such date for purposes of
calculating the Ratable Portions of the LC Facility Lenders in each LC Facility
Letter of Credit.

“Receivables Facility” means the receivables facility established for ARAMARK
Receivables, LLC pursuant to the amended and restated Receivables Purchase
Agreement, dated as of the Closing Date, among ARAMARK Receivables, LLC and the
other parties thereto and one or more additional receivables financing
facilities, in each case, as amended, supplemented, modified, extended, renewed,
restated, refunded, replaced or refinanced from time to time, the Indebtedness
of which is non-recourse (except for Standard Receivables Facility Undertakings)
to the U.S. Borrower and its Restricted Subsidiaries, other than any Receivables
Subsidiary, pursuant to which the U.S. Borrower or any of its Restricted
Subsidiaries sells its accounts, payment intangibles and related assets to
either (a) a Person that is not a Restricted Subsidiary or (b) a Receivables
Subsidiary that in turn sells its accounts, payment intangibles and related
assets to a Person that is not a Restricted Subsidiary.

“Receivables Facility Repurchase Obligation” means any obligation of the U.S.
Borrower or a Restricted Subsidiary that is a seller of assets in a Receivables
Facility to repurchase the assets it sold thereunder as a result of a breach of
a representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
offset or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(b)(xv).

“Refinancing Term Loan” means any New Term Loan that is designated as a
“Refinancing Term Loan” in the applicable supplement creating such New Term Loan
in accordance with Section 2.19.

 

52



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registration Rights Agreement” means the Registration Rights Agreement relating
to the Senior Notes, dated as of the Closing Date, among the U.S. Borrower, each
Subsidiary Guarantor, Goldman Sachs & Co., J.P. Morgan Securities Inc. and the
other initial purchasers named therein.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Reinvestment Period” means 15 months following the date of an Asset Sale
Prepayment Event or Casualty Event (or, if later, 180 days after the date the
U.S. Borrower or a Restricted Subsidiary has entered into a binding commitment
to reinvest the proceeds of any such Asset Sale Prepayment Event or Casualty
Event prior to the expiration of such 15 months).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Related Person” means any person which is a substantial shareholder (wesentlich
beteiligter Anteilseigner) within the meaning of §8a para. 3 German Corporate
Income Tax Act (Körperschaftsteuergesetz) of a German Borrower or any person
related within the meaning of §1 para. 2 German Foreign Tax Act
(Außensteuergesetz) to such substantial shareholder.

“Relevant Borrower’s Tax Jurisdiction” means the jurisdiction in which a
Borrower is resident for Tax purposes.

“Remaining Term Percentage” means, with respect to any Term Loan Facility, 100%
on the date such Term Loan Facility is established; provided that on each date
(and thereafter, until the next adjustment pursuant to this proviso) that any
Term Loans under such Term Loan Facility are converted to Term Loans under any
other Term Loan Facility (including the conversion of U.S. Term Loans to U.S.
Term B Loans on the Restatement Effective Date) the Remaining Term Percentage
with respect to such Term Loan Facility shall be equal to the product of (i) the
Remaining Term Percentage for such Term Loan Facility in effect immediately
prior to such conversion on such date multiplied by (ii) a fraction, (x) the
numerator of which is the principal amount of Term Loans under such Term Loan
Facility on the specified date following the conversion of Term Loans occurring
on such date and (y) the denominator of which is the principal amount of Term
Loans outstanding on such date under such Term Loan Facility immediately prior
to such conversion.

“Replacement LC Facility Commitments” means New LC Facility Commitments that are
designated in the applicable supplement creating such New LC Facility
Commitments in accordance with Section 2.19 as “Replacement LC Facility
Commitments”; provided that New LC Facility Commitments may only be designated
as “Replacement LC Facility Commitments” if after giving effect to the
establishment of such Replacement LC Facility Commitments on any Increased
Amount Date (and any concurrent reduction in the amount of any other New LC
Facility Commitments, LC Facility Deposits or New LC Facility Deposits), the
aggregate amount of LC Facility Deposits and New LC Facility Deposits plus

 

53



--------------------------------------------------------------------------------

the aggregate amount of New LC Facility Commitments in effect would not exceed
the sum of (x) $200.0 million plus (y) the amount of New LC Facility Deposits
(other than Replacement LC Facility Deposits) established following the
Restatement Effective Date.

“Replacement Revolving Commitments” means New Revolving Commitments that are
designated in the applicable supplement creating such New Revolving Commitments
in accordance with Section 2.19 as “Replacement Revolving Commitments”; provided
that New Revolving Commitments may only be designated as “Replacement Revolving
Commitments” if after giving effect to the establishment of such Replacement
Revolving Commitments on any Increased Amount Date (and any concurrent reduction
in the amount of any other Revolving Commitments), the aggregate amount of
Revolving Commitments in effect would not exceed the sum of (x) $600.0 million
plus (y) the amount of New Revolving Commitments (other than Replacement
Revolving Commitments) established following the Restatement Effective Date.

“Required Class Lenders” means (i) with respect to any Term Loan Facility,
Lenders holding more than 50% of the Term Commitments and Term Loans under such
Term Loan Facility, (ii) with respect to any Revolving Facility, Lenders holding
more than 50% of the Revolving Commitments under such Revolving Facility or, if
the Revolving Credit Termination Date has occurred with respect to such
Revolving Facility, more than 50% of the Revolving Credit Outstandings under
such Revolving Facility, (iii) with respect to the Revolving Facilities, the
Required Revolving Lenders, and (iv) with respect to LC Facility Lenders, LC
Facility Lenders having more than 50% of the aggregate LC Facility
Participations. A Non-Funding Lender shall not be included in the calculation of
“Required Class Lenders.”

“Required Lenders” means, collectively, Lenders having more than 50% of the sum
of the Dollar Equivalent of (a) the aggregate outstanding amount of the
Revolving Commitments or, with respect to any Revolving Facility after the
Revolving Credit Termination Date with respect to such Revolving Facility, the
Revolving Credit Outstandings under such Revolving Facility), (b) the aggregate
outstanding amount of the Term Commitments or, after the Closing Date, the
aggregate principal amount of all Term Loans then outstanding and (c) the
aggregate LC Facility Participations then outstanding. A Non-Funding Lender
shall not be included in the calculation of “Required Lenders.”

“Required Revolving Lenders” means, collectively, Lenders having more than 50%
of the sum of the Dollar Equivalent of the aggregate outstanding amount of the
Revolving Commitments or, with respect to any Revolving Facility after the
Revolving Credit Termination Date with respect to such Revolving Facility, the
Revolving Outstandings under such Revolving Facility. A Non-Funding Lender shall
not be included in the calculation of “Required Revolving Lenders.”

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, executive order or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, any director, the chief operating officer or any
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement, and, as to any document delivered on the Closing Date
(but subject to the express requirements set forth in Section 4.01), shall
include any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

54



--------------------------------------------------------------------------------

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied.

“Restricted Payments” has the meaning assigned to such term in Section 6.04.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the U.S. Borrower (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

“Revolving Available Credit” means (i) in the case of the U.S. Revolving
Facility, the U.S. Revolving Available Credit, (ii) in the case of the Canadian
Revolving Facility, the Canadian Revolving Available Credit, (iii) in the case
of the U.K. Revolving Facility, the U.K. Revolving Available Credit, (iv) in the
case of the German Revolving Facility, the German Revolving Available Credit and
(v) in the case of the Irish Revolving Facility, the Irish Revolving Available
Credit.

“Revolving Commitment Fee” has the meaning assigned to such term in
Section 2.10(a).

“Revolving Commitments” means the U.S. Revolving Commitments, the U.K. Revolving
Commitments, the German Revolving Commitments, the Canadian Revolving
Commitments, the Irish Revolving Commitments and any New Revolving Commitments
under any New Revolving Facility.

“Revolving Credit Borrowing” means any U.S. Revolving Borrowing, any U.K.
Revolving Borrowing, any German Revolving Borrowing, any Canadian Revolving
Borrowing or any Irish Revolving Borrowing.

“Revolving Credit Note” means a promissory note of the U.S. Borrower, the U.K.
Borrower, the German-1 Borrower, the German-2 Borrower, the Canadian Borrower or
the Irish Borrower, as applicable, substantially in the form of Exhibit F-1.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the U.S. Revolving Outstandings, (b) the U.K. Revolving Outstandings,
(c) the German Revolving Outstandings, (d) the Canadian Revolving Outstandings
and (e) the Irish Revolving Outstandings.

“Revolving Credit Termination Date” means, with respect to any Revolving
Facility, the earliest of (a) the Scheduled Termination Date for such Revolving
Facility, (b) the date of termination of all of the Revolving Commitments under
such Revolving Facility pursuant to Section 2.05(a) and (c) the date on which
the Loans under such Revolving Facility become due and payable pursuant to
Section 7.02(a) or the Revolving Commitments under such Revolving Facility are
terminated.

“Revolving Facilities” means the U.S. Revolving Facility, the U.K. Revolving
Facility, the German Revolving Facility, the Canadian Revolving Facility, the
Irish Revolving Facility and each New Revolving Facility and “Revolving
Facility” refers to any such facility individually.

“Revolving LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Revolving Letter of Credit.

 

55



--------------------------------------------------------------------------------

“Revolving LC Exposure” means, at any time, with respect to any Revolving
Facility, the Dollar Equivalent of the sum of (a) the aggregate undrawn amount
of all outstanding Revolving Letters of Credit under such Revolving Facility at
such time plus (b) the aggregate amount of all Revolving LC Disbursements in
respect of Revolving Letters of Credit outstanding under such Revolving Facility
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Revolving LC Exposure of any Revolving Lender under any Revolving Facility
at any time shall be its Ratable Portion of the total Revolving LC Exposure
under such Revolving Facility at such time.

“Revolving LC Fees” has the meaning assigned to such term in
Section 2.10(b)(ii).

“Revolving Lender” means each U.S. Revolving Lender, U.K. Revolving Lender,
German Revolving Lender, Canadian Revolving Lender, Irish Revolving Lender or
New Revolving Lender.

“Revolving Letter of Credit” means each Letter of Credit issued pursuant to
Section 2.04(a)(ii) and shall include the Existing Letters of Credit that are
denominated in Canadian Dollars. A Revolving Letter of Credit may be issued as a
standby letter of credit or a commercial letter of credit. Revolving Letters of
Credit shall not be issued in a form that would permit the face amount to be
reinstated upon the occurrence of a draw under such letter of credit.

“Revolving Loan” means the U.S. Revolving Loans, the U.K. Revolving Loans, the
German Revolving Loans, the Canadian Revolving Loans, the Irish Revolving Loans
and any New Revolving Loans.

“Rollover Amount” has the meaning provided in Section 6.11(b).

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the U.S. Borrower or any Restricted Subsidiary of
any real or tangible personal property, which property has been or is to be sold
or transferred by the U.S. Borrower or such Restricted Subsidiary to such Person
in contemplation of such leasing.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Scheduled Termination Date” means (i) with respect to each Revolving Facility
outstanding on the Restatement Effective Date, January 26, 2013 and (ii) with
respect to any New Revolving Facility, the date specified as such in the
applicable supplement pursuant to Section 2.19 establishing such New Revolving
Facility.

“Screen Rate” means (i) in relation to EURIBOR, the percentage rate per annum
determined by the applicable British Bankers Association (BBA) Reuters screen
and (ii) in relation to the LIBOR Rate for any Eurocurrency Rate Loan in
Sterling, the British Bankers’ Association Settlement Rate for the relevant
currency and period. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service as determined in the
reasonable exercise of its judgment displaying the appropriate rate after
consultation with the U.S. Borrower.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Cash Management Obligations” means all obligations owing by the U.S.
Borrower or any Restricted Subsidiary to Bank of America, N.A., the Agent, a
Joint Lead Arranger or a co-arranger, any Affiliate of any of the foregoing or a
Person that was a Lender or an Affiliate of a Lender on the Closing Date or at
the time the Cash Management Agreement giving rise to such obligations was
entered into.

 

56



--------------------------------------------------------------------------------

“Secured Hedging Obligations” means all Hedging Obligations owing by the U.S.
Borrower or any Restricted Subsidiary to the Agent, a Joint Lead Arranger or a
co-arranger or any Affiliate of any of the foregoing or a Person that was a
Lender or an Affiliate of a Lender on the Closing Date or at the time the Hedge
Agreement giving rise to such Hedging Obligations was entered into.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations and Secured Cash Management Obligations.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the Closing Date, between the Loan Parties and the Agent, for the benefit of
the Agent and the other Secured Parties.

“Security Right” means (i) any security in rem (dingliche Sicherheit) including
any pledge (Pfandrecht), lien based on general business conditions
(AGB-Pfandrecht) or assignment for security purposes (Sicherungsabtretung)
created or expressed to be created in favor of a Lender or the Agent; and
(ii) any right under a submission to immediate execution (Unterwerfung unter die
sofortige Zwangsvollstreckung), any right to be agreed upon disposal
restrictions (vereinbarte Verfügungsbeschränkungen), any right of setoff
(Aufrechnungsrecht) and any retention right (Zurückbehaltungsrecht) granted in
favor of a Lender or the Agent.

“Senior Note Documents” means the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing the Senior Notes or
providing for any guarantee or other right in respect thereof.

“Senior Notes” means, collectively, (x) the U.S. Borrower’s 8.50% Senior Notes
due 2015, in an initial aggregate principal amount of $1,280.0 million and
(y) the U.S. Borrower’s Senior Floating Rate Notes due 2015 in an initial
aggregate principal amount of $500.0 million.

“Senior Notes Indenture” means the Indenture dated as of the Closing Date, among
the U.S. Borrower, as issuer, certain of its subsidiaries, as guarantors, and
The Bank of New York, as trustee, pursuant to which the Senior Notes are issued.

“Series” has the meaning as provided in Section 2.19(a).

“Significant Subsidiary” means any Subsidiary (or group of Subsidiaries as to
which any condition specified in clause (f) or (g) of Section 7.01 applies) of
the U.S. Borrower that would be a “significant subsidiary” as defined in Article
I, Rule 2-02 of Regulation S-X, promulgated pursuant to the Securities Act, as
such regulation is in effect on the date hereof.

“SMG” means SMG, a general partnership, organized under the laws of the
Commonwealth of Pennsylvania, and its successors.

 

57



--------------------------------------------------------------------------------

“Specified Indebtedness” means (a) the Senior Notes and (b) any Refinancing
Indebtedness in respect of any of the foregoing (including pursuant to
successive refinancings).

“Sponsors” means GS Capital Partners V Fund, L.P., CCMP Capital Advisors, LLC,
J.P. Morgan Partners, LLC, Thomas H. Lee Partners, L.P. and Warburg Pincus
Private Equity IX, L.P. and their respective Affiliates.

“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by the U.S. Borrower or any Restricted
Subsidiary of the U.S. Borrower that the U.S. Borrower has determined in good
faith to be customary in financings similar to a Receivables Facility,
including, without limitation, those relating to the servicing of the assets of
a Receivables Facility Subsidiary, it being understood that any Receivables
Facility Repurchase Obligation shall be deemed to be a Standard Receivables
Facility Undertaking.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the U.S. Borrower or any Restricted
Subsidiary of the U.S. Borrower that the U.S. Borrower has determined in good
faith to be customary in financings similar to a Business Securitization
Facility, including, without limitation, those relating to the servicing of the
assets of a Business Securitization Subsidiary, it being understood that any
Business Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Sterling” and the sign “£” each mean the lawful money of United Kingdom.

“Subsidiary” means, with respect to any Person, (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof and (b) any partnership, joint venture, limited
liability company or similar entity of which (i) more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general or
limited partnership interests, as applicable, are owned or controlled, directly
or indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and (ii) such Person or any
subsidiary of such Person is a controlling general partner or otherwise controls
such entity.

“Subsidiary Guarantor” means each Restricted Subsidiary of the U.S. Borrower
that is a Loan Party and that executes this Agreement as a Loan Guarantor on the
Closing Date and each other Restricted Subsidiary of the U.S. Borrower that
thereafter becomes a Subsidiary Guarantor pursuant to the terms of this
Agreement.

“Successor Foreign Borrower” has the meaning assigned to such term in
Section 6.03(d)(i).

“Successor Holdings Guarantor” has the meaning assigned to such term in
Section 6.03(c).

“Successor Person” has the meaning assigned to such term in Section 6.03(b)(i).

“Successor U.S. Borrower” has the meaning assigned to such term in
Section 6.03(a)(i).

 

58



--------------------------------------------------------------------------------

“Swingline Lender” means the Canadian Swingline Lender and/or the U.S. Swingline
Lender as the context requires.

“Swingline Loan” means any Canadian Swingline Loan or any U.S. Swingline Loan.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, or charges or withholdings of a similar nature imposed by any
Governmental Authority and any interest, penalties or additions to tax related
thereto.

“Taxes Act” means the U.K. Income and Corporation Taxes Act of 1988.

“TCA” means the Irish Taxes Consolidation Act 1997.

“Term Commitment” means each of the U.S. Term Commitments, the Canadian Term
Commitments, the U.K. Term Commitments, the German Term Commitments, the Irish
Term Commitments, the Yen Term Commitments and, if applicable, New Term
Commitments with respect to any Series.

“Term Loan” means each of the U.S. Term Loans, the U.S. Term B Loans, the
Canadian Term Loans, the U.K. Term Loans, the German Term Loans, the Irish Term
Loans, the Yen Term Loans and, if applicable, New Term Loans with respect to any
Series and any Extended Term Loans.

“Term Loan Borrowing” means a Borrowing consisting of Term Loans under a
particular Term Loan Facility.

“Term Loan Facility” means, as the context requires, the U.S. Term Loan
Facility, the U.S. Term B Loan Facility, the Canadian Term Loan Facility, the
U.K. Term Loan Facility, the German Term Loan Facility, the Irish Term Loan
Facility, the Yen Term Loan Facility, each Extension Series of Extended Term
Loans and each Series of New Term Loans.

“Term Loan Lender” means each Lender that has a Term Commitment or that holds a
Term Loan.

“Term Loan Maturity Date” means January 26, 2014.

“Term Loan Note” means a promissory note of the applicable Borrower
substantially in the form of Exhibit F-2.

“Total Assets” means the total amount of all assets of the U.S. Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP as shown on the most recent balance sheet of the U.S. Borrower.

“Total LC Facility Deposit” means, at any time, the sum of all LC Facility
Deposits at such time, as the same may be reduced from time to time pursuant to
Section 2.05(b) or increased pursuant to Section 2.19.

 

59



--------------------------------------------------------------------------------

“Transaction Costs” means fees and expenses payable or otherwise borne by
Holdings, the U.S. Borrower and its subsidiaries in connection with the
Transactions and the transactions contemplated thereby (including redemption or
other premiums payable in connection with the repayment of the Existing Debt).

“Transactions” means, collectively, (a) the execution, delivery and performance
by Holdings and Merger Sub of the Merger Agreement and the consummation of the
transactions contemplated thereby, (b) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party, the making
of the credit extensions hereunder to be made on the Closing Date, (c) the
execution, delivery and performance by Holdings, the Borrowers and the
Subsidiaries of the U.S. Borrower party thereto of the Senior Note Documents and
the issuance of the Senior Notes, (d) the Existing Debt Refinancing, (e) the
making of the Equity Contribution and (f) the payment of the Transaction Costs.

“Treaty” means a double taxation agreement.

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty and which is entitled to relief under the interest Article of such
Treaty; and

(ii) does not carry on a business in the Relevant Borrower’s Tax Jurisdiction
through a permanent establishment with which that Lender’s participation in a
Loan is effectively connected.

“Treaty State” means a jurisdiction having a Treaty with the Relevant Borrower’s
Tax Jurisdiction which makes provision for full exemption from Tax imposed by
the Relevant Borrower’s Tax Jurisdiction on interest.

“2012 Notes” means the 5.00% Senior Secured Notes due 2012 of ARAMARK
outstanding on the Closing Date issued pursuant to the 2012 Notes Indenture.

“2012 Notes Indenture” means the indenture, dated as of April 8, 2002 among
ARAMARK Services, Inc., as issuer, ARAMARK, as guarantor, and J.P. Morgan Trust
Company, N. A., as trustee, as supplemented by a supplemental indenture, dated
as of May 31, 2005.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate, the Base Rate, the Canadian
Base Rate or the BA Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.K. Borrower” has the meaning specified in the preamble to this Agreement.

“U.K. Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “U.K. Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its U.S. Lending Office) or
such other office of such Lender as such Lender may from time to time specify to
the U.S. Borrower and the Agent.

 

60



--------------------------------------------------------------------------------

“U.K. Qualifying Lender” means:

(i) a Lender (other than a Lender within subparagraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement and is

(A) a Lender

(1) which is a bank (as defined for the purpose of section 349 of the Taxes Act)
making an advance under this Agreement; or

(2) in respect of an advance made under this Agreement by a person that was a
bank (as defined for the purpose of section 349 of the Taxes Act) at the time
that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of the advance; or

(B) a Lender which is:

(1) a company resident in the United Kingdom for United Kingdom tax purposes; or

(2) a partnership each member of which is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Taxes Act) the whole of any share of interest payable in respect of that
advance that falls to it by reason of sections 114 and 115 of the Taxes Act; or

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company; or

(C) a Treaty Lender; or

(ii) a building society (as defined for the purpose of Section 477A of the Taxes
Act).

“U.K. Revolving Available Credit” means, at any time, (a) the then effective
aggregate U.K. Revolving Commitments minus (b) the aggregate U.K. Revolving
Outstandings at such time.

“U.K. Revolving Borrowing” means the U.K. Revolving Loans made on the same day
by the U.K. Revolving Lenders ratably according to their respective U.K.
Revolving Commitments.

 

61



--------------------------------------------------------------------------------

“U.K. Revolving Commitment” means, with respect to each U.K. Revolving Lender,
the commitment of such Lender to make U.K. Revolving Loans in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on the Commitment Schedule under the caption “U.K. Revolving
Commitment,” as amended to reflect each Assignment and Assumption executed by
such Lender and as such amount may be reduced pursuant to this Agreement, and
“U.K. Revolving Commitments” shall mean the aggregate U.K. Revolving Commitments
of all U.K. Revolving Lenders, which amount, initially as of the Closing Date,
shall be $40.0 million.

“U.K. Revolving Facility” means the U.K. Revolving Commitments and the
provisions herein related to the U.K. Revolving Loans and, to the extent issued
pursuant to the U.K. Revolving Commitments, Revolving Letters of Credit.

“U.K. Revolving Lender” means each Lender having a U.K. Revolving Commitment.

“U.K. Revolving Loan” has the meaning specified in Section 2.01(a)(ii).

“U.K. Revolving Outstandings” means, at any particular time, the sum of
(a) Dollar Equivalent of the aggregate principal amount of the U.K. Revolving
Loans outstanding at such time and (b) the Revolving LC Exposure under the U.K.
Revolving Facility at such time.

“U.K. Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement is either:

(i) a company resident in the United Kingdom for United Kingdom Tax purposes; or

(ii) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Taxes Act) the whole of any share of interest payable in respect of that
advance that falls to it by reason of sections 114 and 115 of the Taxes Act; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company.

“U.K. Term Commitment” means, with respect to each U.K. Term Lender, the
commitment of such U.K. Term Lender to make U.K. Term Loans to the U.K. Borrower
in the aggregate principal amount set forth opposite such Lender’s name on the
Commitment Schedule under the caption “U.K. Term Commitment” as amended to
reflect each Assignment and Assumption executed by such Lender and as such
amount may be reduced pursuant to this Agreement, and “U.K. Term Commitments”
shall mean the aggregate U.K. Term Commitments of all U.K. Term Lenders, which
amount, initially as of the Closing Date, shall be £122.0 million.

“U.K. Term Lender” means each Lender that has a U.K. Term Commitment or that
holds a U.K. Term Loan.

 

62



--------------------------------------------------------------------------------

“U.K. Term Loan” has the meaning specified in Section 2.01(b)(ii).

“U.K. Term Loan Facility” means the U.K. Term Commitments and the provisions
herein related to the U.K. Term Loans.

“Unrefunded Canadian Swingline Loan” has the meaning specified in
Section 2.03(c).

“Unrefunded U.S. Swingline Loan” has the meaning specified in Section 2.03(c).

“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower that at
the time of determination is an Unrestricted Subsidiary (as designated by the
U.S. Borrower, as provided below) and (b) any Subsidiary of an Unrestricted
Subsidiary.

So long as no Default has occurred and is continuing, the U.S. Borrower may
designate any Restricted Subsidiary of the U.S. Borrower (other than any Foreign
Borrower) (including any existing Restricted Subsidiary and any newly acquired
or newly formed Subsidiary) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, the U.S. Borrower or any
Subsidiary of the U.S. Borrower (other than any Subsidiary of the Subsidiary to
be so designated); provided that (i) any Unrestricted Subsidiary must be an
entity of which shares of the capital stock or other equity interests (including
partnership interests) entitled to cast at least a majority of the votes that
may be cast by all shares or equity interests having ordinary voting power for
the election of directors or other governing body are owned, directly or
indirectly, by the U.S. Borrower, (ii) such designation complies with
Section 6.07 and (iii) each of (A) the Subsidiary to be so designated and
(B) its subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the U.S. Borrower or any Restricted
Subsidiary.

The U.S. Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation
no Default shall have occurred and be continuing and either (x) the U.S.
Borrower could incur at least $1.00 of additional Indebtedness pursuant to the
Interest Coverage Ratio test described in Section 6.01(a) or (y) the Interest
Coverage Ratio for the U.S. Borrower and its Restricted Subsidiaries would be
greater than such ratio for the U.S. Borrower and its Restricted Subsidiaries
immediately prior to such designation, in each case on a pro forma basis taking
into account such designation.

Any such designation by the U.S. Borrower shall be notified by the U.S. Borrower
to the Agent by promptly delivering to the Agent a copy of any applicable Board
Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.
Notwithstanding the foregoing, as of the Closing Date, all of the Subsidiaries
of the U.S. Borrower will be Restricted Subsidiaries.

“U.S. Borrower” has the meaning assigned to such term in the preamble to this
Agreement; provided that when used in the context of determining the fair market
value of an asset or liability under this Agreement, “U.S. Borrower” shall,
unless otherwise expressly stated, be deemed to mean the Board of Directors of
the U.S. Borrower when the fair market value of such asset or liability is equal
to or in excess of $100.0 million.

“U.S. Borrower Guaranteed Obligations” has the meaning specified in
Section 10.01(b).

 

63



--------------------------------------------------------------------------------

“U.S. Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “U.S. Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“U.S. Revolving Available Credit” means, at any time, (a) the then effective
aggregate U.S. Revolving Commitments minus (b) the aggregate U.S. Revolving
Outstandings at such time (it being understood that for purposes of this
definition only, commercial Letters of Credit having a Revolving LC Exposure of
$15.0 million shall always be deemed to be outstanding).

“U.S. Revolving Borrowing” means U.S. Revolving Loans made on the same day by
the U.S. Revolving Lenders ratably according to their respective U.S. Revolving
Commitments.

“U.S. Revolving Commitment” means, with respect to each U.S. Revolving Lender,
the commitment of such U.S. Revolving Lender to make U.S. Revolving Loans in the
aggregate principal amount set forth opposite such U.S. Revolving Lender’s name
on the Commitment Schedule under the caption “U.S. Revolving Commitment,” as
amended to reflect each Assignment and Assumption executed by such U.S.
Revolving Lender and as such amount may be reduced pursuant to this Agreement,
and “U.S. Revolving Commitments” means the aggregate U.S. Revolving Commitments
of all U.S. Revolving Lenders, which amount, initially as of the Closing Date,
was $435.0 million.

“U.S. Revolving Facility” means the U.S. Revolving Commitments and the
provisions herein related to the U.S. Revolving Loans, the U.S. Swingline Loans
and, to the extent issued under the U.S. Revolving Commitments, the Revolving
Letters of Credit.

“U.S. Revolving Lender” means a Lender with a U.S. Revolving Commitment, in its
capacity as such.

“U.S. Revolving Loan” has the meaning specified in Section 2.01(a)(i).

“U.S. Revolving Outstandings” means, at any particular time, the sum of (a) the
principal amount of the U.S. Revolving Loans outstanding at such time, (b) the
Revolving LC Exposure under the U.S. Revolving Facility at such time and (c) the
principal amount of the Swingline Loans outstanding at such time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
Lender of U.S. Swingline Loans, and its successors.

“U.S. Swingline Loan” has the meaning assigned to such term in Section 2.03(a).

“U.S. Swingline Sublimit” has the meaning assigned to such term as
Section 2.03(a).

“U.S. Term B Lender” means each Lender that is a holder of U.S. Term B Loans.

“U.S. Term B Loan” has the meaning specified in Section 2.01(b)(i)(B).

“U.S. Term B Loan Facility” means the provisions herein related to the U.S. Term
B Loans.

“U.S. Term B Loan Maturity Date” means July 26, 2016; provided that if any
Senior Notes remain outstanding on October 31, 2014, the U.S. Term B Loan
Maturity Date shall be October 31, 2014.

 

64



--------------------------------------------------------------------------------

“U.S. Term Commitment” means, with respect to each U.S. Term Lender, the
commitment of such Lender to make U.S. Term Loans to the U.S. Borrower in the
aggregate principal amount set forth opposite such Lender’s name on the
Commitment Schedule under the caption “U.S. Term Commitment” as amended to
reflect each Assignment and Assumption executed by such Lender and as such
amount may be reduced pursuant to this Agreement, and “U.S. Term Commitments”
means the aggregate U.S. Term Commitments of all U.S. Term Lenders, which
amount, initially as of the Closing Date, was $3,547.0 million.

“U.S. Term Lender” means each Lender that has a U.S. Term Commitment or that
holds a U.S. Term Loan.

“U.S. Term Loan” has the meaning specified in Section 2.01(b)(i).

“U.S. Term Loan Facility” means the U.S. Term Commitments and the provisions
herein related to the U.S. Term Loans.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Restricted Subsidiary of such
Person, 100% of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) shall at the time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” or “¥” means lawful currency of Japan.

“Yen Term Commitment” means, with respect to each Yen Term Lender, the
commitment of such Lender to make Yen Term Loans to the U.S. Borrower in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on the Commitment Schedule under the caption “Yen
Term Commitment,” as amended to reflect each Assignment and Assumption executed
by such Lender and as such amount may be reduced pursuant to this Agreement, and
“Yen Term Commitments” shall mean the aggregate Yen Term Commitments of all Yen
Term Lenders, which amount, initially as of the Closing Date, shall be ¥5,422.0
million.

“Yen Term Lender” means each Lender that has a Yen Term Commitment or that holds
a Yen Term Loan.

 

65



--------------------------------------------------------------------------------

“Yen Term Loan” has the meaning specified in Section 2.01(b)(vi).

“Yen Term Loan Facility” means the Yen Term Commitments and the provisions
herein related to the Yen Term Loans.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by Class and
Type (e.g., a “Eurocurrency Rate U.S. Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “U.S. Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Rate U.S. Revolving Borrowing”).

SECTION 1.03 Conversion of Currencies.

(a) Dollar Equivalents. The Agent shall determine the Dollar Equivalent of any
amount as required hereby, and a determination thereof by the Agent shall be
presumed correct absent manifest error. The Agent may, but shall not be
obligated to, rely on any determination made by any Loan Party in any document
delivered to the Agent. The Agent shall determine or redetermine the Dollar
Equivalent of each Loan and each Letter of Credit on each Determination Date
and, unless otherwise specified herein, the Agent may determine or redetermine
the Dollar Equivalent of any amount hereunder on any other date in its
reasonable discretion.

(b) Rounding-Off. The Agent may set up appropriate rounding off mechanisms or
otherwise round off amounts hereunder to the nearest higher or lower amount in
whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.

(c) Negative Covenants, Etc. The Borrowers shall not be deemed to have violated
any of the covenants set forth in Article VI (other than Section 6.10) solely as
a result of currency fluctuations following the date any action is taken if such
action was permitted on the date on which it was taken.

SECTION 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall, except as otherwise indicated, be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Original Credit Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

66



--------------------------------------------------------------------------------

SECTION 1.05 Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires. References to the Transactions in
Sections 3.02 and 3.03 shall be deemed not to include the making of credit
extensions described in clause (b) of the definition of the term “Transactions”
set forth in Section 1.01 and shall instead include obtaining such credit
extensions.

SECTION 1.06 Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Agent may from time to
time specify with the U.S. Borrower’s consent to appropriately reflect a change
in currency of any country and any relevant market conventions or practices
relating to such change in currency.

SECTION 1.07 Funding Through Applicable Lending Offices. Any Lender may, by
notice to the Agent and the U.S. Borrower, designate an Affiliate of such Lender
as its Applicable Lending Office with respect to any Loans to be made by such
Lender to any Borrower (and, for the avoidance of doubt, a Lender may designate
different Applicable Lending Offices to make Loans to the U.S. Borrower, on the
one hand, and any Foreign Borrower, on the other hand, under the same Revolving
Facility) or make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans. In the event
that a Lender designates an Affiliate of such Lender as its Applicable Lending
Office for Loans to any Borrower under any Facility or makes any Loan available
to any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans, then all Loans and reimbursement obligations to be
funded by such Lender under such Facility to such Borrower shall be funded by
such Applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable, and all payments of interest, fees, principal and other amounts
payable to such Lender under such Facility shall be payable to such Applicable
Lending Office or foreign or domestic branch or Affiliate, as applicable. Except
as provided in the immediately preceding sentence, no designation by any Lender
of an Affiliate as its Applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the applicable Borrower
to pay any principal, interest, fees or other amounts hereunder.

SECTION 1.08 Effect of Restatement.

(a) The effectiveness of this Agreement shall not constitute a novation of any
Obligations owing under the Original Credit Agreement. All Loans and Letters of
Credit outstanding under the Original Credit Agreement and all accrued and
unpaid amounts owing by any Loan Party pursuant to the Original Credit Agreement
shall continue to be outstanding and owing hereunder (and for the avoidance of
doubt, the U.S. Term B Loans accrued interest at the rate applicable to U.S.
Term Loans prior to the Restatement Effective Date and shall accrue interest at
the rate provided in this Agreement from and after the Restatement Effective
Date). Any payment or performance of any Obligation under the Original Credit
Agreement or any Obligation described in this Agreement during any period prior
to the Restatement Effective Date shall constitute payment or performance of
such Obligation under this Agreement. Any usage under any “basket” set forth in
any covenant or exception in the Original Credit Agreement shall be included in
the determination of baskets under this Agreement.

(b) After giving effect to this Agreement and the modifications effectuated
thereby, each of the undersigned agrees that from and after the Restatement
Effective Date, (a) each reference to the Credit Agreement in the Loan Documents
shall be deemed to be a reference to the Credit Agreement as amended and
restated on the Restatement Effective Date, (b) each reference in the Loan
Documents to the Administrative Agent shall be deemed a reference to the
JPMorgan Chase Bank, N.A., as Agent and (c) each reference in the Loan Documents
to the Collateral Agent shall be deemed a reference to JPMorgan Chase Bank,
N.A., as Agent.

 

67



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) Revolving Commitments.

(i) U.S. Revolving Commitments. On the terms and subject to the conditions
contained in this Agreement, each U.S. Revolving Lender severally agrees to make
loans in Dollars to the U.S. Borrower (each a “U.S. Revolving Loan”) from time
to time on any Business Day during the period from the Closing Date until the
Revolving Credit Termination Date with respect to the U.S. Revolving Facility in
an aggregate principal amount at any time outstanding for all such Loans by such
U.S. Revolving Lender not to exceed such U.S. Revolving Lender’s U.S. Revolving
Commitment; provided, however, that at no time shall any U.S. Revolving Lender
be obligated to make a U.S. Revolving Loan in excess of such Revolving Lender’s
Ratable Portion of the U.S. Revolving Available Credit. Within the limits of the
U.S. Revolving Commitment of each U.S. Revolving Lender and the U.S. Revolving
Available Credit, amounts of U.S. Revolving Loans repaid may be reborrowed by
the U.S. Borrower under this Section 2.01(a)(i).

(ii) U.K. Revolving Commitments. On the terms and subject to the conditions
contained in this Agreement, each U.K. Revolving Lender severally agrees to make
loans in Sterling or Dollars (each a “U.K. Revolving Loan”) to the U.K. Borrower
or the U.S. Borrower from time to time on any Business Day during the period
from the Closing Date until the Revolving Credit Termination Date with respect
to the U.K. Revolving Facility in an aggregate principal amount at any time
outstanding for all such loans by such U.K. Revolving Lender not to exceed such
U.K. Revolving Lender’s U.K. Revolving Commitment; provided, however, that at no
time shall any U.K. Revolving Lender be obligated to make a U.K. Revolving Loan
in excess of such U.K. Revolving Lender’s Ratable Portion of the U.K. Revolving
Available Credit. Within the limits of the U.K. Revolving Commitment of each
U.K. Revolving Lender and the U.K. Revolving Available Credit, amounts of U.K.
Revolving Loans repaid may be reborrowed by the U.K. Borrower or the U.S.
Borrower under this Section 2.01(a)(ii).

(iii) German Revolving Commitments. On the terms and subject to the conditions
contained in this Agreement, each German Revolving Lender severally agrees to
make loans in Euro or Dollars (each a “German Revolving Loan”) to any German
Borrower or the U.S. Borrower from time to time on any Business Day during the
period from the Closing Date until the Revolving Credit Termination Date with
respect to the German Revolving Facility in an aggregate principal amount at any
time outstanding for all such loans by such German Revolving Lender not to
exceed such German Revolving Lender’s German Revolving Commitment; provided,
however, that at no time shall any German Revolving Lender be obligated to make
a German Revolving Loan in excess of such German Revolving Lender’s Ratable
Portion of the German Revolving Available Credit. Within the limits of the
German Revolving Commitment of each German Revolving Lender and the German
Revolving Available Credit, amounts of German Revolving Loans repaid may be
reborrowed by any German Borrower or the U.S. Borrower under this
Section 2.01(a)(iii).

(iv) Canadian Revolving Commitments. On the terms and subject to the conditions
contained in this Agreement, each Canadian Revolving Lender severally agrees to
make loans in Canadian Dollars or Dollars (each a “Canadian Revolving Loan”) to
the Canadian Borrower or the U.S. Borrower from time to time on any Business Day
during the period from the Closing Date until the Revolving Credit Termination
Date with respect to the Canadian Revolving Facility in an aggregate principal
amount at any time outstanding for all such loans by such Canadian Revolving
Lender not to exceed such

 

68



--------------------------------------------------------------------------------

Canadian Revolving Lender’s Canadian Revolving Commitment; provided, however,
that at no time shall any Canadian Revolving Lender be obligated to make a
Canadian Revolving Loan in excess of such Canadian Revolving Lender’s Ratable
Portion of the Canadian Revolving Available Credit. Within the limits of the
Canadian Revolving Commitment of each Canadian Revolving Lender and the Canadian
Revolving Available Credit, amounts of Canadian Revolving Loans repaid may be
reborrowed by the Canadian Borrower or the U.S. Borrower under this
Section 2.01(a)(iv).

(v) Irish Revolving Commitments. On the terms and subject to the conditions
contained in this Agreement, each Irish Revolving Lender severally agrees to
make loans in Euro or Dollars (each an “Irish Revolving Loan”) to the Irish
Borrower or the U.S. Borrower from time to time on any Business Day during the
period from the Closing Date until the Revolving Credit Termination Date with
respect to the Irish Revolving Facility in an aggregate principal amount at any
time outstanding for all such loans by such Irish Revolving Lender not to exceed
such Irish Revolving Lender’s Irish Revolving Commitment; provided, however,
that at no time shall any Irish Revolving Lender be obligated to make an Irish
Revolving Loan in excess of such Irish Revolving Lender’s Ratable Portion of the
Irish Revolving Available Credit. Within the limits of the Irish Revolving
Commitment of each Irish Revolving Lender and the Irish Revolving Available
Credit, amounts of Irish Revolving Loans repaid may be reborrowed by the Irish
Borrower or the U.S. Borrower under this Section 2.01(a)(v).

(b) Term Commitments.

(i) U.S. Term Commitments.

(A) Each U.S. Term Lender on the Closing Date made a loan (each a “U.S. Term
Loan”) in Dollars to the U.S. Borrower in an amount equal to such Lender’s U.S.
Term Commitment. Amounts of U.S. Term Loans repaid or prepaid may not be
reborrowed.

(B) Subject to the terms and conditions hereof, the U.S. Borrower and each of
the Initial Extending Lenders agree that on the Restatement Effective Date,
without further action by any party to this Agreement:

(I) a principal amount of such Initial Extending Lender’s U.S. Term Loans
outstanding under the Original Credit Agreement immediately prior to the
effectiveness of this Agreement equal to such Initial Extending Lender’s Initial
Extension Amount of its U.S. Term Loans shall automatically be converted into a
new term loan in Dollars and in a like principal amount to the U.S. Borrower (a
“U.S. Term B Loan”) and shall on and after the Restatement Effective Date have
all of the rights and benefits of U.S. Term B Loans as set forth in this
Agreement and the other Loan Documents; and

(II) notwithstanding anything herein to the contrary, all such U.S. Term B Loans
that were Eurocurrency Rate Loans immediately prior to the effectiveness of this
Agreement will have initial Interest Periods ending on the same dates as the
Interest Periods applicable to the U.S. Term Loans, as applicable, so converted
pursuant to this Section 2.01(b)(i)(B).

Each of the Lenders agrees that the U.S. Term B Loans (and the U.S. Term B
Lenders) shall continue to be subject to the terms of the Loss Sharing Agreement
following conversion pursuant to this Section 2.01(b)(i)(B) on the Restatement
Effective Date to the same extent as the U.S. Term Loans (and the U.S. Term
Lenders) are subject to the Loss Sharing Agreement.

(ii) U.K. Term Commitments. Each U.K. Term Lender on the Closing Date made a
loan (each a “U.K. Term Loan”) in Sterling to the U.K. Borrower in an amount
equal to such U.K. Term Lender’s U.K. Term Commitment. Amounts of U.K. Term
Loans repaid or prepaid may not be reborrowed.

 

69



--------------------------------------------------------------------------------

(iii) German Term Commitments. Each German Term Lender on the Closing Date made
(x) a loan to the German-1 Borrower (each a “German Term-1 Loan”) in Euro in an
amount equal to such German Term Lender’s German Term-1 Commitment and (y) a
loan to the German-2 Borrower (each a “German Term-2 Loan” and, collectively,
together with the German Term-1 Loans, the “German Term Loans”) in Euro in an
amount equal to such Lender’s German Term-2 Commitment. For the avoidance of
doubt, for so long as neither the German Term-1 Loans nor the German Term-2
Loans have been repaid in full, the German Term-1 Loans, on the one hand, and
the German Term-2 Loans, on the other hand, may not be separately assigned by
any German Term Lender and each German Term Lender shall at all times hold
German Term-1 Loans and German Term-2 Loans in the same proportion as each other
German Term Lender. Amounts of German Term Loans repaid or prepaid may not be
reborrowed.

(iv) Irish Term Commitments. Each Irish Term Lender on the Closing Date made a
loan (each an “Irish Term Loan”) in Euro to the Irish Borrower in an amount
equal to such Irish Term Lender’s Irish Term Commitment. Amounts of Irish Term
Loans repaid or prepaid may not be reborrowed.

(v) Canadian Term Commitments. Each Canadian Term Lender on the Closing Date
made a loan (each a “Canadian Term Loan”) in Dollars to the Canadian Borrower in
an amount equal to such Canadian Term Lender’s Canadian Term Commitment. Amounts
of Canadian Term Loans repaid or prepaid may not be reborrowed.

(vi) Yen Term Commitments. Each Yen Term Lender made a loan (each a “Yen Term
Loan”) in Yen to the U.S. Borrower on the Closing Date or, at the option of the
U.S. Borrower, on January 29, 2007, in an amount equal to such Yen Term Lender’s
Yen Term Commitment. Amounts of Yen Term Loans repaid or prepaid may not be
reborrowed.

(c) LC Facility Deposits.

(i) Each LC Facility Lender on the Closing Date made an LC-1 Facility Deposit in
Dollars on the Closing Date in an amount equal to such LC Facility Lender’s LC
Facility Commitment.

(ii) Subject to the terms and conditions hereof, the U.S. Borrower and each of
the Initial Extending Lenders agree that on the Restatement Effective Date,
without further action by any party to this Agreement, an amount of such Initial
Extending Lender’s LC-1 Facility Deposit equal to such Initial Extending
Lender’s Initial Extension Amount of its LC-1 Facility Deposit shall be deemed
to have been returned to such Initial Extending Lender on the Restatement
Effective Date in exchange for an LC-2 Facility Deposit made by such Lender on
the Restatement Effective Date in an amount equal to the portion of its LC-1
Facility Deposit deemed returned to such Lender as provided above.

SECTION 2.02 Loans and Borrowings.

(a) Revolving Credit Borrowings. Each Borrowing under any Revolving Facility
shall be made on notice, in the form of a Borrowing Request, given by the
applicable Borrower to the Agent not later than 12:00 noon (New York City time)
in the case of the U.S. Revolving Facility or the Canadian Revolving Facility
and not later than 2:00 p.m. (London time) in the case of the German Revolving
Facility, Irish Revolving Facility or the U.K. Revolving Facility (i) one
Business Day, in the case of a Borrowing of Base Rate Loans or Canadian Base
Rate Loans and (ii) three Business Days, in the case of a Borrowing of
Eurocurrency Rate Loans or BA Rate Loans, prior to the date of the proposed
Borrowing.

 

70



--------------------------------------------------------------------------------

Each such notice shall be in substantially the form of Exhibit E and shall
specify (A) the date of such proposed Borrowing, (B) the aggregate amount of
such proposed Borrowing, (C) the Revolving Facility pursuant to which such Loan
is to be made, (D) the currency in which such Loan is to be denominated, (E) in
the case of any Borrowing in Dollars, whether any portion of the proposed
Borrowing will be of Eurocurrency Rate Loans, (F) in the case of Loans
denominated in Canadian Dollars, whether any portion of the proposed Borrowing
will be BA Rate Loans, (G) in the case of any Eurocurrency Rate Loan, the
initial Eurocurrency Interest Period or Eurocurrency Interest Periods thereof
and in the case of any BA Rate Loan, the initial BA Interest Period or BA
Interest Periods thereof, (H) the Revolving Available Credit (after giving
effect to the proposed Borrowing) under the applicable Revolving Facility and
(I) the account or accounts into which the proceeds of such Borrowing are to be
deposited. Loans denominated in Dollars shall be made as Base Rate Loans unless,
subject to Section 2.14, the Borrowing Request specifies that all or a portion
thereof shall be Eurocurrency Rate Loans. Loans denominated in Canadian Dollars
shall be made as Canadian Base Rate Loans unless the Borrowing Request specifies
that all or a portion thereof shall be BA Rate Loans. If no Eurocurrency
Interest Period is specified with respect to any requested Eurocurrency Rate
Loan, then the applicable Borrower shall be deemed to have selected a
Eurocurrency Interest Period of one month’s duration. If no BA Interest Period
is specified with respect to any requested BA Rate Loan, then the applicable
Borrower shall be deemed to have selected BA Interest Period of 30 days’
duration. Each Borrowing shall be in an aggregate amount of not less than the
Minimum Currency Threshold.

(b) Term Loan Borrowings. All Term Loan Borrowings on the Closing Date were made
upon receipt of a Borrowing Request given by the U.S. Borrower (which each
Foreign Borrower hereby authorizes the U.S. Borrower to provide) to the Agent
not later than 12:00 noon (New York City time) (i) one Business Day prior to the
Closing Date, in the case of Base Rate Loans and (ii) three Business Days prior
to the Closing Date, in the case of Eurocurrency Rate Loans; provided that, at
the request of the U.S. Borrower, the Yen Term Loan may be borrowed on
January 29, 2007. The Borrowing Request shall specify (A) the Closing Date or,
if the U.S. Borrower so elects, January 29, 2007 in the case of the Yen Term
Loan only, (B) the aggregate amount of each proposed Borrowing and the Term Loan
Facility under which such Borrowing is to be made, (C) in the case of Loans
denominated in Dollars, whether any portion of the proposed Borrowing will be
Eurocurrency Rate Loans, (D) the initial Eurocurrency Interest Period or
Eurocurrency Interest Periods for any Eurocurrency Rate Loans, and (E) the
account or accounts into which the proceeds of such Term Loans are to be
deposited. U.S. Term Loans and Canadian Term Loans shall be made as Base Rate
Loans unless, subject to Section 2.14, the Borrowing Request specifies that all
or a portion thereof shall be Eurocurrency Rate Loans. If no Eurocurrency
Interest Period is specified with respect to any requested Eurocurrency Rate
Loan, then the applicable Borrower shall be deemed to have selected a
Eurocurrency Interest Period of one month’s duration. Each such Term Loan
Borrowing shall be in an aggregate amount of not less than the Minimum Currency
Threshold.

(c) The Agent shall give to each applicable Lender prompt notice of the Agent’s
receipt of a Borrowing Request and, if Eurocurrency Rate Loans or BA Rate Loans
are properly requested in such Borrowing Request, the applicable interest rate
determined pursuant to Section 2.11(a). Each applicable Lender shall, before
11:00 a.m. (New York City time) on the date of the proposed Borrowing, either
(i) make available to the Agent at the Agent’s Office, in immediately available
funds, such Lender’s Ratable Portion of such proposed Borrowing or (ii) in the
case of Loans made on the Closing Date only, subject to the fulfillment (or due
waiver in accordance with Section 9.02) of the conditions set forth in
Section 4.01, make available such Borrowing directly to the applicable Borrower.
If a Lender funds such Borrowing to the Agent, upon fulfillment (or due waiver
in accordance with Section 9.02) (i) on the Closing Date, of the conditions set
forth in Section 4.01 and (ii) at any time after the Closing Date, of the
conditions set forth in Section 4.02, and after the Agent’s receipt of such
funds, the Agent shall make such funds available to the applicable Borrower.

 

71



--------------------------------------------------------------------------------

(d) Unless the Agent and, in the case of any proposed Borrowing to be made on
the Closing Date, the Agent and the Joint Lead Arrangers, shall have received
notice from a Lender prior to the date of any proposed Borrowing that such
Lender will not make available to the Agent such Lender’s Ratable Portion of
such Borrowing (or any portion thereof), the Agent and, with respect to any
proposed Borrowing to be made on the Closing Date, the Agent and the Joint Lead
Arrangers, may assume that such Lender has made such Ratable Portion available
to the Agent on the date of such Borrowing in accordance with this Section 2.02
and the Agent or any Joint Lead Arranger, as the case may be, may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Agent or such Joint Lead Arranger, as
the case may be, such Lender and the applicable Borrower severally agree to
repay to the Agent or such Joint Lead Arranger forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Agent or such Joint Lead Arranger, at (i) in the case of
a Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Interbank Rate for the
first Business Day and thereafter at the interest rate applicable at the time to
the Loans comprising such Borrowing. If such Lender shall repay to the Agent or
the applicable Joint Lead Arranger such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the applicable Borrower shall repay to the Agent
or the applicable Joint Lead Arranger such corresponding amount, such payment
shall not relieve such Lender of any obligation it may have hereunder to such
Borrower.

(e) The failure of any Lender to make on the date specified any Loan or any
payment required by it (such Lender, during the period of such failure, being a
“Non-Funding Lender”), including any payment in respect of its participation in
Swingline Loans and Revolving Letters of Credit, shall not relieve any other
Lender of its obligations to make such Loan or payment on such date but no such
other Lender shall be responsible for the failure of any Non-Funding Lender to
make a Loan or payment required under this Agreement.

SECTION 2.03 Swingline Loans.

(a) Subject to the terms and conditions hereof, the U.S. Swingline Lender agrees
to make U.S. Swingline loans in Dollars (individually, a “U.S. Swingline Loan”
and collectively, the “U.S. Swingline Loans”) to the U.S. Borrower from time to
time following the Closing Date and prior to the Revolving Credit Termination
Date for the U.S. Revolving Facility in accordance with the procedures set forth
in this Section 2.03; provided that (i) the aggregate principal amount of all
U.S. Swingline Loans shall not exceed $150.0 million (the “U.S. Swingline
Sublimit”) at any one time outstanding, (ii) the principal amount of any
borrowing of U.S. Swingline Loans may not exceed the aggregate amount of the
U.S. Available Revolving Credit of all U.S. Revolving Lenders immediately prior
to such borrowing or result in the Revolving Credit Outstandings under all
Revolving Facilities then outstanding exceeding the Revolving Commitments then
in effect under all Revolving Facilities, (iii) in no event may U.S. Swingline
Loans be borrowed hereunder if a Default shall have occurred and be continuing
and (iv) the U.S. Swingline Lender shall not be obligated to make U.S. Swingline
Loans if any U.S. Revolving Lender is then a Defaulting Lender, unless the U.S.
Swingline Lender is satisfied that the related exposure will be 100% covered by
the U.S. Revolving Commitments of non-Defaulting Lenders and participating
interests in any such newly made U.S. Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.04(n) (and
Defaulting Lenders shall not participate therein). Amounts borrowed under this
Section 2.03 may be repaid and, up to but excluding the Revolving Credit
Termination Date for the U.S. Revolving Facility, reborrowed. All U.S. Swingline
Loans shall at all times be Base Rate Loans. The U.S. Borrower shall give the
U.S. Swingline Lender and the Agent notice of any U.S. Swingline Loan requested
hereunder (which notice must be received by the U.S. Swingline Lender and the
Agent prior to 1:00 p.m., New York City time, on the requested Borrowing Date)
specifying (A) the

 

72



--------------------------------------------------------------------------------

amount to be borrowed, (B) the requested Borrowing Date and (C) the account or
accounts in to which the proceeds of such U.S. Swingline Loans are to be
deposited. Not later than 3:00 p.m., New York City time, on the Borrowing Date
specified in such notice, the U.S. Swingline Lender shall make such U.S.
Swingline Loan available to the Agent for the account of the U.S. Borrower at
the Agent’s Office in funds immediately available to the Agent. Amounts so
received by the Agent will promptly be made available to the U.S. Borrower by
the Agent crediting the account of the U.S. Borrower on the books of such office
with the amount made available to the Agent by the U.S. Swingline Lender (or, in
the case of a U.S. Swingline Loan made to finance the reimbursement of a
Revolving LC Disbursement as provided in Section 2.04(e), by remittance to the
Issuing Bank) and in like funds as received by the Agent. Each Borrowing of U.S.
Swingline Loans pursuant to this Section 2.03 shall be in a minimum principal
amount of $500,000 or an integral multiple of $100,000 in excess thereof.
Subject to the terms and conditions hereof, the Canadian Swingline Lender agrees
to make swingline loans in Canadian Dollars (individually, a “Canadian Swingline
Loan” and collectively, the “Canadian Swingline Loans”) to the Canadian Borrower
from time to time following the Closing Date and prior to the Revolving Credit
Termination Date for the Canadian Revolving Facility in accordance with the
procedures set forth in this Section 2.03; provided that (i) the aggregate
principal amount of all Canadian Swingline Loans shall not exceed the Dollar
Equivalent of $10.0 million (the “Canadian Swingline Sublimit”) at any one time
outstanding, (ii) the principal amount of any borrowing of Canadian Swingline
Loans may not exceed the aggregate amount of the Canadian Revolving Available
Credit of all Canadian Revolving Lenders immediately prior to such borrowing or
result in the Revolving Credit Outstandings under all Revolving Facilities then
outstanding exceeding the Revolving Commitments then in effect under all
Revolving Facilities, (iii) in no event may Canadian Swingline Loans be borrowed
hereunder if a Default shall have occurred and be continuing and (iv) the
Canadian Swingline Lender shall not be obligated to make Canadian Swingline
Loans if any Canadian Revolving Lender is then a Defaulting Lender, unless the
Canadian Swingline Lender shall be satisfied that the related exposure will be
100% covered by the Canadian Revolving Commitments of the non-Defaulting Lender
and participating interests in any such newly made Canadian Swingline Loan shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.04(n) (and Defaulting Lenders shall not participate therein). Amounts
borrowed under this Section 2.03 may be repaid and, up to but excluding the
Revolving Credit Termination Date for the Canadian Revolving Facility,
reborrowed. All Canadian Swingline Loans shall at all times be Canadian Base
Rate Loans. The Canadian Borrower shall give the Canadian Swingline Lender and
the Agent notice of any Canadian Swingline Loan requested hereunder (which
notice must be received by the Canadian Swingline Lender and the Agent prior to
1:00 p.m., New York City time, on the requested Borrowing Date) specifying
(A) the amount to be borrowed, (B) the requested Borrowing Date and (C) the
account or accounts in to which the proceeds of such Swingline Loans are to be
deposited. Not later than 3:00 p.m., New York City time, on the Borrowing Date
specified in such notice, the Canadian Swingline Lender shall make such Canadian
Swingline Loan available to the Agent for the account of the Canadian Borrower
at the Agent’s Office in funds immediately available to the Agent. Amounts so
received by the Agent will promptly be made available to the Canadian Borrower
by the Agent crediting the account of the Canadian Borrower on the books of such
office with the amount made available to the Agent by the Canadian Swingline
Lender (or, in the case of a Canadian Swingline Loan made to finance the
reimbursement of a Revolving LC Disbursement as provided in Section 2.04(e), by
remittance to the Issuing Bank) and in like funds as received by the Agent. Each
Borrowing pursuant to this Section 2.03 shall be in a minimum principal amount
of C$500,000 or an integral multiple of C$100,000 in excess thereof.

(b) Notwithstanding the occurrence of any Default or noncompliance with the
conditions precedent set forth in Section 4.02 or the minimum borrowing amounts
specified in Section 2.02, if any U.S. Swingline Loan shall remain outstanding
at 10:00 a.m., New York City time, on the tenth Business Day following the
Borrowing Date thereof and if by such time on such tenth Business Day the Agent
shall have received neither (i) a Borrowing Request delivered by the U.S.
Borrower pursuant to Section 2.02 requesting that Revolving Loans in Dollars be
made pursuant to Section 2.01 on the immediately

 

73



--------------------------------------------------------------------------------

succeeding Business Day in an amount at least equal to the aggregate principal
amount of such U.S. Swingline Loan, nor (ii) any other notice satisfactory to
the Agent indicating the U.S. Borrower’s intent to repay such U.S. Swingline
Loan on the immediately succeeding Business Day with funds obtained from other
sources, the Agent shall be deemed to have received a notice from the U.S.
Borrower pursuant to Section 2.02 requesting that Base Rate U.S. Revolving Loans
be made pursuant to Section 2.01(a) on such immediately succeeding Business Day
in an amount equal to the amount of such U.S. Swingline Loan, and the procedures
set forth in Section 2.02 shall be followed in making such Base Rate U.S.
Revolving Loans; provided that for the purposes of determining each U.S.
Revolving Lender’s Commitment with respect to such Borrowing, the U.S. Swingline
Loan to be repaid with the proceeds of such Borrowing shall be deemed to not be
outstanding. The proceeds of such Base Rate U.S. Revolving Loans shall be
applied to repay such U.S. Swingline Loan. Notwithstanding the occurrence of any
Default or noncompliance with the conditions precedent set forth in Section 4.02
or the minimum borrowing amounts specified in Section 2.02, if any Canadian
Swingline Loan shall remain outstanding at 10:00 a.m., New York City time, on
the tenth Business Day following the Borrowing Date thereof and if by such time
on such tenth Business Day the Agent shall have received neither (i) a Borrowing
Request delivered by the Canadian Borrower pursuant to Section 2.02 requesting
that Revolving Loans in Canadian Dollars be made pursuant to Section 2.01 on the
immediately succeeding Business Day in an amount at least equal to the aggregate
principal amount of such Canadian Swingline Loan, nor (ii) any other notice
satisfactory to the Agent indicating the Canadian Borrower’s intent to repay
such Canadian Swingline Loan on the immediately succeeding Business Day with
funds obtained from other sources, the Agent shall be deemed to have received a
notice from the Canadian Borrower pursuant to Section 2.02 requesting that
Canadian Base Rate Canadian Revolving Loans be made pursuant to Section 2.01(a)
on such immediately succeeding Business Day in an amount equal to the amount of
such Canadian Swingline Loan, and the procedures set forth in Section 2.02 shall
be followed in making such Canadian Revolving Loans; provided that for the
purposes of determining each Canadian Revolving Lender’s Commitment with respect
to such Borrowing, the Canadian Swingline Loan to be repaid with the proceeds of
such Borrowing shall be deemed to not be outstanding. The proceeds of such
Canadian Revolving Loans shall be applied to repay such Canadian Swingline Loan.

(c) If, for any reason, Base Rate U.S. Revolving Loans may not be, or are not,
made pursuant to Section 2.03(b) to repay any U.S. Swingline Loan as required by
such paragraph, effective on the date such Base Rate U.S. Revolving Loans would
otherwise have been made, each U.S. Revolving Lender severally, unconditionally
and irrevocably agrees that it shall, without regard to the occurrence of any
Default, purchase a participating interest in such U.S. Swingline Loan (an
“Unrefunded U.S. Swingline Loan”) in an amount equal to such U.S. Revolving
Lender’s Ratable Portion of the aggregate amount of the Base Rate U.S. Revolving
Loan which would otherwise have been made pursuant to Section 2.03(b). Each U.S.
Revolving Lender will immediately transfer to the Agent, in immediately
available funds, the amount of its participation, and the proceeds of such
participations shall be distributed by the Agent to the U.S. Swingline Lender.
All payments by the U.S. Revolving Lenders in respect of Unrefunded U.S.
Swingline Loans and participations therein shall be made in accordance with
Section 2.13. If, for any reason, Canadian Revolving Loans may not be, or are
not, made pursuant to Section 2.03(b) to repay any Canadian Swingline Loan as
required by such paragraph, effective on the date such Canadian Revolving Loans
would otherwise have been made, each Canadian Revolving Lender severally,
unconditionally and irrevocably agrees that it shall, without regard to the
occurrence of any Default, purchase a participating interest in such Canadian
Swingline Loan (an “Unrefunded Canadian Swingline Loan”) in an amount equal to
such Canadian Revolving Lender’s Ratable Portion of the aggregate amount of the
Canadian Revolving Loan which would otherwise have been made pursuant to
Section 2.03(b). Each Canadian Revolving Lender will immediately transfer to the
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participations shall be distributed by the Agent to the
Canadian Swingline Lender. All payments by the Canadian Revolving Lenders in
respect of Unrefunded Canadian Swingline Loans and participations therein shall
be made in accordance with Section 2.13.

 

74



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, a U.S. Revolving Lender shall not have any
obligation to acquire a participation in a U.S. Swingline Loan pursuant to the
foregoing paragraphs if a Default shall have occurred and be continuing at the
time such U.S. Swingline Loan was made and such Lender shall have notified the
U.S. Swingline Lender in writing, prior to the time such U.S. Swingline Loan was
made, that such Default has occurred and that such Lender will not acquire
participations in U.S. Swingline Loans made while such Default is continuing.
Notwithstanding the foregoing, a Canadian Revolving Lender shall not have any
obligation to acquire a participation in a Canadian Swingline Loan pursuant to
the foregoing paragraphs if a Default shall have occurred and be continuing at
the time such Canadian Swingline Loan was made and such Lender shall have
notified the Canadian Swingline Lender in writing, prior to the time such
Canadian Swingline Loan was made, that such Default has occurred and that such
Lender will not acquire participations in Canadian Swingline Loans made while
such Default is continuing.

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) the U.S.
Borrower may request, including on behalf of any Restricted Subsidiary, the
issuance of (and the LC Facility Issuing Bank shall issue) LC Facility Letters
of Credit, at any time and from time to time during the LC Facility Availability
Period, (ii) any Borrower may request (and the applicable Issuing Bank shall
issue) the issuance of standby Revolving Letters of Credit under any Revolving
Facility with respect to which it is a Borrower at any time and from time to
time from and after the Closing Date to but excluding the applicable Revolving
Credit Termination Date and (iii) the U.S. Borrower may request (and the
applicable Issuing Bank shall issue) the issuance of commercial Revolving
Letters of Credit under the U.S. Revolving Facility at any time and from time to
time from and after the Closing Date to but excluding the applicable Revolving
Credit Termination Date, in each case for the account of such Borrower or any
Restricted Subsidiary, in a form reasonably acceptable to the Agent (in the case
of standby Revolving Letters of Credit and LC Facility Letters of Credit) and
the relevant Issuing Bank or the LC Facility Issuing Bank, as the case may be.
Any Revolving Letter of Credit issued under any Revolving Facility may be
denominated in any currency selected by the applicable Borrower in which
Revolving Loans may be made under such Revolving Facility. For purposes hereof,
a standby Letter of Credit issued on behalf of the U.S. Borrower or a Restricted
Subsidiary that is denominated in Dollars shall at all times and from time to
time be deemed to be an LC Facility Letter of Credit unless after giving effect
to the issuance of such LC Facility Letter of Credit, (i) the LC Facility LC
Exposure would exceed the Total LC Facility Deposit or (ii) the aggregate amount
of Later Expiring LC Facility Deposits would be less than the sum, without
duplication, of (A) the aggregate face amount of the Later Expiring LC Facility
Letters of Credit and (B) the aggregate amount of unreimbursed LC Facility LC
Disbursements in respect of the Later Expiring LC Facility Letters of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by such Borrower to, or entered into by
such Borrower with, an Issuing Bank or the LC Facility Issuing Bank, as
applicable, relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Existing Letters of Credit that are denominated in
Dollars shall be deemed to be “LC Facility Letters of Credit” for all purposes
hereof. The Existing Letters of Credit that are denominated in Canadian Dollars
shall be deemed to be “Revolving Letters of Credit” issued under the Canadian
Revolving Facility on the Closing Date for all purposes hereof.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the requesting Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank or
the LC Facility Issuing Bank, as applicable) to the applicable Issuing Bank or
the LC Facility Issuing Bank, as applicable, and, in the case of standby
Revolving Letters of Credit and LC Facility Letters of Credit, the Agent

 

75



--------------------------------------------------------------------------------

(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying (A) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (B) the date on which such Letter of Credit is to
expire (which shall comply with Section 2.04(c), (C) the amount of such Letter
of Credit, (D) the currency in which such Letter of Credit is to be denominated
(which shall comply with Section 2.04(a)), (E) if such Letter of Credit is a
Revolving Letter of Credit, the Revolving Facility under which such Letter of
Credit is to be issued and whether such Revolving Letter of Credit is a
commercial or standby Revolving Letter of Credit, (F) the name and address of
the beneficiary thereof and (G) such other information as shall be necessary to
issue, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank or the LC Facility Issuing Bank, as applicable, the
requesting Borrower shall also submit a letter of credit application on such
Issuing Bank’s or the LC Facility Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall not be issued,
amended, renewed or extended if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the requesting Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (x) with respect to Revolving Letters of Credit, (I) the
Revolving Credit Outstandings (it being understood that with respect to the
issuance, amendment, renewal or extension of any Letters of Credit under the
U.S. Revolving Facility, commercial Revolving Letters of Credit having a
Revolving LC Exposure of $15.0 million shall at all times be deemed to be
outstanding) under all Revolving Facilities would exceed the Revolving
Commitments under all Revolving Facilities, (II) the Revolving Available Credit
under the applicable Revolving Facility would be less than zero, (III) with
respect to any commercial Revolving Letters of Credit, the aggregate Revolving
LC Exposure in respect of commercial Revolving Letters of Credit would exceed
$15.0 million or (IV) the Revolving LC Exposure under all Revolving Facilities
would exceed $250.0 million and (y) with respect to LC Facility Letters of
Credit either (I) the LC Facility LC Exposure would exceed the Total LC Facility
Deposit or (II) if any Later Expiring LC Facility Letter of Credit is then
outstanding, the Later Expiring LC Facility Deposits would be less than the sum,
without duplication, of (A) the aggregate face amount of the Later Expiring LC
Facility Letters of Credit and (B) the aggregate amount of unreimbursed LC
Facility LC Disbursements in respect of the Later Expiring LC Facility Letters
of Credit. Upon the issuance of any standby Letter of Credit or increase in the
amount of a standby Letter of Credit, the U.S. Borrower shall promptly notify
the Agent thereof. Additionally, no Revolving Issuing Bank shall be required to
issue, amend, extend or renew any Revolving Letter of Credit issued pursuant to
any Revolving Facility if any Revolving Lender under such Revolving Facility is
then a Defaulting Lender, unless such Revolving Issuing Bank shall be satisfied
that the related exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral shall be provided by the
Borrower in accordance with Section 2.04(n) and participating interests in any
such newly issued Revolving Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.04(n) (and
Defaulting Lenders shall not participate therein). Each Issuing Bank and the LC
Facility Issuing Bank will also furnish to the Agent an activity report (which
shall consist of, with respect to commercial Letters of Credit, the net
aggregate daily amount available to be drawn plus bankers’ acceptances or
deferred undertakings (in each case, not constituting reimbursement obligations
under clause (e) of this Section 2.04) that were created upon presentation under
such Letters of Credit (the “Net Daily Amount”) at the end of each day) with
respect to the Letters of Credit issued by it no later than five Business Days
following the end of each calendar quarter and on any other date reasonably
requested by the Agent. Notwithstanding anything in this Agreement to the
contrary, in no event shall Citibank, N.A. be required to issue, renew, amend or
extend any Letter of Credit (including any Existing Letter of Credit) under this
Agreement.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit or, in the case of any renewal or extension
thereof, one year after such renewal or extension; provided that, if the
requesting Borrower and the Issuing Bank or LC Facility Issuing Bank, as
applicable, so agree, any

 

76



--------------------------------------------------------------------------------

Letter of Credit may provide for the automatic renewal of such Letter of Credit
for successive one year terms (subject to clause (ii)) and (ii) (x) with respect
to any Revolving Letter of Credit, the date that is five Business Days prior to
the Scheduled Termination Date for the Revolving Facility under which such
Revolving Letter of Credit is issued and (y) with respect to any LC Facility
Letter of Credit, the date that is the last day of the LC Facility Availability
Period; provided (i) that no Later Expiring LC Facility Letter of Credit shall
be issued, amended, extended or renewed unless, after giving effect thereto, the
aggregate amount of the Later Expiring LC Facility Deposits would be not less
than the sum, without duplication, of (A) the aggregate face amount of the Later
Expiring LC Facility Letters of Credit and (B) the aggregate amount of
unreimbursed LC Facility LC Disbursements in respect of the Later Expiring LC
Facility Letters of Credit.

(d) Participations.

(i) By the issuance of a Revolving Letter of Credit (or an amendment to a
Revolving Letter of Credit increasing the amount thereof) pursuant to any
Revolving Facility and without any further action on the part of the Issuing
Bank issuing such Revolving Letter of Credit or the Revolving Lenders under such
Revolving Facility, each Issuing Bank hereby grants to each Revolving Lender
under such Revolving Facility, and each such Revolving Lender hereby acquires
from each Issuing Bank, a participation in each such Letter of Credit equal to
such Lender’s Ratable Portion of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Agent, for the account of the applicable Issuing Bank, such Revolving
Lender’s Ratable Portion of each Revolving LC Disbursement made by such Issuing
Bank with respect to any Revolving Letter of Credit issued pursuant to any
Revolving Facility under which such Lender holds a Revolving Commitment and not
reimbursed by a Borrower on the date due as provided in Section 2.04(e) or of
any reimbursement payment required to be refunded to such Borrower. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.04(d) in respect of Revolving Letters
of Credit issued pursuant to the Revolving Facility under which such Lender
holds Revolving Commitments is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(ii) By the issuance of an LC Facility Letter of Credit (or an amendment to an
LC Facility Letter of Credit increasing the amount thereof), without any further
action on the part of the LC Facility Issuing Bank or the LC Facility Lenders,
the LC Facility Issuing Bank hereby grants to each LC Facility Lender, and each
LC Facility Lender hereby acquires from the LC Facility Issuing Bank, a
participation in each LC Facility Letter of Credit equal to such LC Facility
Lender’s Ratable Portion of the aggregate amount available to be drawn under
such LC Facility Letter of Credit. The aggregate purchase price for the
participations of each LC Facility Lender in LC Facility Letters of Credit shall
equal the amount of the LC Facility Deposit of such LC Facility Lender. Each LC
Facility Lender hereby absolutely and unconditionally agrees that if the LC
Facility Issuing Bank makes an LC Facility LC Disbursement which is not
reimbursed by the U.S. Borrower on the date due as provided in Section 2.04(e),
or is required to refund any reimbursement payment in respect of an LC Facility
LC Disbursement to the U.S. Borrower for any reason, the LC Facility Agent shall
reimburse the LC Facility Issuing Bank for the amount of such LC Facility LC
Disbursement from the Credit-Linked Deposit Account in accordance with
Section 2.04(e)(iii). Each LC Facility Lender acknowledges and agrees that its
authorization granted hereby and obligations hereunder are unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
any amendment, renewal or extension of any LC Facility Letter of Credit or the
occurrence and continuance of a Default or the return of the LC Facility
Deposits. Without limiting the foregoing, the LC Facility Lenders irrevocably
authorize the LC Facility Agent to apply the

 

77



--------------------------------------------------------------------------------

LC Facility Deposits as provided in this Section 2.04(d)(ii). As provided in the
definition of “Ratable Portion”, it is agreed that the respective Ratable
Portions of each LC Facility Lender shall be subject to adjustment on each date
on which LC Facility Deposits are returned to any LC Facility Lender hereunder
and under other circumstances described therein in connection with the issuance
or existence of Later Expiring LC Facility Letters of Credit.

(e) Reimbursement.

(i) If an Issuing Bank or the LC Facility Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit issued by it, the applicable
Borrower shall reimburse such LC Disbursement by paying to the Agent (in respect
of LC Disbursements under any standby Revolving Letter of Credit or any LC
Facility Letter of Credit) or the Issuing Bank (in respect of commercial
Revolving Letters of Credit) an amount equal to such LC Disbursement in the
currency in which such LC Disbursement is denominated not later than the
Business Day immediately following the day that such Borrower receives notice
that an LC Disbursement has been made; provided that, so long as no Default is
continuing of which the Agent has been notified and subject to the availability
of unused Revolving Commitments under the applicable Revolving Facility, the
U.S. Borrower, the Canadian Borrower, each Issuing Bank, the Agent and the
Lenders hereby agree that in the event an Issuing Bank makes any LC Disbursement
under a Revolving Letter of Credit issued pursuant to the U.S. Revolving
Facility or the Canadian Revolving Facility and the applicable Borrower shall
not have reimbursed such amount when due pursuant to this Section 2.04(e)(i) (of
which circumstance, in respect of LC Disbursements under commercial Revolving
Letters of Credit, the Issuing Bank for such commercial Revolving Letter of
Credit shall have given notice to the Agent), such unreimbursed LC Disbursement
and all obligations of such Borrower relating thereto shall be satisfied when
due and payable by the borrowing of one or more Revolving Loans denominated in
Dollars or Canadian Dollars, as applicable, that are Base Rate Loans or Canadian
Base Rate Loans, as applicable, in an amount equal to such unreimbursed LC
Disbursement which the U.S. Borrower and the Canadian Borrower hereby
acknowledge are requested and the U.S. Revolving Lenders and the Canadian
Revolving Lenders hereby agree to fund; provided, further, that prior to any
such Revolving Loans being made, the Agent may, but shall not be required to,
confirm with the U.S. Borrower that the conditions set forth in Section 4.02 are
met, and if the U.S. Borrower does not confirm that such condition shall be met
then the Agent shall be under no obligation to cause such U.S. Revolving Loans
or Canadian Revolving Loans to be made.

(ii) If a Borrower fails to make any payment due under Section 2.04(e)(i) with
respect to a Revolving Letter of Credit when due, the Agent shall notify (in
respect of LC Disbursements under commercial Revolving Letters of Credit, to the
extent the Issuing Bank notifies the Agent of such failure) each Revolving
Lender the applicable Revolving Facility of the applicable Revolving LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Ratable Portion thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Agent its Ratable Portion of the
payment then due from such Borrower in the currency in which such payment is
due, in the same manner as provided in Section 2.02 with respect to Loans made
by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Agent shall promptly pay to the
Issuing Bank that has made the Revolving LC Disbursement the amounts so received
by it from the Revolving Lenders. Promptly following receipt by the Agent of any
payment from Borrower pursuant to this paragraph, the Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Revolving Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any Revolving LC Disbursement (other
than the funding of Base Rate Revolving Loans or Canadian Base Rate Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement.

 

78



--------------------------------------------------------------------------------

(iii) If the U.S. Borrower fails to make any payment due under
Section 2.04(d)(i) with respect to an LC Facility Letter of Credit (or if the LC
Facility Issuing Bank would be required to make an LC Facility LC Disbursement
and so requests), the Agent shall notify each LC Facility Lender of the
applicable LC Facility LC Disbursement, the payment then due from the U.S.
Borrower in respect thereof and such Lender’s Ratable Portion thereof, and the
LC Facility Agent shall promptly pay to the LC Facility Issuing Bank each LC
Facility Lender’s Ratable Portion of such LC Facility LC Disbursement from the
LC Facility Deposits. Promptly following receipt by the Agent of any payment by
or on behalf of the U.S. Borrower in respect of any LC Facility LC Disbursement,
the Agent shall distribute such payment to the LC Facility Issuing Bank or, to
the extent payments have been made from the LC Facility Deposits, to the LC
Facility Agent to be added to the LC Facility Deposits of the LC Facility
Lenders in the Credit-Linked Deposit Account in accordance with their respective
Ratable Portions. The U.S. Borrower acknowledges that each payment made pursuant
to this Section 2.04(e)(iii) in respect of any LC Facility LC Disbursement is
required to be made for the benefit of the distributees indicated in the
immediately preceding sentence. Any payment made from the Credit-Linked Deposit
Account, or from funds of the LC Facility Agent, pursuant to this paragraph or
Section 2.18(c) to pay the LC Facility Issuing Bank for any LC Facility LC
Disbursement shall not constitute a Loan and shall not relieve the U.S. Borrower
of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in Section 2.04(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank or the LC Facility Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit (except as otherwise provided
below), or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.04, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrowers’ obligations hereunder; provided that the
foregoing shall not be construed to excuse the Issuing Bank or the LC Facility
Issuing Bank, as applicable, from liability to any Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by any Borrower that are caused by such Issuing Bank’s or such LC
Facility Issuing Bank’s gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction). Neither the Agent, the LC
Facility Agent, the Lenders, the Issuing Banks nor the LC Facility Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank or the LC Facility Issuing Bank, as
applicable; provided that the foregoing shall not be construed to excuse the
Issuing Bank or the LC Facility Issuing Bank, as applicable from liability to
any Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by any Borrower that are caused by
such Issuing Bank’s or such LC Facility Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In the absence of gross negligence or
willful misconduct on the part of an Issuing Bank or the LC Facility Issuing
Bank, such Issuing Bank or LC Facility Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to

 

79



--------------------------------------------------------------------------------

documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank or the LC
Facility Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank or the LC Facility Issuing Bank, as
applicable, shall, promptly following its receipt thereof, subject to the terms
of the applicable Letter of Credit, examine all documents purporting to
represent a demand for payment under a Letter of Credit. An Issuing Bank (other
than in respect of commercial Letters of Credit) or the LC Facility Issuing Bank
as applicable, shall promptly notify the Agent and the Agent shall notify the
U.S. Borrower by telephone of such demand for payment and whether such Issuing
Bank or such LC Facility Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve any Borrower of its obligation to reimburse the applicable
Issuing Bank or LC Facility Issuing Bank and the Revolving Lenders or LC
Facility Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank or the LC Facility Issuing Bank, as
applicable, shall make any LC Disbursement, then, unless the applicable Borrower
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date
Borrower (or any other account party) reimburses such LC Disbursement, at (1) in
the case of a Revolving LC Disbursement in Dollars, the rate per annum then
applicable to Base Rate Revolving Loans, (2) in the case of a Revolving LC
Disbursement in Canadian Dollars, the rate per annum then applicable to Canadian
Base Rate Revolving Loans, (3) in the case of Revolving LC Disbursements in any
currency other than Dollars or Canadian Dollars, the rate per annum that would
be applicable to a Eurocurrency Term Loan denominated in such currency with a
one month Interest Period commencing on the date of such LC Disbursement, and
(4)(A) in the case of the portion of any LC Facility LC Disbursement
representing any LC Facility Participation pursuant to the LC-1 Facility
Deposits, the rate per annum that would be applicable to Eurocurrency U.S. Term
Loans and (B) in the case of the portion of any LC Facility LC Disbursement
representing any LC Facility Participation pursuant to any LC Facility Deposits
other than LC-1 Facility Deposits, the rate per annum that would be applicable
to Eurocurrency U.S. Term B Loans, in each case with a one month Interest Period
commencing on the date of such LC Disbursement; provided that, if a Borrower
fails to reimburse (or cause another account party to reimburse) such LC
Disbursement when due pursuant to Section 2.04(e), then Section 2.11(c) shall
apply from such due date until such reimbursement is made. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank making
such LC Disbursement or the LC Facility Issuing Bank, as applicable, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.04(e)(ii) to reimburse an Issuing Bank or from the LC
Facility Deposit of any LC Facility Lender pursuant to Section 2.04(e)(iii) to
reimburse the LC Facility Issuing Bank, as applicable, shall be for the account
of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks and the LC Facility Issuing Bank. Limitation on
obligations of LC Facility Agent, Issuing Banks and LC Facility Issuing Bank to
Act in Such Capacities.

(i) An Issuing Bank may be replaced at any time by written agreement among the
U.S. Borrower, the Agent, the replaced Issuing Bank and the successor Issuing
Bank. The Agent shall notify the Revolving Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, each
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.10. From and after the effective date of any
such replacement, (1) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this

 

80



--------------------------------------------------------------------------------

Agreement with respect to Letters of Credit to be issued thereafter and
(2) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of the Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit or to amend or extend any previously issued Letters of Credit.

(ii) The LC Facility Issuing Bank may be replaced at any time by written
agreement among the U.S. Borrower, the Agent, the replaced LC Facility Issuing
Bank and the successor LC Facility Issuing Bank. The Agent shall notify the LC
Facility Lenders of any such replacement of the LC Facility Issuing Bank. At the
time any such replacement shall become effective, each Borrower shall pay all
unpaid fees accrued for the account of the replaced LC Facility Issuing Bank
pursuant to Section 2.10(c). From and after the effective date of any such
replacement, (1) the successor LC Facility Issuing Bank shall have all the
rights and obligations of the LC Facility Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (2) references herein
to the term “LC Facility Issuing Bank” shall be deemed to refer to such
successor or to any previous LC Facility Issuing Bank, or to such successor and
all previous LC Facility Issuing Banks, as the context shall require. After the
replacement of the LC Facility Issuing Bank hereunder, the replaced LC Facility
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of the LC Facility Issuing Bank under this Agreement with
respect to LC Facility Letters of Credit issued by it prior to such replacement,
but shall not be required to issue additional LC Facility Letters of Credit or
to amend or extend any previously issued Letters of Credit.

(iii) Nothwithstanding anything in this Agreement to the contrary, (i) the LC
Facility Agent, and the LC Facility Issuing Bank, by notice to the Borrower,
shall have the right to decline to act in such capacity for any LC Facility
Deposits established after the Restatement Effective Date with a LC Facility
Maturity Date that is after the LC-2 Facility Maturity Date and (ii) each
Issuing Bank shall each have the right, by notice to the Borrower to decline to
act as an Issuing Bank for any New Revolving Facility established following the
Restatement Effective Date with a Scheduled Termination Date after the Scheduled
Termination Date for the Revolving Facilities in effect on the Restatement
Effective Date. In the event any LC Facility Agent, LC Issuing Bank or Issuing
Bank declines to act in such capacity, the Borrower may, with the consent of the
replacement LC Facility Agent, LC Issuing Bank or Issuing Bank, as applicable,
appoint a financial institution reasonably satisfactory to the Administrative
Agent to act in such capacity for such New LC Facility Deposits or Revolving
Facility, as applicable.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the U.S. Borrower receives notice from the
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, LC Facility Lenders with LC Facility LC Exposure representing
greater than 50% of the total LC Facility LC Exposure and/or Revolving Lenders
with Revolving LC Exposure representing greater than 50% of the total Revolving
LC Exposure) demanding the deposit of cash collateral pursuant to this paragraph
or if a Borrower is required to cash collateralize Revolving Letters of Credit
pursuant to Section 2.09(e), each Borrower shall deposit in one or more accounts
which shall by established at such time by the Agent, in the name of the Agent
and for the benefit of the Lenders, the Issuing Banks and the LC Facility
Issuing Bank, an amount in cash in the currency in which the applicable LC
Facility LC Exposure and/or Revolving LC Exposure, as applicable, is denominated
equal to the LC Facility LC Exposure and/or the Revolving LC Exposure, as
applicable, as of such date plus any accrued and unpaid fees thereon; provided
that the obligation to deposit such cash collateral shall become immediately due
and payable, without demand or other notice of any kind, upon the occurrence of
any Event of Default described in Section 7.01(f) or (g) with respect to the
Borrower for which such Letter of Credit was issued. Each such deposit shall be
held by the Agent as collateral for the payment and

 

81



--------------------------------------------------------------------------------

performance of the obligations of the Borrowers under this Agreement with
respect to such LC Facility LC Exposure and/or Revolving LC Exposure and shall
be invested in short term cash equivalents selected by the Agent in its sole
discretion (it being understood that the Agent shall in no event be liable for
the selection of such cash equivalents or for investment losses with respect
thereto, including losses incurred as a result of the liquidation of such cash
equivalents prior to stated maturity). The Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the Agent
to reimburse the Issuing Bank or the LC Facility Issuing Bank, as applicable,
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of Borrowers for the LC Facility LC Exposure and/or Revolving LC
Exposure, as applicable, at such time. If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower promptly and in any event within three Business Days after all
Events of Default have been cured or waived. If any Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.05(c), such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower as and to the extent that, after giving effect to such return, such
Borrower would remain in compliance with Section 2.05(c) and no Default shall
have occurred and be continuing.

(k) Assignment. The parties acknowledge and agree that (a) the entity acting as
Issuing Bank or LC Facility Issuing Bank, in its capacity as such, may, without
the consent of any party hereto, assign to an Affiliate all right, title and
interest of (the “Affiliate Assigned Rights”) in, to and under any and all
obligations of the Borrowers under Section 2.04(e) to reimburse the Issuing Bank
for Revolving LC Disbursements or the LC Facility Issuing Bank for LC Facility
LC Disbursements (the “Reimbursement Obligations”), (b) in respect of all such
Reimbursement Obligations constituting Affiliate Assigned Rights, for all
purposes of this Agreement such Affiliate shall be deemed the “Issuing Bank” or
the “LC Facility Issuing Bank,” as applicable, (c) the obligations of the
Revolving Lenders and Borrowers to the Issuing Bank and the obligations of the
LC Facility Lenders and U.S. Borrower to the LC Facility Issuing Bank shall, in
the case of the Affiliate Assigned Rights, inure to the benefit of the Affiliate
acquiring or having acquired such Affiliate Assigned Rights and be enforceable
by such Affiliate and/or by the Issuing Bank and LC Facility Issuing Bank on
behalf of such Affiliate and (d) all payments made by Borrowers and/or any
Revolving Lender or LC Facility Lender to such Affiliate acquiring or having
acquired such Affiliate Assigned Rights shall discharge all such obligations
otherwise owing to the Issuing Bank or LC Facility Issuing Bank that has
assigned such Affiliated Assigned Rights, to the extent so paid. The foregoing
shall not otherwise affect the rights and obligations of the entities acting as
Issuing Banks and LC Facility Issuing Bank hereunder.

(l) Applicability of ISP and UCP. Unless otherwise agreed by the Issuing Bank or
the LC Facility Issuing Bank and the applicable Borrower in the applicable
letter of credit application, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

(m) Conversion. On and after any acceleration of the Obligations under
Section 7.02, all amounts (i) that the Borrowers are at such time or thereafter
become required to reimburse or otherwise pay to the Agent in respect of
Revolving LC Disbursements made under any Revolving Letter of Credit, (ii) that
the Revolving Lenders are at the time or thereafter become required to pay to
the Agent and the Agent is at the time or thereafter becomes required to
distribute to an Issuing Bank pursuant to this Section 2.04 in respect of
unreimbursed Revolving LC Disbursements made under any Revolving Letter of
Credit and (iii) that constitute each Revolving Lender’s participation in any
Revolving Letter of

 

82



--------------------------------------------------------------------------------

Credit under which a Revolving LC disbursement has been made, in each case,
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, calculated as of such date (or in the case of any Revolving
LC Disbursement made after such date, on the date such Revolving LC Disbursement
is made), of such amounts. On and after such conversion, all amounts accruing
and owed to an Agent, any Issuing Bank or any Lender in respect of the
Obligations described in this paragraph shall accrue and be payable in Dollars
at the rates otherwise applicable hereunder.

(n) Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender:

(i) if any Swingline Loans are outstanding or any Revolving Letters of Credit or
Revolving LC Disbursements are outstanding under a Revolving Facility under
which such Defaulting Lender is a Revolving Lender, then all or any part of the
participation of such Lender in Swingline Loans, Revolving Letters of Credit and
Revolving LC Disbursements shall be reallocated among the non-Defaulting Lenders
under such Revolving Facility in accordance with their respective Ratable
Portions but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Outstandings under such Revolving Facility plus such Defaulting
Lender’s Ratable Portion of the Swingline Loans, Revolving Letters of Credit and
Revolving LC Disbursements does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments under such Revolving Facility and (y) the
conditions set forth in Section 4.02(b) would be satisfied at such time
(determined as if such reallocation constituted the issuance of a new Letter of
Credit at such time); or

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay all Swingline
Loans under such Revolving Facility and (y) second, cash collateralize such
Defaulting Lender’s Ratable Portion of the Revolving Letters of Credit and
Revolving LC Disbursements under such Revolving Facility (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such Revolving Letters of
Credit or Revolving LC Disbursements are outstanding.

SECTION 2.05 Termination and Reduction of Commitments and LC Facility Deposits.

(a) The U.S. Borrower may, upon at least three Business Days’ prior notice to
the Agent, terminate in whole or reduce in part the unused portions of the U.S.
Revolving Commitments, U.K. Revolving Commitments, Canadian Revolving
Commitments, German Revolving Commitments or Irish Revolving Commitments or,
prior to the Closing Date, the Term Commitments; provided, however, that
(i) each partial reduction shall be in an aggregate amount of not less than the
Minimum Currency Threshold and (ii) any such reduction shall apply to
proportionately and permanently reduce the Revolving Commitment of each of the
Lenders except that, notwithstanding the foregoing, in connection with the
establishment on any date of any Replacement Revolving Commitments pursuant to
Section 2.19, the Revolving Commitments of any one or more Lenders providing any
such Replacement Revolving Commitments on such date may be reduced in whole or
in part on such date on a non-pro rata basis with the other Lenders under the
applicable Revolving Facility provided that after giving effect to any such
reduction and to the repayment of any Revolving Loans actually made on such
date, the Revolving Credit Outstandings of any Revolving Lender under such
Revolving Facility does not exceed the Revolving Commitment thereof). To the
extent not previously utilized, all Term Commitments shall terminate at 5:00
p.m. (New York City time) on the Closing Date.

 

83



--------------------------------------------------------------------------------

(b) The U.S. Borrower may at any time or from time to time, upon three Business
Days’ prior notice to the Agent and the LC Facility Agent, direct the LC
Facility Agent to reduce the Total LC Facility Deposit; provided that (i) each
partial reduction of the LC Facility Deposits shall be in an integral multiple
of $1.0 million and (ii) the LC Facility Deposits shall not be reduced to the
extent that, after giving effect to such reduction, (x) the aggregate LC
Facility LC Exposure would exceed the Total LC Facility Deposit or (y) the
aggregate amount of Later Expiring LC Facility Deposits would be less than the
sum, without duplication, of (A) the aggregate face amount of the Later Expiring
LC Facility Letters of Credit and (B) the aggregate amount of unreimbursed LC
Facility LC Disbursements in respect of the Later Expiring LC Facility Letters
of Credit. In the event the Total LC Facility Deposit shall be reduced as
provided in the preceding sentence, the LC Facility Agent will return the amount
in the Credit-Linked Deposit Account in excess of the reduced Total LC Facility
Deposit to the Agent which shall make such amount available to the LC Facility
Lenders, ratably in accordance with the Ratable Portions of the Total LC
Facility Deposit (as determined immediately prior to such reduction); provided,
that at the option of the Borrower (specified in such notice to the LC Facility
Agent) such amounts may first be applied (i) ratably to reduce all LC Facility
Deposits with an earlier LC Facility Maturity Date prior to being applied to
reduce any LC Facility Deposits with a later LC Facility Maturity Date and
(ii) in connection with any establishment of New LC Facility Deposits pursuant
to Section 2.19 on any date, to reduce the LC Facility Deposit of any Lender
providing a New LC Facility Deposit on such date.

(c) If on any LC Facility Maturity Date (including, if applicable, pursuant to
the definition of LC-2 Facility Maturity Date), the LC Facility LC Exposure,
after giving effect to the expiration of the maturing Letters of Credit, for any
reason exceeds the amount of Later Expriring LC Facility Deposits, the U.S.
Borrower will deposit with the Agent, in accordance with Section 2.04(j), an
amount in cash equal to the excess of the LC Facility LC Exposure on such date
over the remaining amount of LC Facility Deposits with an LC Facility Maturity
Date following such date in order to secure the U.S. Borrower’s reimbursement
obligations with respect to any drawings that may occur. Subject only to the
U.S. Borrower’s compliance with its obligations under the preceding sentence,
any amount of the LC Facility Deposits in the Credit-Linked Deposit Account
maturing on any LC Facility Maturity Date will be returned by the LC Facility
Agent to the Agent and distributed by the Agent ratably to the LC Facility
Lenders with LC Facility Deposits maturing on such LC Facility Maturity Date.

SECTION 2.06 Repayment of Loans.

(a) Each Borrower promises to repay on the Scheduled Termination Date the entire
unpaid principal amount of the Revolving Loans (and in the case of the U.S.
Borrower and the Canadian Borrower, Swingline Loans) made to such Borrower under
the applicable Revolving Facility in the currency in which such Loans are
denominated.

(b)(i) The U.S. Borrower promises to repay in Dollars the U.S. Term Loans on
each date set forth below in an amount equal to the product of (x) the Remaining
Term Percentage of the U.S. Term Loans as of such date multiplied by (y) the
amount set forth below opposite such date (subject to Section 2.08(b) and
2.09(c)):

 

Date

   Amount 03/31/07    $ 8,867,500 06/30/07    $ 8,867,500 09/30/07    $
8,867,500 12/31/07    $ 8,867,500 03/31/08    $ 8,867,500 06/30/08    $
8,867,500

 

84



--------------------------------------------------------------------------------

Date

   Amount

09/30/08

   $ 8,867,500

12/31/08

   $ 8,867,500

03/31/09

   $ 8,867,500

06/30/09

   $ 8,867,500

09/30/09

   $ 8,867,500

12/31/09

   $ 8,867,500

03/31/10

   $ 8,867,500

06/30/10

   $ 8,867,500

09/30/10

   $ 8,867,500

12/31/10

   $ 8,867,500

03/31/11

   $ 8,867,500

06/30/11

   $ 8,867,500

09/30/11

   $ 8,867,500

12/31/11

   $ 8,867,500

03/31/12

   $ 8,867,500

06/30/12

   $ 8,867,500

09/30/12

   $ 8,867,500

12/31/12

   $ 8,867,500

03/31/13

   $ 8,867,500

06/30/13

   $ 8,867,500

9/30/13

   $ 8,867,500

12/31/13

   $ 8,867,500

Term Loan Maturity Date

    
  Entire remaining principal
amount of U.S. Term Loans

; provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the U.S. Term Loans on the Term Loan Maturity Date.

(ii) The U.S. Borrower promises to repay in Dollars the U.S. Term B Loans on
each date set forth below in an amount equal to the product of (x) the Remaining
Term Percentage of the U.S. Term B Loans as of such date multiplied by (y) the
amount set forth below opposite such date (subject to Section 2.08(b) and
2.09(c)):

 

Date

   Amount

03/31/14

   $ 3,518,599.40

06/30/14

   $ 3,518,599.40

09/30/14

   $ 3,518,599.40

12/31/14

   $ 3,518,599.40

03/31/15

   $ 3,518,599.40

06/30/15

   $ 3,518,599.40

09/30/15

   $ 3,518,599.40

12/31/15

   $ 3,518,599.40

3/31/16

   $ 3,518,599.40

6/30/16

   $ 3,518,599.40

Term B Loan Maturity Date

    


 

Entire remaining principal


amount of U.S. Term B Loans

 

85



--------------------------------------------------------------------------------

; provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the U.S. Term B Loans on the U.S. Term B Loan Maturity Date.

(c) The U.K. Borrower promises to repay in Sterling the U.K. Term Loans on each
date set forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the U.K. Term Loans as of such date multiplied by (y) the amount
set forth below opposite such date (subject to Section 2.08(b) and 2.09(c)):

 

Date

   Amount

03/31/07

   £ 305,000

06/30/07

   £ 305,000

09/30/07

   £ 305,000

12/31/07

   £ 305,000

03/31/08

   £ 305,000

06/30/08

   £ 305,000

09/30/08

   £ 305,000

12/31/08

   £ 305,000

03/31/09

   £ 305,000

06/30/09

   £ 305,000

09/30/09

   £ 305,000

12/31/09

   £ 305,000

03/31/10

   £ 305,000

06/30/10

   £ 305,000

09/30/10

   £ 305,000

12/31/10

   £ 305,000

03/31/11

   £ 305,000

06/30/11

   £ 305,000

09/30/11

   £ 305,000

12/31/11

   £ 305,000

03/31/12

   £ 305,000

06/30/12

   £ 305,000

09/30/12

   £ 305,000

12/31/12

   £ 305,000

03/31/13

   £ 305,000

06/30/13

   £ 305,000

09/30/13

   £ 305,000

12/31/13

   £ 305,000

Term Loan Maturity Date

   £ 113,460,000

; provided, however, that the U.K. Borrower shall repay the entire unpaid
principal amount of the U.K. Term Loans on the Term Loan Maturity Date.

(d) The German-1 Borrower promises to repay in Euro the German Term-1 Loans on
each date set forth below in an amount equal to the product of (x) the Remaining
Term Percentage of the German Term-1 Loans as of such date multiplied by (y) the
amount set forth below opposite such date (subject to Section 2.08(b) and
2.09(c)):

 

Date

       Amount    

03/31/07

   € 75,000

 

86



--------------------------------------------------------------------------------

Date

   Amount

06/30/07

   € 75,000

09/30/07

   € 75,000

12/31/07

   € 75,000

03/31/08

   € 75,000

06/30/08

   € 75,000

09/30/08

   € 75,000

12/31/08

   € 75,000

03/31/09

   € 75,000

06/30/09

   € 75,000

09/30/09

   € 75,000

12/31/09

   € 75,000

03/31/10

   € 75,000

06/30/10

   € 75,000

09/30/10

   € 75,000

12/31/10

   € 75,000

03/31/11

   € 75,000

06/30/11

   € 75,000

09/30/11

   € 75,000

12/31/11

   € 75,000

03/31/12

   € 75,000

06/30/12

   € 75,000

09/30/12

   € 75,000

12/31/12

   € 75,000

03/31/13

   € 75,000

06/30/13

   € 75,000

09/30/13

   € 75,000

12/31/13

   € 75,000

Term Loan Maturity Date

   € 27,900,000

; provided, however, that the German-1 Borrower shall repay the entire unpaid
principal amount of the German Term-1 Loans on the Term Loan Maturity Date.

(e) The German-2 Borrower promises to repay in Euro the German Term-2 Loans on
each date set forth below in an amount equal to the product of (x) the Remaining
Term Percentage of the German Term-2 Loans as of such date multiplied by (y) the
amount set forth below opposite such date (subject to Section 2.08(b) and
2.09(c)):

 

Date

       Amount    

03/31/07

   € 100,000

06/30/07

   € 100,000

09/30/07

   € 100,000

12/31/07

   € 100,000

03/31/08

   € 100,000

06/30/08

   € 100,000

09/30/08

   € 100,000

12/31/08

   € 100,000

03/31/09

   € 100,000

 

87



--------------------------------------------------------------------------------

Date

   Amount

06/30/09

   € 100,000

09/30/09

   € 100,000

12/31/09

   € 100,000

03/31/10

   € 100,000

06/30/10

   € 100,000

09/30/10

   € 100,000

12/31/10

   € 100,000

03/31/11

   € 100,000

06/30/11

   € 100,000

09/30/11

   € 100,000

12/31/11

   € 100,000

03/31/12

   € 100,000

06/30/12

   € 100,000

09/30/12

   € 100,000

12/31/12

   € 100,000

03/31/13

   € 100,000

06/30/13

   € 100,000

09/30/13

   € 100,000

12/31/13

   € 100,000

Term Loan Maturity Date

   € 37,200,000

; provided, however, that the German-2 Borrower shall repay the entire unpaid
principal amount of the German Term-2 Loans on the Term Loan Maturity Date.

(f) The Irish Borrower promises to repay in Euro the Irish Term Loans on each
date set forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the Irish Term Loans as of such date multiplied by (y) the amount
set forth below opposite such date (subject to Section 2.08(b) and 2.09(c)):

 

Date

       Amount    

03/31/07

   € 110,000

06/30/07

   € 110,000

09/30/07

   € 110,000

12/31/07

   € 110,000

03/31/08

   € 110,000

06/30/08

   € 110,000

09/30/08

   € 110,000

12/31/08

   € 110,000

03/31/09

   € 110,000

06/30/09

   € 110,000

09/30/09

   € 110,000

12/31/09

   € 110,000

03/31/10

   € 110,000

06/30/10

   € 110,000

09/30/10

   € 110,000

12/31/10

   € 110,000

03/31/11

   € 110,000

 

88



--------------------------------------------------------------------------------

Date

   Amount

06/30/11

   € 110,000

09/30/11

   € 110,000

12/31/11

   € 110,000

03/31/12

   € 110,000

06/30/12

   € 110,000

09/30/12

   € 110,000

12/31/12

   € 110,000

03/31/13

   € 110,000

06/30/13

   € 110,000

09/30/13

   € 110,000

12/31/13

   € 110,000

Term Loan Maturity Date

   € 40,920,000

; provided, however, that the Irish Borrower shall repay the entire unpaid
principal amount of the Irish Term Loans on the Term Loan Maturity Date.

(g) The U.S. Borrower promises to repay in Yen the Yen Term Loans on each date
set forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the Yen Term Loans as of such date multiplied by (y) the amount
set forth below opposite such date (subject to Section 2.08(b) and 2.09(c)):

 

Date

           Amount        

03/31/07

   ¥ 13,555,000

06/30/07

   ¥ 13,555,000

09/30/07

   ¥ 13,555,000

12/31/07

   ¥ 13,555,000

03/31/08

   ¥ 13,555,000

06/30/08

   ¥ 13,555,000

09/30/08

   ¥ 13,555,000

12/31/08

   ¥ 13,555,000

03/31/09

   ¥ 13,555,000

06/30/09

   ¥ 13,555,000

09/30/09

   ¥ 13,555,000

12/31/09

   ¥ 13,555,000

03/31/10

   ¥ 13,555,000

06/30/10

   ¥ 13,555,000

09/30/10

   ¥ 13,555,000

12/31/10

   ¥ 13,555,000

03/31/11

   ¥ 13,555,000

06/30/11

   ¥ 13,555,000

09/30/11

   ¥ 13,555,000

12/31/11

   ¥ 13,555,000

03/31/12

   ¥ 13,555,000

06/30/12

   ¥ 13,555,000

09/30/12

   ¥ 13,555,000

12/31/12

   ¥ 13,555,000

03/31/13

   ¥ 13,555,000

 

89



--------------------------------------------------------------------------------

Date

   Amount

06/30/13

   ¥ 13,555,000

09/30/13

   ¥ 13,555,000

12/31/13

   ¥ 13,555,000

Term Loan Maturity Date

   ¥ 5,042,460,000

; provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the Yen Term Loans on the Term Loan Maturity Date.

(h) The Canadian Borrower promises to repay in Dollars the Canadian Term Loans
on each date set forth below in an amount equal to the product of (x) the
Remaining Term Percentage of the Canadian Term Loans as of such date multiplied
by (y) the amount set forth below opposite such date (subject to Section 2.08(b)
and 2.09(c)):

 

Date

   Amount

03/31/07

   $ 425,000

06/30/07

   $ 425,000

09/30/07

   $ 425,000

12/31/07

   $ 425,000

03/31/08

   $ 425,000

06/30/08

   $ 425,000

09/30/08

   $ 425,000

12/31/08

   $ 425,000

03/31/09

   $ 425,000

06/30/09

   $ 425,000

09/30/09

   $ 425,000

12/31/09

   $ 425,000

03/31/10

   $ 425,000

06/30/10

   $ 425,000

09/30/10

   $ 425,000

12/31/10

   $ 425,000

03/31/11

   $ 425,000

06/30/11

   $ 425,000

09/30/11

   $ 425,000

12/31/11

   $ 425,000

03/31/12

   $ 425,000

06/30/12

   $ 425,000

09/30/12

   $ 425,000

12/31/12

   $ 425,000

03/31/13

   $ 425,000

06/30/13

   $ 425,000

09/30/13

   $ 425,000

12/31/13

   $ 425,000

Term Loan Maturity Date

   $ 158,100,000

; provided, however, that the Canadian Borrower shall repay the entire unpaid
principal amount of the Canadian Term Loans on the Term Loan Maturity Date;
provided, further, that, until the first day following the fifth anniversary of
the Closing Date, the Canadian Borrower shall not be required to make any

 

90



--------------------------------------------------------------------------------

payment (or the applicable portion thereof) under this clause (h) to the extent
that such payment, together with any prepayments of the Canadian Term Loans made
under Section 2.09, would result in payment of principal in respect of the
Canadian Term Loans in an aggregate principal amount in excess of 25% of the
aggregate principal amount of the Canadian Term Loans made on the Closing Date
(the “Excess Amount”), and, to the extent that any Term Loans (other than the
Canadian Term Loans) are outstanding, an amount equal to the Excess Amount shall
be applied to the repayment of any of the Term Loans (other than the Canadian
Term Loans) by way of repayment by one or more of the Borrowers (other than the
Canadian Borrower) of its outstanding Term Loans.

SECTION 2.07 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b) The Agent shall maintain accounts in which it shall record (i) the amount of
each LC Facility Participation and Loan made hereunder, the Type thereof and the
Interest Period (if any) applicable to each Loan hereunder, (ii) the amount of
any principal, interest and fees due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of any Borrower to repay its Obligations in accordance
with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall reasonably promptly prepare,
execute and deliver to such Lender a Revolving Credit Note or Term Loan Note
payable to such Lender and its registered assigns and in substantially the form
of Exhibit F-1 or Exhibit F-2 hereto, as applicable, with appropriate insertions
and deletions. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

SECTION 2.08 Optional Prepayment of Loans.

(a) Revolving Loans. Each Borrower may upon prior notice to the Agent not later
than (x) 1:00 p.m. (London time) in the case of Loans denominated in Euro,
Sterling or Yen or (y) 11:00 a.m. (New York City time) in the case of Loans
denominated in any other currency, in each case (i) at least three Business Days
prior to the date of prepayment, in the case of any prepayment of Eurocurrency
Rate Loans or BA Rate Loans, (ii) at least one Business Day prior to the date of
prepayment in the case of Base Rate Loans or Canadian Base Rate Loans or
(iii) on the date of prepayment, in the case of Swingline Loans, prepay without
premium or penalty the outstanding principal amount of any or all of its
Revolving Loans and Swingline Loans, as applicable, in whole or in part at any
time in the currencies in which such Loans are denominated; provided, however,
that if any prepayment of any Eurocurrency Rate Loan or BA Rate Loan is made by
a Borrower other than on the last day of an Interest Period for such Loan, such
Borrower shall also pay all interest and fees accrued to the date of such
prepayment on the principal amount prepaid and any amount owing pursuant to
Section 2.14(e); provided, further, that each partial prepayment shall be in an
aggregate principal amount not less than the applicable Minimum Currency
Threshold.

 

91



--------------------------------------------------------------------------------

Upon the giving of any notice of prepayment, the principal amount of Revolving
Loans or Swingline Loans specified therein to be prepaid shall become due and
payable on the date specified therein for such prepayment (except that any
notice of prepayment in connection with the refinancing of all of the Facilities
may be contingent upon the consummation of such refinancing).

(b) Term Loans. Any Borrower may, upon prior notice to the Agent not later than
(x) 1:00 p.m. (London time) in the case of Loans denominated in Euro, Sterling
or Yen or (y) 11:00 a.m. (New York City time) in the case of Loans denominated
in any other currency, in each case (i) at least three Business Days prior to
the date of prepayment, in the case of any prepayment of Eurocurrency Rate Loans
and (ii) at least one Business Day prior to the date of prepayment, in the case
of any prepayment of Base Rate Loans, prepay without premium or penalty its Term
Loans under any Term Loan Facility in the currency in which such Term Loans are
denominated, in whole or in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that if any
prepayment of any Eurocurrency Rate Loan is made by a Borrower other than on the
last day of an Interest Period for such Loan, such Borrower shall also pay any
amounts owing pursuant to Section 2.14(e); provided, further, that each partial
prepayment shall be in an aggregate amount not less than the Minimum Currency
Threshold and that any such partial prepayment shall be applied to reduce the
remaining installments of the outstanding principal amount of the Term Loans
under the applicable Term Loan Facility as directed by the U.S. Borrower. Upon
the giving of any notice of prepayment, the principal amount of the Term Loans
specified therein to be prepaid shall become due and payable on the date
specified therein for such prepayment (except that any notice of prepayment in
connection with the refinancing of all of the Facilities may be contingent upon
the consummation of such refinancing). Notwithstanding the foregoing, in
connection with any voluntary prepayment of the U.S. Term B Loans prior to
March 26, 2011 with the proceeds of any term loans having lower interest margins
than the Applicable Margins for the U.S. Term B Loans, such prepayment shall be
accompanied by a premium equal to 1.0% of the principal amount of the U.S. Term
B Loans so prepaid.

SECTION 2.09 Mandatory Prepayment of Loans.

(a) Subject to clause (d) below, no later than three Business Days after the
earlier of (i) ninety (90) days after the end of each fiscal year of the U.S.
Borrower, commencing with the fiscal year ending on September 30, 2008, and
(ii) the date on which the financial statements with respect to such fiscal year
are delivered pursuant to Section 5.01(a) (the “Excess Cash Flow Application
Date”), the U.S. Borrower shall prepay (or cause the other Borrowers to prepay)
outstanding Term Loans in an aggregate principal amount equal to 50% of Excess
Cash Flow for the fiscal year then ended; provided that the amount of such
prepayment shall be reduced to 25% of such Excess Cash Flow if the Consolidated
Leverage Ratio of the U.S. Borrower at the end of such fiscal year shall be
equal to or less than 5.25 to 1.00, but greater than 4.50 to 1.00, and (ii) such
prepayment shall not be required if the Consolidated Leverage Ratio of the U.S.
Borrower at the end of such fiscal year shall be equal to or less than 4.50 to
1.00; provided, further, that the amount of such prepayment shall be further
reduced (without duplication of any amount that has reduced the amount of Loans
required to be prepaid pursuant to this clause (a) in any other year) by an
amount equal to the amount of Loans prepaid pursuant to Section 2.08 during the
time period commencing at the beginning of the fiscal year with respect to which
such prepayment is required and ending on the day preceding the Excess Cash Flow
Application Date (other than a prepayment of Revolving Loans or Swingline Loans
except to the extent accompanied by a corresponding reduction in the amount of
the Revolving Commitments), other than prepayments funded with the proceeds of
the incurrence of Indebtedness (other than under any revolving credit facility).

(b) Subject to clause (d) below, on each occasion that a Prepayment Event
occurs, the U.S. Borrower shall (or shall cause the other Borrowers to) within
five Business Days after the occurrence of such Prepayment Event (or, in the
case of Deferred Net Cash Proceeds, within five Business

 

92



--------------------------------------------------------------------------------

Days after the last day of the Reinvestment Period relating to such Prepayment
Event), prepay, in accordance with clause (c) below, a principal amount of Term
Loans equal to 100% of the Net Cash Proceeds from such Prepayment Event;
provided that no prepayment shall be required as a result of any Asset Sale
Prepayment Event until the aggregate amount of Net Cash Proceeds from all Asset
Sale Prepayment Events following the Closing Date that have not previously been
applied to prepay Loans in accordance with this Section 2.09 exceeds $100.0
million and then only the excess over $100.0 million shall be required to be
applied to prepay Loans; provided further that with respect to the Net Cash
Proceeds of an Asset Sale Prepayment Event or Casualty Event, the U.S. Borrower
may use a portion of such Net Cash Proceeds to prepay or repurchase First Lien
Notes to the extent the U.S. Borrower is required to prepay such First Lien
Notes as a result of such Prepayment Event, in each case in an amount not to
exceed the product of (x) the amount of such Net Cash Proceeds multiplied by
(y) a fraction, the numerator of which is the outstanding principal amount of
such First Lien Notes and the denominator of which is the sum of the outstanding
principal amount of such First Lien Notes and the outstanding principal amount
of Term Loans.

(c) The U.S. Borrower shall deliver to the Agent, at the time of each prepayment
required under Section 2.09(a) or (b), (i) a certificate signed by a Financial
Officer of the U.S. Borrower setting forth in reasonable detail the calculation
of the amount of such prepayment and (ii) to the extent practicable, at least
three (3) Business Days prior written notice of such prepayment. Amounts
required to be applied to the prepayment of Term Loans in accordance with
clauses (a) and (b) above shall be applied pro rata to prepay Term Loans under
the Term Loan Facilities (based on the Dollar Equivalent amount of Term Loans
outstanding under each Term Facility on the date of prepayment) and shall be
applied to scheduled amortization of such Term Loans as directed by the U.S.
Borrower; provided that notwithstanding the foregoing, the U.S. Borrower may
elect in its sole discretion to apply the Net Cash Proceeds from any Debt
Incurrence Prepayment Event to prepay all Term Loans maturing on the Term Loan
Maturity Date (on a pro rata basis among the applicable Term Facilities based on
the Dollar Equivalent amount of Term Loans outstanding thereunder on the date of
prepayment) prior to prepaying the U.S. Term B Loans or any Extended Term Loans.
Each notice of prepayment shall specify the prepayment date, the Type of each
Loan being prepaid and the principal amount of each Loan (or portion thereof) to
be prepaid. Prepayments shall be accompanied by accrued interest as required by
Section 2.11. All prepayments of Borrowings under this Section 2.09 shall be
subject to Section 2.14, but shall otherwise be without premium or penalty.

(d) Notwithstanding the foregoing, the Canadian Borrower shall not be required
to make any prepayment of Canadian Term Loans under this Section 2.09 to the
extent that any required prepayment pursuant to this Section 2.09 occurring
prior to the first day following the fifth anniversary of the Closing Date,
together with any repayments of the Canadian Term Loans made under
Section 2.06(h), would result in repayment of the Canadian Term Loans in an
aggregate principal amount in excess of 25% of the aggregate principal amount of
the Canadian Term Loans made on the Closing Date, and, to the extent that any
Term Loans (other than the Canadian Term Loans) are outstanding, an amount equal
to the Excess Amount shall be applied to the repayment of any of the Term Loans
(other than the Canadian Term Loans) by way of repayment by one or more of the
Borrowers (other than the Canadian Borrower) of its outstanding Term Loans.

(e) If at any time the Agent notifies the U.S. Borrower that the aggregate
Dollar Equivalent of Revolving Credit Outstandings (it being understood that
with respect to the U.S. Revolving Facility, commercial Revolving Letters of
Credit having a Revolving LC Exposure of $15.0 million shall at all times be
deemed to be outstanding) under any Revolving Facility exceeds the aggregate
Revolving Commitments under such Revolving Facility at such time, each Borrower
under such Revolving Facility shall forthwith prepay on a pro rata basis with
any other Borrower under such Revolving Facility an amount of Revolving Loans
made to such Borrower under such Revolving Facility then outstanding in an

 

93



--------------------------------------------------------------------------------

aggregate amount with respect to the Borrower(s) under such Revolving Facility
equal to such excess; provided, however, that, to the extent such excess results
solely by reason of a change in exchange rates, no Borrower shall be required to
make such prepayment unless the amount of such excess causes the Revolving
Credit Outstandings under such Revolving Facility to exceed 105% of the
Revolving Commitments under such Revolving Facility. If any such excess remains
after prepayment in full of the aggregate outstanding Revolving Loans under the
applicable Revolving Facility, each applicable Borrower shall provide cash
collateral on a pro rata basis with any other Borrower under such Revolving
Facility for the Revolving Letters of Credit issued for the account of such
Borrower under such Revolving Facility in the manner set forth in
Section 2.04(j) in an aggregate amount with respect to the Borrower(s) under
such Revolving Facility equal to such excess.

SECTION 2.10 Fees.

(a) Revolving Commitment Fees. Each Borrower, severally and not jointly with
each other Borrower that, in accordance with Section 2.01, has the ability to
borrow under a Revolving Facility with such Borrower, agrees to pay, in Dollars
in immediately available funds, (i) to each Revolving Lender a commitment fee (a
“Revolving Commitment Fee”) on the Dollar Equivalent of the actual daily amount
by which the Revolving Commitment of such Revolving Lender under the applicable
Revolving Facility exceeds such Revolving Lender’s Ratable Portion of the sum of
(A) the aggregate outstanding principal amount of Revolving Loans under such
Revolving Facility and (B) the aggregate Revolving LC Exposure under such
Revolving Facility, in each case, from the date hereof through the Revolving
Credit Termination Date for such Revolving Facility at the Applicable Rate,
payable in arrears (x) for the preceding calendar quarter, no later than the
tenth Business Day of each calendar quarter, commencing on the first such
Business Day following the Closing Date and (y) on the Revolving Credit
Termination Date for such Revolving Facility; provided that if more than one
Borrower has the ability to borrow under such Revolving Facility, then each such
Borrower shall severally be obligated to pay an equal amount of the aggregate
Revolving Credit Commitment Fee under such Revolving Facility.

(b) Revolving Letter of Credit Fees. Each Borrower agrees to pay, in immediately
available funds, the following amounts denominated in Dollars with respect to
Revolving Letters of Credit issued by any Issuing Bank at the request of such
Borrower:

(i)(x) to each Issuing Bank with respect to each Revolving Letter of Credit that
is a standby Letter of Credit issued by such Issuing Bank, an issuance fee equal
to a percentage to be agreed to by such Issuing Bank and the U.S. Borrower of
the Dollar Equivalent of the maximum undrawn amount of such Revolving Letter of
Credit, and (y) to each Issuing Bank with respect to each commercial Revolving
Letter of Credit issued by such Issuing Bank, an issuance fee equal to a
percentage to be agreed to by such Issuing Bank and the U.S. Borrower of the
Dollar Equivalent of the Net Daily Amount of such Revolving Letter of Credit, in
each case payable in arrears (A) for the preceding calendar quarter, no later
than the tenth Business Day of each calendar quarter, commencing on the first
such Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date for the Revolving Facility under which such
Revolving Letter of Credit was issued;

(ii) to the Agent for the ratable benefit of the Revolving Lenders under any
Revolving Facility under which a Revolving Letter of Credit was issued, a fee (a
“Revolving LC Fee”) accruing at a rate per annum equal to the Applicable Rate
(x) for each standby Letter of Credit calculated on the Dollar Equivalent of the
maximum undrawn face amount of such Letter of Credit and (y) for each commercial
Letter of Credit calculated on the Dollar Equivalent of the Net Daily Amount of
each commercial Letter of Credit, payable in arrears (A) no later than the tenth
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit and (B) on the Revolving Credit
Termination Date for the Revolving Facility under which such Revolving Letter of
Credit was issued; and

 

94



--------------------------------------------------------------------------------

(iii) to each Issuing Bank with respect to any Revolving Letter of Credit issued
by it, with respect to the issuance, amendment or transfer of each Revolving
Letter of Credit and each drawing made thereunder, documentary and processing
charges in accordance with such Issuing Bank’s standard schedule for such
charges in effect at the time of issuance, amendment, transfer or drawing, as
the case may be.

(c) LC Facility LC Fees. The U.S. Borrower agrees to pay:

(i) in addition to the fees payable to the LC Facility Lenders pursuant to
Section 2.18(b), to the Agent for the account of each LC Facility Lender a
participation fee (an “LC Facility LC Fee”) with respect to its LC Facility
Deposit, which shall accrue at the Applicable Rate from time to time in effect
on the daily amount of such LC Facility Lender’s LC Facility Deposit during the
period from and including the Closing Date to but excluding the date on which
the entire amount of such Lender’s LC Facility Deposit is returned to it;

(ii) to the LC Facility Issuing Bank, with respect to each LC Facility Letter of
Credit, an issuance fee equal to a percentage per annum to be agreed to by the
U.S. Borrower and the LC Facility Issuing Bank on the daily amount of the
maximum undrawn face amount of such LC Facility Letter of Credit, payable in
arrears on the daily amount (A) no later than the tenth Business Day of each
calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit, and (B) on the date on which the entire
amount of LC Facility Deposits have been returned to the LC Facility Lenders;
and

(iii) the LC Facility Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.

LC Facility LC Fees and fronting fees on LC Facility Letters of Credit accrued
through and including the last day of March, June, September and December of
each calendar year shall be payable on the tenth Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the LC
Facility Deposits are returned to the LC Facility Lenders and any such fees
accruing after the date on which the LC Facility Deposits are returned to the LC
Facility Lenders shall be payable on demand. Any other fees payable to the LC
Facility Issuing Bank pursuant to this clause (c) shall be payable within ten
days after demand. All LC Facility LC Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d) Additional Fees. The U.S. Borrower shall pay to the Agent additional fees as
have been separately agreed.

(e) Soft-Call Fee. If any U.S. Term B Lender is required to assign its U.S. Term
B Loan pursuant to Section 9.02(e) prior to March 26, 2011 in connection with
any amendment the purpose of which is to lower the interest rate applicable to
the U.S. Term B Loans, then on the date of such removal the U.S. Borrower shall
pay such Lender a fee equal to 1.0% of the principal amount of its U.S. Term B
Loan required to be assigned pursuant to such Section.

 

95



--------------------------------------------------------------------------------

SECTION 2.11 Interest.

(a) Rate of Interest.

(i) Subject to the terms and conditions set forth in this Agreement (A) at the
option of the applicable Borrower, all Loans denominated in Dollars (other than
Swingline Loans) shall be made as Base Rate Loans or Eurocurrency Rate Loans,
(B) at the option of the U.S. Borrower or the Canadian Borrower, as applicable,
all Loans denominated in Canadian Dollars (other than Swingline Loans) shall be
made as Canadian Base Rate Loans or BA Rate Loans; provided, however, that all
such Loans pursuant to the foregoing subclauses (A) and (B) shall be made as
Base Rate Loans or Canadian Base Rate Loans, as applicable, unless, subject to
Section 2.14, the Borrowing Request specifies that all or a portion thereof
shall be Eurocurrency Rate Loans or BA Rate Loans, as applicable, (C) all U.S.
Swingline Loans shall be made as Base Rate Loans, (D) all Canadian Swingline
Loans shall be made as Canadian Base Rate Loans and (E) all Loans denominated in
any currency other than Dollars or Canadian Dollars shall be made as
Eurocurrency Rate Loans.

(ii) All Loans shall bear interest on the unpaid principal amount thereof from
the date such Loans are made as follows:

(A) if a Base Rate Loan, at a rate per annum equal to the sum of (1) the Base
Rate as in effect from time to time and (2) the Applicable Rate in effect from
time to time;

(B) if a Canadian Base Rate Loan, at a rate per annum equal to the sum of
(1) the Canadian Base Rate in effect from time to time and (2) the Applicable
Rate in effect from time to time;

(C) if a Eurocurrency Rate Loan, at a rate per annum equal to the sum of (A) the
Eurocurrency Rate determined for the applicable Eurocurrency Interest Period,
(B) the Applicable Rate in effect from time to time during such Eurocurrency
Interest Period and (C) if applicable, Mandatory Costs;

(D) if a BA Rate Loan, at a rate per annum equal to the sum of (A) the BA Rate
determined for the applicable BA Interest Period and (B) the Applicable Rate in
effect from time to time during such BA Interest Period.

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan or Canadian
Base Rate Loan, in each case other than any Swingline Loan, shall be payable in
arrears (A) for the preceding calendar quarter, no later than the fourth
Business Day of each calendar quarter, commencing on the first such day
following the making of such Base Rate Loan or Canadian Base Rate Loan, (B) in
the case of Base Rate Loans that are Term Loans, upon the payment or prepayment
thereof in full or in part and (C) if not previously paid in full, at maturity
(whether by acceleration or otherwise) of such Base Rate Loan or Canadian Base
Rate Loan, (ii) interest accrued on each Swingline Loan shall be payable in
arrears for the preceding calendar quarter no later than the fourth Business Day
of each calendar quarter, (iii) interest accrued on each Eurocurrency Rate Loan
and each BA Rate Loan shall be payable in arrears (A) on the last day of each
Interest Period applicable to such Loan and, if such Interest Period has a
duration of more than three months, on each date during such Interest Period
occurring every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurocurrency Rate Loan or BA Rate Loan, as the case may be, and
(iv) interest accrued on the amount of all other Obligations shall be payable on
demand from and after the time such Obligation becomes due and payable (whether
by acceleration or otherwise).

 

96



--------------------------------------------------------------------------------

(c) Default Interest. If all or a portion of (i) the principal amount of any
Loan or any LC Disbursement or (ii) any interest payable thereon, LC Facility LC
Fees or Revolving LC Fees shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2%, (y) in the case of any LC
Disbursement, at the rate applicable under Section 2.04(h) plus 2% and (z) in
the case of any overdue interest, LC Facility LC Fees or Revolving LC Fees, to
the extent permitted by applicable law, the rate described in Section 2.10 or
Section 2.11(a), as applicable, plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment).

(d) Criminal Interest Rate/Interest Act (Canada).

(i) For purposes of the Interest Act (Canada), whenever any interest is
calculated on the basis of a period of time other than a year of 365 or 366
days, as applicable, the annual rate of interest to which each rate of interest
utilized pursuant to such calculation is equivalent is such rate so utilized
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days used in such calculation.
For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest will not apply to any interest calculation under the
Loan Documents, and the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

(ii) If any provision of this Agreement or any of the other Loan Documents would
obligate the Canadian Borrower to make any payment of interest or other amount
payable to any Lender under any Loan Documents in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by that
Lender of interest at a criminal rate (as construed under the Criminal Code
(Canada)), then notwithstanding that provision, that amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or
result in a receipt by that Lender of interest at a criminal rate, the
adjustment to be effected, to the extent necessary, (A) first, by reducing the
amount or rate of interest required to be paid to the affected Lender under this
Section 2.11 and (B) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to the affected Lender which would constitute
interest for purposes of Section 347 of the Criminal Code (Canada).

(iii) Notwithstanding clause (d)(ii), and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received an amount in excess of
the maximum permitted by the Criminal Code (Canada), then the Canadian Borrower
shall be entitled, by notice in writing to the affected Lender, to obtain
reimbursement from that Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by that Lender to the Canadian Borrower.

(iv) Any amount or rate of interest referred to in this Section 2.11(d) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of the
Agreement on the assumption that any charges, fees or expenses that fall within
the meaning of interest (as defined in the Criminal Code (Canada)) shall be
prorated over that period of time and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the Agent shall
be conclusive for the purposes of that determination.

SECTION 2.12 Conversion/Continuation Options.

(a)(i) Each Borrower may elect (x) at any time on any Business Day to convert
Base Rate Loans (other than Swingline Loans) or any portion thereof to
Eurocurrency Rate Loans or (y) at the

 

97



--------------------------------------------------------------------------------

end of any Eurocurrency Interest Period applicable to any Loan that is
denominated in Dollars, to convert such Loan into a Base Rate Loan, (ii) the
U.S. Borrower or the Canadian Borrower may elect (x) at any time on any Business
Day to convert Canadian Base Rate Loans (other than Canadian Swingline Loans) to
BA Rate Loans or (y) at the end of any BA Interest Period, to convert BA Rate
Loans to Canadian Base Rate Loans, (iii) each Borrower may elect at the end of
any applicable Interest Period, to continue Eurocurrency Rate Loans or BA Rate
Loans or any portion thereof for an additional Interest Period; provided,
however, that in the case of clauses (i) and (ii) above the aggregate amount of
the Eurocurrency Rate Loans or BA Rate Loans, as the case may be, for each
Interest Period shall not be less than the Minimum Currency Threshold. Each
conversion or continuation shall be allocated among the Loans of each Lender in
accordance with such Lender’s Ratable Portion. Each such election shall be in
substantially the form of Exhibit G and shall be made by giving the Agent prior
written notice by 12:00 noon (New York City time) at least three Business Days
in advance specifying (A) the amount and type of Loan being converted or
continued, (B) in the case of a conversion to or a continuation of Eurocurrency
Rate Loans or BA Rate Loans, the applicable Interest Period and (C) in the case
of a conversion, the date of such conversion.

(b) The Agent shall promptly notify each applicable Lender of its receipt of an
Interest Election Request and of the options selected therein. Notwithstanding
the foregoing, (i) Loans denominated in any currency other than Dollars may not
be converted to Base Rate Loans, (ii) Loans denominated in any currency other
than Canadian Dollars may not be converted to Canadian Base Rate Loans or BA
Rate Loans, (iii) Loans denominated in Canadian Dollars may not be converted
into Eurocurrency Rate Loans, (iv) no (A) conversion in whole or in part of Base
Rate Loans to Eurocurrency Rate Loans or Canadian Base Rate Loans to BA Rate
Loans, (B) continuation in whole or in part of Eurocurrency Rate Loans
denominated in Dollars or BA Rate Loans upon the expiration of any applicable
Interest Period or (C) continuation of any Eurocurrency Rate Loan denominated in
any currency other than Dollars for a Eurocurrency Interest Period of other than
one month’s duration, in each case, shall be permitted at any time at which
(I) an Event of Default shall have occurred and be continuing and the Agent or
the Required Lenders shall have determined not to permit such continuation or
conversion or (II) the continuation of, or conversion into, a Eurocurrency Rate
Loan or BA Rate Loans would violate any provision of Section 2.14(b). If, within
the time period required under the terms of this Section 2.12, the Agent does
not receive an Interest Election Request from the applicable Borrower containing
a permitted election to continue any Eurocurrency Rate Loans or BA Rate Loans
for an additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, Loans denominated in Dollars shall
be automatically converted into Base Rate Loans, Loans denominated in Canadian
Dollars shall be automatically converted into Canadian Base Rate Loans and Loans
denominated in any currency other than Dollars or Canadian Dollars shall be
automatically continued as Eurocurrency Rate Loans with a Eurocurrency Interest
Period of one month. Each Interest Election Request shall be irrevocable.

SECTION 2.13 Payments and Computations.

(a) Each Borrower shall make each payment hereunder (including fees and
expenses) not later than (x) 1:00 p.m. (London time) in the case of Loans
denominated in Euro, Sterling or Yen or (y) 1:00 p.m. (New York City time) in
the case of Loans denominated in any other currency, in each case on the day
when due, in the currency specified herein (or, if no such currency is
specified, in Dollars), except as specified in the following sentence, to the
Agent at the Agent’s Office for payments in such currency in immediately
available funds without setoff or counterclaim. The Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Applicable Lending Offices of the
applicable Lenders for such payments ratably in accordance with the amount of
such principal, interest or fees due and owing to such Lenders on such date;
provided, however, that (x) amounts payable pursuant to Section 2.14 or
Section 2.15 shall be paid only to the affected LC Facility Issuing Bank,
Issuing Bank, Lender or Lenders, (y) amounts payable with

 

98



--------------------------------------------------------------------------------

respect to Swingline Loans shall be paid only to the applicable Swingline Lender
and (z) amounts payable to the Issuing Banks and LC Facility Issuing Bank in
accordance with Section 2.10 shall be paid directly to such Issuing Banks and LC
Facility Issuing Bank. Payments received by the Agent (or other applicable
party) after 1:00 p.m. (New York City time) shall be deemed to be received on
the next Business Day.

(b) All computations of interest and of fees shall be made by the Agent on the
basis of a year of 360 days (other than computations of interest (i) for LC
Facility LC Fees, Base Rate Loans, Canadian Base Rate Loans and Loans
denominated in Sterling which shall be made by the Agent on the basis of a year
of 365 or 366 days, as the case may be, and (ii) for BA Rate Loans which shall
be made by the Agent on the basis of a year of 365 days), in each case, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Agent of a rate of interest hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(c) Except as otherwise provided herein, each payment by a Borrower with respect
to any Loan or Letter of Credit and each reimbursement of reimbursable expenses
or indemnified liabilities shall be made in the currency in which such Loan was
made, such Letter of Credit issued or such expense or liability was incurred.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of any Eurocurrency Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans or Term Loans that are denominated in Dollars
or Canadian Dollars shall be applied as follows: first, to repay such Loans
outstanding as Base Rate Loans or Canadian Base Rate Loans, as applicable, and
second, to repay such Loans outstanding as Eurocurrency Rate Loans or BA Rate
Loans, with those Eurocurrency Rate Loans or BA Rate Loans having earlier
expiring Interest Periods being repaid prior to those having later expiring
Interest Periods.

(e) Unless the Agent shall have received notice from any Borrower to the Lenders
prior to the date on which any payment is due hereunder that such Borrower will
not make such payment in full, the Agent may assume that such Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each applicable Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have made such payment in full to the Agent,
each applicable Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon (at the Interbank Rate
for the first Business Day, and, thereafter, at the rate applicable to Base Rate
Loans) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Agent.

SECTION 2.14 Increased Costs; Change of Law, Etc.

(a) Determination of Interest Rate. Each of the (i) Eurocurrency Rate for each
Eurocurrency Interest Period for Eurocurrency Rate Loans and (ii) the BA Rate
for each BA Interest Period for BA Rate Loans shall be determined by the Agent
pursuant to the procedures set forth in the definition of “Eurocurrency Rate” or
“BA Rate,” as applicable. The Benchmark LIBOR Rate for each day shall be
determined by the LC Facility Agent and notified to the Agent.

 

99



--------------------------------------------------------------------------------

(b) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(i) the Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the
Eurocurrency Rate, the Benchmark LIBOR Rate or the BA Rate then being determined
is to be fixed or (ii) the Required Class Lenders of the affected Facility
notify the Agent that the Eurocurrency Rate, the Benchmark LIBOR Rate or the BA
Rate for any Interest Period (or, in the case of the Benchmark LIBOR Rate, other
period) will not adequately reflect the cost to the Lenders of making or
maintaining such Loans or LC Facility Deposits in the applicable currency for
such Interest Period or other period, the Agent shall forthwith so notify the
U.S. Borrower and the Lenders, whereupon (w) the LC Facility Deposits shall be
invested so as to earn a return equal to the greater of the Federal Funds
Effective Rate and a rate determined by the LC Facility Agent in accordance with
banking industry rules on interbank compensation, (x) each affected Eurocurrency
Rate Loan denominated in Dollars shall automatically, on the last day of the
current Interest Period for such Loan, convert into a Base Rate Loan and the
obligations of the Revolving Lenders and the U.S. Term Loan Lenders to make
Eurocurrency Rate Loans denominated in Dollars or to convert Base Rate Loans
into Eurocurrency Rate Loans shall be suspended until the Agent shall notify the
U.S. Borrower that the Required Class Lenders under the affected Facility have
determined that the circumstances causing such suspension no longer exist,
(y) each BA Rate Loan shall automatically, on the last day of the current
Interest Period for such Loan, convert into a Canadian Base Rate Loan and the
obligations of the Canadian Revolving Lenders to make BA Rate Loans or to
convert Canadian Base Rate Loans into BA Rate Loans shall be suspended until the
Agent shall notify the U.S. Borrower that the Required Class Lenders under the
affected Facility have determined that the circumstances causing such suspension
no longer exist and (z) each Eurocurrency Rate Loan that is denominated in a
currency other than Dollars, the affected Eurocurrency Rate Loans shall be made
or continued, as the case may be, as Eurocurrency Rate Loans with an Interest
Period of one month and the amount of interest payable in respect of any such
Eurocurrency Rate Loan shall be determined in accordance with the following
provisions:

(i) if the Agent so requires, within five days of such notification the Agent
and the applicable Borrower, as applicable, shall enter into negotiations with a
view to agreeing on a substitute basis for determining the rate of interest (a
“Substitute Interest Rate”) which may be applicable to affected Eurocurrency
Rate Loans of such Borrower in the future and any such Substitute Interest Rate
that is agreed shall take effect in accordance with its terms and be binding on
each party hereto; provided that the Agent may not agree on any such Substitute
Interest Rate without the prior consent of the Required Class Lenders under the
affected Facility;

(ii) if no Substitute Interest Rate is agreed pursuant to clause (i) above, any
affected Eurocurrency Rate Loan shall bear interest during the subsequent
Interest Period at the rate per annum otherwise applicable to Eurocurrency Rate
Loans under such Facility, except that in the place of the Eurocurrency Rate, in
respect of Eurocurrency Rate Loans denominated in any currency other than
Dollars, the Agent shall use the cost to the applicable Lender (as conclusively
certified by such Lender in a certificate to the Agent and the applicable
Borrower and expressed as a rate per annum) and containing a general description
of the source selected of funding such Loan from whatever source it shall
reasonably select; and

(iii) if the Agent has required a Borrower to enter into negotiations pursuant
to clause (i) above, the Agent may (acting on the instructions of the Required
Class Lenders under the affected Facility) declare that no further Eurocurrency
Rate Loans in the applicable currency shall be converted, continued or made
unless a Substitute Interest Rate has been agreed by the applicable Borrower and
the Agent within 30 days of the Agent having so required negotiations.

 

100



--------------------------------------------------------------------------------

(c) Increased Costs.

(i) If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, Issuing Bank or LC Facility Issuing Bank (except any
such reserve requirement reflected in the Eurocurrency Rate);

(B) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Rate Loans or BA Rate Loans made by
such Lender or LC Facility Deposits maintained by such Lender; or

(C) subject any Lender, Issuing Bank or LC Facility Issuing Bank to any Taxes or
change the basis of taxation of such Lender, Issuing Bank or LC Facility Issuing
Bank except for Indemnified Taxes indemnifiable under Section 2.15 or Excluded
Taxes;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or LC Facility Deposit or the cost to
an Issuing Bank or LC Facility Issuing Bank of issuing or maintaining Letters of
Credit or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or LC Facility Issuing Bank hereunder (whether of principal,
interest or otherwise), then, following delivery of the certificate contemplated
by paragraph (iii) of this clause (c), the applicable Borrower will pay to such
Lender, Issuing Bank or LC Facility Issuing Bank in accordance with clause
(iii) below such additional amount or amounts as will compensate such Lender,
Issuing Bank or LC Facility Issuing Bank for such additional costs incurred or
reduction suffered.

(ii) If any Lender, Issuing Bank or LC Facility Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, LC Facility Deposits maintained by such Lender or
Letters of Credit issued by such Issuing Bank or LC Facility Issuing Bank to a
level below that which such Person or such Person’s holding company could have
achieved but for such Change in Law other than due to Indemnified Taxes
indemnifiable under Section 2.15 or Excluded Taxes (taking into consideration
such Person’s policies and the policies of such Person’s holding company with
respect to capital adequacy), then from time to time following delivery of the
certificate contemplated by paragraph (iii) of this clause (c) of this Section
the applicable Borrower will pay to such Lender, Issuing Bank or LC Facility
Issuing Bank in accordance with clause (iii) below such additional amount or
amounts as will compensate such Person or such Person’s holding company for any
such reduction suffered.

(iii) A certificate of a Lender, Issuing Bank or LC Facility Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender, Issuing
Bank or LC Facility Issuing Bank or its holding company as specified in
paragraph (i) or (ii) of this clause (c) and setting forth in reasonable detail
the manner in which such amount or amounts were determined shall be delivered to
the applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender, Issuing Bank or LC Facility Issuing
Bank the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(iv) Failure or delay on the part of any Lender, Issuing Bank or LC Facility
Issuing Bank to demand compensation pursuant to this clause (c) shall not
constitute a waiver of such Person’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender, Issuing Bank or LC
Facility Issuing Bank pursuant to this clause (c) for any increased costs or
reductions

 

101



--------------------------------------------------------------------------------

incurred more than 180 days prior to the date that such Lender, Issuing Bank or
LC Facility Issuing Bank notifies such Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Person’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(d) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for such Lender
or its Applicable Lending Office to make Eurocurrency Rate Loans or BA Rate
Loans or to continue to fund or maintain Eurocurrency Rate Loans or BA Rate
Loans, then, on notice thereof and demand therefor by such Lender to the U.S.
Borrower through the Agent, (i) the obligation of such Lender to make or to
continue Eurocurrency Rate Loans or BA Rate Loans and to convert Base Rate Loans
into Eurocurrency Rate Loans or BA Rate Loans shall be suspended, and each such
Lender shall make a Base Rate Loan or Canadian Base Rate Loan, as applicable, as
part of any requested Borrowing of Eurocurrency Rate Loans or BA Rate Loans,
(ii) if any affected Loans are then outstanding that are denominated in Dollars
or Canadian Dollars as Eurocurrency Rate Loans or BA Rate Loans, the applicable
Borrower shall immediately convert each such Loan into Base Rate Loans or
Canadian Base Rate Loans, as applicable and (iii) in the case of any affected
Loans that are not denominated in Dollars or Canadian Dollars, such Loans shall
bear interest at an alternate rate determined by the Agent to adequately reflect
such Lender’s cost of capital. If, at any time after a Lender gives notice under
this clause (d), such Lender determines that it may lawfully make Eurocurrency
Rate Loans or BA Rate Loans, such Lender shall promptly give notice of that
determination to the U.S. Borrower and the Agent, and the Agent shall promptly
transmit the notice to each other Lender. Each Borrower’s right to request, and
such Lender’s obligation, if any, to make Eurocurrency Rate Loans or BA Rate
Loans, as applicable, shall thereupon be restored.

(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 2.11, each Borrower shall compensate each Lender
that has made a Loan to such Borrower, upon written request in accordance with
this paragraph (e), for all losses, expenses and liabilities (including any loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s
Eurocurrency Rate Loans or BA Rate Loans to such Borrower but excluding any loss
of the Applicable Rate on the relevant Loans) that such Lender may sustain
(i) if for any reason (other than by reason of such Lender being a Non-Funding
Lender) a proposed Borrowing, conversion into or continuation of Eurocurrency
Rate Loans or BA Rate Loans does not occur on a date specified therefor in a
Borrowing Request or a Interest Election Request given by a Borrower or in a
telephonic request by it for borrowing or conversion or continuation or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.12, (ii) if for any reason any Eurocurrency Rate Loan or
BA Rate Loan is repaid or prepaid (including pursuant to Section 2.09) on a date
that is not the last day of the applicable Interest Period, (iii) as a
consequence of a required conversion of a Eurocurrency Rate Loan or BA Rate Loan
to a Base Rate Loan or Canadian Base Rate Loans, as applicable, as a result of
any of the events indicated in clause (d) above or (iv) as a result of any
assignment of any Eurocurrency Rate Loans or BA Rate Loans pursuant to a request
by the applicable Borrower pursuant to Section 2.17. In the case of a
Eurocurrency Rate Loan, such loss, cost or expense to any Lender shall be deemed
to be the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for

 

102



--------------------------------------------------------------------------------

dollar deposits of a comparable amount and period from other banks in the
eurodollar market. For the purpose of calculating amounts payable to a Lender
under this subsection, each Lender shall be deemed to have actually funded its
relevant BA Rate Loan through the purchase of a deposit bearing interest at the
BA Rate in an amount equal to the amount of that BA Rate Loan and having a
maturity comparable to the relevant BA Interest Period; provided, that each
Lender may fund each of its BA Rate Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. The applicable Borrower shall pay the applicable
Lender the amount shown as due on any certificate delivered to such Borrower and
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this clause (e) and the basis therefor within ten (10) days after
receipt thereof; provided such certificate sets forth in reasonable detail the
manner in which such amount or amounts was determined.

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of any Borrower or
any Loan Party hereunder shall be made free and clear of and without deduction
or withholding for or on account of any Indemnified Taxes or Other Taxes unless
a deduction or withholding is required by law; provided that if a Borrower or a
Loan Party shall be required by law to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all such required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section) the Agent, Issuing Bank, LC Facility Issuing Bank or Lender
(as applicable) receives an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) such Borrower or such Loan
Party shall make such deductions or withholdings in the minimum amount required
by law and (iii) such Borrower or such Loan Party shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority within the
time allowed and in accordance with applicable law. If at any time a Borrower or
a Loan Party is required by applicable law to make any deduction or withholding
from any sum payable hereunder (or there is a change in the rate or the basis of
any deduction or withholding), such Borrower or such Loan Party shall promptly
notify the relevant Agent, Issuing Bank, LC Facility Issuing Bank or Lender upon
becoming aware of the same. In addition, each Agent, Issuing Bank, LC Facility
Issuing Bank and Lender shall promptly notify a Borrower or a Loan Party upon
becoming aware of any circumstances as a result of which a Borrower or a Loan
Party is or would be required to make any deduction or withholding from any sum
payable hereunder.

(b) With respect to any portion of the U.K. Revolving Loans made to the U.K.
Borrower and the U.K. Term Loans, the U.K. Borrower is not required to make an
increased payment to a Lender under clause (a) above for any deduction or
withholding for or on account of any Indemnified Taxes or Other Taxes where that
Tax is imposed by the United Kingdom from a payment of interest on a Loan if on
the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a deduction
or withholding for or on account of Indemnified Taxes or Other Taxes if it was a
U.K. Qualifying Lender, but on that date that Lender is not or has ceased to be
a U.K. Qualifying Lender other than as a result of any Change in Law (including
any change in any Treaty or in any published practice or concession of any
relevant taxing authority) after the date it became a Lender under this
Agreement; or

(ii)(A) the relevant Lender is a U.K. Qualifying Lender solely under subclause
(i)(B) of the definition of “U.K. Qualifying Lender”; and

 

103



--------------------------------------------------------------------------------

(B) the Board of Her Majesty’s Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 349C of the Taxes Act (as that provision
has effect on the date on which the relevant Lender became a party to this
Agreement) which relates to that payment and that Lender has received from that
Borrower a certified copy of that Direction; and

(C) the payment could have been made to the Lender without any deduction or
withholding for or on account of Taxes in the absence of that Direction; or

(iii) the relevant Lender is a U.K. Qualifying Lender solely under subclause
(i)(B) of the definition of “U.K. Qualifying Lender” and it has not, other than
by reason of any change after the date of this Agreement in (or in the
interpretation, administration or application of) any law, or any published
practice or concession of any relevant Governmental Authority, given a U.K. Tax
Confirmation to a Borrower; or

(iv) the relevant Lender is a Treaty Lender and the relevant Borrower making the
payment is able to demonstrate that the payment could have been made to that
Lender without the deduction or withholding for or on account of any Taxes had
that Lender complied with its obligations under clause (h) below.

(c) With respect to the Irish Term Loan and any portion of the Irish Revolving
Loans made to the Irish Borrower, the Irish Borrower is not required to make an
increased payment to a Lender under clause (a) above for any deduction or
withholding for or on account of Indemnified Taxes or Other Taxes imposed by
Ireland from a payment of interest on such Loan if on a date on which the
payment falls due:

(i) the payment could have been made to the relevant Lender without a deduction
or withholding for or on account of Indemnified Taxes or Other Taxes if it was
an Irish Qualifying Lender, but on that date that Lender is not or has ceased to
be an Irish Qualifying Lender other than as a result of any Change in Law
(including any change in any Treaty to which Ireland is a party or in any
published practice or concession of any relevant taxing authority) after the
date it became a Lender under this Agreement; or

(ii) the relevant Lender is an Irish Qualifying Lender by reason of paragraph
(f) of that definition and the Borrower making the payment is able to
demonstrate that the payment could have been made to that Lender without the
deduction or withholding for or on account of any Taxes had that Lender complied
with its obligations under clause (h) below.

(d) With respect to any Loans made to the German Borrowers, a German Borrower is
not required to make an increased payment to a Lender under subclause (a) above
for any deduction or withholding for or on account of any Indemnified Taxes or
Other Taxes where that Tax is imposed by Germany from a payment of interest on a
Loan if on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without any
deduction or withholding for or on account of any Indemnified Taxes or Other
Taxes if it was a German Qualifying Lender, but on that date that Lender is not
or has ceased to be a German Qualifying Lender other than as a result of any
Change in Law (including any change in any Treaty or in any published practice
or concession of any relevant taxing authority) after the date it became a
Lender under this Agreement; or

 

104



--------------------------------------------------------------------------------

(ii) the relevant Lender is a Treaty Lender and the Borrower making the payment
is able to demonstrate that the payment could have been made to that Lender
without the Tax deduction had that Lender complied with its obligations to
co-operate under clause (h) below.

(e) In addition, the Borrowers and the Loan Parties shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

(f) Each Borrower and each Loan Party shall indemnify the Agent, Issuing Bank,
LC Facility Issuing Bank and each Lender, within ten (10) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Agent, Issuing Bank, LC Facility Issuing Bank or Lender, as
applicable, on or with respect to any payment by or on account of any obligation
of such Borrower or Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the applicable Borrower by
a Lender, Issuing Bank or LC Facility Issuing Bank, or by the Agent on its own
behalf or on behalf of any such Person, shall be conclusive absent manifest
error.

(g) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or a Loan Party to a Governmental Authority, such Borrower or such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(h) Any Lender that is legally entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall cooperate with the applicable
Borrower in completing any procedural formalities necessary for that Borrower to
obtain authorization to make such payments without withholding or at a reduced
rate. In particular, on or prior to the date which is ten (10) Business Days
after the Closing Date, each U.S. Revolving Lender and U.S. Term Lender that is
a Non-U.S. Lender, and any Lender making a Loan to the U.S. Borrower pursuant to
the Canadian Revolving Facility, German Revolving Facility, Irish Revolving
Facility or U.K. Revolving Facility that is a Non-U.S. Lender, shall, to the
extent it is legally entitled to do so, deliver to the U.S. Borrower (with a
copy to the Agent) two duly signed, properly completed copies of either Internal
Revenue Service Form W-8BEN or any successor thereto (relating to such Non-U.S.
Lender and entitling it to an exemption from, or reduction of, United States
withholding tax on all payments to be made to such Non-U.S. Lender by the U.S.
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document), Form W-8ECI or any successor thereto (relating to all payments to be
made to such Non-U.S. Lender by the U.S. Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or such other evidence
reasonably satisfactory to the U.S. Borrower and the Agent that such Non-U.S.
Lender is entitled to an exemption from, or reduction of, United States
withholding tax, including any exemption pursuant to Section 871(h) or 881(c) of
the Code, and in the case of a Non-U.S. Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
U.S. Borrower and the Agent that such Non-U.S. Lender is not (i) a “bank” as
defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder
within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled
foreign corporation related to the U.S. Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, to the extent it
is legally entitled to do so, each such Non-U.S. Lender shall (A) promptly
submit to the U.S. Borrower (with a copy to the Agent) such additional duly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant United States

 

105



--------------------------------------------------------------------------------

taxing authority) as may then be available under then current United States Laws
and regulations to avoid, or such evidence as is reasonably satisfactory to the
U.S. Borrower and the Agent of any available exemption from, or reduction of,
United States withholding taxes in respect of all payments to be made to such
Non-U.S. Lender by the U.S. Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the U.S. Borrower
and (3) from time to time thereafter if reasonably requested by the U.S.
Borrower or the Agent, and (B) promptly notify the U.S. Borrower and the Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction. Each Lender which is participating in a Loan made to the
U.K. Borrower and is a Treaty Lender undertakes to use reasonable endeavors to
process as soon as practicable the appropriate application pursuant to the
Double Taxation Relief (Taxes on Income) (General) Regulations 1970 and the
relevant Treaty to enable interest on the Loan made by it to the U.K. Borrower
under this Agreement to be paid to it without any deduction or withholding for
or on account of any Indemnified Taxes or Other Taxes imposed by the United
Kingdom and, if appropriate, to seek, at the U.K. Borrower’s expense, a refund
of any such tax previously withheld (and in respect of which additional amounts
have been paid by the U.K. Borrower pursuant to this Section 2.15) from interest
payments made to that Treaty Lender.

(i) Each Lender making a Loan to the U.S. Borrower that is a United States
person, agrees to complete and deliver to the U.S. Borrower a statement signed
by an authorized signatory of such Lender to the effect that it is a United
States person together with a duly completed and executed copy of Internal
Revenue Service Form W-9 or successor form.

(j) If the Agent, Issuing Bank, LC Facility Issuing Bank or a Lender determines,
in good faith in its sole discretion, that it has received and retained a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or a Loan Party or with respect to which such Borrower or such Loan
Party has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to such Borrower or such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower or such
Loan Party under this Section 2.15 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Agent,
Issuing Bank, LC Facility Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Agent, Issuing
Bank, LC Facility Issuing Bank or such Lender in good faith in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Borrower
or such Loan Party, upon the request of the Agent, Issuing Bank, LC Facility
Issuing Bank or such Lender, agrees to repay as soon as reasonably practicable
the amount paid over to such Borrower or such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender in the event the Agent, Issuing Bank, LC Facility Issuing
Bank or such Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require the Agent, Issuing
Bank, LC Facility Issuing Bank or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
such Borrower or such Loan Party or any other Person.

(k) Any amount payable under this Agreement by a Borrower or any Loan Party is
exclusive of any value added tax or any other Tax of a similar nature which
might be chargeable in connection with that amount. If any such Tax is
chargeable, the applicable Borrower or applicable Loan Party must pay to the
Agent, Issuing Bank, LC Facility Issuing Bank or Lender (as applicable) (in
addition to and at the same time as paying that amount) an amount equal to the
amount of that Tax.

(l) Where this Agreement requires any party to this Agreement to reimburse the
Agent, Issuing Bank, LC Facility Issuing Bank or Lender (as the case may be) for
any costs or expenses,

 

106



--------------------------------------------------------------------------------

that party must also at the same time pay and indemnify the Agent, Issuing Bank,
LC Facility Issuing Bank or Lender (as the case may be) against all value added
tax or any other Tax of a similar nature incurred by the Agent, Issuing Bank, LC
Facility Issuing Bank or Lender (as the case may be) in respect of those costs
or expenses but only to the extent that the Agent, Issuing Bank, LC Facility
Issuing Bank or Lender (as the case may be) (acting reasonably) determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of the Tax.

(m) A Lender who is a U.K. Qualifying Lender solely under subparagraph (i)(B) of
the definition of “U.K. Qualifying Lender” on the day on which this Agreement
entered into gives a U.K. Tax Confirmation to the U.K. Borrower by entering into
this Agreement. A Lender who is a Qualifying Lender under sub-paragraph (i)(B)
of the definition of “U.K. Qualifying Lender” must promptly notify the Agent of
any change to its status that may affect any confirmation made by it.

(n) If a Loan Party determines in good faith that a reasonable basis exists for
contesting any Indemnified Taxes or Other Taxes for which additional amounts
have been paid under this Section 2.15, the relevant Agent, Issuing Bank, LC
Facility Issuing Bank or Lender (as applicable) shall use reasonable efforts to
cooperate with the Loan Party in challenging such Indemnified Taxes or Other
Taxes, at the Loan Party’s expense, if so requested by the Loan Party in
writing; provided that nothing in this Section 2.15(n) shall obligate the Agent,
Issuing Bank, LC Facility Issuing Bank or any Lender to take any action that, in
its reasonable judgment, would be materially disadvantageous to such Person.

(o) If, and to the extent any Security Right is created over any receivable of
any Related Person that secures a Loan owing by a German Borrower and that
receivable is or becomes a Long Term Interest Bearing Receivable, the Lenders
agree with each Borrower and each Related Party that such Security Right shall
not be enforced against such Long Term Interest Bearing Receivable in order to
satisfy any payment obligation of the relevant German Borrower under this
Agreement.

(p) With regard to documentation requirements under the German thin
capitalization rules (§ 8a German Corporate Income Tax Act
(Körperschaftsteuergesetz)) the following shall apply:

(i) For the purposes of providing evidence to the German tax authorities in
relation to the absence of any back to back financing in connection with a Loan
to a German Borrower, the Agent acting on behalf of the Lenders and on the basis
of information provided by the Lenders agrees to provide each German Borrower
with a letter of confirmation (a “Certificate”) substantially in the form of
Schedule 2.15(o)(i) (Form of German Tax Certificate).

(ii) A Certificate shall be provided to the German Borrowers within thirty
(30) days after the Closing Date. Thereafter each German Borrower shall request
a new Certificate to be issued within the time frame of sentence 1 whenever any
of the details provided under subclause (iii) below change and until full and
final repayment of the Loans to that German Borrower.

(iii) For the purpose of enabling the Agent acting on behalf of the Lenders to
provide a Certificate, each German Borrower shall, promptly upon request by the
Agent and in any event within five (5) days of such request, deliver to the
Agent the details necessary to provide the Certificates, including a draft of
the Certificate including its annexes (if any).

(iv) When providing the information under clause (iii) above, each German
Borrower confirms that, to its best knowledge and after due enquiry, it is not
aware of any circumstances as a result of which the Certificate to be given in
relation to that information is not correct.

 

107



--------------------------------------------------------------------------------

(v) Each Borrower acknowledges that the Agent acting on behalf of the Lenders
gives the Certificate exclusively at the request of the German Borrowers and
solely for providing proof to the German tax authorities of the absence of any
back to back financing with respect to any Loan to a German Borrower. The
omission of any security or guarantee in any Certificate shall not be construed
as a waiver of the omitted security or guarantee.

(vi) Neither the Agent nor any of the Lenders is (x) responsible for the
Borrowers’ tax position or for achieving any certain tax treatment of the
Borrowers or (y) providing any legal and/or tax advice to any other Party with
respect to this Agreement; it is the responsibility of each Borrower to consult
its own legal and tax advisers.

(vii) Each Borrower confirms that a Certificate is not given for the German
Borrowers or any of its Related Parties to rely on, but only for delivery to the
competent tax authority and that, therefore, no Borrower or any of its Related
Parties will raise any claims against a Lender or the Agent or any of their
Related Parties based on, or in connection with, a Certificate.

(viii) Each Borrower agrees to indemnify and hold harmless the Agent and each
Lender from any reasonable costs and expenses (including legal fees) resulting
from or incurred in connection with the issuance of any Certificate and from
potential or actual claims that might be made against the Agent or any Lender in
connection with a Certificate.

(ix) Each Borrower, also in its role as provider of any guarantee or security
releases the Agent and each Lender from its duty of confidentiality and/or
obligation of bank secrecy (Bankgeheimnis) with regard to the issuance of the
Certificates to the German Borrowers and their submission to the German tax
authorities.

(x) Merger Sub and after the Merger U.S. Borrower shall cause the German
Borrowers to comply with their obligations under this Section 2.15(p).

(q) Each Irish Term Lender and the each Irish Revolving Lender (to the extent
making a Loan to the Irish Borrower) and any assignee or successor of any Irish
Term Lender or Irish Revolving Lender gives an Irish Tax Confirmation by
entering into this Agreement or any assignment or novation of this Agreement. An
Irish Term Lender or Irish Revolving Lender who is an Irish Qualifying Lender
must promptly notify the Agent of any change to its status that may effect the
Irish Tax Confirmation made by it.

(r) Except as otherwise provided to the Agent and the U.S. Borrower in writing
in a form satisfactory to the U.S. Borrower acting reasonably, each Person that
is a Lender in respect of the Canadian Borrower as at the date hereof represents
and warrants that such Person is a Canadian Resident in respect of all payments
to be made by the Canadian Borrower to such Lender (other than as a Canadian
Term Lender) hereunder; any Lender in respect of the Canadian Borrower who is
not, or who for any reason ceases to qualify as, a Canadian Resident in respect
of all payments to be made by the Canadian Borrower to such Lender (other than
as a Canadian Term Lender) hereunder, shall forthwith notify the Agent and the
U.S. Borrower in writing of such status in a form satisfactory to the U.S.
Borrower acting reasonably. Each Lender that is a Lender in respect of a
Canadian Revolving Loan to the Canadian Borrower shall deliver from time to time
upon the request of the Canadian Borrower or the Agent, such documentation or
certification as may reasonably be requested by Canadian Borrower to the Agent
to determine whether, and to what extent, payments under a Canadian Revolving
Loan to be made by Canadian Borrower are subject to any withholding or
deduction. For the purposes of this Section 2.15, “Canadian Resident” means any
Person permitted under Canadian law to carry on business in Canada in accordance
with the terms of this Agreement and that is either (i) not a non-resident of
Canada for the purposes

 

108



--------------------------------------------------------------------------------

of the Income Tax Act (Canada), as now in effect, (ii) an authorized foreign
bank deemed to be resident in Canada for purposes of Part XIII of the Income Tax
Act (Canada), as now in effect, in respect of all amounts payable to such Person
by the Canadian Borrower pursuant to any Canadian Revolving Loan, Canadian
Swingline Loan, or Revolving Letter of Credit issued under the Canadian
Revolving Facility made by it in respect of its Canadian banking business or
(iii) a Canadian partnership, within the meaning of that term for the purposes
of paragraph 212(13.1)(b) of the Income Tax Act (Canada), as now in effect.

SECTION 2.16 Allocation of Proceeds; Sharing of Setoffs.

(a) All proceeds of any Collateral received by the Agent after an Event of
Default has occurred and is continuing and all or any portion of the Loans shall
have been accelerated hereunder pursuant to Section 7.02, shall upon election by
the Agent or at the direction of the Required Lenders be applied, first, to,
ratably, pay any fees, indemnities, or expense reimbursements then due to the
Agent from any Borrower (other than in connection with Secured Hedging
Obligations or Secured Cash Management Obligations), second, ratably, to pay any
expense reimbursements then due to the Issuing Bank, LC Facility Issuing Bank or
Lenders from the Borrowers (other than in connection with Secured Hedging
Obligations or Secured Cash Management Obligations) to the extent such
obligations are secured by such Collateral, third, to pay interest due and
payable in respect of the Loans and Revolving LC Fees and LC Facility LC Fees to
the extent such obligations are secured by such Collateral, ratably, fourth, to
prepay principal on the Loans and unpaid LC Disbursements and any amounts owing
with respect to Secured Hedging Obligations or Secured Cash Management
Obligations, in each case to the extent such obligations are secured by such
Collateral, ratably, fifth, to the payment of any other Secured Obligation due
to the Agent or any Lender that are secured by such Collateral, and sixth, to
the applicable Loan Party or as the U.S. Borrower shall direct. Notwithstanding
the foregoing, the Agent shall not be required to pay any amount pursuant to
this Section 2.16(a) to any holder of Secured Hedging Obligations or Secured
Cash Management Obligations unless the holder thereof or the U.S. Borrower has
provided notice to the Agent thereof prior to the date of the applicable payment
pursuant to this Section 2.16(a).

(b) If, following any Event of Default under Section 7.01(a) (but only to the
extent that prior to the waiver of such Event of Default an Event of Default
under Section 7.01(f) (with respect to the U.S. Borrower) or an acceleration of
the Loans pursuant to Section 7.02 occurs), Section 7.01(f) (with respect to the
U.S. Borrower) or any acceleration of the Loans pursuant to Section 7.02, any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any fees, principal of or interest on any of its
Loans or LC Facility Participations resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans or LC Facility
Participations and accrued interest and fees thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans or LC
Facility Participations of other Lenders at such time outstanding to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest and fees on their respective Loans and LC Facility
Participations; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or LC Facility Participations to any assignee or participant, other
than to a Borrower or any Restricted Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply) and (iii) in the event that
any Lender would be required to purchase any participations in Loans to the U.S.
Borrower or LC Facility Participations as a result of the receipt by such Lender
of any amount from any Foreign Borrower, such Lender shall not be required to
purchase any participations in any such Domestic Obligations. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively

 

109



--------------------------------------------------------------------------------

do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
setoff, consolidation and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

(c) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Agent for the account of such Lender to satisfy such obligations
of such Lender until all such unsatisfied obligations are fully paid.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15 then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans or LC Facility Deposits hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.15, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15 or if any
Lender becomes a Non-Funding Lender, then such Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, replace such Lender by
requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, LC Facility Participation and any
participations in Revolving Letters of Credit and Swingline Loans funded by such
Lender, if any, accrued interest thereon, accrued fees and all other amounts due
and payable to it hereunder, from the assignee (to the extent of such
outstanding principal, participation and accrued interest and fees) or such
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
applicable Borrower to require such assignment and delegation cease to apply.

SECTION 2.18 Credit-Linked Deposit Account.

(a) On the Closing Date, each LC Facility Lender paid to the LC Facility Agent
for deposit in the Credit-Linked Deposit Account an amount equal to its LC
Facility Commitment in accordance with Section 2.01(c)(i) and on the Restatement
Effective Date, a portion of the LC-1 Facility Deposit of the Initial Extending
Lenders were exchanged for LC-2 Facility Deposits pursuant to
Section 2.01(c)(ii). The LC Facility Deposits shall be held by the LC Facility
Agent in the Credit-Linked Deposit Account, and no party other than the LC
Facility Agent shall have a right of withdrawal from the

 

110



--------------------------------------------------------------------------------

Credit-Linked Deposit Account or any other right or power with respect to the LC
Facility Deposits. Notwithstanding anything herein to the contrary, (i) the
funding obligation of each LC Facility Lender in respect of its participation in
LC Facility Letters of Credit pursuant to Section 2.04 or otherwise as provided
in this Agreement shall be satisfied in full upon the funding of its LC Facility
Deposit (which, with respect to the LC-1 Facility Deposits, occurred on the
Closing Date and, with respect to the LC-2 Facility Deposits, shall be deemed to
have occurred on the Restatement Effective Date) and (ii) each LC Facility
Lender hereby grants a security interest in its LC Facility Deposit to the LC
Facility Agent as security for the obligations of the LC Facility Issuing Bank
in respect of the LC Facility (it being understood that this clause (ii) shall
not relieve the U.S. Borrower of its reimbursement obligations hereunder).

(b) Each of the Agent, the LC Facility Agent, the LC Facility Issuing Bank and
each LC Facility Lender hereby acknowledges and agrees that each LC Facility
Lender is funding its LC Facility Deposit to the LC Facility Agent for
application in the manner contemplated by Section 2.04 and that the LC Facility
Agent has agreed to invest the LC Facility Deposits so as to earn a return on
the principal outstanding amount of the LC Facility Deposits from time to time
(as they may be reduced and subsequently increased by withdrawals and deposits
made with respect to the Credit-Linked Deposit Account pursuant to the other
provisions of this Agreement) for the LC Facility Lenders equal to a rate per
annum, reset daily on each Business Day for the period until the next following
Business Day, equal to (i) such day’s rate for one month LIBOR deposits (the
“Benchmark LIBOR Rate”) minus (ii) 0.15% (calculated on the basis of a 365-day
or 366-day year, as applicable). Such amount will (or the amount determined in
accordance with Section 2.14) will be paid by the LC Facility Agent to the Agent
and by the Agent to the LC Facility Lenders quarterly in arrears when LC
Facility LC Fees are payable pursuant to Section 2.12. In addition to the
foregoing payments to the LC Facility Lenders, the U.S. Borrower agrees to make
payments to the LC Facility Lenders quarterly in arrears when LC Facility LC
Fees are payable pursuant to Section 2.10(c) with respect to any period (and
together with the payment of such fees) in an amount equal to 0.15% of the daily
amount of the LC Facility Lenders’ LC Facility Deposits during such period.

(c) In the event funds from the Credit-Linked Deposit Account are withdrawn by
the LC Facility Agent to reimburse the LC Facility Issuing Bank for an
unreimbursed LC Facility LC Disbursement, the U.S. Borrower shall have the
right, at any time prior to the LC Facility Maturity Date, to pay over to the LC
Facility Agent in reimbursement thereof an amount equal to the amount so
withdrawn for deposit in the Credit-Linked Deposit Account. Until the U.S.
Borrower shall repay any amount withdrawn from the Credit-Linked Deposit Account
to reimburse the LC Facility Issuing Bank for an unreimbursed LC Facility LC
Disbursement, the interest payable by the LC Facility Agent to the Agent for
distribution to the LC Facility Lenders on their LC Facility Deposits under
Section 2.18(b) shall be correspondingly reduced and the LC Facility Lenders
shall without further act succeed, ratably in accordance with their respective
Ratable Portions, to the rights of the LC Facility Agent with respect to such
amount.

(d) Neither the U.S. Borrower nor any other Loan Party shall have any right,
title or interest in or to the LC Facility Deposits or any obligations with
respect thereto (including any obligation to pay interest at the LIBOR Rate)
(except to refund portions thereof used to reimburse the LC Facility Issuing
Bank with respect to LC Facility LC Disbursements as provided in Section 2.04),
it being acknowledged and agreed by the parties hereto that the making of the LC
Facility Deposits by the LC Facility Lenders, the provisions of this
Section 2.18 and the application of the LC Facility Deposits in the manner
contemplated by Section 2.04(e) constitute agreements among the Agent, the LC
Facility Agent, the LC Facility Issuing Bank and each LC Facility Lender with
respect to the funding obligations of each LC Facility Lender in respect of its
participation in LC Facility Letters of Credit and do not constitute any loan or
extension of credit to the U.S. Borrower.

(e) Provided, in each case, that the U.S. Borrower has complied with
Section 2.04(j), the LC Facility Agent shall return any remaining LC Facility
Deposits maturing on any LC Facility Maturity Date to the Agent and the Agent
shall distribute such amounts to the LC Facility Lenders with LC Facility
Deposits maturing on such LC Facility Maturity Date.

 

111



--------------------------------------------------------------------------------

(f) If the LC Facility Agent is advised by JPMorgan Chase Bank, N.A. that it is
not offering Dollar deposits (in the applicable amounts) in the London interbank
market, or the LC Facility Agent determines that adequate and fair means do not
otherwise exist for ascertaining the LIBOR Rate for the LC Facility Deposits (or
any part thereof), then the LC Facility Deposits (or such parts, as applicable)
shall be invested so as to earn a return equal to the greater of the Federal
Funds Rate and a rate determined by the LC Facility Agent in accordance with
banking industry rules on interbank compensation.

SECTION 2.19 Incremental Facilities.

(a) Any Borrower may by written notice to the Agent elect to request the
establishment of one or more (x) additional tranches of term loans of any class
in Dollars, Euros or Canadian Dollars (the commitments with respect thereto, the
“New Term Commitments”), (y) increases in the amount of LC Facility Deposits or
additional tranches of synthetic letter of credit facility deposits in Dollars
(the commitments with respect thereto, the “New LC Facility Commitments”) and/or
(z) increases in Revolving Commitments under one or more of the Revolving
Facilities (the “New Revolving Commitments” and, together with the New Term
Commitments and New LC Facility Commitments, the “New Commitments”) or under a
new revolving facility (a “New Revolving Facility”), by an aggregate amount not
in excess of the Dollar Equivalent of $750.0 million in the aggregate (excluding
for purposes of such maximum amount any Refinancing Term Loans, Replacement
Revolving Commitments and Replacement LC Facility Commitments) and not less than
the Dollar Equivalent of $25.0 million individually (or such lesser amount which
shall be approved by the Agent or such lesser amount that shall constitute the
difference between $750.0 million and the Dollar Equivalent of all such New
Commitments obtained prior to such date). Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the applicable Borrower
proposes that the New Commitments shall be effective, which shall be a date not
less than five Business Days after the date on which such notice is delivered to
Agent; provided that any Lender offered or approached to provide all or a
portion of the New Commitments may elect or decline, in its sole discretion, to
provide a New Commitment. Such New Commitments shall become effective, as of
such Increased Amount Date; provided that (i) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
New Commitments, as applicable; (ii) both before and after giving effect to the
making of any New Term Loans, New LC Facility Deposits or New Revolving Loans,
each of the conditions set forth in Section 4.02 shall be satisfied; (iii) the
U.S. Borrower and the Restricted Subsidiaries shall be in pro forma compliance
with Section 6.10 as of the last day of the most recently ended fiscal quarter
prior to such Increased Amount Date and as in effect on such Increased Amount
Date after giving effect to such New Commitments and any Investment to be
consummated in connection therewith and shall not in any event, on a pro forma
basis, have a Consolidated Secured Debt Ratio as of such most recently ended
fiscal quarter that is in excess of the level specified on the Closing Date as
the maximum Consolidated Secured Debt Ratio permitted as of the end of the first
full quarter following the Closing Date; (iv) the New Commitments shall be
effected pursuant to one or more supplements to this Agreement executed and
delivered by the New Lenders and the Agent; and (v) each New Lender shall become
party to the Loss Sharing Agreement. Any New Term Loans or New LC Facility
Deposits (other than any New LC Facility Deposits which are designated by the
U.S. Borrower, with the consent of the LC Facility Issuing Bank, in the
applicable supplement as “LC Facility Deposits” under the LC Facility) made on
an Increased Amount Date shall be designated a separate series (a “Series”) of
New Term Loans or New LC Facility Deposits for all purposes of this Agreement.
In connection with the obtaining of any New Commitments pursuant to this
Section 2.19(a), the U.S. Borrower shall, or shall cause the other applicable
Loan Parties to, make such amendments to the Collateral Documents and take such
other customary actions, if any, as the Agent may reasonably request in order to
preserve and protect the Liens on the Collateral securing the Obligations
(either prior to or within 30 days (or such longer period as to which the Agent
may consent) following the Increased Amount Date for such New Commitments).

 

112



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which New Revolving Commitments are effected
under any existing Revolving Facility (but not any New Revolving Facility being
established on such date), subject to the satisfaction of the foregoing terms
and conditions, (a) each of the Lenders with Revolving Commitments under the
applicable Revolving Facility shall assign to each Lender with a New Revolving
Commitment (each, a “New Revolving Lender”) and each of the New Revolving
Lenders shall purchase from each of the Lenders with Revolving Commitments under
the applicable Revolving Facility, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding under
the applicable Revolving Facility on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by existing Lenders with Revolving
Loans under the applicable Revolving Facility and New Revolving Lenders ratably
in accordance with their Ratable Portions after giving effect to the addition of
such New Revolving Commitments to the Revolving Commitments under the applicable
Revolving Facility, (b) each such New Revolving Commitment shall be deemed for
all purposes a Revolving Commitment under the applicable Revolving Facility and
each Loan made thereunder (a “New Revolving Loan”) shall be deemed, for all
purposes, a Revolving Loan under the applicable Revolving Facility and (c) each
New Revolving Lender with a New Revolving Commitment under an existing Revolving
Facility shall become a Lender under the applicable Revolving Facility with
respect to the New Revolving Commitment and all matters relating thereto. On any
Increased Amount Date on which New Revolving Commitments are effected under any
New Revolving Facility, subject to the satisfaction of the foregoing terms and
conditions, the Agent and the Borrowers shall enter into an amendment to this
Agreement to incorporate the terms of such New Revolving Facility hereunder on
substantially the same terms as were applicable to the existing Revolving
Facilities (except with respect to the rate of interest and the Scheduled
Termination Date applicable to such New Revolving Facility and except as
otherwise reasonably acceptable to the Agent and the Joint Lead Arrangers).

(c) On any Increased Amount Date on which any New Term Commitments of any Series
are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Commitment (each, a “New Term Loan
Lender”) of any Series shall make a Loan to the applicable Borrower (a “New Term
Loan”) in the requested currency in an amount equal to its New Term Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.

(d) On any Increased Amount Date on which any New LC Facility Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Lender with a New LC Facility Commitment (each, a “New LC Facility
Lender”) of any Series shall make an LC Facility Deposit in Dollars (a “New LC
Facility Deposit”) with, in the case of New LC Facility Deposits designated as
an increase to the LC Facility, the LC Facility Agent, and in the case of any
new Series of New LC Facility Deposits, the entity that agrees to act as agent
for the applicable Series of New LC Facility Commitments, in each case, in an
amount equal to its New LC Facility Commitment, and (ii) each New LC Facility
Lender shall become a Lender hereunder with respect to the New LC Facility
Commitment and the New LC Facility Deposits made pursuant thereto.

(e) The terms and provisions of the New Term Loans and New Term Commitments of
any Series and of the New LC Facility Deposits and New LC Facility Deposit
Commitments shall be, except as otherwise set forth herein or in the applicable
supplement relating thereto, identical to the existing Term Loans and existing
LC Facility Deposits; provided that (i) the final maturity date of each Series
shall be no earlier than the final maturity of the applicable Class of existing
Term Loans or the LC

 

113



--------------------------------------------------------------------------------

Facility Deposits outstanding on the Increased Amount Date with respect to such
New Term Loans or New LC Facility Deposits and the mandatory prepayment and
other payment rights of the New Term Loans and the existing Term Loans (other
than the Canadian Term Loans unless such New Term Loans are to a Foreign
Borrower formed under the laws of Canada) shall be identical, (ii) the rate of
interest and the amortization schedule applicable to the New Term Loans of each
Series shall be determined by the applicable Borrower and the applicable new
Lenders and shall be set forth in the applicable supplement relating thereto and
the applicable fees payable pursuant to any New LC Facility Deposits shall be
determined by the applicable Borrower and the New LC Facility Lenders providing
such New LC Facility Deposits; provided that the Weighted Average Life to
Maturity of any New Term Loans will be no shorter than the Weighted Average Life
to Maturity of the existing Term Loans under any Term Loan Facility, and
(iii) all other terms applicable to the New Term Loans of each Series that
differ from the existing Term Loans shall be reasonably acceptable to the Agent
and the Joint Lead Arrangers (as evidenced by its execution of the applicable
supplement relating thereto). The terms and provisions of the New Revolving
Loans and New Revolving Commitments shall be identical to the Revolving Loans
and the Revolving Commitments under the applicable Revolving Facility, provided
that, with respect to any New Revolving Facility, (i) the Scheduled Termination
Date with respect thereto shall be set forth in the applicable supplement and
shall be no earlier than the Scheduled Termination Date of any other Revolving
Facility in effect at such time, (ii) the rate of interest applicable thereto
shall be determined by the applicable Borrower and the applicable new Lenders
and shall be set forth in the applicable supplement relating thereto and
(iii) all other terms applicable thereto that differ from the existing Revolving
Loans and Revolving Commitments under the existing Revolving Facilities shall be
reasonably acceptable to the Agent and the Joint Lead Arrangers (as evidenced by
the execution of the applicable supplement relating thereto).

(f)(i) Any Borrower may at any time and from time to time request that all or a
portion of the Term Loans under any Term Loan Facility of such Borrower (an
“Existing Class”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so converted, “Extended
Term Loans”) and to provide for other terms consistent with this
Section 2.19(f). In order to establish any Extended Term Loans, the applicable
Borrower shall provide a notice to the Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Class) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to the Term Loans of the Existing Class
from which they are to be converted except (w) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Class, (x) (A) the interest margins with respect to the Extended
Term Loans may be higher than the interest margins for the Term Loans of such
Existing Class (and Extended Term Loans may provide for prepayment protection
and call protection that are different from those applicable to such Existing
Class) and/or (B) additional fees may be payable to the Lenders providing such
Extended Term Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), (y) the supplement providing for such
Extended Term Loans may provide for other terms applicable to such Extended Term
Loans so long as either (A) such additional terms do not apply until all Term
Loans, Commitments, LC Facility Deposits and New LC Facility Deposits
outstanding immediately prior to the establishment of such Extended Term Loans
have been repaid, terminated or returned as applicable, (B) such additional
terms are less favorable to the holders of the Extended Term Loans than the
corresponding Existing Class or (C) such additional terms have been approved by
the Required Lenders and (z) the mandatory prepayment rights of the Extended
Term Loans and such Existing Class may be different so long as the proportion
(if any) of the proceeds thereof to which such Extended Term Loans are entitled
is no greater on a proportionate basis than the portion of such proceeds to
which the Existing Class is entitled to receive.

(ii) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Class
are requested to respond. Any

 

114



--------------------------------------------------------------------------------

Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans of the Existing Class subject to such Extension Request converted into
Extended Term Loans shall notify the Agent (an “Extension Election”) on or prior
to the date specified in such Extension Request of the amount of its Term Loans
of the Existing Class which it has elected to convert into Extended Term Loans.
In the event that the aggregate amount of Term Loans of the Existing Class
subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to the Extension Request, Term Loans subject to Extension
Elections shall be converted to Extended Term Loans on a pro rata basis based on
the amount of Term Loans included in each such Extension Election (subject to
such rounding as the Agent deems expedient). For the avoidance of doubt, each
Lender agrees that any Term Loan that is converted to an Extended Term Loan (and
the Extending Lender providing such Extended Term Loan) shall continue to be
subject to the Loss Sharing Agreement to the same extent as the Term Loan from
which such Extended Term Loan was converted. Any Extended Term Loans shall be
established on the date set forth in the applicable supplement entered into by
the applicable Borrower and the Agent pursuant to this Section 2.19(f) (it being
understood that by providing an Extension Election, an Extending Lender will
agree to be bound thereby).

(iii) Each supplement pursuant to this Section 2.19 may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the Agent and
the Joint Lead Arrangers, to effect the provision of this Section 2.19.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party and each Foreign Borrower represents and warrants to the Lenders
that:

SECTION 3.01 Organization; Powers. Except as would not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect, each of
the Loan Parties and each of the Restricted Subsidiaries (a) is duly organized
or incorporated and validly existing under the laws of the jurisdiction of its
organization or incorporation, as the case may be, and (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted and is qualified to do business in, and is in good standing (to
the extent such concepts exist in the applicable jurisdictions) in every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
applicable Loan Party’s and Foreign Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action
of such Loan Party or Foreign Borrower. Each Loan Document to which each Loan
Party or Foreign Borrower is a party has been duly executed and delivered by
such Loan Party or Foreign Borrower and is a legal, valid and binding obligation
of such Loan Party or Foreign Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (A) such as have been obtained or
made and are in full force and effect, (B) for filings and registrations
necessary to perfect Liens created pursuant to the Loan Documents and (C) for
filings in connection with consummating the Merger and filings as may be
required under the Exchange Act and applicable stock exchange rules in
connection therewith, (b) will not violate any Requirement of Law applicable to
any Loan Party or any of the Restricted Subsidiaries, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Loan Party or any of the Restricted

 

115



--------------------------------------------------------------------------------

Subsidiaries or their respective assets, or (except for the Merger Consideration
and the Existing Debt Refinancing ) give rise to a right thereunder to require
any payment to be made by any Loan Party or any of the Restricted Subsidiaries,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party or any of the Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents; except, in the case of each of clauses
(a) through (d) above, to the extent that any such violation, default or right,
or any failure to obtain such consent or approval or to take any such action,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The U.S. Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of earnings, shareholders’ equity and cash flows
(i) as of and for the fiscal years ended September 30, 2005 and September 29,
2006, each reported on by KPMG LLP, independent registered public accounting
firm. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the U.S. Borrower
and its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) ARAMARK has heretofore delivered to the Lenders its unaudited pro forma
condensed consolidated balance sheet and the related pro forma statements of
earnings as of and for the fiscal year ended September 29, 2006, prepared giving
effect to the Transactions as if they had occurred, with respect to such balance
sheet, on such date and, with respect to such statements of earnings, on the
first day of the 12-month period ending on such date. Such pro forma financial
statements have been prepared in good faith by the U.S. Borrower, based on the
assumptions believed by the U.S. Borrower on the to be reasonable at the time
such pro forma financial statements were prepared and accurately reflect the
adjustments described therein.

(c) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since September 29, 2006.

SECTION 3.05 Properties.

(a) As of the Closing Date, Schedule 1.01(b) sets forth the address of each
parcel of real property (or each set of parcels that collectively comprise one
operating property) that is owned by each Loan Party with an aggregate fair
market value (as determined by the U.S. Borrower in good faith) in excess of
$15.0 million or that the U.S. Borrower has otherwise agreed shall initially be
a Mortgaged Property. Schedule 3.05(a) identifies the principal place of
business and chief executive office of each Loan Party as of the Closing Date.

(b) Each of the U.S. Borrower and each of the Restricted Subsidiaries has good
and insurable fee simple title to, or valid leasehold interests in, or easements
or other limited property interests in, all its real properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens.

(c) Each of the U.S. Borrower and each of the Restricted Subsidiaries has
complied with all obligations under all leases to which it is a party, except
where the failure to comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect

 

116



--------------------------------------------------------------------------------

would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Each of the U.S. Borrower and each of the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(d) As of the Closing Date, neither Holdings nor the U.S. Borrower has received
any notice of, or has any knowledge of, any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation.

(e) To the U.S. Borrower’s knowledge, as of the Closing Date, none of the U.S.
Borrower or any Restricted Subsidiary is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.

(f) To the U.S. Borrower’s knowledge, each of the U.S. Borrower and the
Restricted Subsidiaries owns or possesses, or is licensed to use, all patents,
trademarks, service marks, trade names and copyrights and all licenses and
rights with respect to the foregoing, necessary for the present conduct of its
business, without any conflict with the rights of others, and free from any
burdensome restrictions on the present conduct of its business, except where
such failure to own, possess or hold pursuant to a license or such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or except as set forth on Schedule 3.05(f).

SECTION 3.06 Litigation and Environmental Matters.

(a) Other than the Disclosed Matters, there are no actions, suits or proceedings
by or before any Governmental Authority pending against or, to the knowledge of
the U.S. Borrower, threatened against the Loan Parties or any of their
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) on the Closing Date, that involve any Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and any other matters that, individually or
in the aggregate, together with the Disclosed Matters, would not reasonably be
expected to result in a Material Adverse Effect (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability and (ii) no Loan Party nor any of its Subsidiaries
(1) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law or (2) is subject to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements; Licenses and Permits.

(a) Each Loan Party and each Restricted Subsidiary is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(b) Each Loan Party and the Restricted Subsidiaries have obtained and hold in
full force and effect, all franchises, licenses, leases, permits, certificates,
authorizations, qualifications,

 

117



--------------------------------------------------------------------------------

easements, rights of way and other rights and approvals which are necessary or
advisable for the operation of their businesses as presently conducted and as
proposed to be conducted, except where the failure to have so obtained or hold
or to be in force, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Loan Party or any of the
Restricted Subsidiaries is in violation of the terms of any such franchise,
license, lease, permit, certificate, authorization, qualification, easement,
right of way, right or approval, except where any such violation, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.

SECTION 3.09 Taxes. The Loan Parties and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
(whether or not shown on a tax return), except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. All amounts have been withheld by each of the Loan
Parties and the Subsidiaries from their respective employees for all periods in
compliance with the tax, social security and unemployment withholding provisions
of the applicable law and such withholdings have been timely paid to the
respective Governmental Authorities, except to the extent that the failure to
withhold and pay would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect. No Borrower is either Tax
resident or maintains a permanent establishment in any jurisdiction other than
its jurisdiction of incorporation. For the avoidance of doubt, in relation to
the incorporation of the U.K. Borrower, England and Wales has the same meaning
as United Kingdom.

SECTION 3.10 Deduction of Tax. Without prejudice to the operation of
Section 2.15, provided the Lenders are Qualifying Lenders and subject to the
completion by the Lenders of any procedural formalities, none of the German
Borrowers, the U.K. Borrower or the Irish Borrower is required to make any
deduction for or on account of Tax from any payment it may make under this
Agreement.

SECTION 3.11 No Filing or Stamp Taxes. Under the laws of a Relevant Borrower’s
Tax Jurisdiction it is not necessary that this Agreement be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to this Agreement
or the transactions contemplated by this Agreement.

SECTION 3.12 ERISA. No ERISA Event has occurred in the five year period prior to
the date on which this representation is made or deemed made and is continuing
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. Except as would
not reasonably be expected to have a Material Adverse Effect, the present value
of all accumulated benefit obligations under all Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plans, in the
aggregate.

SECTION 3.13 Disclosure.

(a) All written information (other than the Projections, the pro forma financial
statements and estimates and information of a general economic nature)
concerning Holdings, the U.S. Borrower, the Restricted Subsidiaries, the
Transactions and any other transactions contemplated hereby

 

118



--------------------------------------------------------------------------------

included in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to the Lenders or the
Agent in writing in connection with the Transactions on or before the Closing
Date (the “Information”), when taken as a whole, as of the date such Information
was furnished to the Agent or such Lenders, as the case may be, did not contain
any untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.

(b) The Projections, pro forma financial statements and estimates and
information of a general economic nature prepared by or on behalf of the U.S.
Borrower or any of its representatives and that have been made available to any
Lenders or the Agent in writing in connection with the Transactions on or before
the Closing Date (the “Other Information”) (i) have been prepared in good faith
based upon assumptions believed by the U.S. Borrower to be reasonable as of the
date thereof (it being understood that actual results may vary materially from
the Other Information), and (ii) as of the Closing Date, have not been modified
in any material respect by the U.S. Borrower.

SECTION 3.14 Material Agreements. Neither any Loan Party nor any Restricted
Subsidiary is in default in any material respect in the performance, observance
or fulfillment of any of its obligations contained in (i) any material agreement
to which it is a party or (ii) any agreement or instrument to which it is a
party evidencing or governing Indebtedness, except where any such default would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 3.15 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Closing Date, (i) the fair value of the assets of the Loan Parties on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Loan Parties and the
Foreign Borrowers on a consolidated basis; (ii) the present fair saleable value
of the property of the Loan Parties on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Loan
Parties on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) The Loan Parties do not intend to incur debts beyond their ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by the Loan Parties and the timing and amounts of cash to be payable
by the Loan Parties on or in respect of their Indebtedness.

SECTION 3.16 Insurance. Schedule 3.16 sets forth a true, complete and correct
description of all commercial insurance maintained by or on behalf of the Loan
Parties and the Restricted Subsidiaries as of the Closing Date. As of the
Closing Date, all such insurance is in full force and effect and all premiums in
respect of such insurance have been duly paid. The U.S. Borrower believes that
the insurance maintained by or on behalf of the U.S. Borrower and the Restricted
Subsidiaries is adequate and is in accordance with normal industry practice.

SECTION 3.17 Capitalization and Subsidiaries. As of the Closing Date, Schedule
3.17 sets forth (a) a correct and complete list of the name and relationship to
the U.S. Borrower of each

 

119



--------------------------------------------------------------------------------

and all of the U.S. Borrower’s Subsidiaries, (b) a true and complete listing of
each class of each of the U.S. Borrower’s authorized Equity Interests, of which
all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.17, and (c) the type of entity of the U.S. Borrower and each of
its Subsidiaries. All of the issued and outstanding Equity Interests of the
Restricted Subsidiaries owned by any Loan Party have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable free and clear of all Liens
(other than Liens created under the Loan Documents).

SECTION 3.18 Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Agent, for the benefit of the Secured Parties; and upon the proper filing of UCC
financing statements required pursuant to paragraph (k) of Section 4.01 and any
Mortgages with respect to Mortgaged Properties and other actions to be taken
pursuant to the terms of the Foreign Pledge Agreements, such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Agent pursuant to any applicable
law and (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Agent has not obtained or does not
maintain possession of such Collateral.

SECTION 3.19 Labor Disputes. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Loan Party currently occurring or, to
the knowledge of the U.S. Borrower, threatened. Except (i) as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) as set forth on Schedule 3.19, the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the U.S. Borrower or any of the Restricted Subsidiaries (or
any predecessor) is a party or by which Holdings, the U.S. Borrower or any of
the Restricted Subsidiaries (or any predecessor) is bound.

SECTION 3.20 Federal Reserve Regulations.

(a) On the Closing Date, none of the Collateral is Margin Stock.

(b) None of Holdings, the U.S. Borrower and the Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock (other than pursuant to, or in connection with, the
Merger) or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or to refund indebtedness originally incurred for such purpose, or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of Regulation T, U or X.

SECTION 3.21 Transaction Documents. Holdings and the U.S. Borrower have
delivered to the Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). Neither Holdings, the U.S. Borrower nor any other Loan Party or, to
the knowledge of Holdings, the U.S. Borrower or each Loan Party, any other
Person party thereto is in default in the performance or compliance with any
material provisions thereof. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, all
representations and warranties set forth in the Merger Agreement were true and
correct in all material respects at the time as of which such representations
and warranties were made (or deemed made).

 

120



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions Precedent to Effectiveness of Amendment and Restatement.
This Agreement (as amended and restated) shall become effective on and as of the
date on which all of the following conditions precedent shall have been
satisfied:

(a) Approval of Amendment and Restatement. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of the Amendment
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Agent (which may include facsimile transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of the Amendment
Agreement and such other certificates, documents, instruments and agreements as
the Agent shall reasonably request in connection with the transactions
contemplated by this Agreement.

(b) Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Restatement Effective Date, a written opinion of Simpson
Thacher & Bartlett LLP, special New York counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Agent.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of the U.S.
Borrower, dated the Restatement Effective Date and executed by its Secretary,
Assistant Secretary or director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the other officers of the U.S.
Borrower authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate of incorporation
of the U.S. Borrower, certified by the Secretary State of Delaware, and a true
and correct copy of its by-laws, and (ii) a good standing certificate for the
U.S. Borrower from the Secretary of State of Delaware.

(d) Officers’ Certificate. The Agent shall have received and Officers’
Certificate, dated as of the Restatement Effective Date, certifying that the
conditions in Section 4.02(b) have been satisfied.

(e) No Default. No Default or Event of Default shall have occurred and be
continuing on the Restatement Effective Date.

(f) Fees. The Agent and the Joint Lead Arrangers shall have received all fees
required to be paid to them by, and all expenses for which invoices have been
presented (including the reasonable documented fees and expenses of legal
counsel) to, the Borrowers on or before the Restatement Effective Date. The
Agent shall have received from the U.S. Borrower for the account of each Lender
that has executed a counterpart to the Amendment Agreement on or prior to noon,
New York City time on March 19, 2010, a fee equal to 0.05% of the aggregate
amount of Term Loans, Revolving Commitments and LC Deposits of such Lender
outstanding under the Original Credit Agreement at such time.

 

121



--------------------------------------------------------------------------------

(g) Solvency. The Agent shall have received a customary certificate from the
chief financial officer of the U.S. Borrower certifying that the Loan Parties,
on a consolidated basis on the Restatement Effective Date, are solvent (within
the meaning of Section 3.15).

(h) Amendments to Registrations and Recordings. The Agent shall have received
such amendments to the Uniform Commercial Code financing statements and other
filings and recordings as the Agent may reasonably request to ensure the
continued perfection of the security interests of the Agent in the Collateral.

(i) Representations and Warranties. Each of the representations and warranties
made in or pursuant to Article III or which are contained in any other Loan
Document shall be true and correct in all material respects on and as of the
Restatement Effective Date as if made on and as of such date (unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

SECTION 4.02 Conditions Precedent to Each Loan and Letter of Credit.

The obligation of each Lender on any date (other than the Closing Date and the
Restatement Effective Date) to make any Loan or of the Issuing Bank or LC
Facility Issuing Bank to issue, increase, renew, amend or extend any Letter of
Credit is subject to the satisfaction of each of the following conditions
precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Agent shall have received a duly executed Borrowing Request, and, with
respect to any Letter of Credit, the Agent and the relevant Issuing Bank or LC
Facility Issuing Bank shall have received a request for a Letter of Credit
complying with Section 2.04.

(b) Representations and Warranties; No Defaults. On the date of such Loan or
issuance, both before and after giving effect thereto and, in the case of any
Loan, to the application of the proceeds thereof:

(i) the representations and warranties set forth in Article III (other than
Section 3.21) and in the other Loan Documents shall be true and correct in all
material respects with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date; provided that
any representation or warranty that is qualified as to materiality or “Material
Adverse Effect” shall be true and correct in all respects; and

(ii) no Default shall have occurred and be continuing.

The acceptance by a Borrower of the proceeds of each Loan requested in any
Borrowing Request, and the issuance of each Letter of Credit requested hereunder
at the request of any Borrower, shall be deemed to constitute a representation
and warranty by such Borrower as to the matters specified in clause (b) above on
the date of the making of such Loan or the issuance of such Letter of Credit
(except that no opinion need be expressed as to the Agent’s or the Required
Lenders’ satisfaction with any document, instrument or other matter).

 

122



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Discharge of Obligations, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The U.S. Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders in accordance with it’s customary practice):

(a) within ninety (90) days after the end of each fiscal year of the U.S.
Borrower, its audited consolidated balance sheet and related statements of
earnings, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing and reasonably acceptable to the
Agent (without a “going concern” or like qualification or exception or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position and
results of operations of the U.S. Borrower and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the U.S. Borrower, its consolidated balance
sheet and related statements of earnings and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial position and results
of operations of the U.S. Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer of the U.S.
Borrower in substantially the form of Exhibit C (i) setting forth the
calculations required to establish whether the U.S. Borrower and the Restricted
Subsidiaries were in compliance with the provisions of Section 6.10 as at the
end of such fiscal year or period, as the case may be and, if such certificate
demonstrates an Event of Default of any covenant under Section 6.10, the U.S.
Borrower may deliver, together with such Compliance Certificate, notice of an
intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant to
Section 7.03; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the Agent and
the Lenders under any Loan Document, (ii) certifying that no Event of Default or
Default has occurred or, if an Event of Default or Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (iii) setting forth, in the case of the financial statements
delivered under clause (a), (x) commencing with the fiscal year ending on
September 30, 2008, the U.S. Borrower’s calculation of Excess Cash Flow for such
fiscal year and (y) a list of names of all Immaterial Subsidiaries (if any),
that each Restricted Subsidiary set forth on such list individually qualifies as
an Immaterial Subsidiary and that all Domestic Subsidiaries listed as Immaterial
Subsidiaries in the aggregate comprise less than 5% of Total Assets of the U.S.
Borrower and the Restricted Subsidiaries at the end of the period to which such
financial statements relate and represented (on a contribution basis) less than
5% of EBITDA of the U.S. Borrower for the period to which such financial
statements relate;

 

123



--------------------------------------------------------------------------------

(d) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(e) within ninety (90) days after the beginning of each fiscal year, a detailed
consolidated budget of the U.S. Borrower and the Restricted Subsidiaries for
such fiscal year (including a projected consolidated balance sheet and the
related consolidated statements of projected cash flows and projected income as
of the end of and for such fiscal year), including a summary of the underlying
material assumptions with respect thereto (collectively, the “Budget”), and, as
soon as available, significant revisions, if any, of such Budget, which Budget
or revisions thereto shall in each case be accompanied by the statement of a
Financial Officer of the U.S. Borrower to the effect that, to the best of his
knowledge, the Budget is a reasonable estimate for the period covered thereby;

(f) as soon as practicable upon the reasonable request of the Agent, deliver an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this clause (f) or Section 5.11;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by the
U.S. Borrower or any Restricted Subsidiary with the SEC, or with any other
securities exchange, or, after an initial public offering of shares of Capital
Stock of the U.S. Borrower, distributed by the U.S. Borrower to its shareholders
generally, as the case may be;

(h) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering or terrorist financing rules and
regulations, including the USA PATRIOT Act; and

(i) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the U.S. Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Agent may reasonably request (on behalf of itself or any Lender).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the U.S.
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
U.S. Borrower’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the U.S. Borrower and its Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under clause (a) of this
Section 5.01, such materials are accompanied by a report and opinion of KPMG LLP
or other independent public accountants of recognized national standing and
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

124



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to clauses (a), (b), (d) or (f) of
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the U.S. Borrower posts
such documents, or provides a link thereto on the U.S. Borrower’s website on the
Internet at the website address listed on Schedule 9.01; (ii) on which such
documents are posted on the U.S. Borrower’s behalf on IntraLinks™ or a
substantially similar electronic platform, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the U.S. Borrower shall notify (which may be by facsimile or
electronic mail) the Agent of the posting of any such documents and provide to
the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the U.S.
Borrower shall be required to provide paper copies of the Compliance
Certificates required by clause (c) of this Section 5.01 to the Agent.

Any financial statements required to be delivered pursuant to clause (b) of this
Section 5.01 prior to the first date of delivery of financial statements
pursuant to clause (a) of this Section 5.01 following the Closing Date shall not
be required to contain all purchase accounting adjustments relating to the
Transactions to the extent it is not practicable to include any such adjustments
in such financial statements.

SECTION 5.02 Notices of Material Events. The U.S. Borrower will furnish to the
Agent written notice of the following promptly after any Responsible Officer of
Holdings or the U.S. Borrower obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the U.S. Borrower or any of the Restricted Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

(c) any loss, damage, or destruction to the Collateral in the amount of $50.0
million or more whether or not covered by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where any material Collateral in the amount of
$50.0 million or more is located;

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect; and

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the U.S. Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew

 

125



--------------------------------------------------------------------------------

and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits (except as such would
otherwise reasonably expire, be abandoned or permitted to lapse in the ordinary
course of business), necessary in the normal conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except (i) other than with respect to Holdings’
or any Borrower’s existence, to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 6.03.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Restricted Subsidiary to (a) at all times maintain and preserve all
material property necessary to the normal conduct of its business in good
repair, working order and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and (b) make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
as necessary in accordance with prudent industry practice in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, except, in each case, where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights. The U.S. Borrower shall, and
shall cause its Restricted Subsidiaries, to permit representatives and
independent contractors of the Agent and each Lender to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the
reasonable expense of the U.S. Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the U.S. Borrower (it being understood that, in the case of
any such meetings or advice from such independent accountants, the U.S. Borrower
shall be deemed to have satisfied its obligations under this Section 5.06 to the
extent that it has used commercially reasonable efforts to cause its independent
accountants to participate in any such meeting); provided that, excluding any
such visits, meetings and inspections during the continuation of an Event of
Default, only the Agent on behalf of the Lenders may exercise rights of the
Agent and the Lenders under this Section 5.06 and the Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the U.S.
Borrower’s expense; provided, further, that when an Event of Default exists, the
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the U.S. Borrower at
any time during normal business hours and upon reasonable advance notice. The
Agent and the Lenders shall give the U.S. Borrower the opportunity to
participate in any discussions with the U.S. Borrower’s independent public
accountants.

SECTION 5.07 Maintenance of Ratings. Holdings and the U.S. Borrower shall use
their commercially reasonable efforts to cause the credit facilities provided
for herein to be continuously rated by S&P and Moody’s.

SECTION 5.08 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

126



--------------------------------------------------------------------------------

SECTION 5.09 Use of Proceeds. The proceeds of the Loans and other extensions of
credit under this Agreement will be used only for the purposes specified in the
introductory statement to this Agreement. No part of the proceeds of any Loan or
other extension of credit hereunder will be used, whether directly or
indirectly, for any purpose that would entail a violation of Regulation T, U or
X.

SECTION 5.10 Insurance.

(a) Each Loan Party will, and will cause each Restricted Subsidiary to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts and against such risks, as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations (after giving effect to any self-insurance
reasonable and customary for similarly situated companies) and (b) all insurance
required pursuant to the Collateral Documents (and shall use commercially
reasonable efforts to cause the Agent to be listed as a loss payee on property
and casualty policies covering loss or damage to Collateral and as an additional
insured on commercial general liability policies). The U.S. Borrower will
furnish to the Agent, upon request, information in reasonable detail as to the
insurance so maintained.

(b) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Agent may from time to time require, if at any time the area
in which any improvements are located on any Mortgaged Property is designated a
special “flood hazard area” in any Flood Insurance Rate Map published by the
Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

SECTION 5.11 Additional Collateral; Further Assurances.

(a) Subject to applicable law, the U.S. Borrower shall cause (i) each of its
Domestic Subsidiaries (other than any Immaterial Subsidiary (except as otherwise
provided in paragraph (e) of this Section 5.11), Receivables Subsidiary or
Business Securitization Subsidiary) which becomes a Domestic Subsidiary after
the Closing Date and (ii) any such Domestic Subsidiary that was an Immaterial
Subsidiary but, as of the end of the most recently ended fiscal quarter of the
U.S. Borrower has ceased to qualify as an Immaterial Subsidiary, to become a
Loan Party as promptly thereafter as reasonably practicable by executing a
Joinder Agreement in substantially the form set forth as Exhibit D hereto (the
“Joinder Agreement”). Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will simultaneously therewith or as soon as
practicable thereafter grant Liens to the Agent, for the benefit of the Agent
and the Lenders and each other Secured Party at such time party to or benefiting
from the Collateral Documents, to the extent required by the terms thereof, in
any property (subject to the limitations with respect to Equity Interests set
forth in paragraph (b) of this Section 5.11 and the Security Agreement, the
limitations with respect to real property set forth in paragraph (f) of this
Section 5.11 and any other limitations set forth in the Security Agreement) of
such Loan Party which constitutes Collateral, on such terms as may be required
pursuant to the terms of the Collateral Documents.

(b) The U.S. Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries, other than (x) any Domestic Subsidiary taxed as a partnership or a
disregarded entity for federal income tax purposes that holds Capital Stock of a
Foreign Subsidiary whose Equity Interests are pledged pursuant to clause (ii)

 

127



--------------------------------------------------------------------------------

below and (y) and any Receivables Subsidiary or Business Securitization
Subsidiary, and (ii) (A) 100% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
(B) 100% of the issued and outstanding Equity Interests not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each case of clause
(A) and (B) above, of each First-Tier Foreign Subsidiary to be subject at all
times to a first priority perfected Lien in favor of the Agent pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Agent shall reasonably request; provided, however, that (x) only 65% of the
outstanding Equity Interests of any Foreign Subsidiary pledged pursuant to
subclause (b)(ii)(A) above shall secure the Domestic Obligations, (y) this
clause (b) shall not require any Loan Party to grant a security interest in the
Equity Interests of any Unrestricted Subsidiary and (z) no pledge of any Equity
Interests shall be required to the extent such Equity Interests are excluded
from the Collateral pursuant to the terms of the Security Agreement.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Agent such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type required by Article IV, as
applicable), which may be required by law or which the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents (subject to the
limitations with respect to Equity Interests set forth in paragraph (b) of this
Section 5.11, the limitations with respect to real property set forth in
paragraph (f) of this Section 5.11 and any other limitations set forth in the
Security Agreement), all at the expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.11, if
any material assets (including any real property or improvements thereto or any
interest therein) are acquired by the U.S. Borrower or any Subsidiary that is a
Loan Party after the Closing Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Agent upon acquisition thereof), the U.S. Borrower will notify the Agent and the
Lenders thereof, and the U.S. Borrower will cause such assets to be subjected to
a Lien securing the Secured Obligations and will take, and cause the Loan
Parties that are Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Agent to grant and perfect such Liens (in each case,
to the extent required under clauses (a), (b) and (c) above, (f) below and by
the Security Agreement), including actions described in clause (c) of this
Section 5.11, all at the expense of the Loan Parties.

(e) If, at any time and from time to time after the Closing Date, Domestic
Subsidiaries that are not Loan Parties because they are Immaterial Subsidiaries
comprise in the aggregate more than 5% of Total Assets as of the end of the most
recently ended fiscal quarter of the U.S. Borrower or more than 5% of EBITDA of
the U.S. Borrower for the period of four consecutive fiscal quarters as of the
end of the most recently ended fiscal quarter of the U.S. Borrower, then the
U.S. Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement, cause one or more such Domestic Subsidiaries to become additional
Loan Parties (notwithstanding that such Domestic Subsidiaries are, individually,
Immaterial Subsidiaries) such that the foregoing condition ceases to be true.

(f) Notwithstanding anything to the contrary in this Section 5.11, real property
required to be mortgaged under this Section 5.11 shall be limited to real
property located in the U.S. owned in fee by a Loan Party having a fair market
value at the time of the acquisition thereof of $15.0 million or more (provided
that the cost of perfecting such Lien is not unreasonable in relation to the
benefits to the Lenders of the security afforded thereby in the Agent’s
reasonable judgment after consultation with the U.S. Borrower).

 

128



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, the Loan Parties
shall not be required to include as Collateral any Excluded Assets (as defined
in the Security Agreement).

(h) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the amount of Secured Obligations secured by any Lien on a
Principal Property will be limited to the maximum amount that can be secured
thereby without requiring the 2012 Notes to be equally and ratably secured
thereby under the terms of the 2012 Notes Indenture.

SECTION 5.12 Post-Closing Requirements. To the extent not delivered as of the
Restatement Effective Date, within forty-five (45) days after the Restatement
Effective Date, unless waived or extended by the Agent in its sole discretion,
the Borrower shall or shall cause the applicable Loan Party to:

(a) Mortgage Amendments, Etc. With respect to each Mortgaged Property set forth
on Schedule 4.01(l) to the Restatement Agreement (except to the extent that any
such Mortgaged Property set forth thereon is subject to a contract for sale to a
third party (other than the Borrower or a Subsidiary) on the Restatement
Effective Date as indicated on such Schedule), deliver to the Agent each of the
following, in form and substance reasonably satisfactory to the Agent:

(i) an amendment to the Mortgage encumbering such Mortgaged Property, duly
executed and acknowledged by the applicable Loan Party and in form and substance
reasonably satisfactory to the Agent (each, a “Mortgage Amendment”);

(ii) a UCC-3 fixture filing amendment with respect to each UCC-1 fixture filing
filed with respect to such Mortgaged Property;

(iii) an endorsement to the existing mortgagee’s title insurance policy
disclosing no additional liens or title exceptions against such Mortgaged
Property other than Permitted Liens, extending the date of such mortgagee’s
title insurance policy to the date of recordation of such Mortgage Amendment,
and providing assurance reasonably satisfactory to the Agent that the lien on
such Mortgaged Property in favor of the Agent shall continue to have the
enforceability and priority in effect immediately prior to the Restatement
Effective Date;

(iv) evidence of payment of all applicable filing, documentary, stamp,
intangible, mortgage and recording taxes, recording and filing fees, and title
insurance premiums and fees in connection with the matters set forth in
clauses (i), (ii) and (iii) above;

(v) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination and, for any Mortgaged Property on which improvements
are located in a special flood hazard area, (x) a notice about special flood
hazard area status and flood disaster assistance duly executed by the applicable
Loan Parties and (y) certificates of insurance evidencing the insurance required
by Section 5.10(b) in form and substance satisfactory to the Agent; and

(vi) copies of, or certificates as to coverage under, the insurance policies
required by Section 5.10(a) naming the Agent as additional insured, loss payee
and mortgagee, as applicable, and otherwise in form and substance satisfactory
to the Agent.

(b) European Deliverables. Deliver to the Agent confirmations, supplements
and/or amendments to the Foreign Pledge Agreements (including Foreign Pledge
Agreements governed by the

 

129



--------------------------------------------------------------------------------

laws of Germany) reflecting such of the changes made to the Original Credit
Agreement pursuant to this Agreement and the Amendment Agreement, together with
such other agreements as the Administrative Agent reasonably determines are
required to ensure the enforceability thereof and to reflect the changes made to
the Original Credit Agreement pursuant to this Agreement and the Amendment
Agreement.

(c) Intellectual Property. With respect to that portion of the Collateral that
consists of intellectual property, provide such information and documents as the
Agent reasonably determines are required to ensure the Liens on such Collateral
continue to have the enforceability and priority in effect immediately prior to
the Restatement Effective Date.

Notwithstanding anything in this Agreement to the contrary, the representations
and warranties set forth in this Agreement and the other Loan Documents are
qualified by the requirements set forth above.

ARTICLE VI

NEGATIVE COVENANTS

Until the Discharge of Obligations, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:

SECTION 6.01 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The U.S. Borrower will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”), with respect to any Indebtedness
(including Acquired Indebtedness), and the U.S. Borrower will not issue any
shares of Disqualified Stock and will not permit any Restricted Subsidiary to
issue any shares of Disqualified Stock or Preferred Stock; provided that so long
as no Event of Default has occurred and is continuing the U.S. Borrower may
incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock or issue
shares of Preferred Stock, if the U.S. Borrower’s Interest Coverage Ratio for
the U.S. Borrower’s most recently ended four full fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01 would have
been at least 2.00 to 1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of the proceeds therefrom
had occurred at the beginning of such four-quarter period; provided, further,
that any incurrence of Indebtedness or issuance of Disqualified Stock or
Preferred Stock by any Restricted Subsidiary that is not a Subsidiary Guarantor
pursuant to this clause (a) shall be subject to the limitations set forth in
Section 6.01(g).

(b) The limitations set forth in clause (a) of this Section 6.01 shall not apply
to any of the following items:

(i) Indebtedness under any Receivables Facility;

(ii) Indebtedness of the U.S. Borrower and any of its Restricted Subsidiaries
under the Loan Documents;

 

130



--------------------------------------------------------------------------------

(iii) the incurrence by the U.S. Borrower and any Subsidiary Guarantor of
Indebtedness represented by the Senior Notes issued on the Closing Date
(including any guarantees thereof) and the exchange notes and related exchange
guarantees to be issued in exchange for the Senior Notes pursuant to the
Registration Rights Agreement;

(iv) Indebtedness of any Business Securitization Subsidiary in respect of any
Business Securitization Facility;

(v) Indebtedness (other than Indebtedness under any Receivables Facility)
existing on the Closing Date; provided that any Indebtedness which is in excess
of (x) $10.0 million individually or (y) $50.0 million in the aggregate (when
taken together with all other Indebtedness outstanding in reliance on this
clause (v) that is not set forth on Schedule 6.01) shall only be permitted under
this clause (v) to the extent such Indebtedness is set forth on Schedule 6.01;

(vi) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the U.S. Borrower or any of the Restricted
Subsidiaries, to finance the development, construction, purchase, lease (other
than the lease, pursuant to Sale and Lease-Back Transactions, of property (real
or personal), equipment or other fixed or capital assets owned by the U.S.
Borrower or any Restricted Subsidiary as of the Closing Date or acquired by the
U.S. Borrower or any Restricted Subsidiary after the Closing Date in exchange
for, or with the proceeds of the sale of, such assets owned by the U.S. Borrower
or any Restricted Subsidiary as of the Closing Date), repairs, additions or
improvement of property (real or personal), equipment or other fixed or capital
assets; provided that either (x) at the time of incurrence of such Indebtedness
or issuance of such Disqualified Stock or Preferred Stock, the aggregate amount
of all outstanding Indebtedness, Disqualified Stock and Preferred Stock incurred
pursuant to this clause (vi), when aggregated with the then outstanding amount
of Indebtedness under clause (xv) incurred to refinance Indebtedness incurred in
reliance on this clause (vi), does not exceed the greater of (A) $250.0 million
and (B) 2.5% of Total Assets or (y) after giving effect to the incurrence of
such Indebtedness or issuance of such Disqualified Stock or Preferred Stock, the
U.S. Borrower would be in compliance with Section 6.10 as of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 5.01 both (I) as such covenant is in effect on such date and (II) as
such covenant is in effect on the Closing Date, whether or not the Revolving
Credit Termination Date with respect to all the Revolving Facilities has
occurred and without giving effect to any waiver of such covenant (provided that
this sub-clause (II) shall in any event be deemed satisfied if such Consolidated
Secured Debt Ratio as of such most recently completed fiscal quarter would
be equal to or less than 4.50 to 1);

(vii) Indebtedness incurred by the U.S. Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit or
surety bonds issued in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided that, upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within thirty
(30) days following such drawing or incurrence;

(viii) Indebtedness arising from agreements of the U.S. Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided that (A) such Indebtedness is not reflected on the balance sheet of the
U.S. Borrower or any Restricted

 

131



--------------------------------------------------------------------------------

Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet shall not be deemed
to be reflected on such balance sheet for purposes of this clause (A)) and
(B) the maximum assumable liability in respect of all such Indebtedness (other
than for those indemnification obligations that are not customarily subject to a
cap) shall at no time exceed the gross proceeds including noncash proceeds (the
fair market value of such noncash proceeds being measured at the time received
and without giving effect to any subsequent changes in value) actually received
by the U.S. Borrower and the Restricted Subsidiaries in connection with such
disposition;

(ix) Indebtedness of the U.S. Borrower to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the U.S. Borrower or another Restricted Subsidiary) shall be deemed,
in each case, to be an incurrence of such Indebtedness;

(x) Indebtedness of a Restricted Subsidiary to the U.S. Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Subsidiary Guarantor, such
Indebtedness is subordinated in right of payment to the obligations of such
Subsidiary Guarantor under its Loan Guaranty; provided, further, that any
subsequent issuance or transfer of Capital Stock or any other event that results
in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
subsequent transfer of any such Indebtedness (except to the U.S. Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
incurrence of such Indebtedness not permitted by this clause (x);

(xi) subject to compliance with Section 6.07, shares of Preferred Stock of a
Restricted Subsidiary issued to the U.S. Borrower or another Restricted
Subsidiary; provided that, in the case of Preferred Stock issued by a Subsidiary
Guarantor, such Preferred Stock is issued to the U.S. Borrower or another
Subsidiary Guarantor; provided, further, that any subsequent issuance or
transfer of Capital Stock or any other event that results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any subsequent transfer of
any such Preferred Stock (except (x) in the case of Preferred Stock of a
Subsidiary Guarantor, to the U.S. Borrower or another Subsidiary Guarantor and
(y) in the case of a Restricted Subsidiary that is not a Subsidiary Guarantor,
to the U.S. Borrower or another Restricted Subsidiary) shall be deemed, in each
case, to be an issuance of such shares of Preferred Stock not permitted by this
clause (xi);

(xii) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting: (A) interest rate risk with
respect to any Indebtedness that is permitted under this Agreement to be
outstanding, (B) exchange rate risk or (C) commodity pricing risk;

(xiii) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by the U.S. Borrower or
any Restricted Subsidiary in the ordinary course of business;

(xiv) (A) any guarantee by the U.S. Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary, so long as, in
the case of any guarantee of Indebtedness, the incurrence of such Indebtedness
is permitted under the terms of this Agreement or (B) any guarantee by a
Restricted Subsidiary of Indebtedness of the U.S. Borrower permitted to be
incurred under the terms of this Agreement (other than the 2012 Notes or any
Refinancing

 

132



--------------------------------------------------------------------------------

Indebtedness in respect thereof); provided, in each case, that (x) such
guarantee is incurred in accordance with Section 6.08 and (y) in the case of any
guarantee of Indebtedness of the U.S. Borrower or any Subsidiary Guarantor by
any Restricted Subsidiary that is not a Subsidiary Guarantor, such Restricted
Subsidiary executes a Joinder Agreement in order to become a Subsidiary
Guarantor under this Agreement;

(xv) the incurrence by the U.S. Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock that serves to extend,
replace, refund, refinance, renew or defease any Indebtedness, Disqualified
Stock or Preferred Stock of such Person incurred as permitted under paragraph
(a) of this Section 6.01 and clauses (iii), (iv), (v) (except for Existing
Indebtedness described on Part I of Schedule 1.01(c)) and (vi) above, this
clause (xv) and clauses (xvi), (xvii), (xx)(B) and (xxii) of this paragraph (b)
or any Indebtedness, Disqualified Stock or Preferred Stock issued to so extend,
replace, refund, refinance, renew or defease such Indebtedness, Disqualified
Stock or Preferred Stock including additional Indebtedness, Disqualified Stock
or Preferred Stock incurred to pay premiums and fees (including reasonable
lender premiums) in connection therewith (the “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being extended, replaced, refunded, refinanced, renewed or
defeased, (B) to the extent such Refinancing Indebtedness extends, replaces,
refunds, refinances, renews or defeases (1) Indebtedness subordinated to the
Obligations or the Loan Guaranty of any Subsidiary Guarantor, such Refinancing
Indebtedness is subordinated to the Obligations or such Loan Guaranty at least
to the same extent as the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased or (2) Disqualified Stock or Preferred Stock,
such Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and (C) shall not include (1) Indebtedness, Disqualified Stock or
Preferred Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor
that refinances Indebtedness, Disqualified Stock or Preferred Stock of the U.S.
Borrower, (2) Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Subsidiary Guarantor that refinances
Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary Guarantor or
(3) Indebtedness, Disqualified Stock or Preferred Stock of the U.S. Borrower or
a Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; provided, further, that any
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
by any Restricted Subsidiary that is not a Subsidiary Guarantor pursuant to this
clause (xv) shall be subject to the limitations set forth in Section 6.01(g) to
the same extent as the Indebtedness refinanced;

(xvi) Indebtedness, Disqualified Stock or Preferred Stock (x) of the U.S.
Borrower or any Restricted Subsidiary incurred to finance any Investment
permitted by clause (c)(i)(A) or (B) or (c)(iii) of the definition of “Permitted
Investments” or (y) of Persons that are acquired by the U.S. Borrower or any
Restricted Subsidiary or Persons that are merged into the U.S. Borrower or a
Restricted Subsidiary in accordance with the terms of this Agreement or that is
assumed by the U.S. Borrower or a Restricted Subsidiary in connection with such
Investment; provided that (A) in the case of Secured Indebtedness assumed under
clause (y) above only, on a pro forma basis for the issuance or assumption of
such Indebtedness, Disqualified Stock or Preferred Stock and the application of
proceeds therefrom, the U.S. Borrower would (I) be in compliance with
Section 6.10 (as such covenant is in effect on such date) for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01 and (II) not have a Consolidated Secured Debt Ratio as
of such most recently completed fiscal quarter that is in excess of the level
specified on the Closing Date as the maximum Consolidated Secured Debt Ratio
permitted as of the end of the first full quarter following the Closing Date;
(B) in the case of

 

133



--------------------------------------------------------------------------------

clauses (x) and (y) above, on a pro forma basis for the issuance or assumption
of such Indebtedness, Disqualified Stock or Preferred Stock and the application
of proceeds therefrom, either (i) the U.S. Borrower would be permitted to incur
at least $1.00 of additional Indebtedness pursuant to Section 6.01(a) or
(ii) the Interest Coverage Ratio of the U.S. Borrower for the U.S. Borrower’s
most recently ended four full fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01 would be greater than immediately
prior to such acquisition or merger; (C) in the case of clause (x), such
Indebtedness, Disqualified Stock or Preferred Stock is not Secured Indebtedness,
(D) such Indebtedness, Disqualified Stock or Preferred Stock is not incurred
while an Event of Default exists and no Event of Default shall result therefrom,
(E) in the case of clause (x) above only, such Indebtedness, Disqualified Stock
or Preferred Stock does not mature (and is not mandatorily redeemable in the
case of Disqualified Stock or Preferred Stock) and does not require any payment
of principal prior to the Term Loan Maturity Date; and (F) in the case of
clause (y) above only, such Indebtedness, Disqualified Stock or Preferred Stock
is not incurred in contemplation of such acquisition or merger; provided,
further, that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by any Restricted Subsidiary that is not a Subsidiary
Guarantor pursuant to this clause (xvi) shall be subject to the limitations set
forth in Section 6.01(g);

(xvii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within ten (10) Business Days of its incurrence;

(xviii) Indebtedness supported by a Letter of Credit in a principal amount not
to exceed the face amount of such Letter of Credit;

(xix) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this
clause (xix) and then outstanding, does not exceed the greater of (x) $60.0
million and (y) 5.0% of Foreign Subsidiary Total Assets; provided, further,
that, except in the case of any Indebtedness under any working capital facility
or otherwise incurred in the ordinary course of business to finance the
operations of such Foreign Subsidiary, any incurrence of Indebtedness by any
Foreign Subsidiary pursuant to this clause (xix) shall be subject to the
limitations set forth in Section 6.01(g);

(xx) Indebtedness, Disqualified Stock and Preferred Stock of the U.S. Borrower
or any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference which, when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause (xx) and
then outstanding (together with any Refinancing Indebtedness in respect of any
such Indebtedness, Disqualified Stock or Preferred Stock which is then
outstanding in reliance on clause (xv) above), does not at any one time
outstanding exceed the sum of (A) the greater of (I) $250.0 million and
(II) 2.5% of Total Assets (it being understood that any Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause (xx)
shall for purposes of this clause (xx) cease to be deemed incurred or
outstanding under this clause (xx) but shall be deemed incurred pursuant to
Section 6.01(a) from and after the first date on which the U.S. Borrower or such
Restricted Subsidiary, as applicable, could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock pursuant to Section 6.01(a) without
reliance on this clause (xx)(A)), plus (B) 100% of the net cash proceeds
received by the U.S. Borrower since after the Closing Date from the issue or
sale of Equity Interests of the U.S. Borrower or cash contributed to the capital
of the U.S. Borrower (in each case, other than (i) proceeds of Disqualified
Stock or sales of Equity Interests to the U.S. Borrower or any of its Restricted
Subsidiaries and (ii) any equity contribution

 

134



--------------------------------------------------------------------------------

received by the U.S. Borrower pursuant to Section 7.03) as determined in
accordance with clause (a)(ii) of the definition of “Applicable Amount” to the
extent such net cash proceeds or cash has not been applied to make Restricted
Payments or to make Permitted Investments (other than Permitted Investments of
the type specified in clause (a) and (c) of the definition thereof) (such
amount, the “Designated Equity Amount”), plus (C) the excess of (I) $250.0
million over (II) the amount of Indebtedness outstanding in reliance on clause
(xxii) at the time any Indebtedness is incurred in reliance on this subclause
(C); provided that any incurrence of Indebtedness or issuance of Disqualified
Stock or Preferred Stock by any Restricted Subsidiary that is not a Subsidiary
Guarantor pursuant to this clause (xx) shall be subject to the limitations set
forth in Section 6.01(g);

(xxi) Attributable Debt incurred by the U.S. Borrower or any Restricted
Subsidiary pursuant to Sale and Lease-Back Transactions of property (real or
personal), equipment or other fixed or capital assets owned by the U.S. Borrower
or any Restricted Subsidiary as of the Closing Date or acquired by the U.S.
Borrower or any Restricted Subsidiary after the Closing Date in exchange for, or
with the proceeds of the sale of, such assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date; provided that the aggregate amount
of Attributable Debt incurred under this clause (xxi) does not exceed the
greater of (x) $150.0 million and (y) 1.5% of Total Assets;

(xxii) Indebtedness, Disqualified Stock and Preferred Stock of the U.S. Borrower
or any Restricted Subsidiary (A) assumed in connection with any Investment
permitted by clause (c) of the definition of “Permitted Investments” or in
connection with the acquisition of minority investments held by Persons other
than the U.S. Borrower or a Wholly-Owned Subsidiary in any non-Wholly-Owned
Subsidiary or (B) incurred to finance any Investment permitted by clause (c) of
the definition of “Permitted Investments” or in connection with the acquisition
of minority investments held by Persons other than the U.S. Borrower or a
Wholly-Owned Subsidiary in any non-Wholly-Owned Subsidiary, in each case, that
is secured only by the assets or business acquired in the applicable Permitted
Investment (including any acquired Equity Interests) and so long as both
immediately prior and after giving effect thereto no Event of Default shall
exist or result therefrom; provided that the aggregate principal amount or
liquidation preference of such Indebtedness (when aggregated with any
outstanding Refinancing Indebtedness in respect thereof) at any one time
outstanding under this clause (xxii) does not exceed the excess of (x) the
greater of (A) $250.0 million and (B) 2.5% of Total Assets over (y) the
aggregate amount of Indebtedness outstanding in reliance on this clause
(xxii) at the time of any incurrence of Indebtedness in reliance on this clause
(xxii); provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to subclause (B) of this clause (xxii) shall be
subject to the limitations set forth in Section 6.01(g);

(xxiii) Indebtedness, Disqualified Stock and Preferred Stock of the U.S.
Borrower issued to former, future and current employees, officers, managers,
directors or consultants, (or their respective estates, Controlled Investment
Affiliates or Immediate Family Members) of the U.S. Borrower, any of its
Subsidiaries or any direct or indirect parent company of the U.S. Borrower in
each case to finance the purchase or redemption of Equity Interests of the U.S.
Borrower or any direct or indirect parent company of the U.S. Borrower permitted
by Section 6.04(iii);

(xxiv) Indebtedness incurred by any Foreign Subsidiary of ARAMARK (BVI) Limited
(or any successor thereto) related to the U.S. Borrower’s Chilean operations,
including, without limitation, Central de Restaurantes ARAMARK Ltda. not to
exceed $25.0 million at any one time outstanding; provided that, except in the
case of any Indebtedness under any working capital

 

135



--------------------------------------------------------------------------------

facility or otherwise incurred in the ordinary course of business to finance the
operations of such Subsidiary, any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock pursuant to this clause (xxiv) shall be
subject to the limitations set forth in Section 6.01(g); and

(xxv) Indebtedness of the Loan Parties in respect of Permitted Refinancing Notes
(A) issued for cash consideration to the extent that the Net Cash Proceeds
therefrom are applied to permanently repay Term Loans in accordance with
Section 2.09, (B) issued in exchange for all or any portion of the Term Loans
under any Term Loan Facility (and with a principal amount not to exceed the
principal amount of Term Loans received by the U.S. Borrower in exchange
therefor) pursuant to an exchange offer by the U.S. Borrower conducted pursuant
to exchange procedures satisfactory to the Agent and the U.S. Borrower
(including, without limitation, with respect to compliance with United States
Federal and State securities laws) for all or any portion of the Term Loans
outstanding under any Term Loan Facility (or, in the case of an exchange offer
of Permitted Refinancing Notes that have not been registered under the
Securities Act, for all or any portion of such Term Loans that are held by
Lenders that are “qualified institutional buyers” (as defined in Rule 144A
promulgated pursuant to the Securities Act)), it being understood and agreed
that no Lender shall be required to participate in any such exchange offer;
provided that any Term Loans acquired by the U.S. Borrower in connection with
any such offer shall be deemed to have been repaid immediately upon the
acquisition thereof by the U.S. Borrower and (C) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (A) or
(B) above; provided that (x) the principal amount of any such Indebtedness is
not increased above the principal amount thereof outstanding immediately prior
to such refinancing, refunding, renewal or extension (except for any original
issue discount thereon, accrued and unpaid interest and the amount of fees,
expenses and premium in connection with such refinancing) and (y) such
refinancing, refunding, renewal or extension meets the requirements set forth in
the definition of Permitted Refinancing Notes.

(c) For purposes of determining compliance with this Section 6.01, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) at any time meets the criteria of more than one of the
categories described in subclauses (i) through (xxv) of clause (b) of this
Section 6.01 or is entitled to be incurred pursuant to clause (a) of this
Section 6.01, the U.S. Borrower, in its sole discretion, shall classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) and shall only be
required to include the amount and type of such Indebtedness, Disqualified Stock
or Preferred Stock in one or more of the above clauses at such time; provided
that (x) all Indebtedness outstanding under the Loan Documents shall at all
times be deemed to have been incurred in reliance on the exception in
subclause (ii) of Section 6.01(b), (y) all Indebtedness outstanding under any
Receivables Facility shall at all times be deemed to have been incurred in
reliance on the exception in subclause (i) of Section 6.01(b) and
(z) Indebtedness in respect of any Business Securitization Facility shall at all
times be deemed to have been incurred in reliance on the exception in subclause
(iv) of Section 6.01(b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness, Disqualified Stock or Preferred
Stock shall not be deemed to be an incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 6.01.

(e) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that, if such Indebtedness is incurred
to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement,

 

136



--------------------------------------------------------------------------------

refunding, refinancing, renewal or defeasance would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased.

(f) The principal amount of any Indebtedness incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness, if incurred in a
different currency from the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

(g) Notwithstanding anything to the contrary contained in this clause (a) or
(b) of this Section 6.01, no Restricted Subsidiary of the U.S. Borrower that is
not a Subsidiary Guarantor shall incur any Indebtedness or issue any
Disqualified Stock or Preferred Stock in reliance on Section 6.01(a) or under
clauses (xvi), (xix) (except in the case of such clause (xix), Indebtedness
under any working capital facility or otherwise incurred in the ordinary course
of business to finance the operations of such Restricted Subsidiary), (xx),
(xxii) and (xxiv) (the foregoing provisions (except to the extent specifically
excluded) being referred to collectively as the “Limited Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock and
Preferred Stock, when aggregated with the amount of all other Indebtedness,
Disqualified Stock and Preferred Stock outstanding under the Limited Guarantor
Debt Exceptions (together with any Refinancing Indebtedness in respect thereof)
would exceed $500.0 million; provided, that in no event shall any Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary that is not a
Subsidiary Guarantor (i) existing at the time it became a Restricted Subsidiary
or (ii) assumed in connection with any acquisition, merger or acquisition of
minority interests of a non-Wholly-Owned Subsidiary (and in the case of
subclauses (i) and (ii), not created in contemplation of such Person becoming a
Restricted Subsidiary or such acquisition, merger or acquisition of minority
interests) be deemed to be Indebtedness outstanding under the Limited Guarantor
Debt Exceptions for purposes of this clause (g).

SECTION 6.02 Limitation on Liens. Holdings and the U.S. Borrower will not, and
the U.S. Borrower will not permit any of the Subsidiary Guarantors to, directly
or indirectly, create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) on any asset or property of Holdings, the U.S. Borrower or any
Restricted Subsidiary now owned or hereafter acquired, or any income or profits
therefrom, or assign or convey any right to receive income therefrom.

SECTION 6.03 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The U.S. Borrower shall not consolidate or merge with or into or wind up
into (whether or not the U.S. Borrower is the surviving entity), or sell,
assign, transfer, lease, convey or otherwise dispose of properties and assets
constituting all or substantially all of the properties or assets of the U.S.
Borrower and the Restricted Subsidiaries on a consolidated basis, in one or more
related transactions, to any Person unless:

(i) the U.S. Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the U.S. Borrower) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, limited partnership or limited liability
company organized or existing under the laws of the United States of America,
any state thereof, the District of Columbia, or any territory thereof (the U.S.
Borrower or such Person, as the case may be, being herein called the “Successor
U.S. Borrower”);

 

137



--------------------------------------------------------------------------------

(ii) the Successor U.S. Borrower, if other than the U.S. Borrower, expressly
assumes all the obligations of the U.S. Borrower under this Agreement and the
other Loan Documents pursuant to supplements to the Loan Documents or other
documents or instruments in form reasonably satisfactory to the Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
either (A) the Successor U.S. Borrower would be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Interest Coverage Ratio test
set forth in Section 6.01(a) or (B) the Interest Coverage Ratio for the
Successor U.S. Borrower and the Restricted Subsidiaries on a consolidated basis
would be greater than such ratio for the U.S. Borrower and the Restricted
Subsidiaries immediately prior to such transaction;

(v) each Loan Guarantor, unless it is the other party to the transactions
described above and is not the Successor U.S. Borrower, shall have by supplement
to the Loan Documents confirmed that its guarantee of the Obligations shall
apply to such Successor U.S. Borrower’s obligations under the Loan Documents and
the Loans; and

(vi) the U.S. Borrower shall have delivered to the Agent an Officers’
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such supplements to the Loan Documents, if any, comply
with this Agreement and the other Loan Documents;

provided, that the U.S. Borrower shall promptly notify the Agent of any such
transaction and shall take all required actions either prior to or within 30
days following such transaction (or such longer period as to which the Agent may
consent) in order to preserve and protect the Liens on the Collateral securing
the Secured Obligations.

Upon compliance with the foregoing requirements, the Successor U.S. Borrower
shall succeed to, and be substituted for, the U.S. Borrower under this Agreement
and the other Loan Documents and, except in the case of a lease transaction, the
predecessor U.S. Borrower will be released from its obligations hereunder and
thereunder. Notwithstanding clauses (iii) and (iv) of paragraph (a) of this
Section 6.03, (i) any Restricted Subsidiary may consolidate with, merge into or
transfer all or part of its properties and assets to, the U.S. Borrower, and
(ii) the U.S. Borrower may merge with an Affiliate of the U.S. Borrower
incorporated solely for the purpose of reincorporating the U.S. Borrower in
another state of the United States of America so long as the amount of
Indebtedness of the U.S. Borrower and the Restricted Subsidiaries is not
increased thereby.

(b) Subject to Section 10.12, no Subsidiary Guarantor shall, and the U.S.
Borrower shall not permit any Subsidiary Guarantor to, consolidate or merge with
or into or wind up into (whether or not such Subsidiary Guarantor is the
surviving corporation), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets in one or more
related transactions to, any Person unless:

(i)(A) such Subsidiary Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Subsidiary Guarantor) or to

 

138



--------------------------------------------------------------------------------

which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership, limited partnership, limited
liability company or trust organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia, or any territory
thereof (such Subsidiary Guarantor or such Person, as the case may be, being
herein called the “Successor Person”), (B) the Successor Person, if other than
such Subsidiary Guarantor, expressly assumes all the obligations of such
Subsidiary Guarantor under such Subsidiary Guarantor’s Loan Guaranty and the
other Loan Documents, pursuant to a Joinder Agreement and supplements to the
Loan Documents or other documents or instruments in form reasonably satisfactory
to the Agent, (C) immediately after such transaction, no Event of Default
exists, and (D) the U.S. Borrower shall have delivered to the Agent an Officers’
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such Joinder Agreement and supplements, if any, comply
with this Agreement and the other Loan Documents; or

(ii) the transaction is made in compliance with Section 6.06 (other than clause
(e) thereof) or Section 6.07;

provided, that the U.S. Borrower shall notify the Agent of any transaction
referred to in subclause (i) above and shall take all required actions either
prior to or within 30 days following such transaction (or such longer period as
to which the Agent may consent) in order to preserve and protect the Liens on
the Collateral securing the Secured Obligations.

Upon compliance with the requirements of subclause (i) above, the Successor
Person shall succeed to, and be substituted for, such Subsidiary Guarantor under
such Subsidiary Guarantor’s Loan Guaranty and the other Loan Documents and,
except in the case of a lease transaction, such Subsidiary Guarantor will be
released from its obligations thereunder. Notwithstanding the foregoing, any
Subsidiary Guarantor may merge into or transfer all or part of its properties
and assets to another Subsidiary Guarantor or the U.S. Borrower.

(c) Holdings will not consolidate or merge with or into or wind up into (whether
or not Holdings is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, any Person unless (i) Holdings is
the surviving corporation or the Person formed by or surviving any such
consolidation or merger (if other than Holdings) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation, limited partnership or limited liability company
organized or existing under the laws of the United States of America, any state
thereof, the District of Columbia, or any territory thereof (Holdings or such
Person, as the case may be, being herein called the “Successor Holdings
Guarantor”), (ii) the Successor Holdings Guarantor, if other than Holdings,
expressly assumes all the obligations of Holdings under Holdings’ Loan Guaranty
and the other Loan Documents, pursuant to a Joinder Agreement or other
supplements or other documents or instruments in form reasonably satisfactory to
the Agent, (iii) immediately after such transaction, no Event of Default or
payment Default exists and (iv) the U.S. Borrower shall have delivered to the
Agent an Officers’ Certificate and an opinion of counsel, each stating that such
consolidation, merger or transfer and the Joinder Agreement and such supplements
or other documents or instruments, if any, comply with this Agreement; provided,
that the U.S. Borrower shall promptly notify the Agent of any such transaction
and, if applicable, shall take all required actions either prior to or within 30
days following the consummation of such transaction (or such longer period as to
which the Agent may consent) in order to preserve and protect the Liens on the
Collateral owned by Holdings securing the Secured Obligations.

Upon compliance with the foregoing requirements, the Successor Holdings
Guarantor will succeed to, and be substituted for, Holdings under Holdings’ Loan
Guaranty and the other Loan

 

139



--------------------------------------------------------------------------------

Documents and, except in the case of a lease transaction, the predecessor
Holdings will be released from its obligations thereunder. Notwithstanding the
foregoing, Holdings may merge into or transfer all or part of its properties and
assets to a Restricted Subsidiary or the U.S. Borrower, and Holdings may merge
with an Affiliate of the U.S. Borrower incorporated solely for the purpose of
reincorporating Holdings in another state of the United States of America so
long as the amount of Indebtedness of Holdings, the U.S. Borrower and the
Restricted Subsidiaries is not increased thereby.

(d) No Foreign Borrower shall consolidate, amalgamate or merge with or into or
wind up into (whether or not such Foreign Borrower is the surviving entity), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless (A) a Borrower or a Subsidiary Guarantor
shall expressly assume all the Obligations of such Foreign Borrower under this
Agreement and the other Loan Documents pursuant to supplements to the Loan
Documents or other documents or instruments in form reasonably satisfactory to
the Agent, (B) all such Obligations (other than contingent obligations for
unasserted claims) of such Foreign Borrower shall have been repaid and no
Letters of Credit issued for the account of such Foreign Borrower shall be
outstanding or (C) the following conditions shall be satisfied:

(i) such Foreign Borrower is the surviving corporation or the Person formed by
or surviving any such consolidation, amalgamation or merger (if other than such
Foreign Borrower) or to which such sale, assignment, transfer, lease, conveyance
or other disposition shall have been made is a corporation, limited partnership
or other limited liability company organized or existing under the laws of the
United States, the jurisdiction in which such Foreign Borrower is organized or
incorporated, as the case may be (such Foreign Borrower or such Person, as the
case may be, being herein called a “Successor Foreign Borrower”);

(ii) the Successor Foreign Borrower, if other than such Foreign Borrower,
expressly assumes all the obligations of such Foreign Borrower under this
Agreement pursuant to a supplement to this Agreement in form reasonably
satisfactory to the Agent;

(iii) immediately after such transaction, no Event of Default exists;

(iv) the U.S. Borrower and each Loan Guarantor shall have by supplement to the
Loan Documents confirmed that its guarantee of the Obligations shall apply to
such Successor Foreign Borrower’s obligations under this Agreement; and

(v) the U.S. Borrower shall have delivered to the Agent an Officers’ Certificate
and an opinion of counsel, each stating that such consolidation, amalgamation,
merger or transfer and such supplements to the Loan Documents, if any, comply
with this Agreement and the other Loan Documents.

Upon compliance with the foregoing requirements, the Successor Foreign Borrower
shall succeed to, and be substituted for, the applicable Foreign Borrower under
this Agreement and, except in the case of a lease transaction, the applicable
predecessor Foreign Borrower will be released from its obligations hereunder and
thereunder. Notwithstanding the foregoing, any Foreign Borrower may transfer all
or part of its properties and assets (other than through a merger or
consolidation) to any Foreign Borrower, the U.S. Borrower or a Subsidiary
Guarantor in compliance with Section 6.06 and Section 6.07.

(e) Notwithstanding the foregoing, the Merger shall be permitted without
compliance with this Section 6.03.

 

140



--------------------------------------------------------------------------------

(f) For purposes of this Section 6.03, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the U.S. Borrower or Holdings, as
applicable, which properties and assets, if held by the U.S. Borrower or
Holdings, as applicable, instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the U.S. Borrower and its
Restricted Subsidiaries on a consolidated basis or Holdings and its Subsidiaries
on a consolidated basis, as applicable (excluding from such determination any
Person that is not a Restricted Subsidiary of the U.S. Borrower), shall be
deemed to be the transfer of all or substantially all of the properties and
assets of the U.S. Borrower or Holdings, as applicable, on a consolidated basis.
However, transfers of assets between or among the U.S. Borrower and the
Restricted Subsidiaries in compliance with Section 6.06 and Section 6.07 shall
not be subject to this Section 6.03(f).

SECTION 6.04 Limitation on Restricted Payments. The U.S. Borrower shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly
(x) declare or pay any dividend or make any distribution on account of the U.S.
Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger, amalgamation or
consolidation, other than (A) dividends or distributions by the U.S. Borrower
payable in Equity Interests (other than Disqualified Stock) of the U.S. Borrower
or (B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the U.S. Borrower or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities, (y) purchase, redeem, defease
or otherwise acquire or retire for value any Equity Interests of the U.S.
Borrower or any direct or indirect parent of the U.S. Borrower, including in
connection with any merger or consolidation, or (z) make any principal payment
on, or redeem, repurchase, defease or otherwise acquire or retire for value in
each case, prior to any scheduled repayment, sinking fund payment or maturity,
any Specified Indebtedness (other than the purchase, repurchase or other
acquisition of Specified Indebtedness purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition) (all
such payments and other actions set forth in clauses (x) through (z) above being
collectively referred to as “Restricted Payments”), other than:

(i) Restricted Payments in an amount not to exceed the Applicable Amount;
provided that at the time any such Restricted Payment is made and after giving
pro forma effect to such Restricted Payment (x) no Default has occurred and is
continuing and (y) the U.S. Borrower would be permitted to incur at least $1.00
of Indebtedness pursuant to Section 6.01(a);

(ii) the defeasance, redemption, repurchase or other acquisition or retirement
of Specified Indebtedness of the U.S. Borrower or a Subsidiary Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
Refinancing Indebtedness of such Person that is incurred in compliance with
Section 6.01(b)(xv);

(iii) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests in any direct or
indirect parent companies of the U.S. Borrower held by any future, present or
former employee, director, manager or consultant (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members) of the U.S.
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies or any other entity in which the U.S. Borrower or a Restricted
Subsidiary has an Investment and that is designated in good faith as an
“affiliate by the Board of Directors of the U.S. Borrower (or the compensation
committee thereof), in each case pursuant to any stockholders’ agreement, any
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement; provided that the aggregate Restricted
Payments made under this clause (iii) do not exceed $40.0 million in the first
fiscal year following the Closing Date (which amount shall be

 

141



--------------------------------------------------------------------------------

increased by $5.0 million each fiscal year thereafter and, if applicable, shall
increase to $60.0 million subsequent to the consummation of an underwritten
public Equity Offering by the U.S. Borrower or any direct or indirect parent
entity of the U.S. Borrower) (with unused amounts in any fiscal year being
carried over to succeeding fiscal years subject to a maximum (without giving
effect to the following proviso) of $60.0 million in any fiscal year (which
amount shall be increased to $100.0 million subsequent to the consummation of an
underwritten public Equity Offering of any direct or indirect parent entity of
the U.S. Borrower); provided, further, that such amount in any fiscal year may
be increased by an amount not to exceed the (A) cash proceeds of key man life
insurance policies received by the U.S. Borrower and the Restricted Subsidiaries
after the Closing Date, plus (B) the cash proceeds from the sale of Equity
Interests (other than Disqualified Stock) of the U.S. Borrower and, to the
extent contributed to the U.S. Borrower, Equity Interest of any of the U.S.
Borrower’s direct or indirect parent companies, in each case to members of
management, directors, managers or consultants (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members), of the U.S.
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments in reliance on clause (i) of this Section 6.04 or
the making of Investments in reliance on clause (q) of the definition of
Permitted Investments, less (C) the amount of any Restricted Payments previously
made pursuant to clauses (A) and (B) of this clause (iii); and provided,
further, that cancellation of Indebtedness owing to the U.S. Borrower or any
Restricted Subsidiary from members of management, directors, managers or
consultants (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members), of the U.S. Borrower, any of its direct or indirect
parent companies or any Restricted Subsidiary in connection with a repurchase of
Equity Interests of any of the U.S. Borrower’s direct or indirect parent
companies shall not be deemed to constitute a Restricted Payment for purposes of
this Section 6.04 or any other provision of this Agreement;

(iv) Restricted Payments that are made with Excluded Contributions;

(v) the declaration and payment of dividends by the U.S. Borrower to, or the
making of loans to, its direct or indirect parent company in amounts required
for the U.S. Borrower’s direct or indirect parent companies to pay, in each case
without duplication, (A) franchise taxes and other fees, taxes and expenses
required to maintain their corporate existence, (B) for any period in which the
U.S. Borrower is a member of a group filing consolidated, combined or unitary
income tax returns for which it is not the common parent, foreign, federal,
state and local income taxes, to the extent such income taxes are attributable
to the income of the U.S. Borrower and its Restricted Subsidiaries and, to the
extent of the amount actually received from its Unrestricted Subsidiaries,
income taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the U.S. Borrower and its Restricted
Subsidiaries would be required to pay in respect of foreign, federal, state and
local income taxes for such fiscal year were the U.S. Borrower, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent described above)
to pay such taxes as a stand alone group less any such taxes payable directly by
the U.S. Borrower or its Restricted Subsidiaries; (C) customary salary, bonus
and other benefits payable to officers and employees of any direct or indirect
parent company of the U.S. Borrower to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the U.S.
Borrower and the Restricted Subsidiaries, (D) general corporate overhead
expenses of any direct or indirect parent company of the U.S. Borrower to the
extent such expenses are attributable to the ownership or operation of the U.S.
Borrower and its Restricted Subsidiaries, and (E) reasonable fees and expenses
incurred in connection with any unsuccessful debt or equity offering by such
direct or indirect parent company of the U.S. Borrower;

 

142



--------------------------------------------------------------------------------

(vi) any Restricted Payments made as part of the Transactions and the fees and
expenses related thereto to the extent the aggregate amount thereof is disclosed
as an expense in connection with the Transactions pursuant to the Information
Memorandum;

(vii) distributions or payments of Receivables Fees and Business Securitization
Fees;

(viii) the redemption, repurchase, retirement or other acquisition of any Equity
Interests of the U.S. Borrower or any Equity Interests of any direct or indirect
parent company of the U.S. Borrower, in exchange for, or out of the proceeds of
the substantially concurrent sale (other than to a Restricted Subsidiary) of,
Equity Interests of the U.S. Borrower (other than any Disqualified Stock) or, to
the extent the proceeds thereof have actually been contributed to the U.S.
Borrower, Equity Interests of any direct or indirect parent company of the U.S.
Borrower (“Refunding Capital Stock”);

(ix) the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(x) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(xi) Restricted Payments made pursuant to agreements set forth on Schedule 6.04;

(xii) other Restricted Payments in an amount which, when taken together with all
other Restricted Payments made pursuant to this clause (xii) and all Investments
outstanding in reliance on clause (u) of the definition of “Permitted
Investments,” does not exceed the greater of (x) $200.0 million and (y) 2.0% of
Total Assets;

(xiii) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of Equity Interest of, or Indebtedness issued to the U.S. Borrower or
a Restricted Subsidiary by, any Unrestricted Subsidiary (other than Unrestricted
Subsidiaries, the primary assets of which are cash and/or Cash Equivalents);

(xiv) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the U.S Borrower or any Restricted Subsidiary issued in
accordance with Section 6.01 to the extent such dividends are included in the
definition of “Interest Charges”;

(xv) the declaration and payment of dividends (A) to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the U.S. Borrower after the Closing Date, (B) to a direct or indirect parent
company of the U.S. Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of such parent company issued after the
Closing Date, or (C) on Refunding Capital Stock that is Preferred Stock
(provided that the amount of dividends paid pursuant to subclause (B) shall not
exceed the aggregate amount of cash actually contributed to the U.S. Borrower
from the sale of such Preferred Stock); provided that (x) all such dividends are
included in “Interest Charges” and (y) in the case of each of (A), (B) and
(C) of this clause (xv), that for the most recently ended four full fiscal
quarters financial statements have been delivered pursuant to Section 5.01,
after giving effect to such issuance or declaration on a pro forma basis, the
U.S. Borrower and the Restricted Subsidiaries on a consolidated basis would have
had an Interest Coverage Ratio of at least 2.00 to 1.00;

 

143



--------------------------------------------------------------------------------

(xvi) the declaration and payment of dividends on the U.S. Borrower’s common
stock following the first public offering of the U.S. Borrower’s common stock or
the common stock of any of its direct or indirect parent companies after the
Closing Date, of up to 6% per annum of the net proceeds received by or
contributed to the U.S. Borrower in or from any such public offering, other than
public offerings with respect to the U.S. Borrower’s common stock registered on
Form S-4 or Form S-8 and other than any public sale constituting an Excluded
Contribution;

(xvii) payments made or expected to be made by the U.S. Borrower or any
Restricted Subsidiary in respect of withholding or similar Taxes payable by any
future, present or former employee, director, manager or consultant (or their
respective estates, Controlled Investment Affiliates or Immediate Family
Members) and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options; and

(xviii) Restricted Payments in an amount equal to any reduction in taxes
actually realized by the U.S. Borrower and its Restricted Subsidiaries in the
form of refunds or credits or from deductions when applied to offset income or
gain as a direct result of (i) transaction fees and expenses, (ii) commitment
and other financing fees or (iii) severance, change in control and other
compensation expense incurred in connection with the exercise, repurchase,
rollover or payout of stock options or bonuses, in each case in connection with
the Transactions;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (i), (xii) and (xvi) of this
Section 6.04, no Default shall have occurred and be continuing or would occur as
a consequence thereof.

SECTION 6.05 Limitations on Transactions with Affiliates.

(a) The U.S. Borrower shall not, and shall not permit any Restricted Subsidiary
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the U.S.
Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate
payments or consideration in excess of $20.0 million, unless (i) such Affiliate
Transaction is on terms that are not materially less favorable to the U.S.
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the U.S. Borrower or such Restricted
Subsidiary with an unrelated Person and (ii) the U.S. Borrower delivers to the
Agent with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate payments or consideration in excess of $50.0
million, a Board Resolution adopted by the majority of the members of the Board
of Directors of the U.S. Borrower approving such Affiliate Transaction and set
forth in an Officers’ Certificate certifying that such Affiliate Transaction
complies with clause (i) above.

(b) The limitations set forth in paragraph (a) of this Section 6.05 shall not
apply to:

(i) transactions between or among the U.S. Borrower or any of the Restricted
Subsidiaries;

(ii) Restricted Payments that are permitted by the provisions of Section 6.04
and Permitted Investments;

 

144



--------------------------------------------------------------------------------

(iii) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, managers, employees or consultants
of the U.S. Borrower, any of its direct or indirect parent companies or any
Restricted Subsidiary;

(iv) payments by the U.S. Borrower or any Restricted Subsidiary to any of the
Sponsors for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by a
majority of the members of the Board of Directors of the U.S. Borrower in good
faith;

(v) transactions in which the U.S. Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to the U.S. Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (i) of paragraph (a) of this Section 6.05;

(vi)(A) payments and Indebtedness, Disqualified Stock and Preferred Stock (and
cancellations of any thereof) of the U.S. Borrower and its Restricted
Subsidiaries to any future, present or former employee, director, manager or
consultant (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members) of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the U.S.
Borrower or a Restricted Subsidiary has an Investment and that is designated in
good faith as an “affiliate” by the Board of Directors of the U.S. Borrower (or
the compensation committee thereof), in each case pursuant to any stockholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit, plan or agreement; and (B) any employment agreements, stock
option plans and other compensatory arrangements (including, without limitation,
the U.S. Borrower’s 2001 and 2005 Stock Unit Retirement Plans (and any successor
plans thereto) and any supplemental executive retirement benefit plans or
arrangements) with any such employees, directors, managers or consultants (or
their respective estates, Controlled Investment Affiliates or Immediate Family
Members) that are, in each case, approved by the U.S. Borrower in good faith;

(vii) any agreement, instrument or arrangement as in effect as of the Closing
Date and, to the extent entered into following September 29, 2006 and involving
aggregate consideration in excess of $20.0 million, set forth on Schedule 6.05,
or any amendment thereto (so long as any such amendment is not disadvantageous
to the Lenders when taken as a whole in any material respect as compared to the
applicable agreement as in effect on the Closing Date as reasonably determined
in good faith by the U.S. Borrower);

(viii) the existence of, or the performance by the U.S. Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement or its equivalent (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Closing
Date, and any similar agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the U.S. Borrower or any
Restricted Subsidiary of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (viii) to the extent that the terms
of any such existing agreement together with all amendments thereto, taken as a
whole, or new agreement do not require payments by the U.S. Borrower or any
Restricted Subsidiary that are materially in excess of those required pursuant
to the terms of the original agreement in effect on the Closing Date as
reasonably determined in good faith by the U.S. Borrower;

 

145



--------------------------------------------------------------------------------

(ix) the Transactions and the payment of all fees and expenses related to the
Transactions in the amounts disclosed in the Information Memorandum;

(x) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the U.S.
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the U.S. Borrower, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;

(xi) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of Holdings to any Permitted Holder or to any former, current or future
director, manager, officer, employee or consultant (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members) of the U.S.
Borrower, any of its Subsidiaries or any direct or indirect parent company
thereof;

(xii)(x) sales of accounts receivable, payment intangibles and related assets or
participations therein, in connection with any Receivables Facility and Standard
Receivables Facility Undertakings and (y) sales of assets, or participations
therein, in connection with any Business Securitization Facility and Standard
Securitization Undertakings;

(xiii) investments by the Sponsors in securities of the U.S. Borrower or any of
its Restricted Subsidiaries so long as (A) the investment is being offered
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities; and

(xiv) payments to or from, and transactions with, any joint venture in the
ordinary course of business.

SECTION 6.06 Dispositions. The U.S. Borrower shall not and shall not permit any
Restricted Subsidiary to make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the U.S.
Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale and immaterial assets in the
ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the U.S. Borrower or to a Restricted Subsidiary
(including through the dissolution of any Restricted Subsidiary); provided that
if the transferor of such property is a Subsidiary Guarantor or the U.S.
Borrower and only to the extent that such property does not constitute cash or
marketable securities (i) the transferee thereof must either be the U.S.
Borrower or a Subsidiary Guarantor or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 6.07;

 

146



--------------------------------------------------------------------------------

(e) Dispositions permitted by Sections 6.03 and 6.04 and Liens permitted by
Section 6.02;

(f) Dispositions of Cash Equivalents;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof or Dispositions of accounts receivable, payment intangibles
and related assets in connection with any Receivables Facility permitted under
Section 6.01(b)(i);

(h) leases, subleases, assignments, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of Holdings, the U.S. Borrower and the Restricted Subsidiaries;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property (other than any disposition of assets in connection
with a securitization transaction) not otherwise permitted under this
Section 6.06; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition and (ii) with respect to any Disposition pursuant to this clause (j)
with an aggregate fair market value in excess of $50.0 million, the U.S.
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.02); provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the most recent consolidated
balance sheet of the U.S. Borrower provided hereunder or in the footnotes
thereto) of the U.S. Borrower or such Restricted Subsidiary, other than with
respect to Indebtedness that is not secured by the assets disposed of, that are
assumed by the transferee with respect to the applicable Disposition and for
which the U.S. Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors, (B) any securities received by the
U.S. Borrower or such Restricted Subsidiary from such transferee that are
converted by the U.S. Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Disposition and (C) any Designated Noncash Consideration received by
the U.S. Borrower or such Restricted Subsidiary in respect of such Disposition
having an aggregate fair market value, taken together with all other Designated
Noncash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of (x) $300.0 million and (y) 3% of
Total Assets of the U.S. Borrower at the time of the receipt of such Designated
Noncash Consideration, with the fair market value of each item of Designated
Noncash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall in each case of clauses (A),
(B) and (C) be deemed to be cash;

(k) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(l) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in a Permitted Business;

(m) the unwinding of any Hedging Obligations;

 

147



--------------------------------------------------------------------------------

(n) Dispositions in connection with Sale and Lease-Back Transactions permitted
by Section 6.01(b)(xxi);

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(p) any Disposition to the extent not involving property (when taken together
with any related Disposition or series of Dispositions) with a fair market value
in excess of $10.0 million; and

(q) Dispositions of assets, or participations therein, in connection with any
Business Securitization Facility;

provided that any Disposition or series of related Dispositions of any property
pursuant to this Section 6.06 with a fair market value in excess of $50.0
million (except for Dispositions from a Restricted Subsidiary to a Loan Party or
from a Restricted Subsidiary that is not a Loan Party to another Restricted
Subsidiary that is not a Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 6.06 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.

SECTION 6.07 Limitation on Investments and Designation of Unrestricted
Subsidiaries.

(a) The U.S. Borrower shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly, make any Investment other than Permitted
Investments.

(b) The U.S. Borrower shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the penultimate paragraph of the
definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the U.S. Borrower and the Restricted Subsidiaries (except to the extent
repaid) in the subsidiary so designated shall be deemed to be Investments in an
amount determined as set forth in the last sentence of the definition of
“Investment.” Such designation shall be permitted only if an Investment by the
U.S. Borrower and its Restricted Subsidiaries pursuant to the definition of
Permitted Investments and if such Subsidiary otherwise meets the definition of
an “Unrestricted Subsidiary.”

SECTION 6.08 Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The U.S. Borrower shall not, and shall not permit any Restricted Subsidiary
that is not a Subsidiary Guarantor to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(i)(A) pay dividends or make any other distributions to the U.S. Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or (B) pay any Indebtedness
owed to the U.S. Borrower or any Restricted Subsidiary;

 

148



--------------------------------------------------------------------------------

(ii) make loans or advances to the U.S. Borrower or any Restricted Subsidiary;
or

(iii) sell, lease or transfer any of its properties or assets to the U.S.
Borrower or any Restricted Subsidiary.

(b) The limitations set forth in clause (a) of this Section 6.08 shall not apply
(in each case) to such encumbrances or restrictions existing under or by reason
of:

(i) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Loan Documents and the related documentation
(including Collateral Documents) and Hedging Obligations and the 2012 Notes;

(ii) the Senior Note Documents and the Senior Notes and the subsidiary
guarantees of the Senior Notes issued thereunder;

(iii) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature described in clause (iii) of paragraph (a) of this Section 6.08 on the
property so acquired;

(iv) applicable law or any applicable rule, regulation or order;

(v) any agreement or other instrument of a Person acquired by the U.S. Borrower
or any Restricted Subsidiary in existence at the time of such acquisition (but
not created in connection therewith or in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired;

(vi) contracts for the sale of assets, including customary restrictions with
respect to a Restricted Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary;

(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 6.01 and 6.02 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(ix) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred after the Closing Date pursuant to
Section 6.01;

(x) customary provisions in joint venture agreements and other similar
agreements;

(xi) customary provisions contained in leases and other agreements entered into
in the ordinary course of business;

(xii) restrictions created in connection with any Receivables Facility; provided
that, in the case of Receivables Facilities established after the Closing Date,
such restrictions are necessary or advisable, in the good faith determination of
the U.S. Borrower, to effect such Receivables Facility;

 

149



--------------------------------------------------------------------------------

(xiii) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase or other agreement to which the U.S.
Borrower or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the U.S. Borrower or such
Restricted Subsidiary that are the subject of such agreement, the payment rights
arising thereunder or the proceeds thereof and does not extend to any other
asset or property of the U.S. Borrower or such Restricted Subsidiary or the
assets or property of any other Restricted Subsidiary; and

(xiv) encumbrances or restrictions contained in Indebtedness permitted to be
incurred pursuant to Section 6.01(b)(xxii)(B) that apply only to the Person or
assets acquired with the proceeds of such Indebtedness;

(xv) restrictions on a Business Securitization Subsidiary created in connection
with any Business Securitization Facility; provided that such restrictions apply
only to such Business Securitization Subsidiary and are otherwise necessary or
advisable, in the good faith determination of the U.S. Borrower, to effect the
transactions contemplated under such Business Securitization Facility; and

(xvi) any encumbrances or restrictions of the type referred to in clauses (i),
(ii) and (iii) of paragraph (a) of this Section 6.08 imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xv) of this paragraph (b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
U.S. Borrower, not materially more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; provided, further, that, with respect to contracts, instruments or
obligations existing on the Closing Date, any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive with respect to such
encumbrances and other restrictions than those contained in such contracts,
instruments or obligations as in effect on the Closing Date.

SECTION 6.09 Amendments to Specified Indebtedness. Without the consent of the
Required Lenders, the U.S. Borrower will not amend, modify or alter the
documentation governing any Specified Indebtedness in any way to:

(a) increase the rate of or change the time for payment of interest on any
Specified Indebtedness;

(b) advance the final maturity date of or shorten the Weighted Average Life to
Maturity of any Specified Indebtedness; or

(c) alter the redemption provisions or the price or terms at which the U.S.
Borrower is required to offer to purchase any Specified Indebtedness in any
manner adverse to the Lenders.

 

150



--------------------------------------------------------------------------------

SECTION 6.10 Maximum Consolidated Secured Debt Ratio. For so long as the
Revolving Commitment is outstanding, the U.S. Borrower shall maintain a
Consolidated Secured Debt Ratio, as determined as of the last day of each fiscal
quarter set forth below, of not more than the maximum ratio set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ending

  Maximum Secured
Debt Ratio

March 31, 2007

  5.875 to 1

June 30, 2007

  5.875 to 1

September 30, 2007

  5.875 to 1

December 31, 2007

  5.875 to 1

March 31, 2008

  5.875 to 1

June 30, 2008

  5.75 to 1

September 30, 2008

  5.75 to 1

December 31, 2008

  5.50 to 1

March 31, 2009

  5.50 to 1

June 30, 2009

  5.25 to 1

September 30, 2009

  5.25 to 1

December 31, 2009

  5.25 to 1

March 31, 2010

  5.25 to 1

June 30, 2010

  5.00 to 1

September 30, 2010

  5.00 to 1

December 31, 2010

  5.00 to 1

March 31, 2011

  5.00 to 1

June 30, 2011

  4.75 to 1

September 30, 2011

  4.75 to 1

December 31, 2011

  4.75 to 1

March 31, 2012

  4.75 to 1

June 30, 2012

  4.50 to 1

September 30, 2012

  4.50 to 1

December 31, 2012

  4.50 to 1

March 31, 2013

  4.50 to 1

June 30, 2013

  4.25 to 1

September 30, 2013

  4.25 to 1

December 31, 2013

  4.25 to 1

SECTION 6.11 Capital Expenditures.

(a) For so long as the Revolving Commitment is outstanding, the U.S. Borrower
will not make and will not permit any Restricted Subsidiary to make any Capital
Expenditure except for Capital Expenditures not exceeding, in the aggregate for
the U.S. Borrower and the Restricted Subsidiaries during each fiscal year set
forth below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount      (in millions)

2007

   $ 475.0

2008

   $ 490.0

2009

   $ 505.0

2010

   $ 520.0

2011

   $ 535.0

 

151



--------------------------------------------------------------------------------

Fiscal Year

   Amount      (in millions)

2012

   $ 550.0

2013

   $ 565.0

2014

   $ 580.0

; provided that for each Permitted Investment consummated in any fiscal year
pursuant to clause (c) of the definition of “Permitted Investments,” the maximum
amounts set forth above for such fiscal year and for every fiscal year
thereafter shall be increased by an amount equal to 3.0% of the total revenues
of the Acquired Entity or Business for such Permitted Investment for the last
four full fiscal quarters preceding the date of consummation of such Permitted
Investment as determined in financial statements for the Acquired Entity or
Business prepared in accordance with the standards set forth in Section 5.01.

(b) Notwithstanding anything to the contrary contained in clause (a) above,
(i) to the extent that the aggregate amount of Capital Expenditures made by the
U.S. Borrower and the Restricted Subsidiaries in any fiscal year pursuant to
Section 6.11(a) is less than the maximum amount of Capital Expenditures
permitted by Section 6.11(a) with respect to such fiscal year (the “Permitted
Capital Expenditure Amount”), the amount of such difference (the “Rollover
Amount”) may be carried forward and used to make Capital Expenditures in the
following succeeding fiscal year (with the amount of Capital Expenditures made
in such succeeding fiscal year being applied first to the Rollover Amount),
(ii) if Capital Expenditures made by the U.S. Borrower and the Restricted
Subsidiaries during any fiscal year exceed the sum of (x) the Permitted Capital
Expenditure Amount for such fiscal year plus (y) the Rollover Amount available
in such fiscal year, if any, an amount equal to 50% of the Permitted Capital
Expenditure Amount for the next succeeding fiscal year (each such amount, a
“carry-back amount”) may be carried back to the immediately prior fiscal year
and utilized to make such Capital Expenditures in such prior fiscal year (it
being understood and agreed that (a) no carry-back amount may be carried back
beyond the fiscal year immediately prior to the fiscal year of such Permitted
Capital Expenditure Amount and (b) the portion of the carry-back amount actually
utilized in any fiscal year shall be deducted from the Permitted Capital
Expenditure Amount in the fiscal year from which it was carried back).

SECTION 6.12 Impairment of Security Interest. Subject to the rights of the
holders of Permitted Liens and except as permitted by this Agreement or the Loan
Documents, the U.S. Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, take or knowingly or negligently omit to take, any
action which action or omission would reasonably be expected to have the result
of materially impairing the security interest with respect to the Collateral for
the benefit of the Secured Parties.

SECTION 6.13 Business of U.S. Borrower and Restricted Subsidiaries. The U.S.
Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantially alter the character of their business, taken as
a whole, from the business conducted by the U.S. Borrower and the Restricted
Subsidiaries, taken as a whole, on the Closing Date.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within ten (10) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

 

152



--------------------------------------------------------------------------------

(b) Specific Covenants. The U.S. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 5.02(a) or 5.03 (solely with
respect to Holdings and the Borrowers) or Article 6; provided that (i) any Event
of Default under Section 6.10 is subject to cure as contemplated by Section 7.03
and (ii) any Event of Default under Section 6.10 or Section 6.11 shall not
constitute an Event of Default with respect to any Term Loan Facility or the LC
Facility until the earlier of (x) the date that is 30 days after the date such
Event of Default arises with respect to the Revolving Facilities and (y) the
date on which the Agent or the Revolving Lenders exercise any remedies with
respect to the Revolving Facilities in accordance with Section 7.02; and
provided, further, that any Event of Default under Section 6.10 or 6.11 may be
waived, amended or otherwise modified from time to time by the Required
Revolving Lenders pursuant to Section 9.02; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Agent to the U.S.
Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the U.S. Borrower or
any other Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Material Indebtedness, if such sale or
transfer is permitted hereunder; or

(f) Insolvency Proceedings, Etc. Holdings, any Borrower or any Significant
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, receiver-manager,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver, examiner or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver, examiner or
similar officer is appointed without the application or consent of such Person
and (except in the case of the U.K. Borrower) the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and (x) except
in the case of the U.K. Borrower, continues

 

153



--------------------------------------------------------------------------------

undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding and (y) in the case of a winding up petition
relating to a U.K. Borrower, continues undismissed or unstayed for fourteen
(14) calendar days from the commencement; or

(g) Inability to Pay Debts; Attachment. (i) Holdings, any Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its Material Indebtedness as it becomes due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $100.0 million (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage, it being understood for purposes of this
Agreement that the issuance of reservation of rights letter will not be
considered a denial of coverage) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 6.03 or 6.05) or as a result of acts or
omissions by the Agent or any Lender or the Discharge of Obligations, ceases to
be in full force and effect; or any Loan Party or Foreign Borrower contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party or Foreign Borrower denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of the
discharge of such Loan Party’s or Foreign Borrower’s obligations hereunder in
accordance with the terms of this Agreement), or purports in writing to revoke
or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 5.11 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 6.03 or 6.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any portion
of the Collateral purported to be covered thereby, subject to Liens permitted
under Section 6.02, except to the extent that any such loss of perfection or
priority results from the failure of the Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file UCC continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the U.S. Borrower

 

154



--------------------------------------------------------------------------------

ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement or any nonconsensual Liens arising
solely by operation of law, in the case of clauses (i) and (ii), to the extent
such Equity Interests or other Collateral have an aggregate fair market value in
excess of $100.0 million; or

(m) Insolvency and Insolvency Proceedings for German Borrowers Without prejudice
to the provisions of Sections 7.01(f) to 7.01(h) (each inclusive), any of the
following occurs in respect of a German Borrower:

(i) it is or admits to be, unable to pay its debts as they fall due
(Zahlungsunfähigkeit) within the meaning of section 17 of the German Insolvency
Code (Insolvenzordung), or it suspends (aussetzen) making payments on all or a
material part of its debts or it announces an intention to do so; or

(ii) it is over-indebted (Überschuldung) within the meaning of section 19 of the
German Insolvency Code (Insolvenzordung); or

(iii) for any of the reasons set out in section 17 through 19 (inclusive) of the
German Insolvency Code (Insolvenzordung), it files for insolvency in accordance
with the German Insolvency Code (Amtrag auf Eröffnung eines Insolvenzverfahrens)
or its directors are required by law to file for insolvency; or

(iv) a competent court takes any of the actions set out in section 21 of the
German Insolvency Code (Insolvenzordung) or a competent court institutes or
rejects (for reason of insufficiency of its funds to implement such proceedings)
insolvency proceedings against it (Eröffnung des Insolvenzverfahrens).

SECTION 7.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Agent may and, at the request of the Required Lenders, shall
take any or all of the following actions (it being understood that during any
period during which an Event of Default under Section 6.10 or Section 6.11
exists solely with respect to the Revolving Facilities, the Agent may and at the
request of the Required Revolving Lenders, shall take any of the actions
described below solely as they relate to the Revolving Facilities):

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank or LC Facility Issuing Bank to issue, amend or renew Letters of
Credit to be terminated, whereupon such commitments and obligation shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers and require all outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.04(j); and

(c) exercise on behalf of itself, the Issuing Bank, the LC Facility Issuing Bank
and the Lenders all rights and remedies available to it, the Issuing Bank, the
LC Facility Issuing Bank and the Lenders under the Loan Documents or applicable
law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the U.S. Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
Issuing Bank or LC Facility Issuing Bank to issue, amend or renew

 

155



--------------------------------------------------------------------------------

Letters of Credit shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Agent, the Issuing Bank, the LC Facility Issuing Bank or any Lender.

In connection with any acceleration of the Obligations as contemplated above,
the Designated Obligations shall, automatically and with no further action
required by the Agent, any Loan Party or any Lender, be converted into the
Dollar Equivalent, determined as of the date of such acceleration (or, in the
case of any LC Disbursements following the date of such acceleration, as of the
date of drawing under the applicable Letter of Credit) and from and after such
date all amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder.

SECTION 7.03 Specified Equity Contributions. For purposes of determining
compliance with Section 6.10, any cash equity contribution (other than in
respect of Disqualified Stock of the U.S. Borrower), including Junior Capital,
made to the U.S. Borrower or Holdings, as the case may be, on or prior to the
day that is 10 days after the day on which financial statements are required to
be delivered for a fiscal quarter will, at the request of the U.S. Borrower and
provided that the proceeds thereof have been contributed or provided to the U.S.
Borrower as (other than in the case of Junior Capital of the U.S. Borrower) cash
common equity, be included in the calculation of EBITDA for the purposes of
determining compliance with such financial covenant at the end of such fiscal
quarter and applicable subsequent periods (any such equity contribution so
included in the calculation of EBITDA, a “Specified Equity Contribution”);
provided that (a) in each four fiscal quarter period, there shall be a period of
at least two fiscal quarters in respect of which no Specified Equity
Contribution is made, (b) the amount of any Specified Equity Contribution shall
be no greater than the amount required to cause the U.S. Borrower to be in
compliance with Section 6.10 and (c) all Specified Equity Contributions shall be
disregarded for any purpose under any Loan Document other than determining
compliance with Section 6.10. To the extent that a Specified Equity Contribution
is made with proceeds from Indebtedness constituting Junior Capital and incurred
by the U.S. Borrower, the proceeds of such Indebtedness will be used to prepay
the Term Loans in accordance with Section 2.09.

If, after the making of the Specified Equity Contribution and the recalculations
of EBITDA pursuant to the preceding paragraph, the U.S. Borrower shall then be
in compliance with the requirements of Section 6.10, the U.S. Borrower shall be
deemed to have satisfied the requirements of such covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Event of Default that had
occurred shall be deemed cured.

ARTICLE VIII

THE AGENT

Each of the Lenders hereby irrevocably appoints the Agent as its agent and
authorizes the Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

 

156



--------------------------------------------------------------------------------

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the U.S. Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Each of the Lenders, the Issuers and the Loan Parties agree, that the Agent may,
but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders, the Issuing Bank and the LC Facility Issuing Bank by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the

 

157



--------------------------------------------------------------------------------

Lenders, the Issuing Bank and the LC Facility Issuing Bank and the Loan Parties
acknowledge and agree that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Loan Parties and the Issuing Bank and the LC Facility
Issuing Bank hereby approve distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

The Approved Electronic Communications and the Approved Electronic Platform are
provided “as is” and “as available.” None of the Agent or any of its Affiliates
or any of their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy or
completeness of the Approved Electronic Communications and the Approved
Electronic Platform and each expressly disclaims liability for errors or
omissions in the Approved Electronic Communications and the Approved Electronic
Platform. No warranty of any kind, express, implied or statutory (including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, noninfringement of third party rights or freedom from viruses or other
code defects) is made by the Agent Affiliates in connection with the approved
electronic communications or the approved electronic platform.

Each of the Lenders, the Issuing Bank, the LC Facility Issuing Bank, and the
Loan Parties agrees that the Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Agent’s generally-applicable document retention procedures and policies.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Bank, the LC Facility Issuing Bank and the U.S. Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent (not to
be unreasonably withheld or delayed) of the U.S. Borrower, to appoint a
successor; provided that, during the existence and continuation of an Event of
Default, no consent of the U.S. Borrower shall be required. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders, the
Issuing Bank and the LC Facility Issuing Bank appoint a successor Agent which
shall be a commercial bank or an Affiliate of any such commercial bank
reasonably acceptable to the U.S. Borrower. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent. Any such resignation by the
Agent hereunder shall, unless otherwise consented to by such Agent, also
constitute the resignation of such Agent (and its Affiliates) as a Swingline
Lender hereunder (in which case the U.S. Borrower may appoint a replacement
Swingline Lender reasonably acceptable to the new Agent).

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

158



--------------------------------------------------------------------------------

The co-arrangers, joint bookrunners, co-syndication agents and the
co-documentation agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

Each Lender authorizes and directs the Agent to, upon the request of the U.S.
Borrower, enter into any Receivables Facility Intercreditor Agreement with any
agent under any Receivables Facility of the U.S. Borrower or any of its
Restricted Subsidiaries and each Lender agrees to be bound by the terms thereof
that are applicable to it thereunder.

For the purpose of taking and ensuring the continuing validity of certain of the
security under the Collateral Documents, each of the Loan Parties hereby agrees
and covenants with the Agent by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis) that each of them shall pay to the Agent sums
equal to, and in the currency of, any sums owing by it to a Secured Party (other
than the Agent) under any Loan Document (the “Principal Domestic Obligations”)
as and when the same fall due for payment under the relevant Loan Document (the
“Parallel Domestic Obligations”).

Further all Foreign Borrowers and Foreign Guarantors (as defined in the Foreign
Borrower Cross-Guarantee) hereby agree and covenant with the Agent by way of an
abstract acknowledgement of debt (abstraktes Schuldanerkenntnis) that each of
them shall pay to the Agent sums equal to, and in the currency of, any sums
owing by it to a Secured Party (other than the Agent) under any Loan Document
(the “Principal Foreign Obligations,” together with the “Principal Domestic
Obligations” the “Principal Obligations”) as and when the same fall due for
payment under the relevant Loan Document (the “Parallel Foreign Obligations,”
and together with the Parallel Domestic Obligations, the “Parallel
Obligations”).

Notwithstanding anything to the contrary in any Loan Document, the Agent shall
have its own independent right to demand payment of the Parallel Obligations by
the Loan Parties, Foreign Borrowers and Foreign Guarantors. The rights of the
Secured Parties to receive payment of the Principal Obligations are several from
the rights of the Agent to receive the Parallel Obligations; provided that the
payment by a Loan Party, Foreign Borrower or Foreign Guarantor of its Parallel
Obligations to the Agent in accordance with this paragraph and the immediately
preceding paragraph shall be a good discharge of the corresponding Principal
Obligations and the payment by a Loan Party, Foreign Borrower or Foreign
Guarantor of its corresponding Principal Obligations in accordance with the Loan
Documents shall be a good discharge of the relevant Parallel Obligations. In the
event of a good discharge of the Principal Obligations the Agent shall not be
entitled any more to demand payment of the corresponding Parallel Obligations
and such Parallel Obligations shall cease to exist. This shall apply accordingly
in the event of a good discharge of the Parallel Obligations to the
corresponding Principal Obligations. Despite the foregoing, any payment under
the Loan Documents shall be made to the Agent, unless expressly stated otherwise
in the Secured Documents (save for this paragraph and the immediately preceding
paragraph) or unless the Agent directs such payment to be made to the Agent.

In the case a Parallel Foreign Obligation corresponds to an obligation of a
Foreign Guarantor incorporated in Germany as a limited liability company
(Gesellschaft mit beschränkter Haftung) (a “German GmbH Guarantor”) or
established in Germany as a limited partnership (Kommanditgesellschaft) with a
limited liability company (Gesellschaft mit beschränkter Haftung) as general
partner (a “German GmbH & Co. KG Guarantor” together with any German GmbH
Guarantor hereinafter referred to as “German Guarantor”), the enforcement of
such Parallel Foreign Obligation and indemnity granted pursuant to this Article
VIII shall be limited in accordance with the provisions of Section 2 (f) and
(g) of the Foreign Borrower Cross-Guarantee, applying such provisions mutatis
mutandis to the relevant Parallel Foreign Obligation.

 

159



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

if to any Loan Party or any Foreign Borrower, to it in care of the U.S. Borrower
at:

ARAMARK Corporation

1101 Market Street

Philadelphia, PA 19107

Attention: Treasurer

Facsimile No: (215) 238-3284

with a copy to:

ARAMARK Corporation

1101 Market Street

Philadelphia, PA 19107

Attention: General Counsel

Facsimile No: (215) 413-8808

if to the Agent, to it at:

JPMorgan Chase Bank, N.A.

Investment Bank Loan Operations

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: John Ngo

Facsimile No: (713) 750-2956

E-Mail Address: john.ngo@jpmchase.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Dawn Lee Lum

Facsimile No: (212) 270-2956

E-Mail Address: dawn.leelum@jpmchase.com

 

160



--------------------------------------------------------------------------------

and a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Corey Wright

Fax No.: (212) 269-5420

E-Mail Address: cwright@cahill.com

if to the Issuing Bank for Revolving Letters of Credit, the LC Facility Issuing
Bank, the U.S. Swingline Lender, the Canadian Swingline Lender, to it at:

JPMorgan Chase Bank, N.A.

Investment Bank Loan Operations

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: John Ngo

Facsimile No: (713) 750-2956

E-Mail Address: john.ngo@jpmchase.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Dawn Lee Lum

Facsimile No: (212) 270-2956

E-Mail Address: dawn.leelum@jpmchase.com

if to the Agent with respect to Irish Revolving Loans, Irish Term Loans, German
Revolving Loans, German Term Loans, U.K. Revolving Loans, U.K. Term Loans or Yen
Term Loans, to it at:

JPMorgan Europe Limited

Agency Loans

125 London Wall, Fl 9

London, EC2Y 5AJ, UK

Attention: James Beard

Facsimile No: +44 (0) 207 777 2360

E-Mail Address: james.uk.beard@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Dawn Lee Lum

Facsimile No: (212) 270-2956

E-Mail Address: dawn.leelum@jpmchase.com

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

 

161



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Section 2.08 or 2.09 or
Compliance Certificates delivered pursuant to Section 5.01(c) unless otherwise
agreed by the Agent and the applicable Lender. The Agent or the U.S. Borrower
(on behalf of the Loan Parties) may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of any required notification that
such notice or communication is available and identifying the website address
therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Agent, the Issuing Bank, the LC Facility Issuing
Bank or any Lender in exercising any right or power hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent, the Issuing Bank, the LC Facility Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, to the extent permitted by
law, the making of a Loan, the funding of an LC Facility Deposit or issuing of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Agent, the Issuing Bank, the LC Facility Issuing Bank or any
Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document (other than any such amendment to effectuate any modification thereto
expressly contemplated by the terms of such other Loan Documents), pursuant to
an agreement or agreements in writing entered into by the Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (A) increase the Commitment of
any Lender without the written consent of such Lender; it being understood that
a waiver of

 

162



--------------------------------------------------------------------------------

any condition precedent set forth in Article IV or the waiver of any Default or
mandatory prepayment shall not constitute an increase of any Commitment of any
Lender, (B) reduce or forgive the principal amount of any Loan or reimbursement
obligation hereunder with respect to LC Disbursements or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder or
change the currency in which any such amount is required to be paid, without the
written consent of each Lender directly affected thereby, (C) extend the date of
which the LC Facility Deposits are required to be returned to the LC Facility
Lenders, (D) postpone any scheduled date of payment of the principal amount of
any Loan, or any date for the payment of any interest, fees or other Obligations
payable hereunder or the reimbursement of any LC Disbursement, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the provisions of Section 2.11(c) providing
for the default rate of interest, or to waive any obligations of any Borrower to
pay interest at such default rate, (E) change Section 2.16(a) or (b) in a manner
that would alter the manner in which payments are shared, without the written
consent of each Lender, (F) change any of the provisions of this Section or the
definition of “Required Lenders” or “Required Class Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (G) release any material Loan Guarantor or the U.S. Borrower from
its obligation under its Loan Guaranty (except as otherwise permitted herein or
in the other Loan Documents), without the written consent of each Lender, or
(H) except as provided in clauses (c) and (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided, further, that no such agreement
shall amend, modify or otherwise (x) affect the rights or duties of the Agent,
Issuing Bank or LC Facility Issuing Bank hereunder without the prior written
consent of the Agent, Issuing Bank or LC Facility Issuing Bank, as applicable or
(y) make any change to the documents that by its terms affects the rights of any
Class of Lenders to receive payments in any manner different than any other
Class of Lenders without the written consent of the Required Class Lenders of
such Class; and provided, further, that no amendment, modification, waiver of or
consent with respect to any of the terms and provisions (and related
definitions) of Sections 6.10 or 6.11 shall be effective without the written
consent of the Required Revolving Lenders and any such amendment, supplement,
modification or waiver shall be effective with the written consent of only the
Required Revolving Lenders (or the Agent with the prior written consent
thereof), on the one hand, and the Borrowers, on the other hand. Notwithstanding
anything to the contrary contained herein, no amendment shall require any U.S.
Revolving Lender to make Revolving Loans to a Borrower other than the U.S.
Borrower without the consent of such U.S. Revolving Lender.

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) upon the
Discharge of Obligations, (ii) upon the sale or other disposition of the
property constituting such Collateral (including as part of or in connection
with any other sale or other disposition permitted hereunder) to any Person
other than another Loan Party, to the extent such sale or other disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) subject to paragraph
(b) of this Section 9.02, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders, (iv) to the extent the property
constituting such Collateral is owned by any Loan Guarantor, upon the release of
such Loan Guarantor from its obligations under its Loan Guaranty in accordance
with the provisions of this Agreement or (v) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Agent and the Lenders pursuant to the Collateral Documents; provided that
the Agent may, in its discretion, release the Lien on Collateral valued in the
aggregate not in excess of $5.0 million during each fiscal year without consent
of any Lender. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral to the extent required under the
provisions of the Loan Documents.

 

163



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Section 9.02,
guarantees and related documents, if any, executed by Foreign Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Agent and may be amended and waived with the consent of the Agent at the request
of the U.S. Borrower without the need to obtain the consent of any other Lenders
if such amendment or waiver is delivered in order (i) to comply with local law
or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to
cause such guarantee or other document to be consistent with this Agreement and
the other Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the U.S.
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement (or to replace such Non-Consenting Lender from the Class for which
consent is being sought); provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the U.S.
Borrower and the Agent, and, with respect to assignees that are Revolving
Lenders, the Issuing Bank and, with respect to assignees that are LC Facility
Lenders, the LC Facility Issuing Bank shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Non-Consenting Lender
pursuant to an Assignment and Assumption and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
clause (b)(ii) of Section 9.04, (ii) the replacement Lender shall grant its
consent with respect to the applicable proposed amendment, waiver or consent and
(iii) the applicable Borrower shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by such Borrower hereunder
to and including the date of termination, including without limitation payments
due to such Non-Consenting Lender under Sections 2.14 and 2.15 (assuming that
the Loans of such Non-Consenting Lender have been prepaid on such date rather
than sold to the replacement Lender).

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The U.S. Borrower shall pay (and, to the extent directly attributable to the
facilities provided to any Foreign Borrower hereunder, each Foreign Borrower
shall jointly and severally with the U.S. Borrower be obligated to pay) (i) all
reasonable documented out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Agent, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein and the
preparation of the Loan Documents and related documentation, (ii) all reasonable
documented out-of-pocket expenses incurred by the Agent and its Affiliates,
including the reasonable fees, charges and disbursements of outside legal
counsel to the Agent, in connection with any amendments, modifications or
waivers of the provisions of any Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), (iii) all reasonable documented
out-of-pocket expenses incurred by the Agent, the Issuing Bank, the LC Facility
Issuing Bank or the Lenders, including the reasonable documented fees, charges
and disbursements of any counsel for the Agent, the Issuing Bank and the LC
Facility Issuing Bank and for one law firm retained by the Lenders (and such
additional counsel as the Agent or any Lender or group of Lenders determines are
necessary in light of actual or potential conflicts of interest or the
availability of different claims of defenses), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans and other extensions of credit made hereunder, including all such

 

164



--------------------------------------------------------------------------------

reasonable documented out-of-pocket expenses incurred during any workout,
restructuring or related negotiations in respect of such Loans, and (iv) subject
to any other provisions of this Agreement, of the Loan Documents or of any
separate agreement entered into by the Borrowers and the Agent with respect
thereto, all reasonable documented out-of-pocket expenses incurred by the Agent
in the administration of the Loan Documents. Expenses reimbursable by the U.S.
Borrower under this Section include, without limiting the generality of the
foregoing, subject to any other applicable provision of any Loan Document,
reasonable documented out-of-pocket costs and expenses incurred in connection
with:

(i) lien and title searches and title insurance; and

(ii) taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens.

(b) The Borrowers shall indemnify the Agent, the Issuing Bank, the LC Facility
Issuing Bank and each Lender, in their capacities as such, and each Related
Party of any of the foregoing Persons (except for any Related Party that is an
initial purchaser of the Senior Notes acting in its capacity as such) (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Environmental Liability related in any way to the U.S. Borrower or any
of its Subsidiaries or to any property owned or operated by the U.S. Borrower or
any of its Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by any Borrower, any other Loan Party or any of their respective
Affiliates); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent such Lender’s Ratable Portion (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Agent in its capacity as
such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan, any
Letter of Credit or the use of the proceeds thereof.

(e) Other than to the extent required to be paid on the Closing Date, all
amounts due under clauses (a) and (b) shall be payable by the applicable
Borrower within ten (10) Business Days of receipt of an invoice relating thereto
and setting forth such expenses in reasonable detail. All amounts due from the
Lenders under clause (c) shall be paid promptly after written demand therefor.

 

165



--------------------------------------------------------------------------------

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as permitted by Section 6.03 or the
definition of “Change of Control,” no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any such Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section (any attempted assignment or transfer not complying with the terms
of this Section shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, LC Facility Participation (including its rights in respect of its LC
Facility Deposit as provided herein) or the Loans at the time owing to it) with
the prior written consent (such consents not to be unreasonably withheld or
delayed) of:

(A) the U.S. Borrower; provided that no consent of the U.S. Borrower shall be
required for an assignment to another Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default specified in paragraphs (a), (f) or
(g) of Section 7.01 has occurred and is continuing, any other Eligible Assignee
and provided further that no consent of the U.S. Borrower shall be required for
an assignment during the primary syndication of the Loans and LC Facility
Participation to Persons identified by the Agent to the U.S. Borrower on or
prior to the Closing Date and reasonably acceptable to the U.S. Borrower (as
evidenced by a letter of the U.S. Borrower to the Agent); and

(B) the Agent (and, if a Revolving Commitment is being assigned, each Issuing
Bank and the Swingline Lender, in each case, under the applicable Revolving
Facility).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, LC Facility Participation or Loans, the
amount of the Commitment or LC Facility Participation or the principal amount of
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds (as defined below)) (x) in the case of
the Revolving Facility, shall not be less than $5.0 million and (y) in the case
of a U.S. Term Loan, U.S. Term B Loan or LC Facility Participation, shall not be
less than $1.0 million or an integral multiple of $1.0 million in excess thereof
(in the case of U.S. Term Loans, U.S. Term B Loan and LC Facility
Participations), £500,000 or an integral multiple of £500,000 in excess thereof
(in the case of U.K. Term Loans), €1.0 million or an integral multiple of
€500,000 in excess thereof (in the case of German Term Loans or Irish Term
Loans) or ¥100.0 million or an integral multiple of ¥100.0 million in excess
thereof, unless, in each case, each of the U.S. Borrower and the Agent otherwise
consent; provided that no such consent of the U.S. Borrower shall be required if
an Event of Default specified in paragraphs (a), (f) or (g) of Section 7.01 has
occurred and is continuing;

 

166



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
(it being understood that non pro rata assignments of different Classes of
Loans, LC Facility Participations and Commitments shall be permitted);

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually);

(D) the assignee, if it shall not be a Lender, shall, to the extent it is
legally entitled to do so, deliver on or prior to the effective date of such
assignment, to the Agent (1) an Administrative Questionnaire together with a
processing and recordation fee of $3,500 (except such fee shall not be required
for assignments in connection with the primary syndication of the Loans and LC
Facility Participations and provided that the Agent may in its sole discretion
elect to waive such fee) and (2) if applicable, an appropriate Internal Revenue
Service form (such as Form W-8BEN or W-8ECI or any successor form adopted by the
relevant United States taxing authority) as required by applicable law
supporting such assignee’s position that no withholding by the U.S. Borrower or
the Agent for United States income tax payable by such assignee in respect of
amounts received by it with respect to a U.S. Revolving Loan or U.S. Term Loan
hereunder is required; and

(E) if the proposed assignment relates to an assignment by a Lender of all or a
portion of such Lender’s interest under the Canadian Revolving Facility, notice
of such assignment shall have been given to the U.S. Borrower.

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15 and 9.03 with respect to facts and circumstances occurring
on or prior to the effective date of such assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Agent, acting for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, or principal amount of the
Loans or LC Facility Participations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and each Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

167



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by
Section 9.04(b)(ii)(D)(2)(unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.02, 2.04, 2.16(c) or
9.03(c), the Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, LC Facility Participation and the outstanding balances of its Loans,
as applicable, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Assumption,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the U.S. Borrower or any Subsidiary or the performance or observance by the U.S.
Borrower or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee, legally authorized to enter into such Assignment and Assumption;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.04(a) or delivered pursuant to Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(c) (i) Any Lender may, without the consent of any Borrower, the Agent, the
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment or LC Facility Participation or the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) each Borrower, the Agent, the Issuing
Bank, the Facility Issuing Bank and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) in the case of a participation with
respect to the U.S. Revolving Loan or U.S. Term Loan, such Lender, acting solely
for this purpose as a non-fiduciary agent of the U.S. Borrower, shall maintain a
register on which it enters the name and address of each participant and the
amount of each participant’s interest in the Commitments and/or Loans held by it
(the “Participant Register”) and which entries in the Participant

 

168



--------------------------------------------------------------------------------

Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such Loan or other obligation hereunder as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary. Any such Participant
Register shall be available for inspection by the Agent at any reasonable time
and from time to time upon reasonable prior notice. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.15 (subject
to the requirements and limitations of such Sections) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.16(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the U.S. Borrower’s
prior written consent. No Participant shall be entitled to the benefits of
Section 2.15 unless it complies with Sections 2.15(h) and (i) as if it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank and including further, in the case of any
Lender that is a Fund, any pledge or assignment of obligations owed, or
securities issued, by such Lender including to any trustee for, or any other
representative of, such holders and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the U.S. Borrower, the option to provide to a Borrower all or any part
of any Loan that such Granting Lender would otherwise be obligated to make to a
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (i) an SPC
shall be entitled to the benefits of Sections 2.13, 2.14 and to 2.15 to the same
extent as if it were a Lender, (ii) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of any Borrower under this
Agreement (including its obligations under Section 2.14 or 2.15) unless the
grant to the SPC was made with the applicable Borrower’s prior written consent,
(iii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender) and (iv) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will

 

169



--------------------------------------------------------------------------------

not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, any Borrower or the Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the U.S. Borrower and
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. Any Lender who grants an option to
an SPC to make a Loan to the U.S. Borrower shall, if such option is exercised,
maintain a register similar to the Participant Register described in paragraph
(c) of this section.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the Discharge of
Obligations or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07 Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all

 

170



--------------------------------------------------------------------------------

the Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify such Borrower
and the Agent of such setoff or application; provided that any failure to give
or any delay in giving such notice shall not affect the validity of any such
setoff or application under this Section. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME
THAT ANY OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF
THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT
TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE
OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED
TO THE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE
NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each of the Foreign Borrowers hereby irrevocably designates, appoints and
empowers ARAMARK Corporation (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and

 

171



--------------------------------------------------------------------------------

acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement or
any other Loan Document. Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to such
Foreign Borrower in care of the Process Agent at the Process Agent’s above
address, and each of the Foreign Borrowers hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each of the Foreign Borrowers irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing (by registered or certified mail, postage prepaid) of copies of
such process to the Process Agent or such Foreign Borrower at its address
specified in Section 9.01.

(e) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01 or, in the case of any Foreign Borrower, as provided for in
Section 9.09(d). Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(f) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars, Canadian Dollars, Euros, Sterling or Yen
into another currency, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars,
Canadian Dollars, Euros, Sterling or Yen, as the case may be, with such other
currency at the spot rate of exchange quoted by the Agent at 11:00 a.m. (New
York City time) on the Business Day preceding that on which final judgment is
given, for the purchase of Dollars, Canadian Dollars, Euros, Sterling or Yen, as
the case may be, for delivery two Business Days thereafter. The obligation of
each Borrower in respect of any such sum due from it to the Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Agent of any sum adjudged to be so due in the Judgment
Currency, the Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Agent
in the Agreement Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent or the Person to whom
such obligation was owing against such loss.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

172



--------------------------------------------------------------------------------

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. The Agent and each Lender agrees (and each Lender
agrees to cause its SPC, if any) to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory, governmental or
administrative authority, (c) to the extent required by law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially similar to or consistent with those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
including, without limitation, any SPC, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the U.S. Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Agent or any Lender on
a nonconfidential basis from a source other than any Borrower. For the purposes
of this Section, “Information” means all information received from any Loan
Party or any Foreign Borrower relating to the Loan Parties, the Subsidiaries or
their respective businesses, the Sponsors or the Transactions other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any of the
Subsidiaries or that becomes publicly available other than as a result of a
breach by such Agent or Lender of its obligations hereunder. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised substantially the same degree of care to maintain the confidentiality
of such Information as such Person would accord to its own confidential
information.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that (a) it is not relying on or looking to any Margin Stock
for the repayment of the Borrowings and other credit extensions provided for
herein and acknowledges that the Collateral shall not include any Margin Stock
and (b) it is not and will not become a “creditor” as defined in Regulation T or
a “foreign branch of a broker-dealer” within the meaning of Regulation X.
Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act or the Proceeds of Crime (Money Laundering and Terrorist
Financing Act (Canada) hereby notifies each Borrower that pursuant to the
requirements of such Act or Acts, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with such Acts.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. In addition, each Loan Party and
each Lender hereby acknowledges that Affiliates of the Joint Lead Arrangers,
Agent and certain of the Lenders will be initial purchasers of the Senior Notes.

 

173



--------------------------------------------------------------------------------

SECTION 9.16 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

ARTICLE X

LOAN GUARANTY

SECTION 10.01 Guaranty.

(a) Each Loan Guarantor hereby agrees that it is jointly and severally liable
for, and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations (collectively the “Guaranteed Obligations”). Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

(b) The U.S. Borrower hereby agrees that it is jointly and severally liable for,
and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations (other than Secured Obligations that are expressly
the obligations of the U.S. Borrower pursuant to the terms of any Loan Document,
Hedge Agreement or Cash Management Agreement, which Secured Obligations shall
continue to be the primary obligations of the U.S. Borrower) (collectively the
“U.S. Borrower Guaranteed Obligations”). The U.S. Borrower further agrees that
the U.S. Borrower Guaranteed Obligations may be extended or renewed in whole or
in part without notice to or further assent from it, and that it remains bound
upon its guarantee notwithstanding any such extension or renewal. The provisions
of this Article X (other than Section 10.12) shall apply equally to the U.S.
Borrower as guarantor of the U.S. Borrower Guaranteed Obligations as to the Loan
Guarantors as guarantors of the Guaranteed Obligations.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the Agent
or any Lender to sue any Borrower, any Loan Guarantor, any other guarantor, or
any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

174



--------------------------------------------------------------------------------

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other Person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Agent, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Agent or any Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. The Agent may, at its election, foreclose on any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

 

175



--------------------------------------------------------------------------------

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agent and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Agent nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

SECTION 10.08 Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without deduction or withholding for
or on account of any Indemnified Taxes or Other Taxes unless such deduction or
withholding is required by law; provided that if any Loan Guarantor shall be
required by law to deduct or withhold any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all such required deductions or withholdings (including deductions
or withholdings applicable to additional sums payable under this Section) the
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
Loan Guarantor shall make such deductions or withholdings and (iii) such Loan
Guarantor shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law (and as soon as
practicable after having done so, shall deliver to the Agent the original or
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment).

SECTION 10.09 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
Person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the

 

176



--------------------------------------------------------------------------------

obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 10.10 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from any Borrower after the Closing Date (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from any Borrower after the Closing Date (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Agent, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

SECTION 10.11 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agent and the Lenders under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

SECTION 10.12 Release of Loan Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary (i) a Subsidiary Guarantor shall automatically
be released from its obligations hereunder and its Loan Guaranty shall be
automatically released upon the consummation of any transaction permitted
hereunder as a result of which such Subsidiary Guarantor ceases to be a Domestic
Subsidiary of the U.S. Borrower and (ii) so long as no Event of Default has
occurred and is continuing (A) if a Loan Guarantor is or becomes an Immaterial
Subsidiary, and such release would not result in any Immaterial Subsidiary being
required pursuant to Section 5.11(e) to become a Loan Party hereunder (except to
the extent that on and as of the date of such release, one or more other
Immaterial Subsidiaries become Loan Guarantors hereunder and the provisions of
Section 5.11(e) are satisfied upon giving effect to all such additions and
releases), (B) a Restricted Subsidiary is designated as an Unrestricted
Subsidiary in accordance with Section 6.07 or (C) a Restricted Subsidiary is
designated as a Receivables Subsidiary in connection with a Receivables Facility
otherwise permitted hereunder or a Business Securitization Subsidiary in
connection with a Business Securitization Facility otherwise permitted
hereunder, in each case if such Restricted Subsidiary owns no assets or engages
in no activities other than such assets or activities

 

177



--------------------------------------------------------------------------------

which are the subject of such Receivables Facility or Business Securitization
Facility, as applicable, then in the case of each of clauses (A), (B) and (C),
such Subsidiary Guarantor shall be automatically released from its obligations
hereunder and its Loan Guaranty shall be automatically released upon
notification thereof from the U.S. Borrower to the Agent. In connection with any
such release, the Agent shall execute and deliver to any Subsidiary Guarantor,
at such Subsidiary Guarantor’s expense, all documents that such Subsidiary
Guarantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 10.12 shall be without recourse to or warranty by the Agent.

 

178